


Exhibit 10.1

 

 

[Execution]

 

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

by and among

 

LERNER NEW YORK, INC.,
LERNCO, INC. and
LERNER NEW YORK OUTLET, INC.,
as Borrowers,

 

NEW YORK & COMPANY, INC.,
NEVADA RECEIVABLE FACTORING, INC.,
LERNER NEW YORK HOLDING, INC.,
LERNER NEW YORK GC, LLC and
NEW YORK & COMPANY STORES, INC.,
as Guarantors

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent,

 

WELLS FARGO CAPITAL FINANCE, LLC
as Sole Lead Arranger and Sole Bookrunner,

 

and

 

THE PERSONS NAMED HEREIN,
as Lenders

 

Dated:  August 10, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.           DEFINITIONS

 

2

 

 

 

 

SECTION 2.           CREDIT FACILITIES

 

46

 

 

 

 

2.1

Revolving Loans

 

46

2.2

Letter of Credit Accommodations

 

47

2.3

Commitments

 

50

2.4

Bank Products

 

51

2.5

Facility Increases

 

51

2.6

Facility Decreases

 

52

2.7

Prepayments

 

52

 

 

 

 

SECTION 3.           INTEREST AND FEES

 

53

 

 

 

 

3.1

Interest

 

53

3.2

Fees

 

54

3.3

Inability to Determine Applicable Interest Rate

 

54

3.4

Illegality

 

54

3.5

Increased Costs

 

55

3.6

Capital Requirements

 

55

3.7

Certificates for Reimbursement

 

56

3.8

Delay in Requests

 

56

3.9

Mitigation; Replacement of Lenders

 

56

3.10

Funding Losses

 

57

3.11

Maximum Interest

 

57

3.12

No Requirement of Match Funding

 

58

 

 

 

 

SECTION 4.           CONDITIONS PRECEDENT

 

58

 

 

 

 

4.1

Conditions Precedent to Effectiveness of Agreement

 

58

4.2

Conditions Precedent to All Loans and Letter of Credit Accommodations

 

60

 

 

 

 

SECTION 5.           GRANT AND PERFECTION OF SECURITY INTEREST

 

60

 

 

 

 

5.1

Grant of Security Interest

 

60

5.2

Perfection of Security Interests

 

62

 

 

 

 

SECTION 6.           COLLECTION AND ADMINISTRATION

 

67

 

 

 

 

6.1

Borrowers’ Loan Accounts

 

67

6.2

Statements

 

67

6.3

Collection of Accounts

 

67

6.4

Payments

 

69

6.5

Taxes

 

71

 

i

--------------------------------------------------------------------------------


 

6.6

Authorization to Make Loans

 

74

6.7

Use of Proceeds

 

75

6.8

Pro Rata Treatment

 

75

6.9

Sharing of Payments, Etc.

 

75

6.10

Settlement Procedures

 

76

6.11

Obligations Several; Independent Nature of Lenders’ Rights

 

80

 

 

 

 

SECTION 7.           COLLATERAL REPORTING AND COVENANTS

 

81

 

 

 

 

7.1

Collateral Reporting

 

81

7.2

Accounts Covenants

 

83

7.3

Inventory Covenants

 

84

7.4

Equipment Covenants

 

85

7.5

Bills of Lading and Other Documents of Title

 

86

7.6

Power of Attorney

 

86

7.7

Right to Cure

 

87

7.8

Access to Premises

 

87

 

 

 

 

SECTION 8.           REPRESENTATIONS AND WARRANTIES

 

88

 

 

 

 

8.1

Corporate Existence, Power and Authority

 

88

8.2

Name; State of Organization; Chief Executive Office; Collateral Locations

 

88

8.3

Financial Statements; No Material Adverse Change

 

89

8.4

Priority of Liens; Title to Properties

 

89

8.5

Tax Returns

 

90

8.6

Litigation

 

90

8.7

Compliance with Other Agreements and Applicable Laws

 

90

8.8

Environmental Compliance

 

91

8.9

Employee Benefits

 

91

8.10

Bank Accounts, etc.

 

92

8.11

Intellectual Property

 

92

8.12

Subsidiaries; Affiliates; Capitalization; Solvency

 

93

8.13

Labor Disputes

 

94

8.14

Restrictions on Subsidiaries

 

94

8.15

Material Contracts

 

94

8.16

Credit Card Agreements

 

94

8.17

Payable Practices

 

95

8.18

Accuracy and Completeness of Information

 

95

8.19

No Defaults

 

95

8.20

Transition Services

 

96

8.21

Patriot Act

 

96

8.22

OFAC

 

96

8.23

Survival of Warranties; Cumulative

 

96

 

 

 

 

SECTION 9.           AFFIRMATIVE AND NEGATIVE COVENANTS

 

96

 

 

 

 

9.1

Maintenance of Existence

 

96

9.2

New Collateral Locations

 

97

9.3

Compliance with Laws, Regulations, Etc.

 

97

 

ii

--------------------------------------------------------------------------------


 

9.4

Payment of Taxes and Claims

 

98

9.5

Insurance

 

99

9.6

Financial Statements and Other Information

 

99

9.7

Sale of Assets, Consolidation, Merger, Dissolution, Etc.

 

101

9.8

Encumbrances

 

104

9.9

Indebtedness

 

105

9.10

Prepayments and Amendments; Loans, Investments, Etc.

 

107

9.11

Dividends and Redemptions

 

109

9.12

Transactions with Affiliates

 

110

9.13

Compliance with ERISA

 

111

9.14

End of Fiscal Years; Fiscal Quarters

 

111

9.15

Change in Business

 

111

9.16

Limitation of Restrictions Affecting Subsidiaries

 

111

9.17

Minimum Excess Availability

 

112

9.18

License Agreements

 

112

9.19

After Acquired Real Property

 

113

9.20

Costs and Expenses

 

113

9.21

Credit Card Agreements

 

114

9.22

Additional Guaranties and Collateral Security; Further Assurances

 

115

9.23

Private Label Credit Cards

 

116

9.24

Termination of Transition Services Agreement

 

117

9.25

Cash Collateral Account

 

117

9.26

Foreign Assets Control Regulations, Etc.

 

117

 

 

 

 

SECTION 10.         EVENTS OF DEFAULT AND REMEDIES

 

118

 

 

 

 

10.1

Events of Default

 

118

10.2

Remedies

 

120

 

 

 

 

SECTION 11.         JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

 

124

 

 

 

 

11.1

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

 

124

11.2

Waiver of Notices

 

126

11.3

Amendments and Waivers

 

126

11.4

Waiver of Counterclaims

 

128

11.5

Indemnification

 

128

 

 

 

 

SECTION 12.         THE AGENT

 

129

 

 

 

 

12.1

Appointment, Powers and Immunities

 

129

12.2

Reliance by Agent

 

130

12.3

Events of Default

 

130

12.4

Wells Fargo in its Individual Capacity

 

130

12.5

Indemnification

 

131

12.6

Non Reliance on Agent and Other Lenders

 

131

12.7

Failure to Act

 

131

12.8

Additional Revolving Loans

 

132

12.9

Concerning the Collateral and the Related Financing Agreements

 

132

 

iii

--------------------------------------------------------------------------------


 

12.10

Field Audit, Examination Reports and other Information; Disclaimer by Lenders

 

132

12.11

Collateral Matters

 

133

12.12

Agency for Perfection

 

135

12.13

Successor Agent

 

135

 

 

 

 

SECTION 13.         JOINT AND SEVERAL LIABILITY; SURETYSHIP WAIVERS

 

135

 

 

 

 

13.1

Independent Obligations; Subrogation

 

135

13.2

Authority to Modify Obligations and Security

 

136

13.3

Waiver of Defenses

 

136

13.4

Exercise of Agent’s and Lenders’ Rights

 

136

13.5

Additional Waivers

 

137

13.6

Additional Indebtedness

 

137

13.7

Notices, Demands, Etc.

 

137

13.8

Revival

 

138

13.9

Understanding of Waivers

 

138

 

 

 

 

SECTION 14.         TERM; MISCELLANEOUS

 

138

 

 

 

 

14.1

Term

 

138

14.2

Interpretative Provisions

 

139

14.3

Notices

 

141

14.4

Partial Invalidity

 

141

14.5

Confidentiality

 

142

14.6

Successors

 

143

14.7

Assignments; Participations

 

143

14.8

Entire Agreement

 

146

14.9

Patriot Act

 

146

14.10

Counterparts, Etc.

 

146

 

 

 

 

SECTION 15.         ACKNOWLEDGMENT AND RESTATEMENT

 

146

 

 

 

 

15.1

Existing Obligations

 

146

15.2

Acknowledgment of Security Interests

 

147

15.3

Acknowledgment of Security Interests

 

147

15.4

Existing Financing Agreements

 

147

15.5

Restatement

 

147

15.6

Release

 

148

 

iv

--------------------------------------------------------------------------------


 

INDEX OF SCHEDULES AND EXHIBITS

 

Exhibit A

 

Form of Assignment and Acceptance Agreement for Lenders

 

 

 

Exhibit B

 

Form of Borrowing Base Certificate

 

 

 

Exhibit C

 

Form of Compliance Certificate

 

 

 

Exhibit D

 

Information Certificates for Borrowers and Guarantors

 

 

 

Exhibit E

 

Locations of Inventory

 

 

 

Exhibit F

 

Fiscal Year-End; First Quarter-End; Second Quarter-End; Third Quarter-End;
Fourth Quarter-End

 

 

 

Schedule 1.34

 

Commitments

Schedule 1.47

 

EBITDA Adjustments

Schedule 1.87

 

Freight Forwarders

Schedule 5.2(b)

 

Chattel Paper and Instruments

Schedule 5.2(e)

 

Investment Property

Schedule 5.2(g)

 

Letter of Credit Accommodations

Schedule 5.2(h)

 

Commercial Tort Claims

Schedule 8.8

 

Environmental Compliance

Schedule 8.11

 

Certain Intellectual Property

Schedule 8.9(c)

 

ERISA Affiliates Transactions

Schedule 8.13

 

Collective Bargaining Agreements

Schedule 8.15

 

Material Contracts

Schedule 8.16

 

Credit Card Agreements

Schedule 9.9(h)

 

Permitted Intercompany Indebtedness

Schedule 9.10

 

Permitted Loans

Schedule 9.11(d)

 

Permitted Uses of Certain Permitted Dividends

 

v

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Third Amended and Restated Loan and Security Agreement (this “Agreement”),
dated as of August 10, 2011, is entered into by and among Lerner New York, Inc.,
a Delaware corporation (“Lerner”), Lernco, Inc., a Delaware corporation
(“Lernco”), and Lerner New York Outlet, Inc., a Massachusetts corporation
(“Lerner Outlet” and together with Lerner and Lernco, collectively, “Borrowers”
and individually each a “Borrower”), New York & Company, Inc., a Delaware
corporation (“NY&Co”), Lerner New York Holding, Inc., a Delaware corporation
(“Parent”), Nevada Receivable Factoring, Inc., a Nevada corporation (“Nevada
Factoring”), New York & Company Stores, Inc., a New York corporation, formerly
known as Associated Lerner Shops of America, Inc., a New York corporation
(“NY &Co Stores”), and Lerner New York GC, LLC, an Ohio limited liability
company (“Lerner GC” and together with NY&Co, Parent, Nevada Factoring and
NY &Co Stores, collectively, “Guarantors” and each a “Guarantor”), the Lenders
(as defined herein), Wells Fargo Bank, National Association, a national banking
association, in its capacity as administrative agent and collateral agent for
the Lenders and the Bank Product Providers (in such capacity, “Agent”) and Wells
Fargo Capital Finance, LLC, as sole lead arranger and sole lead bookrunner.

 

W I T N E S S E T H:

 

WHEREAS, Lerner, Lernco, the persons party thereto as lenders (the “Existing
Lenders”), and Agent have previously entered into that certain Second Amended
and Restated Loan and Security Agreement, dated as of August 22, 2007, as
amended by Amendment No. 1 to Second Amended and Restated Loan and Security
Agreement, dated December 9, 2008, and Amendment No. 2 to Amended and Restated
Loan and Security Agreement, dated as of October 19, 2010 (the “Existing Loan
Agreement” as hereinafter further defined), pursuant to which, among other
things, the Existing Lenders have provided certain loans and other financial
accommodations to Borrowers;

 

WHEREAS, Borrowers and Guarantors (other than Parent) are wholly-owned
Subsidiaries of Parent, and together they are interrelated entities which
collectively constitute an integrated clothing retailer;

 

WHEREAS, the directors of each Borrower view the entities as sufficiently
dependent upon each other and so interrelated that any advance made hereunder to
any Borrower would benefit each of the Borrowers as a result of their
consolidated operations and identity of interests;

 

WHEREAS, each Borrower has requested that Agent and the Lenders treat them as
co-borrowers hereunder, jointly and severally responsible for the obligations of
each other hereunder;

 

WHEREAS, each Lender is willing (severally and not jointly) to continue to make
loans and other financial accommodations to Borrowers, in each case on a pro
rata basis according to its commitments provided for herein on the terms and
conditions set forth therein, and Agent is willing to continue to act as agent
for the Lenders on the terms and conditions set forth herein; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties hereto have agreed to amend and restate, in their entirety,
the agreements contained in the Existing Loan Agreement on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto amend and
restate the Existing Loan Agreement and agree as follows:

 

SECTION 1.                                DEFINITIONS

 

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

 

1.1                                 “Accounts” shall mean all present and future
rights of each Borrower and Guarantor to payment of a monetary obligation,
whether or not earned by performance, which is not evidenced by chattel paper or
an instrument, (a) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, (c) for a secondary obligation incurred or to be incurred, or
(d) arising out of the use of a credit or charge card or information contained
on or for use with any such card. The term “Accounts” as used herein shall
include, without limitation, all Credit Card Receivables.

 

1.2                                 “ACH Transactions” shall mean any cash
management or related services, including the automatic clearing house transfer
of funds by Agent or any of its Affiliates for the account of a Borrower or a
Guarantor pursuant to agreement, or overdrafts.

 

1.3                                 “Adjusted Eurodollar Rate” shall mean, with
respect to each Interest Period for any Eurodollar Rate Loan, the rate per annum
(rounded upwards, if necessary, to the next one-hundredth (1/100) of one percent
(1%)) determined by dividing (a) the Eurodollar Rate for such Interest Period by
(b) a percentage equal to: (i) one (1) minus (ii) the Reserve Percentage. For
purposes hereof, “Reserve Percentage” shall mean the reserve percentage,
expressed as a decimal, prescribed by any United States or foreign banking
authority for determining the reserve requirement which is or would be
applicable to deposits of United States dollars in a non-United States or an
international banking office of the Reference Bank used to fund a Eurodollar
Rate Loan or any Eurodollar Rate Loan made with the proceeds of such deposit,
whether or not the Reference Bank actually holds or has made any such deposits
or loans.  The Adjusted Eurodollar Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

 

1.4                         “Affiliate” shall mean, with respect to a specific
Person, any other Person which directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with
such Person.  For the purposes of this definition, the term “control” (including
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

 

2

--------------------------------------------------------------------------------


 

1.5                                 “Agent” shall mean Wells Fargo Bank,
National Association, a national banking association, in its capacity as
administrative agent and collateral agent on behalf of Lenders pursuant to the
terms hereof, and any replacement or successor agent hereunder.

 

1.6                                 “Agent Payment Account” shall mean account
no. 5000000030279 of Agent Wells Fargo Bank, National Association, located in
Charlotte, North Carolina, ABA no. 053000219, or such other account of Agent as
Agent may from time to time designate to Borrowers as the Agent Payment Account
for purposes of this Agreement and the other Financing Agreements.

 

1.7                                 “Applicable LC Margin” shall mean

 

(a)                                  Subject to clause (b) below, at any time as
to the Letter of Credit Rate for documentary Letter of Credit Accommodations and
the Letter of Credit Rate for standby Letter of Credit Accommodations, the
applicable percentages (on a per annum basis) set forth below, in each case
based on the Average Compliance Excess Availability for the immediately
preceding fiscal quarter, is at or within the amounts indicated for such
percentage as of the last day of the fiscal quarter as follows:

 

Tier

 

Quarterly Average Compliance
Excess Availability

 

Applicable LC Margin for
Standby Letter of Credit
Accommodation

 

Applicable LC Margin for
Documentary Letter of
Credit Accommodation

 

1

 

Greater than or equal to $35,000,000

 

1.75

%

0.875

%

2

 

Less than $35,000,000

 

2.00

%

1.00

%

 

(b)                                 Notwithstanding anything to the contrary set
forth above in clause (a) above, (i) the Applicable LC Margin shall be
calculated and established once each fiscal quarter and shall remain in effect
until adjusted thereafter after the end of such fiscal quarter, (ii) each
adjustment of the Applicable LC Margin shall be effective as of the first day of
a fiscal quarter based on the Average Compliance Excess Availability for the
immediately preceding fiscal quarter, (iii) the Applicable LC Margin from the
date hereof through the end of the first full fiscal quarter after the date
hereof shall be the applicable percentages set forth in Tier 1 set forth above,
and (iv) in the event that at any time after the end of a fiscal quarter, the
Average Compliance Excess Availability for such fiscal quarter used in the
calculation of the Applicable LC Margin was greater than or less than the actual
amount of the Average Compliance Excess Availability for such fiscal quarter,
the Applicable LC Margin shall be adjusted for such prior fiscal quarter and any
additional fee as a result of such recalculation shall promptly paid to Agent.

 

1.8                                 “Applicable Margin” shall mean

 

(a)                                  Subject to clause (b) below, at any time,
as to the Interest Rate for Prime Rate Loans and the Interest Rate for
Eurodollar Rate Loans, the applicable percentages (on a per annum basis) set
forth below, in each case based on Borrowers’ Average Compliance Excess

 

3

--------------------------------------------------------------------------------


 

Availability for the immediately preceding fiscal quarter, is at or within the
amounts indicated for such percentage as of the last day of such fiscal quarter
as follows:

 

Tier

 

Quarterly Average Compliance
Excess Availability

 

Applicable
Prime Rate Margin

 

Applicable Eurodollar
Rate Margin

 

1

 

Greater than or equal to $35,000,000

 

0.75

%

1.75

%

2

 

Less than $35,000,000

 

1.00

%

2.00

%

 

(b)                                 Notwithstanding anything to the contrary set
forth above in clause (a) above, (i) the Applicable Margin shall be calculated
and established once each fiscal quarter and shall remain in effect until
adjusted thereafter after the end of such fiscal quarter, (ii) each adjustment
of the Applicable Margin shall be effective as of the first day of a fiscal
quarter based on the Average Compliance Excess Availability for the immediately
preceding fiscal quarter, (iii) the Applicable Margin from the date hereof
through the end of the first full fiscal quarter after the date hereof shall be
the applicable percentages set forth in Tier 1 set forth above, and (iv) in the
event that at any time after the end of a fiscal quarter, the Average Compliance
Excess Availability for such fiscal quarter used in the calculation of the
Applicable Margin was greater than or less than the actual amount of the Average
Compliance Excess Availability for such fiscal quarter, the Applicable Margin
shall be adjusted for such prior fiscal quarter and any additional interest as a
result of such recalculation shall promptly be paid to Agent.

 

1.9                                 “Approved Fund” shall mean with respect to
any Lender that is a fund or similar investment vehicle that makes or invests in
commercial loans, any fund or similar investment vehicle that invests in
commercial loans which is managed or advised by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

 

1.10                           “Assignment and Acceptance” shall mean an
Assignment and Acceptance substantially in the form of Exhibit A attached hereto
(with blanks appropriately completed) delivered to Agent in connection with an
assignment of a Lender’s interest hereunder in accordance with the provisions of
Section 14.7 hereof.

 

1.11                           “Authorized Officer” shall mean Greg Scott,
Sheamus Toal or such other person as the Board of Directors of each Borrower may
designate by written notice to Agent.

 

1.12                           “Average Compliance Excess Availability” shall
mean the average daily amount, as determined by Agent for the immediately
preceding fiscal quarter, of Compliance Excess Availability.

 

1.13                           “Bank Products” shall mean any one or more of the
following types of services or facilities extended to a Borrower or a Guarantor
by a Bank Product Provider: (a) credit cards, (b) ACH Transactions, (c) Hedging
Transactions, and (d) foreign exchange contracts.

 

1.14                           “Bank Product Providers” shall mean Agent and any
of its Affiliates that may, from time to time, provide any Bank Products to any
Borrower or Guarantor or any of their respective Subsidiaries.

 

4

--------------------------------------------------------------------------------

 

 

1.15                           “Bank Product Reserve” shall mean any and all
reserves that Agent may establish from time to time, in its sole discretion, for
the Bank Products then provided and outstanding, which reserve may be revised by
Agent for such Bank Product from time to time.

 

1.16                           “Blocked Accounts” shall have the meaning set
forth in Section 6.3(a) hereof.

 

1.17                           “Borrowers” shall mean, collectively, the
following (together with their respective successors and assigns): (a) Lerner,
(b) Lernco, and (c) Lerner Outlet; each sometimes being referred to herein
individually as “Borrower”.

 

1.18                           “Borrowing Base” shall mean, at any time, the
amount equal to:

 

(a)                                  the sum of:

 

(i)                                     the lesser of (A) the sum of (1)  ninety
percent (90%) of the Net Amount of Eligible Sell-Off Vendors Receivables of
Borrowers, plus (2) ninety percent (90%) of the Net Amount of Eligible Damaged
Goods Vendors Receivables of Borrowers, and (B) $3,500,000, plus

 

(ii)                                  ninety percent (90%) of the Net Amount of
the Eligible Credit Card Receivables of Borrowers, plus

 

(iii)                               ninety percent (90%) of the Net Recovery
Percentage multiplied by the Value of the Eligible Landed Inventory of
Borrowers, plus

 

(iv)                              the lesser of (A) the sum of (1) ninety
percent (90%) of the Net Recovery Percentage multiplied by the Landed Value of
Eligible In-Transit Inventory of Borrowers, plus (2) ninety percent (90%) of the
Net Recovery Percentage multiplied by the Landed Value of Eligible In-Transit LC
Inventory of Borrowers, or (B) one of the following amounts as determined by
Agent in its good faith discretion: (1) $25,000,000, if Eligible In-Transit
Inventory satisfies the requirements of clause (c)(i)(A) of the definition of
Eligible In-Transit Inventory and if such Eligible In-Transit LC Inventory
satisfies the requirements of clause (f)(i) of the definition of Eligible
In-Transit LC Inventory, (2) $12,000,000 (which amount shall automatically
increase or decrease from time to time proportionally based upon a Facility
Increase or Facility Decrease so that, after giving effect to any such Facility
Increase or Facility Decrease, the amount of such sublimit shall be equal to the
amount that is 16% of the revised amount of the Maximum Credit), if Eligible
In-Transit Inventory satisfies the requirements of clause (c)(i)(B) of the
definition of Eligible In-Transit Inventory and if such Eligible In-Transit LC
Inventory satisfies the requirements of clause (f)(ii) of the definition of
Eligible In-Transit LC Inventory, and (3) $10,000,000 (which amount shall
automatically increase or decrease from time to time proportionally based upon a
Facility Increase or Facility Decrease so that, after giving effect to any such
Facility Increase or Facility Decrease, the amount of such sublimit shall be
equal to the amount that is 13.33 % of the revised amount of the Maximum
Credit), if Eligible In-Transit Inventory satisfies the requirements of clause
(c)(i)(C) of the definition of Eligible In-Transit Inventory and if such
Eligible In-Transit LC Inventory satisfies the requirements of clause
(f)(iii) of the definition of Eligible In-Transit LC Inventory, plus

 

(v)                                 one hundred percent (100%) of Eligible Cash
Collateral; minus,

 

5

--------------------------------------------------------------------------------


 

(b)                                 the Reserves and the Bank Product Reserves.

 

Agent shall have the right to revise the advance rates in, establish Reserves
against or sublimits in the Borrowing Base in such amounts and with respect to
such matters as Agent in its good faith discretion shall deem necessary or
appropriate, at all times and after Agent has completed its updated field
audits, examinations and appraisals of the Collateral; provided, that, (a) so
long as no Default or Event of Default exists or has occurred and is continuing,
Agent shall give to Borrowers ten (10) Business Days’ telephonic or electronic
notice and (b) if a Default or Event of Default exists or has occurred and is
continuing, Agent shall give to Borrowers three (3) Business Days’ telephonic or
electronic notice if (i) Agent establishes Reserves relating to new categories
of Reserves, (ii) Agent changes the methodology of calculating Reserves,
(iii) Agent establishes sublimits in the Borrowing Base or (iv) Agent revises
the advance rates set forth in subparagraph (a)(iii) and (a)(iv) above based on
the results of appraisals of the Inventory conducted in accordance with
Section 7.3 hereof that are on a “going out of business sale” basis, net of
liquidation expenses. The amounts of Eligible Inventory shall be determined
based on the lesser of the amount of Inventory set forth in the general ledgers
of Borrowers or the perpetual inventory records maintained by Borrowers.  The
foregoing notwithstanding, in the event Agent is required to establish Reserves
to preserve or protect or maximize the value of the Collateral, Agent shall only
provide Borrowers with notice at the time such Reserve is established.

 

1.19                           “Borrowing Base Certificate” shall mean a
certificate substantially in the form of Exhibit B hereto, as such form, subject
to the terms hereof, may from time to time be modified by Agent, which is duly
completed (including all schedules thereto) and executed by the chief executive
officer, chief financial officer, controller or other appropriate financial
officer of Borrowers acceptable to Agent in its good faith determination and
delivered to Agent.

 

1.20                           “Business Day” shall mean any day other than a
Saturday, Sunday, or other day on which commercial banks are authorized or
required to close under the laws of the State of New York, or the Commonwealth
of Massachusetts, and a day on which Agent is open for the transaction of
business, except that if a determination of a Business Day shall relate to any
Eurodollar Rate Loans, the term Business Day shall also exclude any day on which
banks are closed for dealings in dollar deposits in the London interbank market
or other applicable Eurodollar Rate market.

 

1.21                           “Capital Expenditures” shall mean, with respect
to any Person and its Subsidiaries, all expenditures made and liabilities
incurred for the acquisition of equipment, software, fixed assets, real property
or improvements, or replacements or substitutions therefor, which are not, in
accordance with GAAP, treated as expense items for such Person and its
Subsidiaries in the year made or incurred or as a prepaid expense applicable to
a future year or years.

 

1.22                           “Capital Leases” shall mean, as applied to any
Person, any lease of (or any agreement conveying the right to use) any property
(whether real, personal or mixed) by such Person as lessee which in accordance
with GAAP, is required to be reflected as a liability on the balance sheet of
such Person.

 

6

--------------------------------------------------------------------------------


 

1.23                           “Capital Stock” shall mean, with respect to any
Person, any and all shares, interests, participations or other equivalents
(however designated) of such Person’s capital stock or partnership, limited
liability company or other equity interests at any time outstanding, and any and
all rights, warrants or options exchangeable for or convertible into such
capital stock or other interests (but excluding any debt security that is
exchangeable for or convertible into such capital stock).

 

1.24                           “Cash Collateral Account” shall mean a deposit
account: (a) maintained by a Borrower as a collateral account with either Wells
Fargo, and otherwise mutually satisfactory to Lerner, Agent and Lenders;
(b) that is a money market account which does not contain stocks, bonds, other
investment property or interests in such investment property; (c) used by such
Borrower to deposit cash collateral for the purpose of supporting advances
described in clause (a)(v) of the definition of Borrowing Base; (d) which
contains readily available funds sufficient to support any and all advances that
may be requested by Borrowers pursuant to clause (a)(v) of the definition of
Borrowing Base, as determined by Agent; and (e) which is subject to the Cash
Collateral Account Control Agreement.  For purposes of clarification, there is
no dollar limit on the amount of cash, Cash Equivalents or investment property
that may be deposited in or credited to a Cash Collateral Account at any time.

 

1.25                           “Cash Collateral Account Control Agreement” means
a Deposit Account Control Agreement, which, among other things, (a) prohibits
the Borrowers from withdrawing or transferring any amounts or investment
property from such account except upon the conditions set forth in
Section 9.25(f) hereof, (b) provides that the bank at which such account is
maintained will provide to Agent a daily report as to the balance of such
account, and (c) is otherwise satisfactory to Agent in form and substance.

 

1.26                           “Cash Dominion Event” shall mean a period either
(a) commencing on the date that a Default or Event of Default shall exist or
have occurred and be continuing and ending on the date such Default or Event of
Default has been waived or cured in accordance with Section 11.3 hereof or
(b) commencing on the date that Compliance Excess Availability has been less
than twelve and one-half (12.5%) percent of the Maximum Credit for a period of
one (1) Business Day as calculated by Agent hereunder and ending on the date
that Compliance Excess Availability has been greater than twelve and one-half
(12.5%) percent of the Maximum Credit for any thirty (30) consecutive day period
thereafter.  Notwithstanding anything to the contrary contained herein, except
as Agent and Required Lenders may otherwise agree in writing, a Cash Dominion
Event may no longer be terminated following the second (2nd) such termination
during the term of this Agreement and in either such case, the Cash Dominion
Event shall continue until the payment in full of the Obligations (other than
contingent Obligations as to which Agent shall have received such cash
collateral, or letter of credit, as is provided for pursuant to the terms of
Section 14.1 hereof) and the termination of the Commitments.

 

1.27                           “Cash Equivalents” shall mean, at any time,
(a) any evidence of Indebtedness with a maturity date of ninety (90) days or
less issued or directly and fully guaranteed or insured by the United States of
America or any agency or instrumentality thereof; provided, that, the full faith
and credit of the United States of America is pledged in support thereof;
(b) certificates of deposit or bankers’ acceptances with a maturity of ninety
(90) days or less of any financial institution that is a member of the Federal
Reserve System having combined capital and surplus

 

7

--------------------------------------------------------------------------------


 

and undivided profits of not less than $250,000,000; (c) commercial paper
(including variable rate demand notes) with a maturity of ninety (90) days or
less issued by a corporation (except an Affiliate of any Borrower) organized
under the laws of any State of the United States of America or the District of
Columbia and rated at least A-1 by Standard & Poor’s Ratings Service, a division
of The McGraw-Hill Companies, Inc. or at least P-1 by Moody’s Investors
Service, Inc.; (d) repurchase obligations with a term of not more than thirty
(30) days for underlying securities of the types described in clause (a) above
entered into with any financial institution having combined capital and surplus
and undivided profits of not less than $250,000,000; (e) repurchase agreements
and reverse repurchase agreements relating to marketable direct obligations
issued or unconditionally guaranteed by the United States of America or issued
by any governmental agency thereof and backed by the full faith and credit of
the United States of America, in each case maturing within ninety (90) days or
less from the date of acquisition; provided, that, the terms of such agreements
comply with the guidelines set forth in the Federal Financial Agreements of
Depository Institutions with Securities Dealers and Others, as adopted by the
Comptroller of the Currency on October 31, 1985; (f) investments in money market
funds and mutual funds which invest substantially all of their assets in
securities of the types described in clauses (a) through (e) above; and
(g) other investments as agreed by Agent in writing.

 

1.28                           “Central Collection Deposit Account” shall mean
any deposit account established by Borrowers that is used by Borrowers to
receive deposits from local retail store deposit accounts or from sales of
Inventory or other proceeds of Collateral arising from transactions other than
sales at local retail stores.

 

1.29                           “Change of Control” shall mean, as of any date of
determination, the occurrence of any of the following: (a) any Person and/or one
or more of its Affiliates, other than IPC and/or one or more of its Affiliates,
or group (within the meaning of the Securities Exchange Act of 1934, as amended)
of Persons shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended) of twenty percent (20%) or more of the issued
and outstanding Voting Stock of NY&Co, unless either (i) IPC and/or one or more
of its Affiliates, collectively, own more of the Voting Stock of NY&Co than such
Person and/or its Affiliates or (ii) IPC and/or one or more of its Affiliates
has the right to elect, or cause to be elected, and has elected, or caused to be
elected, a majority of the members of the Board of Directors of NY&Co,
(b) during any period of twelve (12) consecutive calendar months, individuals
who at the beginning of such period constituted the board of directors of NY&Co
(together with any new directors whose election by the board of directors of
NY&Co or whose nomination for election by the shareholders of NY&Co was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of such period or whose elections or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office; or (c) except as permitted under the terms of Section 9.7 hereof, NY&Co
shall cease to own (directly or indirectly) one hundred percent (100%) of the
Capital Stock of each Borrower and each other Guarantor; or (d) any Borrower or
Guarantor other than NY&Co does not own one hundred percent (100%) of the
Capital Stock of any of its Subsidiaries.

 

1.30                           “Change in Law” shall mean (a) the adoption of
any law, rule, regulation or treaty (including any rules or regulations issued
under or implementing any existing law) after

 

8

--------------------------------------------------------------------------------


 

November 27, 2002, (b) any change in any law, rule, regulation or treaty or in
the interpretation or application thereof by any Governmental Authority after
November 27, 2002 or (c) compliance by any Lender or Issuing Bank (or any
lending office of such Lender or by such Lender’s or Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after
November 27, 2002; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.

 

1.31                           “Code” shall mean the Internal Revenue Code of
1986, as the same now exists or may from time to time hereafter be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

 

1.32                           “Collateral” shall have the meaning set forth in
Section 5 hereof.

 

1.33                           “Collateral Access Agreement” shall mean an
agreement in writing, in form and substance reasonably satisfactory to Agent,
from any lessor of premises to any Borrower or Guarantor, or any other person to
whom any Collateral is consigned or who has custody, control or possession of
any such Collateral or is otherwise the owner or operator of any premises on
which any of such Collateral is located, pursuant to which such lessor,
consignee or other person, among other things, acknowledges the first priority
security interest of Agent, for itself and the ratable benefit of the Lenders
and the Bank Product Providers, in such Collateral, agrees to waive or
subordinate any and all claims such lessor, consignee or other person may, at
any time, have against such Collateral, whether for processing, storage or
otherwise, and agrees to permit Agent access to, and the right to remain on, the
premises of such lessor, consignee or other person so as to exercise Agent’s
rights and remedies and otherwise deal with such Collateral and in the case of
any consignee or other person who at any time has custody, control or possession
of any Collateral, acknowledges that it holds and will hold possession of the
Collateral for the benefit of Agent, the Lenders and the Bank Product Providers
and agrees to follow all instructions of Agent with respect thereto.

 

1.34                           “Commitment” shall mean, as to any Lender: (a) at
any time prior to the termination of the Commitments, the amount of such
Lender’s revolving loan commitment as set forth on Schedule 1.34 or on Schedule
1 to the Assignment and Acceptance Agreement pursuant to which such Lender
became a Lender under this Agreement, as such amount may be adjusted from time
to time in accordance with the provisions of Section 14.7 hereof, and (b) after
the termination of the Commitments, the unpaid amount of Revolving Loans and
Special Agent Advances made by such Lender and such Lender’s interest in the
outstanding Letter of Credit Accommodations, in each case as the same may be
adjusted from time to time in accordance with the terms hereof.

 

9

--------------------------------------------------------------------------------


 

1.35                           “Compliance Excess Availability” shall mean the
amount, as determined by Agent, calculated at any date, equal to:(a) the lesser
of:  (i) the Borrowing Base and (ii) the Maximum Credit, minus (b) the sum of:
(i) the amount of all then outstanding and unpaid Obligations in respect of the
Loans and outstanding Letter of Credit Obligations.

 

1.36                           “Credit Card Acknowledgments” shall mean,
collectively, the following as determined by Agent in its good faith discretion
(as the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced): (a) the agreements by Credit Card
Issuers or Credit Card Processors who are parties to Credit Card Agreements in
favor of Agent acknowledging Agent’s first priority security interest, for and
on behalf of Lenders, in the monies due and to become due to any Borrower or
Guarantor (including, without limitation, credits and reserves) under the Credit
Card Agreements, and agreeing to transfer all such amounts to the Blocked
Accounts, and (b) the written notices to Credit Card Issuers or Credit Card
Processors who are parties to Credit Card Agreements notifying such Credit Card
Issuers or Credit Card Processors of Agent’s first priority security interest,
for and on behalf of Lenders, in the monies due and to become due to any
Borrower or Guarantor (including, without limitation, credits and reserves)
under the Credit Card Agreements, and instructing such Credit Card Issuer or
Credit Card Processor to transfer all such amounts to the Blocked Accounts, each
sometimes being referred to herein individually as a “Credit Card
Acknowledgment”.

 

1.37                           “Credit Card Agreements” shall mean all
agreements now or hereafter entered into by any Borrower or Guarantor with any
Credit Card Issuer or any Credit Card Processor, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, including, but not limited to, the agreements set forth on Schedule
8.16 hereto.

 

1.38                           “Credit Card Issuer” shall mean any person (other
than a Borrower or Guarantor) who issues or whose members issue credit cards,
including, without limitation, MasterCard or VISA bank credit or debit cards or
other bank credit or debit cards issued through MasterCard International, Inc.,
Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners
Club, Carte Blanche, WFNNB and other non-bank credit or debit cards, including,
without limitation, credit or debit cards issued by or through American Express
Travel Related Services Company, Inc.

 

1.39                           “Credit Card Processor” shall mean any servicing
or processing agent or any factor or financial intermediary who facilitates,
services, processes or manages the credit authorization, billing transfer and/or
payment procedures with respect to any Borrower’s or Guarantor’s sales
transactions involving credit card or debit card purchases by customers using
credit cards or debit cards issued by any Credit Card Issuer.

 

1.40                           “Credit Card Receivables” shall mean all domestic
Accounts consisting of the present and future rights of any Borrower or
Guarantor, including the Private Label Credit Card Receivables, to payment by
any Credit Card Processor or Credit Card Issuer and all information contained on
or for use with a credit, charge or debit card issued by a Credit Card Issuer.

 

1.41                           “Credit Facility” shall mean the Revolving Loans
and Letter of Credit Accommodations provided hereunder and under the other
Financing Agreements.

 

10

--------------------------------------------------------------------------------


 

1.42                           “Default” shall mean an act, condition or event
that with notice or passage of time or both would constitute an Event of
Default.

 

1.43                           “Defaulting Lender” shall have the meaning set
forth in Section 6.9(d) hereof.

 

1.44                           “Deferred Billing Program” shall mean any program
of any Borrower or Guarantor with a Credit Card Issuer or Credit Card Processor
under a Credit Card Agreement or other arrangement of Borrowers or Guarantors
pursuant to which any Borrower or Guarantor defers the submission of the sales
receipt, invoice or credit card slips to a Credit Card Processor or Credit Card
Issuer or the payment of any amounts due from any account debtor is deferred.

 

1.45                           “Deposit Account Control Agreement” shall mean an
agreement in writing, in form and substance satisfactory to Agent, by and among
Agent, a Borrower or Guarantor with a deposit account at any bank, and the bank
at which such deposit account is at any time maintained which provides that such
bank will comply with instructions originated by Agent directing disposition of
the funds in the deposit account without further consent by such Borrower or
Guarantor and such other terms and conditions as Agent may require, including as
to any such agreement with respect to any Blocked Account, providing that all
items received or deposited in the Blocked Accounts are the property of Agent,
for itself and the ratable benefit of the Lenders and the Bank Product
Providers, that the bank has no lien upon, or right to setoff against, the
Blocked Accounts, the items received for deposit therein, or the funds from time
to time on deposit therein and that the bank will wire, or otherwise transfer,
in immediately available funds, on a daily basis to the Agent Payment Account
all funds received or deposited into the Blocked Accounts.

 

1.46                           “Domestic In-Transit Inventory” shall mean
Inventory owned by a Borrower that is located in the continental United States
of America which is in transit to one of the locations set forth on Exhibit E
(as such schedule may be updated from time to time by Borrowers to exclude
locations which have been closed and/or include additional locations of
Inventory which Borrowers are permitted to establish under the terms of this
Agreement) being the premises of such Borrower in the United States of America
which are either owned and controlled by such Borrower or leased by such
Borrower.

 

1.47                           “EBITDA” shall mean, for any period, without
duplication, the total of the following for the Borrowers and Guarantors on a
consolidated basis, each calculated for such period:  Net Income plus
(a) preferred dividends, plus (b) income tax expense, plus (c) Interest Expense
(including all charges owed with respect to letters of credit), plus
(d) depreciation expense, plus (e) amortization expense, plus (f) management
fees and expenses, as permitted hereunder, paid or accrued, plus (g) non-cash
losses from any sale or disposition of assets, and minus (h) non-cash gains from
any sale or disposition of assets, plus (i) any other non-cash charges, non-cash
expenses (including non-cash straight line rent), non-cash losses or non-cash
restructuring charges, minus (j) the amortization of construction or landlord
tenant allowances of the Borrowers or any Subsidiary of a Borrower for such
period, all of the foregoing determined in accordance with GAAP as adjusted in
accordance with Schedule 1.47 hereto.  For purposes of calculating EBITDA for
any Measurement Period, (i) acquisitions that have been made by such Person and
its Subsidiaries, including through mergers or consolidated and including any
related financing transactions, during the Measurement Period shall be deemed to
have occurred on the

 

11

--------------------------------------------------------------------------------


 

first day of the Measurement Period; provided, however, that only the actual
historical results of operations of the Persons so acquired, without adjustment
for pro forma expense savings or revenue increases, shall be used for such
calculation; and (ii) the EBITDA of such Person and its Subsidiaries
attributable to discontinued operations, as determined in accordance with GAAP,
and operations or businesses disposed of prior to the end of such Measurement
Period, shall be excluded.

 

1.48                           “Eligible Cash Collateral” shall mean the cash or
Cash Equivalents, in each case denominated in United States Dollars, of a
Borrower which are: (a) pledged by such Borrower to Agent pursuant to the Cash
Collateral Control Agreement, in form and substance reasonably satisfactory to
Agent and duly authorized, executed and delivered by such bank or financial
intermediary and such Borrower; (b) free and clear of any lien, security
interest, claim or other encumbrance or restriction, except for (i) liens in
favor of Agent and (ii) liens of the financial intermediary holding such cash or
Cash Equivalents that are expressly permitted by the Cash Collateral Control
Agreement; (c) subject to the first priority, valid and perfected security
interest and pledge in favor of Agent, except (as to priority) for liens in
favor of the financial intermediary holding such cash or Cash Equivalents to the
extent such liens are expressly permitted to have priority by the Cash
Collateral Control Agreement; and (d) available to such Borrower without
condition or restriction except those arising pursuant to the pledge in favor of
Agent; provided, that, no cash or Cash Equivalents shall constitute Eligible
Cash Collateral prior to the date (if any) on which Agent shall have consented
to the request by Borrowers to include Eligible Cash Collateral in the Borrowing
Base.

 

1.49                           “Eligible Credit Card Receivables” shall mean, as
to any Borrower, the Credit Card Receivables of such Borrower which are and
continue to be acceptable to Agent based on the criteria set forth below. 
Credit Card Receivables of a Borrower shall be Eligible Credit Card Receivables
if:

 

(a)                                  such Credit Card Receivables arise from the
actual and bona fide sale and delivery of goods or rendition of services by such
Borrower in the ordinary course of the business of such Borrower which
transactions are completed in accordance with the terms and provisions contained
in any agreements binding on such Borrower or the other party or parties related
thereto;

 

(b)                                 such Credit Card Receivables are not past
due (beyond any stated applicable grace period, if any, therefor) pursuant to
the terms set forth in the Credit Card Agreements with the Credit Card Issuer or
Credit Card Processor of the credit card or debit card used in the purchase
which give rise to such Credit Card Receivables;

 

(c)                                  such Credit Card Receivables are not unpaid
more than ten (10) days after the date of the sale of Inventory giving rise to
such Credit Card Receivables;

 

(d)                                 such Credit Card Receivables did not consist
of Deferred Billing Receivables or Private Label Credit Card Receivables arising
pursuant to a “Lerner catalog card”;

 

12

--------------------------------------------------------------------------------


 

(e)                                  all procedures required by the Credit Card
Issuer or the Credit Card Processor of the credit card or debit card used in the
purchase which gave rise to such Credit Card Receivables shall have been
followed in all material respects by such Borrower and all documents required
for the authorization and approval by such Credit Card Issuer or Credit Card
Processor shall have been obtained in connection with the sale giving rise to
such Credit Card Receivables;

 

(f)                                    the required authorization and approval
by such Credit Card Issuer or Credit Card Processor shall have been obtained for
the sale giving rise to such Credit Card Receivables;

 

(g)                                 such Borrower shall have submitted all sales
slips, drafts, charges and other reports and other materials required by the
Credit Card Issuer or Credit Card Processor obligated in respect of such Credit
Card Receivables in order for such Borrower to be entitled to payment in respect
thereof;

 

(h)                                 such Credit Card Receivables comply with the
applicable terms and conditions contained in Section 8.16 of this Agreement;

 

(i)                                     the Credit Card Issuer or Credit Card
Processor with respect to such Credit Card Receivables has not asserted a
counterclaim, defense or dispute and does not have any right of setoff against
such Credit Card Receivables (other than transactions in the ordinary course of
the business of such Borrower) and such Credit Card Issuer or Credit Card
Processor has not setoff against amounts otherwise payable by such Credit Card
Issuer or Credit Card Processor to a Borrower for the purpose of establishing a
reserve or collateral for obligations of a Borrower to such Credit Card Issuer
or Credit Card Processor (notwithstanding that the Credit Card Issuer or Credit
Card Processor may have setoffs for fees and chargebacks consistent with the
practices of such Credit Card Issuer or Credit Card Processor with a Borrower as
of the date hereof or as such practices may hereafter change as a result of
changes to the policies of such Credit Card Issuer or Credit Card Processor
applicable to its customers generally and unrelated to the circumstances of a
Borrower);

 

(j)                                     there are no facts, events or
occurrences which to the best knowledge of Borrowers would impair in any
material respect the validity, enforceability or collectability of such Credit
Card Receivables or reduce the amount payable or delay payment thereunder (other
than for setoffs for fees and chargebacks consistent with the practices of such
Credit Card Issuer or Credit Card Processor with such Borrower as of the date
hereof or as such practices may hereafter change as a result of changes to the
policies of such Credit Card Issuer or Credit Card Processor applicable to its
customers generally and unrelated to the circumstances of a Borrower);

 

(k)                                  such Credit Card Receivables are subject to
the first priority, valid and perfected security interest and lien of Agent, for
and on behalf of Lenders, as to such Credit Card Receivables of a Borrower and
any goods giving rise thereto are not, and were not at the time of the sale
thereof, subject to any encumbrances permitted under the terms hereof;

 

13

--------------------------------------------------------------------------------


 

(l)                                     Agent shall have received, in form and
substance satisfactory to Agent in good faith, a Credit Card Acknowledgment for
the credit card or debit card used in the sale which gave rise to such Credit
Card Receivable, such Credit Card Acknowledgment shall be in full force and
effect and the Credit Card Issuer or Credit Card Processor party thereto shall
be in compliance with the terms thereof;

 

(m)                               there are no proceedings or actions which are
pending or, to the best of a Borrower’s knowledge, threatened against the Credit
Card Issuers or Credit Card Processors with respect to such Credit Card
Receivables which would reasonably be expected to result in any material adverse
change in the continued collectability of the Credit Card Receivables with
respect to the Credit Card Issuers or Credit Card Processors;

 

(n)                                 the terms of the sale giving rise to such
Credit Card Receivables and all practices of a Borrower with respect to such
Credit Card Receivables comply in all material respects with applicable Federal,
State, and local laws and regulations;

 

(o)                                 such Borrower has not received from any
Credit Card Issuer or Credit Card Processor any notice of default and/or notice
of its intention to cease or suspend payments to a Borrower in respect of such
Credit Card Receivables or to establish reserves or collateral for obligations
of a Borrower to such Credit Card Issuer or Credit Card Processor (other than
for then current fees and chargebacks consistent with the current practices of
such Credit Card Issuer or Credit Card Processor as of the date hereof or as
such practices may hereafter change as a result of changes to the policies of
such Credit Card Issuer or Credit Card Processor applicable to its customers
generally and unrelated to the circumstances of a Borrower); and

 

(p)                                 the customer using the credit card or debit
card giving rise to such Credit Card Receivable shall not have returned the
merchandise purchased giving rise to such Credit Card Receivable.

 

1.50                           “Eligible Damaged Goods Vendors Receivables”
shall mean Accounts, other than Credit Card Receivables or Eligible Sell-Off
Vendors Receivables, created by any Borrower which are and continue to be
acceptable to Agent based on the criteria set forth below.  In general, Accounts
shall be Eligible Damaged Goods Vendors Receivables if:

 

(a)                                  such Accounts arise from the actual and
bona fide sale and delivery of damaged Inventory by such Borrower to a
third-party off-price wholesaler satisfactory to Agent, in the ordinary course
of such Borrower’s business, which transactions are completed in accordance with
the terms and provisions contained in any documents related thereto;

 

(b)                                 such Accounts are not unpaid more than
ninety (90) days after the date of the original invoice for them;

 

(c)                                  such Accounts comply with the terms and
conditions contained in Section 7.2(b) of this Agreement;

 

(d)                                 such Accounts do not arise from sales on
consignment, guaranteed sale, sale and return, sale on approval, or other terms
under which payment by the account debtor may be conditional or contingent;

 

14

--------------------------------------------------------------------------------

 

 

(e)           the chief executive office of the account debtor with respect to
such Accounts is located in the United States of America or Canada;

 

(f)            such Accounts do not consist of progress billings (such that the
obligation of the account debtors with respect to such Accounts is conditioned
upon such Borrower’s satisfactory completion of any further performance under
the agreement giving rise thereto), bill and hold invoices or retainage
invoices, except as to bill and hold invoices, if Agent shall have received an
agreement in writing from the account debtor, in form and substance satisfactory
to Agent, confirming the unconditional obligation of the account debtor to take
the goods related thereto and pay such invoice;

 

(g)           the account debtor with respect to such Accounts has not asserted
a counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to any right of setoff or recoupment against
such Accounts (but the portion of the Accounts of such account debtor in excess
of the amount at any time and from time to time owed by such Borrower to such
account debtor or claimed to be owed by such account debtor may be deemed
Eligible Damaged Goods Vendors Receivables);

 

(h)           there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Accounts or reduce the amount
payable or delay payment thereunder;

 

(i)            such Accounts are subject to the first priority, valid and
perfected security interest of Agent and any goods giving rise thereto are not,
and were not at the time of the sale thereof, subject to any liens except those
of Agent or those permitted in this Agreement that are subject to an
intercreditor agreement in form and substance satisfactory to Agent between the
holder of such security interest or lien and Agent;

 

(j)            neither the account debtor nor any officer or employee of the
account debtor with respect to such Accounts is an officer, employee, agent or
other Affiliate of any Borrower or Guarantor;

 

(k)           the account debtors with respect to such Accounts are not any
foreign government, the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, unless, if the
account debtor is the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, upon Agent’s
request, the Federal Assignment of Claims Act of 1940, as amended or any similar
State or local law, if applicable, has been complied with in a manner
satisfactory to Agent;

 

(l)            there are no proceedings or actions which are threatened or
pending against the account debtors with respect to such Accounts which are
likely to result in any material adverse change in any such account debtor’s
financial condition (including, without limitation, any bankruptcy, dissolution,
liquidation, reorganization or similar proceeding);

 

(m)          such Accounts are not evidenced by or arising under any instrument
or chattel paper;

 

15

--------------------------------------------------------------------------------


 

(n)           such Accounts are not owed by an account debtor who has Accounts
unpaid more than ninety (90) days after the original invoice date for them which
constitute more than thirty-five percent (35%) of the total Accounts of such
account debtor;

 

(o)           the account debtor is not located in a state requiring the filing
of a Notice of Business Activities Report or similar report in order for such
Borrower to seek judicial enforcement in such State of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
Notice of Business Activities Report or equivalent report for the then current
year or such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost; and

 

(p)           such Accounts do not constitute amounts which have been invoiced
by such Borrower but with respect to which goods so invoiced have not been
delivered to the account debtor.

 

The criteria for Eligible Damaged Goods Vendors Receivables set forth above may
only be changed and any new criteria for Eligible Damaged Goods Vendors
Receivables may only be established by Agent in good faith based on either: 
(i) an event, condition or other circumstance arising after the date hereof, or
(ii) an event, condition or other circumstance existing on the date hereof to
the extent Agent has no written notice thereof from Borrowers prior to the date
hereof, in either case under clause (i) or (ii) which adversely affects or could
reasonably be expected to adversely affect the Accounts in the good faith
determination of Agent.  Any Accounts which are not Eligible Damaged Goods
Vendors Receivables shall nevertheless be part of the Collateral.

 

1.51         “Eligible Inventory” shall mean Eligible Landed Inventory, Eligible
In-Transit Inventory and Eligible In-Transit LC Inventory.

 

1.52         “Eligible In-Transit Inventory” shall mean Domestic In-Transit
Inventory and Foreign In-Transit Inventory owned by a Borrower that otherwise
satisfies the criteria for Eligible Landed Inventory; provided, that:

 

(a)           as to any such Domestic In-Transit Inventory or Foreign In-Transit
Inventory:

 

(i)            title to such Inventory has passed to such Borrower;

 

(ii)           such Inventory is not then subject to a Letter of Credit
Accommodation;

 

(iii)          such Inventory is insured against types of loss, damage, hazards,
and risks, and in amounts, satisfactory to Agent in its discretion and Agent
shall have received a copy of the certificate of evidence of property insurance
in the case of Domestic In-Transit Inventory and the certificate of evidence of
marine cargo insurance in the case of Foreign In-Transit Inventory, in each
case, in which Agent has been named as an additional insured and lender’s loss
payee in a manner acceptable to Agent;

 

(iv)          the applicable Borrower has provided a certificate to Agent that
certifies that, to the best knowledge of such Borrower, such Inventory meets all
of such

 

16

--------------------------------------------------------------------------------


 

Borrower’s representations and warranties contained herein concerning Eligible
Inventory, that it knows of no reason why such Inventory would not be accepted
by such Borrower when it arrives and that the shipment as evidenced by the
documents conforms to the related order documents; and

 

(v)           Agent has a first priority perfected security interest in and lien
upon such Inventory and all documents of title with respect thereto;

 

(b)           in addition to and not in limitation of the criteria set forth in
clause (a) of this definition, as to any such Domestic In-Transit Inventory,

 

(i)            such Inventory shall not have been in transit for more than
fourteen (14) days, without the prior written consent of Agent; and

 

(ii)           such Inventory, and if requested by Agent, any documents of title
related thereto, is in the possession of a Person who has executed, in form and
substance acceptable to Agent, a Collateral Access Agreement in favor of Agent;

 

(c)           in addition to and not in limitation of the criteria set forth in
clause (a) of this definition, as to any such Foreign In-Transit Inventory,

 

(i)            such Inventory meets the criteria in subsections (A), (B) or
(C) below, subject to the sublimts set forth in the Borrowing Base:

 

(A)          such Inventory either (1) is the subject of a negotiable bill of
lading (I) in which Agent is named as the consignee (either directly or by means
of endorsements), (II) that was issued by the carrier respecting such Inventory
that is subject to such bill of lading, and (III) that is in the possession of
Agent or the Freight Forwarder handling the importing, shipping and delivery of
such Inventory, in all cases, acting on Agent’s behalf subject to a Collateral
Access Agreement, duly authorized, executed and delivered by such Freight
Forwarder, or (2) is the subject of a negotiable forwarder’s cargo receipt and
such cargo receipt on its face indicates the name of the freight forwarder as a
carrier or multimodal transport operator and has been signed or otherwise
authenticated by it in such capacity or as a named agent for or on behalf of the
carrier or multilmodal transport operator, in any case respecting such Inventory
and either (I) names Agent as the consignee (either directly or by means of
endorsements), or (II) is in the possession of Agent or the Freight Forwarder
handling the importing, shipping and delivery of such Inventory, in all cases,
acting on Agent’s behalf subject to a Collateral Access Agreement, duly
authorized, executed and delivered by such Freight Forwarder; such Inventory
currently is in the possession or control of a bailee signatory to a Collateral
Access Agreement and is in transit (whether by vessel, air, or land);

 

(B)           such Inventory either (1) is the subject of a non-negotiable bill
of lading (I) in which Agent is directly named as the consignee, (II) that was
issued by the carrier respecting such Inventory that is subject to such bill of
lading, and (III) that is in the possession of Agent or the Freight Forwarder
handling the importing, shipping and delivery of such Inventory, in all cases,
acting on Agent’s behalf subject to a Collateral Access Agreement, duly
authorized, executed and delivered by such Freight Forwarder, or (2) is the
subject of a non-negotiable forwarder’s cargo receipt and such cargo receipt on
its face indicates

 

17

--------------------------------------------------------------------------------


 

the name of the freight forwarder as a carrier or multimodal transport operator
and has been signed or otherwise authenticated by it in such capacity or as a
named agent for or on behalf of the carrier or multilmodal transport operator,
in any case respecting such Inventory and (I) directly names Agent as the
consignee, and (II) is in the possession of Agent or the Freight Forwarder
handling the importing, shipping and delivery of such Inventory, in all cases,
acting on Agent’s behalf subject to a Collateral Access Agreement, duly
authorized, executed and delivered by such Freight Forwarder; such Inventory
currently is in the possession or control of a bailee signatory to a Collateral
Access Agreement and is in transit (whether by vessel, air, or land);

 

(C)           such Inventory either (1) is the subject of a non-negotiable bill
of lading (I) in which such Borrower is named as the consignee, (II) that was
issued by the carrier respecting such Inventory that is subject to such bill of
lading, and (III) that is in the possession of Agent or the Freight Forwarder
handling the importing, shipping and delivery of such Inventory, in all cases,
acting on Agent’s behalf subject to a Collateral Access Agreement, duly
authorized, executed and delivered by such Freight Forwarder, or (2) is the
subject of a non-negotiable forwarder’s cargo receipt and such cargo receipt on
its face indicates the name of the freight forwarder as a carrier or multimodal
transport operator and has been signed or otherwise authenticated by it in such
capacity or as a named agent for or on behalf of the carrier or multilmodal
transport operator, in any case respecting such Inventory and (I) names such
Borrower as the consignee, and (II) is in the possession of Agent or the Freight
Forwarder handling the importing, shipping and delivery of such Inventory, in
all cases, acting on Agent’s behalf subject to a Collateral Access Agreement,
duly authorized, executed and delivered by such Freight Forwarder; such
Inventory currently is in the possession or control of a bailee signatory to a
Collateral Access Agreement and is in transit (whether by vessel, air, or land);

 

(ii)           the bills of lading and other documents of title with respect to
such Inventory complies with the terms and conditions of Section 7.5 hereof; and

 

(iii)          such Inventory shall not have been in transit for more than
forty-five (45) days, without the prior written consent of Agent.

 

1.53         “Eligible In-Transit LC Inventory” shall mean Inventory owned by a
Borrower that otherwise satisfies the criteria for Eligible Landed Inventory but
is not located in the continental United States of America and which is in
transit to one of the locations set forth on Exhibit E hereto (as such schedule
may be updated from time to time by Borrowers to exclude locations which have
been closed and/or include additional locations of Inventory which Borrowers are
permitted to establish under the terms of this Agreement) being either the
premises of a Freight Forwarder in the United States of America or the premises
of such Borrower in the United States of America which are either owned and
controlled by such Borrower or leased by such Borrower (but only if Agent has
received a Collateral Access Agreement duly authorized, executed and delivered
by such Freight Forwarder or the owner and lessor of such leased premises, as
the case may be); provided, that:

 

(a)           such Inventory is the subject of an outstanding documentary Letter
of Credit Accommodation issued hereunder for the purchase of such Inventory;

 

18

--------------------------------------------------------------------------------


 

(b)           the documentary Letter of Credit Accommodation issued hereunder
for the purchase of such Inventory has not been outstanding more than
seventy-five (75) days from its date of issuance;

 

(c)           title to such Inventory has passed to such Borrower,

 

(d)           Agent has a first priority perfected security interest in and lien
upon such Inventory and all documents of title with respect thereto;

 

(e)           such Inventory is insured against types of loss, damage, hazards,
and risks, and in amounts, satisfactory to Agent in its discretion and Agent
shall have received a copy of the certificate of evidence of marine cargo
insurance in connection therewith in which it has been named as an additional
insured and lender’s loss payee in a manner acceptable to Agent;

 

(f)            such Inventory meets the criteria in subsections (i), (ii) or
(iii) below, subject to the sublimts set forth in the Borrowing Base:

 

(i)            such Inventory either (A) is the subject of a negotiable bill of
lading (1) in which Agent is named as the consignee (either directly or by means
of endorsements), (2) that was issued by the carrier respecting such Inventory
that is subject to such bill of lading, and (3) that is in the possession of
Agent or the Freight Forwarder handling the importing, shipping and delivery of
such Inventory, in all cases, acting on Agent’s behalf subject to a Collateral
Access Agreement, duly authorized, executed and delivered by such Freight
Forwarder, or (B) is the subject of a negotiable forwarder’s cargo receipt and
such cargo receipt on its face indicates the name of the freight forwarder as a
carrier or multimodal transport operator and has been signed or otherwise
authenticated by it in such capacity or as a named agent for or on behalf of the
carrier or multilmodal transport operator, in any case respecting such Inventory
and either (I) names Agent as the consignee (either directly or by means of
endorsements), or (2) is in the possession of Agent or the Freight Forwarder
handling the importing, shipping and delivery of such Inventory, in all cases,
acting on Agent’s behalf subject to a Collateral Access Agreement, duly
authorized, executed and delivered by such Freight Forwarder; such Inventory
currently is in the possession or control of a bailee signatory to a Collateral
Access Agreement and is in transit (whether by vessel, air, or land);

 

(ii)           such Inventory either (A) is the subject of a non-negotiable bill
of lading (1) in which Agent is directly named as the consignee, (2) that was
issued by the carrier respecting such Inventory that is subject to such bill of
lading, and (3) that is in the possession of Agent or the Freight Forwarder
handling the importing, shipping and delivery of such Inventory, in all cases,
acting on Agent’s behalf subject to a Collateral Access Agreement, duly
authorized, executed and delivered by such Freight Forwarder, or (B) is the
subject of a non-negotiable forwarder’s cargo receipt and such cargo receipt on
its face indicates the name of the freight forwarder as a carrier or multimodal
transport operator and has been signed or otherwise authenticated by it in such
capacity or as a named agent for or on behalf of the carrier or multilmodal
transport operator, in any case respecting such Inventory and (1) directly names
Agent as the consignee, and (2) is in the possession of Agent or the Freight
Forwarder handling the importing, shipping and delivery of such Inventory, in
all cases, acting on Agent’s behalf

 

19

--------------------------------------------------------------------------------


 

subject to a Collateral Access Agreement, duly authorized, executed and
delivered by such Freight Forwarder; such Inventory currently is in the
possession or control of a bailee signatory to a Collateral Access Agreement and
is in transit (whether by vessel, air, or land);

 

(iii)          such Inventory either (A) is the subject of a non-negotiable bill
of lading (1) in which such Borrower is named as the consignee, (2) that was
issued by the carrier respecting such Inventory that is subject to such bill of
lading, and (3) that is in the possession of Agent or the Freight Forwarder
handling the importing, shipping and delivery of such Inventory, in all cases,
acting on Agent’s behalf subject to a Collateral Access Agreement, duly
authorized, executed and delivered by such Freight Forwarder, or (B) is the
subject of a non-negotiable forwarder’s cargo receipt and such cargo receipt on
its face indicates the name of the freight forwarder as a carrier or multimodal
transport operator and has been signed or otherwise authenticated by it in such
capacity or as a named agent for or on behalf of the carrier or multilmodal
transport operator, in any case respecting such Inventory and (1) names such
Borrower as the consignee, and (2) is in the possession of Agent or the Freight
Forwarder handling the importing, shipping and delivery of such Inventory, in
all cases, acting on Agent’s behalf subject to a Collateral Access Agreement,
duly authorized, executed and delivered by such Freight Forwarder; such
Inventory currently is in the possession or control of a bailee signatory to a
Collateral Access Agreement and is in transit (whether by vessel, air, or land);
and

 

(g)           the applicable Borrower has provided a certificate to Agent that
certifies that, to the best knowledge of such Borrower, such Inventory meets all
of such Borrower’s representations and warranties contained herein concerning
Eligible Inventory, that it knows of no reason why such Inventory would not be
accepted by such Borrower when it arrives and that the shipment as evidenced by
the documents conforms to the related order documents.

 

1.54         “Eligible Landed Inventory” shall mean Inventory consisting of
finished goods held for resale in the ordinary course of the business of
Borrowers located in one of the locations of Borrowers set forth on Exhibit E
hereto (as such schedule may be updated from time to time by Borrowers to
exclude locations which have been closed and/or include additional locations of
Inventory which Borrowers are permitted to establish under the terms of this
Agreement) which are acceptable to Agent based on the criteria set forth below. 
In general, Eligible Landed Inventory shall not include:

 

(a)           work-in-process;

 

(b)           raw materials;

 

(c)           spare parts for equipment;

 

(d)           packaging and shipping materials;

 

(e)           supplies used or consumed in Borrowers’ business;

 

(f)            Inventory at premises other than those owned or leased and
controlled by a Borrower unless Agent has either (i) received a Collateral
Access Agreement in form and substance satisfactory to Agent with respect to
such location or (ii) established a Reserve in an amount in accordance with the
terms hereof with respect to such location;

 

20

--------------------------------------------------------------------------------


 

(g)           Inventory subject to a perfected security interest or lien in
favor of any person other than Agent except those permitted in this Agreement
including those that are subordinate to the security interest of Agent pursuant
to an intercreditor agreement in form and substance satisfactory to Agent
between Agent and the holder of such other security interest or lien;

 

(h)           bill and hold goods;

 

(i)            obsolete, out-of-season or slow moving Inventory;

 

(j)            damaged and/or defective Inventory;

 

(k)           Inventory returned by customers and not held for resale;

 

(l)            Inventory consisting of samples or displays;

 

(m)          Inventory held for return to vendors; and

 

(n)           Inventory purchased or sold on consignment.

 

General criteria for Eligible Landed Inventory may only be made more restricted
and any new criteria for Eligible Landed Inventory may only be established by
Agent in good faith, based on either:  (i) an event, condition or other
circumstance arising after the date hereof, or (ii) existing on the date hereof
to the extent Agent has no written notice thereof from Borrowers prior to the
date hereof, in either case under clause (i) or (ii) which adversely affects or
could reasonably be expected to adversely affect the Inventory in the good faith
determination of Agent.  Any Inventory which is not Eligible Landed Inventory
shall nevertheless be part of the Collateral.

 

1.55         “Eligible Sell-Off Vendors Receivables” shall mean Accounts, other
than Credit Card Receivables or Eligible Damaged Goods Vendor Receivables,
created by any Borrower which are and continue to be acceptable to Agent based
on the criteria set forth below.  In general, Accounts shall be Eligible
Sell-Off Vendors Receivables if:

 

(a)           such Accounts arise from the actual and bona fide sale and
delivery of out-of-season or slow moving Inventory by such Borrower to a
third-party off-price wholesaler, including NEJ, Inc. and Global Traders Network
(or any other Person engaged in substantially the same business as NEJ, Inc. and
Global Traders Network and permitted by Agent), in the ordinary course of such
Borrower’s business, which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto;

 

(b)           such Accounts are not unpaid more than ninety (90) days after the
date of the original invoice for them;

 

(c)           such Accounts comply with the terms and conditions contained in
Section 7.2(b) of this Agreement;

 

21

--------------------------------------------------------------------------------


 

(d)           such Accounts do not arise from sales on consignment, guaranteed
sale, sale and return, sale on approval, or other terms under which payment by
the account debtor may be conditional or contingent;

 

(e)           the chief executive office of the account debtor with respect to
such Accounts is located in the United States of America or Canada;

 

(f)            such Accounts do not consist of progress billings (such that the
obligation of the account debtors with respect to such Accounts is conditioned
upon such Borrower’s satisfactory completion of any further performance under
the agreement giving rise thereto), bill and hold invoices or retainage
invoices, except as to bill and hold invoices, if Agent shall have received an
agreement in writing from the account debtor, in form and substance satisfactory
to Agent, confirming the unconditional obligation of the account debtor to take
the goods related thereto and pay such invoice;

 

(g)           the account debtor with respect to such Accounts has not asserted
a counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to any right of setoff or recoupment against
such Accounts (but the portion of the Accounts of such account debtor in excess
of the amount at any time and from time to time owed by such Borrower to such
account debtor or claimed to be owed by such account debtor may be deemed
Eligible Sell-Off Vendors Receivables),

 

(h)           there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Accounts or reduce the amount
payable or delay payment thereunder;

 

(i)            such Accounts are subject to the first priority, valid and
perfected security interest of Agent and any goods giving rise thereto are not,
and were not at the time of the sale thereof, subject to any liens except those
permitted in this Agreement that are subject to an intercreditor agreement in
form and substance satisfactory to Agent between the holder of such security
interest or lien and Agent;

 

(j)            neither the account debtor nor any officer or employee of the
account debtor with respect to such Accounts is an officer, employee, agent or
other Affiliate of any Borrower or Guarantor;

 

(k)           the account debtors with respect to such Accounts are not any
foreign government, the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, unless, if the
account debtor is the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, upon Agent’s
request, the Federal Assignment of Claims Act of 1940, as amended or any similar
State or local law, if applicable, has been complied with in a manner
satisfactory to Agent;

 

(l)            there are no proceedings or actions which are threatened or
pending against the account debtors with respect to such Accounts which are
likely to result in any material adverse change in any such account debtor’s
financial condition (including, without limitation, any bankruptcy, dissolution,
liquidation, reorganization or similar proceeding);

 

22

--------------------------------------------------------------------------------


 

(m)          such Accounts are not evidenced by or arising under any instrument
or chattel paper;

 

(n)           such Accounts are not owed by an account debtor who has Accounts
unpaid more than ninety (90) days after the original invoice date for them which
constitute more than thirty-five (35%) of the total Accounts of such account
debtor;

 

(o)           the account debtor is not located in a state requiring the filing
of a Notice of Business Activities Report or similar report in order for such
Borrower to seek judicial enforcement in such State of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
Notice of Business Activities Report or equivalent report for the then current
year or such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost; and

 

(p)           such Accounts do not constitute amounts which have been invoiced
by such Borrower but with respect to which goods so invoiced have not been
delivered to the account debtor.

 

The criteria for Eligible Sell-Off Vendors Receivables set forth above may only
be changed and any new criteria for Eligible Sell-Off Vendors Receivables may
only be established by Agent in good faith based on either:  (i) an event,
condition or other circumstance arising after the date hereof, or (ii) an event,
condition or other circumstance existing on the date hereof to the extent Agent
has no written notice thereof from Borrowers prior to the date hereof, in either
case under clause (i) or (ii) which adversely affects or could reasonably be
expected to adversely affect the Accounts in the good faith determination of
Agent.  Any Accounts which are not Eligible Sell-Off Vendors Receivables shall
nevertheless be part of the Collateral.

 

1.56         “Eligible Transferee” shall mean (a) any Lender; (b) the parent
company of any Lender and/or any Affiliate of such Lender which is at least
fifty percent (50%) owned by such Lender or its parent company; (c) any person
(whether a corporation, partnership, trust or otherwise) that is engaged in the
business of making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor, and in each case is approved by Agent; and (d) any other commercial
bank, financial institution or “accredited investor” (as defined in Regulation D
under the Securities Act of 1933) approved by Agent, provided, that, (i) no
Borrower, Guarantor, Affiliate of any Borrower or Guarantor, IPC or any
Affiliate of IPC shall qualify as an Eligible Transferee, (ii) no Person to whom
any Indebtedness which is in any way subordinated in right of payment to any
other Indebtedness of any Borrower or Guarantor shall qualify as an Eligible
Transferee, except as Agent may otherwise specifically agree and (iii) no Person
that is organized under the laws of a jurisdiction other than the United States
or any state thereof shall qualify as an Eligible Transferee.

 

1.57         “Environmental Laws” shall mean all foreign, Federal, State and
local laws (including common law), rules, codes, licenses, permits (including
any conditions imposed

 

23

--------------------------------------------------------------------------------


 

therein), authorizations, judicial or administrative decisions, injunctions or
agreements between any Borrower or Guarantor and any Governmental Authority,
(a) relating to pollution and the protection, preservation or restoration of the
environment (including air, water vapor, surface water, ground water, drinking
water, drinking water supply, surface land, subsurface land, plant and animal
life or any other natural resource), or to occupational health or safety,
(b) relating to the exposure to, or the use, storage, recycling, treatment,
generation, manufacture, processing, distribution, transportation, handling,
labeling, production, release or disposal, or threatened release, of Hazardous
Materials, or (c) relating to all laws with regard to recordkeeping,
notification, disclosure and reporting requirements respecting Hazardous
Materials.  The term “Environmental Laws” includes (i) the Federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Federal
Superfund Amendments and Reauthorization Act, the Federal Water Pollution
Control Act of 1972, the Federal Clean Water Act, the Federal Clean Air Act, the
Federal Resource Conservation and Recovery Act of 1976 (including the Hazardous
and Solid Waste Amendments thereto), the Federal Solid Waste Disposal and the
Federal Toxic Substances Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, and the Federal Safe Drinking Water Act of 1974,
(ii) applicable state counterparts to such laws and (iii) any common law or
equitable doctrine that may impose liability or obligations for injuries or
damages due to, or threatened as a result of, the presence of or exposure to any
Hazardous Materials.

 

1.58         “Equipment” shall mean all of each Borrower’s and each Guarantor’s
now owned and hereafter acquired equipment, wherever located, including
machinery, data processing and computer equipment (whether owned or licensed and
including embedded software), vehicles, tools, furniture, fixtures, all
attachments, accessions and property now or hereafter affixed thereto or used in
connection therewith, and substitutions and replacements thereof, wherever
located.

 

1.59         “ERISA” shall mean the United States Employee Retirement Income
Security Act of 1974, as amended, together with all rules, regulations and
interpretations thereunder or related thereto.

 

1.60         “ERISA Affiliate” shall mean any person required to be aggregated
with any Borrower or any Guarantor under Sections 414(b), 414(c), 414(m) or
414(o) of the Code.

 

1.61         “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan, except for any such event with respect to which notice has been
waived pursuant to applicable regulations; (b) the adoption of any amendment to
a Pension Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA; (c) the existence with
respect to any Pension Plan of an “accumulated funding deficiency” (as defined
in Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(d) the filing pursuant to Section 412 of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Pension Plan; (e) the occurrence of a non-exempt “prohibited transaction” with
respect to which any Borrower or Guarantor, or any of their respective
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code); (f) a complete or partial withdrawal by any Borrower, any Guarantor
or any ERISA Affiliate from a Multiemployer Plan or a cessation of operations
which is treated as such a

 

24

--------------------------------------------------------------------------------

 

withdrawal or notification that a Multiemployer Plan is in reorganization;
(g) the filing of a notice of intent to terminate, the treatment of a Pension
Plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the Pension Benefit Guaranty Corporation to
terminate a Pension Plan; (h) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan; and (i) the
imposition of any liability under Title IV of ERISA, other than the Pension
Benefit Guaranty Corporation premiums due but not delinquent under Section 4007
of ERISA, upon any Borrower, any Guarantor or any ERISA Affiliate in an amount
that could reasonably be expected to have a Material Adverse Effect.

 

1.62         “Eurodollar Rate” shall mean with respect to the Interest Period
for a Eurodollar Rate Loan, the interest rate per annum equal to the arithmetic
average of the rates of interest per annum (rounded upwards, if necessary, to
the next one-hundredth (1/100) of one percent (1%)) appearing on Reuters Screen
LIBOR01 Page (or any successor or substitute page of such service, or any
successor to or substitute for such service as determined by Agent) as the
London interbank offered rate for deposits in US Dollars at approximately
11:00 a.m. (London time) two (2) Business Days’ prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided, that,
if more than one rate is specified on Reuters Screen LIBOR01 Page for such
comparable period, the applicable rate shall be the arithmetic mean of all such
rates.  If such rate is not available at such time for any reason, then the
“Eurodollar Rate” shall mean, with respect to any Eurodollar Rate Loan for the
Interest Period applicable thereto, the rate of interest per annum at which US
dollar deposits of $5,000,000 and for a term comparable to such Interest Period
are offered by the principal London office of Wells Fargo as specified by Agent,
in immediately available funds in the London interbank market at approximately
11:00 a.m. London time two (2) Business Days prior to the commencement of such
Interest Period.

 

1.63         “Eurodollar Rate Loans” shall mean the Loans or portions thereof on
which interest is payable based on the Adjusted Eurodollar Rate in accordance
with the terms hereof.

 

1.64         “Event of Default” shall mean the occurrence or existence of any
event or condition described in Section 10.1 hereof.

 

1.65         “Excess Availability” shall mean, the amount, as determined by
Agent, calculated at any date, equal to:(a) the lesser of:  (i) the Borrowing
Base and (ii) the Maximum Credit, minus (b) the sum of: (i) the amount of all
then outstanding and unpaid Obligations in respect of the Loans and outstanding
Letter of Credit Obligations, plus (ii) the aggregate amount of all outstanding
and unpaid trade payables and other obligations of any Borrower which, as
reported on the most recent Borrowing Base Certificate for the most recent month
end, are outstanding more than forty-five (45) days past due as of such time
(other than trade payables or other obligations being contested or disputed by
such Borrower in good faith), plus (iii) without duplication, the amount of
checks issued by any Borrower to pay trade payables and other obligations which,
as reported on the most recent Borrowing Base Certificate for the most recent
month end, are more than forty-five (45) days past due as of such time (other
than trade payables or other obligations being contested or disputed by such
Borrower in good faith), but not yet sent.

 

25

--------------------------------------------------------------------------------


 

1.66         “Exchange Act” shall mean the Securities Exchange Act of 1934,
together with all rules, regulations and interpretations thereunder or related
thereto.

 

1.67         “Existing Financing Agreements” shall mean, collectively, the
Existing Loan Agreement, the Existing Guarantor Security Agreements, and all
other documents, certificates, instruments, notes, guarantees, mortgages and
agreements executed and delivered by Borrowers and Guarantors in connection
therewith, whether or not specifically mentioned herein or therein as
heretofore, amended and as in effect immediately prior to the date hereof.

 

1.68         “Existing Guarantor Security Agreements” shall mean, collectively,
the Amended and Restated Guaranty and Security Agreement, dated March 16, 2004,
by NY&Co in favor of Agent, the Amended and Restated Guaranty and Security
Agreement, dated March 16, 2004, by Parent in favor of Agent, the Amended and
Restated Guaranty and Security Agreement, dated March 16, 2004, by Nevada
Factoring in favor of Agent, the Amended and Restated Guaranty and Security
Agreement, dated March 16, 2004, by Associated Lerner in favor of Agent,
Associated Lerner, and the Amended and Restated Guaranty and Security Agreement,
dated March 16, 2004, by Lerner GC in favor of Agent as heretofore amended and
as in effect immediately prior to the date hereof.

 

1.69         “Existing Letters of Credit” shall mean, collectively, the letters
of credit issued for the account of Borrowers under the Existing Loan Agreement,
as the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

 

1.70         “Existing Loan Agreement” shall have the meaning set forth in the
recitals hereof as heretofore amended and as in effect immediately prior to the
date hereof.

 

1.71         “Existing Term Loan” shall have the meaning set forth in the
Existing Loan Agreement.

 

1.72         “Existing Term Loan Lender” shall mean Wells Fargo.

 

1.73         “Facility Decrease” shall have the meaning set forth in Section 2.6
hereof.

 

1.74         “Facility Increase” shall have the meaning set forth in Section 2.5
hereof.

 

1.75         “FATCA” shall mean the Foreign Account Tax Compliance Act (enacted
as part of the Hiring Incentives to Restore Employment Act), Sections 1471
through 1474 of the Code, together with all rules, regulations and
interpretations thereunder or related thereto.

 

1.76         “Federal Funds Rate” shall mean, for any period, a fluctuating
interest rate per annum equal to, for each day during such period, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

 

26

--------------------------------------------------------------------------------


 

1.77         “Fee Letter” shall mean the Confidential Fee Letter, dated as of
the date hereof, among Borrowers and Agent.

 

1.78         “Financing Agreements” shall mean, collectively, this Agreement,
any and all notes, the Fee Letter, the Guarantee, the Stock Pledge Agreements,
the Collateral Access Agreements, the Credit Card Acknowledgments, the Deposit
Account Control Agreements (together with all other agreements necessary for
Agent to take (conditionally or otherwise) dominion of all cash receipts and
payments on credit card receivables of each Borrower and Guarantor), the
Investment Property Control Agreements, any other security agreements, the
Intellectual Property Security Agreements, the Intercompany Subordination
Agreement, and all other agreements, documents and instruments now or at any
time hereafter executed and/or delivered by any Borrower or any Obligor in
connection with this Agreement.

 

1.79         “Fiscal Year-End” shall mean the dates denoted as Fiscal Year-End
dates on Exhibit F hereto.

 

1.80         “First Quarter-End” shall mean the dates denoted as First
Quarter-End dates on Exhibit F hereto.

 

1.81         “Fixed Charge Coverage Ratio” shall mean, as to any Person and
their Subsidiaries, calculated on a consolidated basis, for any applicable
Measurement Period, measured as of the end of such, the ratio of: (a) the amount
equal to sum of (i) EBITDA plus (ii) Qualified Cash to (b) Fixed Charges.

 

1.82         “Fixed Charges” shall mean, with respect to any Person and its
Subsidiaries for any period, the sum of, without duplication, (a) all cash
Interest Expense paid during such period (net of interest income of such Person
during such Period and excluding, to the extent taken into account in the
calculation of Interest Expense, upfront fees, costs and expenses in respect of
this Agreement and the transactions contemplated hereby and thereby), plus
(b) all regularly scheduled mandatory principal payments with respect to
Indebtedness for borrowed money (excluding payments in respect of Revolving
Loans) paid or payable for such period, and Indebtedness with respect to Capital
Leases paid during such period in cash (excluding the interest component with
respect to Indebtedness under Capital Lease), plus (c) all income taxes paid
during such period in cash (net of refunds or tax credits to such Person in
respect to income taxes, and excluding income tax on extraordinary or
non-recurring gains or gains from asset sales outside of the ordinary course of
business), plus (d) all Capital Expenditures paid in cash during such period net
of applicable construction or landlord tenant allowances during such period
(other Capital Expenditures of such Person, made with the proceeds of
Indebtedness permitted for such purpose hereunder), all of the foregoing as
determined in accordance with GAAP.

 

1.83         “Fourth Quarter-End” shall mean the dates denoted as Fourth
Quarter-End dates on Exhibit F hereto.

 

1.84         “Foreign In-Transit Inventory” shall mean Inventory owned by a
Borrower that is not located in the continental United States of America and
which is in transit to one of the  locations set forth on Exhibit E hereto (as
such schedule may be updated from time to time by Borrowers to exclude locations
which have been closed and/or include additional locations of

 

27

--------------------------------------------------------------------------------


 

Inventory which Borrowers are permitted to establish under the terms of this
Agreement) being either the premises of a Freight Forwarder in the United States
of America or the premises of such Borrower in the United States of America
which are either owned and controlled by such Borrower or leased by such
Borrower.

 

1.85         “Foreign Subsidiary” shall mean any Subsidiary of any Borrower or
Guarantor that is organized or incorporated under the laws of any jurisdiction
outside of the United States of America.

 

1.86         “Foreign Holdco Subsidiary” shall mean any Subsidiary of any
Borrower or Guarantor that is organized or incorporated under the laws of any
jurisdiction within the United States of America which (a) is formed and
maintained for the sole purpose of holding the Capital Stock of any Foreign
Subsidiary, (b) owns assets consisting solely of the Capital Stock of any
Foreign Subsidiary and assets having a de minimis value, and (c) does not have
any creditors.

 

1.87         “Freight Forwarders” shall mean the persons listed on Schedule 1.87
hereto or such other person or persons as may be selected by Borrower after the
date hereof and after written notice by Borrower to Agent who are reasonably
acceptable to Agent to handle the receipt of Inventory within the United States
of America and/or to clear Inventory through the Bureau of Customs and Border
Protection (formerly the Customs Service) or other domestic or foreign export
control authorities or otherwise perform port of entry services to process
Inventory imported by Borrower from outside the United States of America (such
persons sometimes being referred to herein individually as a “Freight
Forwarder”), provided, that, as to each such person, (a) Agent shall have
received a Collateral Access Agreement by such person in favor of Agent (in form
and substance satisfactory to Agent) duly authorized, executed and delivered by
such person, (b) such agreement shall be in full force and effect and (c) such
person shall be in compliance in all material respects with the terms thereof.

 

1.88         “GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board which are applicable to the
circumstances as of the date of determination consistently applied, except that,
for purposes of Section 9.17 and for purposes of calculating the Fixed Charge
Coverage Ratio hereof, GAAP shall be determined on the basis of such principles
in effect on the date hereof and consistent with those used in the preparation
of the most recent audited financial statements delivered to Agent prior to the
date hereof.

 

1.89         “Gift Certificate and Store Credit Reserve” shall mean, as of any
date of determination, a Reserve equal to the amount of fifty-one percent (51%)
of all (i) accrued and outstanding gift certificates which any Borrower is
obligated to honor and (ii) the aggregate amount of outstanding store credit to
be honored by any Borrower.

 

1.90         “Governmental Authority” shall mean any nation or government, any
state, province, or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

 

28

--------------------------------------------------------------------------------


 

1.91         “Guarantee” shall mean the Third Amended and Restated Guarantee,
dated as of the date hereof, executed and delivered by each Guarantor in favor
of Agent, for itself and the ratable benefit of the Lenders and the Bank Product
Providers, in form and substance satisfactory to Agent, with respect to the
Obligations, and any other guaranty from time to time executed by any Guarantor
in favor of Agent, for itself and the ratable benefit of Lenders and the Bank
Product Providers, with respect to the Obligations, as the same now exist or may
hereafter exist when executed and delivered or may hereafter or thereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

1.92         “Guarantors” shall mean collectively, the following (together with
their respective successors and assigns): (a) NY&Co, (b) Parent, (c) Nevada
Factoring, (d) NY&Co Stores, and (e) Lerner GC; each sometimes being referred to
herein individually as ‘Guarantor’.

 

1.93         “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, polychlorinated
biphenyls, pesticides, herbicides and any other kind and/or type of pollutants
or contaminants, sewage, sludge, industrial slag, solvents and/or any other
similar substances, materials, or wastes and including any other substances,
materials or wastes that are or become classified as hazardous or toxic under
any Environmental Law.

 

1.94         “Hedging Transactions” shall mean (a) any and all rate swap
transactions, basis swaps, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options, forward bond or forward bond
price or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transaction,
currency options or any other similar transactions or any combination of any of
the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, or (b) any and all transactions of any kind, and the related
confirmations, that are subject to the terms or conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., or any other master agreement, as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, including but not limited to, any such obligations or liabilities under
any such agreement.

 

1.95         “Increased Collateral Reporting Event” shall mean a period either
(a) commencing on the date that a Default or Event of Default shall exist or
have occurred and be continuing and ending on the date such Default or Event of
Default is waived or cured in accordance with Section 11.3 hereof or
(b) commencing on the date that Compliance Excess Availability has been less
than fifteen (15%) percent of the Maximum Credit as calculated by Agent
hereunder and ending on the date that Compliance Excess Availability has been
greater than fifteen (15%) percent of the Maximum Credit for any thirty (30)
consecutive day period thereafter.

 

1.96         “In-Store Payment” shall have the meaning set forth in the Private
Label Credit Card Agreement.

 

29

--------------------------------------------------------------------------------


 

1.97         “Indebtedness” shall mean, with respect to any Person and without
duplication, any liability, whether or not contingent, (a) in respect of
borrowed money (whether or not the recourse of the lender is to the whole of the
assets of such Person or only to a portion thereof) or evidenced by bonds,
notes, debentures or similar instruments; (b) representing the balance deferred
and unpaid of the purchase price of any property or services (except any such
balance that constitutes an account payable to a trade creditor (whether or not
an Affiliate) created, incurred, assumed or guaranteed by such Person in the
ordinary course of business of such Person in connection with obtaining goods,
materials or services that is not overdue by more than ninety (90) days, unless
the trade payable is being contested in good faith); (c) all obligations as
lessee under leases which have been, or should be, in accordance with GAAP
recorded as Capital Leases; (d) any contractual obligation, contingent or
otherwise, of such Person to pay or be liable for the payment of any
indebtedness described in this definition of another Person, including, without
limitation, any such indebtedness, directly or indirectly guaranteed, or any
agreement to purchase, repurchase, or otherwise acquire such indebtedness,
obligation or liability or any security therefor, or to provide funds for the
payment or discharge thereof, or to maintain solvency, assets, level of income,
or other financial condition of another Person; (e) all obligations with respect
to redeemable stock and redemption or repurchase obligations under any Capital
Stock or other equity securities issued by such Person; (f) all reimbursement
obligations and other liabilities of such Person with respect to surety bonds
(whether bid, performance or otherwise), letters of credit, banker’s
acceptances, drafts or similar documents or instruments issued for such Person’s
account; (g) all indebtedness of such Person in respect of indebtedness of
another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such person against fluctuations in interest rates or currency or commodity
values; and (i) all obligations owed by such Person under License Agreements
with respect to non-refundable, advance or minimum guarantee royalty payments.

 

1.98         “Indemnitee” shall have the meaning set forth in Section 11.5
hereof.

 

1.99         “Information Certificates” shall mean the Information Certificates,
dated the date hereof, of Borrowers and Guarantors collectively constituting
Exhibit D hereto, containing material information with respect to such Person
and such Person’s businesses and assets provided by or on behalf of such Person
to Agent in connection with the preparation of this Agreement and the other
Financing Agreements and the financing arrangements provided for herein.

 

1.100       “Insolvency Event” shall mean, the commencement of any of the
following with respect to any Borrower or Guarantor: (i) any case or proceeding
with respect to such person under the Bankruptcy Code, or any other Federal,
State or other bankruptcy, insolvency, reorganization or other law affecting
creditors’ rights or any other or similar proceedings seeking any stay,
reorganization, arrangement, composition or readjustment of all or substantially
all of the obligations and indebtedness of such person or (ii) any proceeding
seeking the appointment

 

30

--------------------------------------------------------------------------------


 

of any receiver, trustee, administrator, liquidator, custodian or other
insolvency official with similar powers with respect to such person or all or
substantially all of its assets or (iii) any proceeding for liquidation,
dissolution or other winding up of the business of such person or (iv) any
general assignment for the benefit of creditors or any general marshaling of all
or substantially all of the assets of such person.

 

1.101       “Intellectual Property” shall mean any Borrower’s or any Guarantor’s
now owned and hereafter arising or acquired:  patents, patent rights, patent
applications, copyrights, works which are the subject matter of copyrights,
copyright registrations, trademarks, trade names, trade styles, trademark and
service mark applications, and licenses and rights to use any of the foregoing;
all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or the license of any trademark); customer and
other lists in whatever form maintained; trade secret rights, copyright rights,
rights in works of authorship, domain names and domain name registration;
software and contract rights relating to computer software programs, in whatever
form created or maintained.

 

1.102       “Intellectual Property Security Agreements” shall mean,
collectively, the Lerner Trademark Agreement, the Lernco Trademark Agreement and
any other security agreement concerning any Intellectual Property of any
Borrower or Guarantor at any time delivered to Agent in connection with this
Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.103       “Intercompany Subordination Agreement” shall mean the Second Amended
and Restated Intercompany Subordination Agreement, in form and substance
satisfactory to Agent, dated as of August 22, 2007, by and among Borrowers,
certain of their Affiliates and Agent, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.

 

1.104      “Interest Expense” shall mean, for any period, total interest expense
in accordance with GAAP of Borrowers and Guarantors on a consolidated basis with
respect to all outstanding Indebtedness.

 

1.105       “Interest Period” shall mean for any Eurodollar Rate Loan, a period
of approximately one (1), two (2), three (3) or six (6) months duration as
Borrowers may elect, the exact duration to be determined in accordance with the
customary practice in the applicable Eurodollar Rate market; provided, that,
Borrowers may not elect an Interest Period which will end after the last day of
the then-current term of this Agreement.

 

1.106       “Interest Rate” shall mean:

 

(a)           Subject to clause (b) of this definition below:

 

(i)  as to Revolving Loans that are Prime Rate Loans, a rate equal to the Prime
Rate plus the Applicable Margin for Prime Rate Loans,

 

31

--------------------------------------------------------------------------------


 

(ii)  as to Revolving Loans that are Eurodollar Rate Loans, a rate equal to the
Adjusted Eurodollar Rate plus the Applicable Margin for Eurodollar Rate Loans
(in each case, based on the Eurodollar Rate applicable for the Interest Period
selected by Borrowers as in effect two (2) Business Days after the date of
receipt by Agent of the request of or on behalf of Borrowers for such Eurodollar
Rate Loans in accordance with the terms hereof, whether such rate is higher or
lower than any rate previously quoted to Borrowers).

 

(b)           Notwithstanding anything to the contrary contained in clause
(a) of this definition, the Applicable Margin otherwise used to calculate the
Interest Rate for Prime Rate Loans and Eurodollar Rate Loans shall be the
percentage set forth in the definition of the term Applicable Margin for each
category of Loans that is then applicable plus two (2.00%) percent per annum, at
Agent’s option, or, upon the written direction of Required Lenders (i) either
(A) for the period from and after the effective date of termination or
non-renewal of this Agreement pursuant to the terms hereof until such time as
all Obligations are indefeasibly paid and satisfied in full in immediately
available funds, or (B) for the period from and after the date of the occurrence
of any Event of Default, and for so long as such Event of Default is continuing
as determined by Agent and (ii) on the Revolving Loans at any time outstanding
in excess of the Borrowing Base or the Maximum Credit (whether or not such
excess(es) arise or are made with or without Agent’s or any Lender’s knowledge
or consent and whether made before or after an Event of Default).

 

1.107       “Inventory” shall mean all of each Borrower’s and each Guarantor’s
now owned and hereafter existing or acquired goods, wherever located, which
(a) are leased by such Borrower or Guarantor as lessor; (b) are held by such
Borrower or Guarantor for sale or lease or to be furnished under a contract of
service; (c) are furnished by such Borrower or Guarantor under a contract of
service; (d) consist of raw materials, work in process, finished goods or
materials used or consumed in its business; or (e) are goods in transit to such
Borrower or Guarantor.

 

1.108       “Investment Property Control Agreement” shall mean an agreement in
writing, in form and substance satisfactory to Agent, by and among Agent, any
Borrower or Guarantor (as the case may be) and any securities intermediary,
commodity intermediary or other person who has custody, control or possession of
any investment property of such Borrower or Guarantor acknowledging that such
securities intermediary, commodity intermediary or other person has custody,
control or possession of such investment property on behalf of Agent, that it
will comply with entitlement orders originated by Agent with respect to such
investment property, or other instructions of Agent, or (as the case may be)
apply any value distributed on account of any commodity contract as directed by
Agent, in each case, without the further consent of such Borrower or Guarantor
and including such other terms and conditions as Agent may require.

 

1.109       “IPC” shall mean IPC/NYCG, LLC, a Delaware limited liability
company.

 

1.110       “Issuing Bank” shall mean Wells Fargo Bank, National Association, a
national banking association, and it successors and assigns.

 

1.111       “Landed Value” shall mean, with respect to Eligible In-Transit
Inventory or Eligible In-Transit LC Inventory, the sum of (a) the face amount of
all documentary Letter of

 

32

--------------------------------------------------------------------------------


 

Credit Accommodations issued under this Agreement for purposes of purchasing
such Inventory from a Person who is not an Affiliate of any Borrower plus
(b) the amount of freight, customs, taxes and duty and other amounts which Agent
estimates must be paid upon the arrival and in connection with the delivery of
such Inventory to a Borrower’s location for Eligible Landed Inventory within the
United States of America.

 

1.112       “Lender Register” shall have the meaning given in
Section 14.7(b) hereof.

 

1.113       “Lenders” shall mean the financial institutions who are signatories
hereto as Lenders and other persons made a party to this Agreement as a Lender
in accordance with Section 14.7 hereof, and their respective successors and
assigns; each sometimes being referred to herein individually as a “Lender”.

 

1.114       “Lernco” shall mean Lernco, Inc., a Delaware corporation, and its
successors and assigns.

 

1.115       “Lernco Trademark Agreement” shall mean the Second Amended and
Restated Collateral Assignment of Trademarks (Security Agreement), dated as of
August 22, 2007, by Lernco and Lerner Outlet in favor of Agent, for itself and
the ratable benefit of the Lenders and the Bank Product Providers, as the now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

 

1.116       “Lerner” shall mean Lerner New York, Inc., a Delaware corporation,
and its successors and assigns.

 

1.117       “Lerner GC” shall mean Lerner New York GC, LLC, an Ohio limited
liability company, and its successors and assigns.

 

1.118       “Lerner Outlet” shall mean Lerner New York Outlet, Inc., a
Massachusetts corporation, formerly known as Jasmine Company, Inc., and its
successors and assigns.

 

1.119       “Lerner Stock Pledge Agreement” shall mean the Second Amended and
Restated Stock Pledge Agreement, dated as of August 22, 2007, by Lerner in favor
of Agent, for itself and the ratable benefit of the Lenders and the Bank Product
Providers, with respect to the pledge of 100% of the Capital Stock of Associated
Lerner, Lernco, Lerner GC and Lerner Outlet, owned by Lerner, as the now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced.

 

1.120       “Lerner Trademark Agreement” shall mean the Amended and Restated
Collateral Assignment of Trademarks (Security Agreement), dated as of August 22,
2007, by Lerner in favor of Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.

 

1.121       “Letter of Credit Accommodations” shall mean, collectively, the
letters of credit, merchandise purchase or other guaranties, or acceptances of
drafts relating to letters of credit, which are from time to time either
(a) issued or opened by Issuing Bank for the account of any Borrower or any
Obligor or for which Issuing Bank is the confirming bank or in respect of which

 

33

--------------------------------------------------------------------------------


 

it has otherwise agreed to make any payment, including all Existing Letters of
Credit, or (b) with respect to which Agent or Lenders have agreed to indemnify
the issuer or guarantee to the issuer the performance by any Borrower or any
Obligor of its obligations to such issuer; sometimes being referred to herein
individually as a “Letter of Credit Accommodation”.

 

1.122       “Letter of Credit Documents” shall mean, with respect to any Letter
of Credit Accommodation, such Letter of Credit Accommodation, any amendments
thereto, any documents delivered in connection therewith, any application
therefor, and any agreements, instruments, guarantees or other documents
(whether general in application or applicable only to such Letter of Credit
Accommodation) governing or providing for (a) the rights and obligations of the
parties concerned or at risk or (b) any collateral security for such
obligations.

 

1.123       “Letter of Credit Rate” shall have the meaning set forth in
Section 2.2(b) hereof.

 

1.124       “Letter of Credit Limit” shall mean $45,000,000, which amount shall
automatically increase or decrease from time to time proportionally based upon a
Facility Increase or Facility Decrease so that, after giving effect to any such
Facility Increase or Facility Decrease, the amount of the Letter of Credit Limit
shall be equal to the amount that is 60% of the revised amount of the Maximum
Credit.

 

1.125       “Letter of Credit Obligations” shall mean, at any time, the sum of
(a) the aggregate undrawn amount of all Letter of Credit Accommodations
outstanding at such time, plus(b) the aggregate amount of all drawings under
Letter of Credit Accommodations for which Issuing Bank has not at such time been
reimbursed, plus (c) without duplication, the aggregate amount of all payments
made by each Lender to Issuing Bank with respect to such Lender’s participation
in Letter of Credit Accommodations as provided in Section 2.2 for which
Borrowers have not at such time reimbursed Lenders, whether by way of a
Revolving Loan or otherwise.

 

1.126       “License Agreements” shall have the meaning set forth in
Section 8.11 hereof.

 

1.127       “Loan Parties” means Borrowers, Guarantors and the other Obligors.

 

1.128       “Loans” shall mean the Revolving Loans.

 

1.129       “Material Adverse Effect” shall mean a material adverse effect on
(a) the financial condition, business, performance or operations of the
Borrowers taken as a whole or the Loan Parties taken as a whole; (b) the
legality, validity or enforceability of this Agreement or any of the other
Financing Agreements; (c) the legality, validity, enforceability, perfection or
priority of the security interests and liens of Agent upon the Collateral;
(d) the Collateral or its value; (e) the ability of the Borrowers, taken as a
whole, to repay the Obligations or of the Borrowers, taken as a whole, or the
Loan Parties, taken as a whole, to perform their obligations under this
Agreement or any of the other Financing Agreements as and when to be performed;
or (f) the ability of Agent or any Lender to enforce the Obligations or realize
upon the Collateral or otherwise with respect to the rights and remedies of
Agent and Lenders under this Agreement or any of the other Financing Agreements.

 

34

--------------------------------------------------------------------------------

 

1.130       “Material Contract” shall mean (a) any contract or other agreement
(other than the Financing Agreements), written or oral, of any Borrower or
Obligor involving liability for $5,000,000 or more of Indebtedness owed to any
Person (other than another Loan Party) or (b) any other contract or other
agreement (other than the Financing Agreements), whether written or oral, to
which any Borrower is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto would have a Material
Adverse Effect.

 

1.131       “Maximum Credit” shall mean $75,000,000, as may from time to time be
in effect and as may from time to time be increased in accordance with the terms
of a Facility Increase or be decreased in accordance with the terms of a
Facility Decrease.

 

1.132       “Measurement Period” shall mean the twelve-month period ending on
the last day of any month in which EBITDA is to be measured, taken as a single
accounting period.

 

1.133       “Multiemployer Plan” shall mean a “multi-employer plan” as defined
in Section 4001(a)(3) of ERISA which is or was at any time during the current
year or the immediately preceding six (6) years contributed to by any Borrower
or any ERISA Affiliate.

 

1.134       “Net Amount of Eligible Credit Card Receivables” shall mean, the
gross amount of the Eligible Credit Card Receivables less returns, discounts,
claims, credits and allowances of any nature at any time issued, owing, granted,
outstanding, available or claimed with respect thereto.

 

1.135       “Net Amount of Eligible Damaged Goods Vendors Receivables” shall
mean the gross amount of the Eligible Damaged Goods Vendors Receivables less
returns, discounts, claims, credits and allowances of any nature at any time
issued, owing, granted, outstanding, available or claimed with respect thereto.

 

1.136       “Net Amount of Eligible Sell-Off Vendors Receivables” shall mean,
the gross amount of the Eligible Sell-Off Vendors Receivables less returns,
discounts, claims, credits and allowances of any nature at any time issued,
owing, granted, outstanding, available or claimed with respect thereto.

 

1.137       “Net Cash Proceeds” shall mean the aggregate cash proceeds received
by any Borrower or Guarantor (i) in respect of any sale, lease, transfer or
other disposition of any assets or properties, or interest in assets and
properties, in each case outside the ordinary course of business of such
Borrower or Guarantor, or (ii) as proceeds of any loans or other financial
accommodations provided to any Borrower or Guarantor (either of clause (i) or
(ii) of this definition, a “Specified Disposition”), in each case net of (A) the
reasonable costs relating to such Specified Disposition (including, without
limitation, legal, accounting and investment banking fees, and sales
commissions), (B) the portion of such proceeds deposited in an escrow account or
otherwise required to be reserved pursuant to the purchase agreements related to
such Specified Disposition for purchase price adjustments or indemnification
payments payable by such Borrower or Guarantor to the purchaser thereof (but
only until such time as such portion of such proceeds is received by such
Borrower or Guarantor), (C) taxes paid or estimated to be payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements), and (D) amounts applied to the repayment of
Indebtedness

 

35

--------------------------------------------------------------------------------


 

secured by a valid and enforceable lien on the asset or assets that are the
subject of such Specified Disposition required to be repaid in connection with
such transaction.  For purposes of this definition, a Specified Disposition
described in clause (i) above shall exclude (x) sales, leases, transfers and
other dispositions of Inventory permitted under Section 9.7(b)(vii) hereof, and
(y) sales and other dispositions of defective, obsolete, out-of-season or slow
moving Inventory to a third-party off-price wholesaler, including Ben Elias and
Value City, or any other Person engaged in substantially the same business as
Ben Elias or Value City and permitted by Agent.  Net Cash Proceeds shall exclude
any non-cash proceeds received by any Borrower or Guarantor from any Specified
Disposition, but shall include such proceeds when and as converted by any
Borrower or Guarantor to cash or other immediately available funds.

 

1.138       “Net Income” shall mean, for any period, the net income (or loss) of
the Borrowers and Obligors on a consolidated basis for such period taken as a
single accounting period as determined in accordance with GAAP; provided,
however, there shall be excluded therefrom (i) unrealized gains and losses due
solely to fluctuations in currency values and the related tax effects according
to GAAP and (ii) items classified as a cumulative effect of an accounting change
or as extraordinary items, in accordance with GAAP; provided, further, for
clarification purposes, stores openings and closings in ordinary course shall
not be considered extraordinary for the purposes hereof.

 

1.139       “Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the amount of the
recovery in respect of the Inventory at such time a “net orderly liquidation
value” basis as set forth in the most recent acceptable appraisal of Inventory
received by Agent in accordance with Section 7.3 hereof, net of operating
expenses, liquidation expenses and commissions, and (b) the denominator of which
is the applicable Value of the aggregate amount of the Inventory subject to such
appraisal.

 

1.140       “Nevada Factoring” shall mean Nevada Receivable Factoring, Inc., a
Nevada corporation, and its successors and assigns.

 

1.141       “Non-Borrower Receivables” shall mean those receivables owned by
WFNNB, Nevada Factoring or any Person other than a Borrower, with respect to
which the proceeds thereof are, at any time, in the possession of a Borrower or
in a deposit account of a Borrower and such Borrower maintains possession or
control of such proceeds for the benefit of WFNNB, Nevada Factoring or any other
such Person pursuant to the Private Label Credit Card Agreement or any other
agreement.

 

1.142       “Non-Consenting Lender” shall have the meaning set forth in
Section 11.3(d) hereof.

 

1.143       “Non-Recourse Agreement” shall mean that certain agreement dated as
of November 27, 2002 and entered into by and among Lerner, Nevada Factoring and
WFNNB.

 

1.144       “Notice of Default or Failure of Condition” shall have the meaning
set forth in Section 12.3(a) hereof.

 

1.145       “NY&Co” shall mean New York & Company, Inc., a Delaware corporation,
and its successors and assigns.

 

36

--------------------------------------------------------------------------------


 

1.146       “NY&Co Stores” shall mean New York & Company Stores, Inc., a New
York corporation, formerly known as Associated Lerner Shops of America, Inc., a
New York corporation, and its successors and assigns.

 

1.147       “NY&Co Stock Pledge Agreement” shall mean that certain Second
Amended and Restated Stock Pledge Agreement, dated as of August 22, 2007, by
NY&Co in favor of Agent, for itself and the ratable benefit of the Lenders and
the Bank Product Providers, with respect to the pledge of 100% of the Capital
Stock of Parent owned by NY&Co, as the same may be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.148       “Obligations” shall mean (a) any and all Loans, Letter of Credit
Accommodations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any Borrower or any Guarantor to Agent,
any Lender or any Issuing Bank and/or any of their Affiliates, whether
consisting of principal, interest, charges, fees, costs and expenses, fees
relating to Letter of Credit Accommodations, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, arising under this
Agreement or any of the other Financing Agreements, whether now existing or
hereafter arising, in each case under this Agreement or the other Financing
Agreements, whether arising before, during or after the initial or any renewal
term of this Agreement or after the commencement of any case with respect to any
Borrower or any Guarantor or Obligor under the United States Bankruptcy Code or
any similar statute (including the payment of interest and other amounts which
would accrue and become due but for the commencement of such case, whether or
not such amounts are allowed or allowable in whole or in part in such case),
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, or secured or unsecured
and (b)  for purposes only of Section 5.1 hereof and subject to the priority in
right of payment set forth in Section 6.4 hereof, all obligations, liabilities
and indebtedness of every kind, nature and description owing by any or all of
Borrowers or Guarantors to Agent or any Bank Product Provider arising under or
pursuant to any Bank Products, whether now existing or hereafter arising,
provided, that, (i) as to any such obligations, liabilities and indebtedness
arising under or pursuant to a Hedging Transaction, the same shall only be
included within the Obligations if, upon Agent’s request, Agent shall have
entered into an agreement, in form and substance satisfactory to Agent, with the
Bank Product Provider that is a counterparty to such Hedging Transaction, as
acknowledged and agreed to by Borrowers and Guarantors, providing for the
delivery to Agent by such counterparty of information with respect to the amount
of such obligations and providing for the other rights of Agent and such Bank
Product Provider in connection with such arrangements, (ii) as to any such
obligations, liabilities and indebtedness arising under or pursuant to a Bank
Product (other than a Hedging Transaction if Agent has requested the agreement
referred to in clause (i) above), the same shall only be included within the
Obligations if the Bank Product Provider with respect thereto shall have
delivered written notice to Agent that (A) such Bank Product Provider has
entered into a transaction to provide Bank Products to a Borrower and Guarantor
and (B) the obligations arising pursuant to such Bank Products provided to
Borrowers and Guarantors constitute Obligations entitled to the benefits of the
security interest of Agent granted hereunder, and Agent shall have accepted such
notice in writing (provided, that, not such notice or acceptance shall be
required as to such obligations, liabilities and indebtedness arising under or
pursuant to a Bank Product provided by or owing to Wells Fargo or any of its
Affiliates), and (iii) in no event shall any Bank Product Provider acting in
such capacity to whom such obligations, liabilities or indebtedness are owing

 

37

--------------------------------------------------------------------------------


 

be deemed a Lender for purposes hereof to the extent of and as to such
obligations, liabilities or indebtedness except that each reference to the term
“Lender” in Sections 12.1, 12.2, 12.3(b), 12.5, 12.6,12.7, 12.9, 12.12 and 14.6
hereof shall be deemed to include such Bank Product Provider and in no event
shall the approval of any such person in its capacity as Bank Product Provider
be required in connection with the release or termination of any security
interest or lien of Agent.

 

1.149       “Obligor” shall mean any guarantor, endorser, acceptor, surety or
other person liable on or with respect to the Obligations or who is the owner of
any property which is security for the Obligations (including, without
limitation, Guarantors, other than Borrowers).

 

1.150       “OFAC” means the U.S. Department of the Treasury’s Office of Foreign
Assets Control.

 

1.151       “Other Taxes” shall mean any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies of the
United States or any political subdivision thereof or any applicable foreign
jurisdiction, and all liabilities with respect thereto, in each case arising
from any payment made hereunder or under any of the other Financing Agreements
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement or any of the other Financing Agreements

 

1.152       “Parent” shall mean Lerner New York Holding, Inc., a Delaware
corporation, and its successors and assigns.

 

1.153       “Parent Stock Pledge Agreement” shall mean that certain Second
Amended and Restated Stock Pledge Agreement, dated as of August 22, 2007, by
Parent in favor of Agent, for itself and the ratable benefit of the Lenders and
the Bank Product Providers, with respect to the pledge of 100% of the Capital
Stock of Lerner, Lernco and Nevada Factoring owned by Parent, as the same may be
amended, modified or supplemented from time to time.

 

1.154       “Participant” shall mean any Person that acquires and holds a
participation in the interest of any Lender in any of the Revolving Loans or
Letter of Credit Accommodations in conformity with the provisions of
Section 14.7 of this Agreement governing participations.

 

1.155       “Patriot Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001), as the same now exists or may from time to time hereafter
be amended, modified, recodified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.

 

1.156       “Pension Plan” shall mean a Plan that is subject to Title IV of
ERISA.

 

1.157       “Permitted Acquisitions” shall mean the purchase by a Borrower or
Guarantor after the date hereof of all or substantially all of the assets of any
Person or a business or division of such Person (whether pursuant to a merger or
other transaction) or of all or a majority of the Capital Stock of a Person
(such assets or Person being referred to herein as the “Acquired Business”) in
one or a series of transactions that satisfies each of the following conditions
as determined by Agent:

 

38

--------------------------------------------------------------------------------


 

(a)           as of the date of such acquisition and the date of any payment in
respect thereof, and after giving effect thereto, no Event of Default shall
exist or have occurred and be continuing;

 

(b)           as of the date of such acquisition and the date of any payment in
respect thereof, and after giving effect thereto, Borrowers shall have Excess
Availability in an amount equal to not less than twenty (20%) percent of the
Maximum Credit,

 

(c)           Agent shall have received, in form and substance satisfactory to
Agent, monthly projections showing that, for the twelve (12) months immediately
after such payment is made, Excess Availability shall be greater than twenty
(20%) percent of the Maximum Credit,

 

(d)           the Acquired Business shall be one or more Persons or a division
or line of business that engages in a line of business that is substantially
similar, reasonably related or incidental to the business that Borrowers and
Guarantors are engaged in on date hereof;

 

(e)           in the case of the acquisition of the Capital Stock of another
Person, the board of directors (or other comparable governing body) of such
other Person to be acquired shall have duly approved such acquisition and such
Person shall not have announced that it will oppose such acquisition and shall
not have commenced any action which alleges that such acquisition will violate
applicable law;

 

(f)            Agent shall have received not less than ten (10) Business Days’
prior written notice of the proposed acquisition and such information with
respect thereto as Agent may reasonably request, to the extent available,
including (i) the parties to such acquisition, (ii) the proposed date and amount
of the acquisition, (iii) a description of the assets or shares intended to be
acquired, and (iv) the proposed total purchase price and other consideration for
the assets to be purchased (and the terms of payment of such purchase price);

 

(g)           Agent shall have received true, correct and complete copies of all
material agreements, documents and instruments relating to such acquisition,
which shall be in form and substance reasonably satisfactory to Agent;

 

(h)           the Acquired Business shall not include a Foreign Subsidiary
unless otherwise agreed to by Agent in writing;

 

(i)            Agent shall have received a certificate of the chief executive
officer or a Financial Officer of Administrative Borrower certifying on behalf
of Borrowers to Agent and Lenders that such transaction complies with this
definition.

 

Notwithstanding anything to the contrary contained herein, (i) Borrowers and
Guarantors shall comply with the terms and conditions of Section 9.22 hereof to
the extent applicable to such Acquired Business and (ii) if Borrowers request
that any assets acquired pursuant to any acquisition be included in the
Borrowing Base, Agent shall have (A) completed a field examination with respect
to the business and assets of the Acquired Business and (B) completed its
customary business and legal due diligence, in each case, in accordance with
Agent’s

 

39

--------------------------------------------------------------------------------


 

customary procedures and practices and as otherwise required by the nature and
circumstances of the business of the Acquired Business, the scope and results of
which shall be reasonably satisfactory to Agent before such assets may be
included.  Any Accounts or Inventory of the Acquired Business shall only be
Eligible Accounts or Eligible Inventory to the extent that Agent has so
completed such field examination with respect thereto and the criteria for
Eligible Accounts or Eligible Inventory set forth herein are satisfied with
respect thereto (or such other or additional criteria as Agent may, at its
option, establish with respect thereto, and subject to such Reserves as Agent
may establish in connection with the Acquired Business), and, if requested by
Agent, in the case of Eligible Inventory acquired pursuant to a Permitted
Acquisition to the extent that it has been subject to an appraisal that
satisfies the requirements of Section 7.3 hereof.

 

1.158       “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

 

1.159       “Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) which any Borrower or Guarantor or, solely with respect
to an employee benefit plan subject to Title IV of ERISA, an ERISA Affiliate
sponsors or to which it contributes, or a Multiemployer Plan.

 

1.160       “Prime Rate” shall mean the highest of (a) the rate from time to
time publicly announced by Reference Bank, or its successors, as its “prime
rate”, subject to each increase or decrease in such prime rate, effective as of
the day any such change occurs, whether or not such announced rate is the best
rate available at such bank, (b) the Federal Funds Rate from time to time plus
one-half (.50%) percent, or (c) the Adjusted Eurodollar Rate (using the one
month rate if applicable), which rate shall be determined on a daily basis, plus
one (1%) percent.

 

1.161       “Prime Rate Loans” shall mean the Loans or any portion thereof on
which interest is payable based on the Prime Rate in accordance with the terms
thereof.

 

1.162       “Priority Event” shall mean the occurrence of any one or more of the
following: (a) the occurrence and continuance of an Event of Default under
Section 10.1(a)(i) hereof with respect to any Borrower’s failure to pay any of
the Obligations related to the Revolving Loans (including principal, interest,
fees and expenses attributable thereto); (b) the occurrence and continuance of
an Event of Default under Sections 10.1(g) or 10.1(h) hereof; or (c) the
occurrence of any other Event of Default and the acceleration by Agent of the
payment of all or a material portion of the Obligations related to the Revolving
Loans.

 

1.163       “Private Label Credit Card Agreement” shall mean the Amended and
Restated Private Label Credit Card Program Agreement, dated as of November 1,
2004, between NY&Co and WFNNB, as amended, and as may be further amended from
time to time in accordance with the terms hereof, including the amendment
thereto to add Lerner as a party thereto and to be the party submitting credit
card slips and charges to WFNNB in consideration of the remittance of the
amounts payable on such Accounts from WFNNB to Lerner.

 

40

--------------------------------------------------------------------------------


 

1.164       “Private Label Credit Card Receivables” shall mean those Accounts of
Lerner arising under Lerner’s private label credit card program and sold or
otherwise assigned or transferred by Lerner to WFNNB pursuant to the Private
Label Credit Card Agreement.

 

1.165       “Pro Rata Share” shall mean, as to any Lender, the fraction
(expressed as a percentage) the numerator of which is such Lender’s Commitment
and the denominator of which is the aggregate amount of all of the Commitments
of the Lenders, as adjusted from time to time in accordance with the provisions
hereof; provided, that, if the Commitments have been terminated, the numerator
shall be the unpaid amount of such Lender’s Loans and its interest in Special
Agent Advances and Letter of Credit Accommodations and the denominator shall be
the aggregate amount of all unpaid Loans, Special Agent Advances and outstanding
Letter of Credit Accommodations.

 

1.166       “Provision for Taxes” shall mean an amount equal to all taxes
imposed on or measured by net income, whether Federal, State, Provincial, county
or local, and whether foreign or domestic, that are paid or payable by any
Person in respect of any period in accordance with GAAP.

 

1.167       “Qualified Cash” shall mean, as of any date of determination, the
amount of cash carried by any Borrower on its balance sheet, other than cash in
the Cash Collateral Account, cash constituting Eligible Cash Collateral or cash
in any Blocked Account, which is in an account subject to a Deposit Account
Control Agreement and with respect to which Agent has received statements of the
available balances thereof from the bank or other financial institution at which
such account is maintained which confirm such amounts.

 

1.168       “Real Property” shall mean all now owned and hereafter acquired real
property of any Borrower and Guarantor, including leasehold interests, together
with all buildings, structures, and other improvements located thereon and all
licenses, easements and appurtenances relating thereto, wherever located.

 

1.169       “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower and Guarantor: (a) all Accounts;
(b) all interest, fees, late charges, penalties, collection fees and other
amounts due or to become due or otherwise payable in connection with any
Account; (c) all payment intangibles; (d) letters of credit, indemnities,
guarantees, security or other deposits and proceeds thereof issued payable to
such Borrower or Guarantor or otherwise in favor of or delivered to such
Borrower or Guarantor in connection with any Account; or (e) all other accounts,
contract rights, chattel paper, instruments, notes, general intangibles and
other forms of obligations owing to such Borrower or Guarantor, whether from the
sale and lease of goods or other property, licensing of any property (including
Intellectual Property or other general intangibles), rendition of services or
from loans or advances by such Borrower or Guarantor or to or for the benefit of
any third person (including loans or advances to any Affiliates or Subsidiaries
of any Borrower or Guarantor) or otherwise associated with any
Accounts, Inventory or general intangibles of such Borrower or Guarantor
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to such Borrower or
Guarantor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to such Borrower or Guarantor from
any Plan or other employee benefit plan, rights and claims against

 

41

--------------------------------------------------------------------------------


 

carriers and shippers, rights to indemnification, business interruption
insurance and proceeds thereof, casualty or any similar types of insurance and
any proceeds thereof and proceeds of insurance covering the lives of employees
on which such Borrower or Guarantor is a beneficiary).

 

1.170       “Records” shall mean all of each Borrower’s or Guarantor’s present
and future books of account of every kind or nature, purchase and sale
agreements, invoices, ledger cards, bills of lading and other shipping evidence,
statements, correspondence, memoranda, credit files and other data relating to
the Collateral or any account debtor, together with the tapes, disks, diskettes
and other data and software storage media and devices, file cabinets or
containers in or on which the foregoing are stored (including any rights of such
Borrower or Guarantor with respect to the foregoing maintained with or by any
other person).

 

1.171       “Reference Bank” shall mean Wells Fargo Bank, National Association,
or such other bank as Agent may from time to time designate.

 

1.172       “Register” shall have the meaning set forth in
Section 14.7(b) hereof.

 

1.173       “Renewal Date” shall have the meaning set forth in
Section 14.1(a) hereof.

 

1.174       “Report” or “Reports” shall have the meaning set forth in
Section 12.10(a) hereof.

 

1.175       “Required Lenders” shall mean, at any time, those Lenders whose Pro
Rata Shares aggregate sixty-six and two-thirds percent (662/3%) or more of the
aggregate of the Commitments of all Lenders.

 

1.176       “Reserves” shall mean as of any date of determination, such amounts
as Agent may from time to time establish and revise in good faith reducing the
amount of Revolving Loans and Letter of Credit Accommodations which would
otherwise be available to Borrowers under the lending formula(s) provided for
herein:  (a) to reflect events, conditions, contingencies or risks which, as
determined by Agent in good faith, adversely affect, or would have a reasonable
likelihood of adversely affecting, either (i) the Collateral or any other
property which is security for the Obligations or its value or (ii) the assets
or business of any Borrower or any Obligor or (iii) the security interests and
other rights of Agent or any Lender in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect Agent’s good
faith belief that any collateral report or financial information furnished by or
on behalf of any Borrower or any Obligor to Agent is or may have been
incomplete, inaccurate or misleading in any material respect.  To the extent
Agent may decrease the lending formulas used to determine the Borrowing Base or
establish new criteria or revise existing criteria for Eligible Sell-Off Vendors
Receivables, Eligible Damaged Goods Vendors Receivables, Eligible Credit Card
Receivables or Eligible Inventory so as to address any circumstances, condition,
event or contingency in a manner satisfactory to Agent, Agent shall not
establish a Reserve for the same purpose.  The amount of any Reserve established
by Agent shall have a reasonable relationship to the event, condition or other
matter which is the basis for such reserve as determined by Agent in good
faith.  Without limiting the generality of the foregoing, Reserves may be
established to reflect any of the following: (i) the Gift Certificate and Store
Credit Reserve, (ii) such amounts, as determined by Agent, for amounts at any
time due or to become past due in the good faith

 

42

--------------------------------------------------------------------------------


 

judgment of Agent to the owner, lessor or operator of any facility at which
Eligible Inventory may be located with respect to which Agent has not received a
Collateral Access Agreement, in form and substance satisfactory to Agent,
provided that, with respect to facilities leased by a Borrower or Guarantor
which are located in a jurisdiction which affords the lessor thereof a lien, or
other such rights, on any of the Collateral for unpaid rent or other amounts,
which lien may have priority over Agent’s liens on or rights to the Collateral,
such amount shall equal three (3) months rent for such facility plus any amounts
past due, (iii) such amounts, as determined by Agent, for sales, excise or
similar taxes that are (A) past due and (B) not being contested in good faith
and not subject to liens filed against any Borrower or Guarantor with respect
thereto, (iv) such amounts, as determined by Agent, for payments owed by any
Borrower or Guarantor to bailees, customs brokers or freight forwarders for the
services provided by such bailees, customs brokers or freight forwarders in an
amount not to exceed $1,000,000, plus such freight, customs, taxes and duty and
other amounts which Agent estimates must be paid upon the arrival and in
connection with the delivery to a Borrower’s location for Eligible Inventory
within the United States of America of any Inventory ordered or purchased by any
Borrower under a documentary Letter of Credit Accommodation or which constitutes
any portion of the Borrowing Base, and (v) upon an Event of Default or if
Compliance Excess Availability is less than $10,000,000, such amounts, as
determined by Agent, for Service Costs owed to Limited Brands, Inc. or any of
its Affiliates and payable by any Borrower or any of their Affiliates arising
from logistic or information technology services to be provided by Limited
Brands, Inc. for the benefit of any Borrower or its Affiliates pursuant to the
Transition Services Agreement in an amount not to exceed $1,000,000.

 

1.177       “Revolving Loan Credit Facility” shall mean the Revolving Loans and
Letter of Credit Accommodations provided to or for the benefit of Borrowers
pursuant to the terms of this Agreement.

 

1.178       “Revolving Loans” shall mean the loans now or hereafter made by or
on behalf of any Lender or by Agent for the account of any Lender on a revolving
basis (involving advances, repayments and readvances) as set forth in
Section 2.1 hereof.

 

1.179       “Sanctioned Entity” shall mean (a) an agency of the government of,
(b) an organization directly or indirectly controlled by, or (c) a person
resident in, a country that is subject to a sanctions program identified on the
list maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

 

1.180       “Sanctioned Person” shall mean a person named on the list of
Specially Designated Nationals or Blocked Persons maintained by OFAC available
at http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

 

1.181       “Second Quarter-End” shall mean the dates denoted as Second
Quarter-End dates on Exhibit F hereto.

 

1.182       “Service Costs” shall have the meaning set forth in the Transition
Services Agreement.

 

43

--------------------------------------------------------------------------------


 

1.183       “Settlement Period” shall have the meaning set forth in
Section 6.10(b) hereof.

 

1.184       “Solvent” shall mean, at any time with respect to any Person, that
at such time such Person (a) is able to pay its debts as they mature and has
(and has a reasonable basis to believe it will continue to have) sufficient
capital (and not unreasonably small capital) to carry on its business consistent
with its practices as of the date hereof, and (b) the assets and properties of
such Person at a fair valuation (and including as assets for this purpose at a
fair valuation all rights of subrogation, contribution or indemnification
arising pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

 

1.185       “Special Agent Advances” shall have the meaning set forth in
Section 12.11(a) hereof.

 

1.186       “Specified Amounts” shall have the meaning set forth in
Section 6.4(b)(i) hereof.

 

1.187       “Stock Pledge Agreements” shall mean, collectively, the NY&Co Stock
Pledge Agreement, the Parent Stock Pledge Agreement, the Lerner Stock Pledge
Agreement and any other stock pledge agreement at any time made in favor of
Agent, for itself and the ratable benefit of the Lenders and the Bank Product
Providers, in connection with this Agreement.

 

1.188       “Subsidiary” or “subsidiary” shall mean, with respect to any Person,
any corporation, limited liability company, limited liability partnership or
other limited or general partnership, trust, association or other business
entity of which an aggregate of at least a majority of the outstanding Capital
Stock or other interests entitled to vote in the election of the board of
directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency), managers, trustees
or other controlling persons, or an equivalent controlling interest therein, of
such Person is, at the time, directly or indirectly, owned by such Person and/or
one or more subsidiaries of such Person.

 

1.189       “Taxes” shall mean any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of Agent, Issuing Bank or any Lender, (a) such
taxes (including income taxes, franchise taxes, branch profits or capital taxes)
as are imposed on or measured by Agent’s, such Issuing Bank’s, or such Lender’s
net income or capital (or other taxes imposed in lieu thereof) by any
jurisdiction or political subdivision thereof, (b) all interest and penalties
imposed on Agent, such Issuing Bank or such Lender with respect to the taxes
described in clause (a) above, and (c) any United Stated federal withholding
taxes imposed under FATCA.

 

1.190       “Third Quarter-End” shall mean the dates denoted as Third
Quarter-End dates on Exhibit F hereto.

 

1.191       “Transition Services Agreement” shall mean collectively, those
certain transition services agreements, dated as of November 27, 2002, and
entered into by and among Seller,

 

44

--------------------------------------------------------------------------------

 

NY&Co and Lerner, as amended by Amendment to Transition Services Agreement,
dated April 19, 2006, Amendment to Transition Services Agreement, dated
October 10, 2007, Amendment to Transition Services Agreement, dated July 8,
2008, Fourth Amendment to Transition Services Agreement, dated April 6, 2009,
Fifth Amendment to Transition Services Agreement, dated March 16, 2010, and
Sixth Amendment to Transition Services Agreement, dated September 14, 2010.

 

1.192       “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York and any successor statute, as in effect from time to time
(except that terms used herein which are defined in the Uniform Commercial Code
as in effect in the State of New York on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as Agent may otherwise determine); provided, that, if, with respect to
any financing statement or by reason of any provisions of law, the perfection or
the effect of perfection or non-perfection of the security interests granted to
the Agent pursuant to the applicable Financing Agreement is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than the State of New York, then “UCC” means the Uniform Commercial Code
as in effect from time to time in such other jurisdiction for purposes of the
provisions of each Financing Agreement and any financing statement relating to
such perfection or effect of perfection or non-perfection.

 

1.193       “Unused Line Fee” shall have the meaning set forth in
Section 3.2(a) hereof.

 

1.194       “US Dollars”, “US$” and “$” shall each mean lawful currency of the
United States of America.

 

1.195       “Value” shall mean, as determined by Agent in good faith, with
respect to Inventory, the lower of (a) cost computed on a specific
identification basis in accordance with GAAP or (b) market value; provided,
that, for purposes of the calculation of the Borrowing Base, (i) the Value of
the Inventory shall not include:  (A) the portion of the value of Inventory
equal to the profit earned by a Borrower or any Affiliate of any Borrower on the
sale thereof to any Borrower or (B) write-ups or write-downs in value with
respect to currency exchange rates and (ii) notwithstanding anything to the
contrary contained herein, the cost of the Inventory shall be computed in the
same manner and consistent with the most recent appraisal of the Inventory
received and accepted by Agent prior to the date hereof, if any.

 

1.196       “Voting Stock” shall mean with respect to any Person, (a) one (1) or
more classes of Capital Stock of such Person having general voting powers to
elect at least a majority of the board of directors, managers or trustees of
such Person, irrespective of whether at the time Capital Stock of any other
class or classes have or might have voting power by reason of the happening of
any contingency, and (b) any Capital Stock of such Person convertible or
exchangeable without restriction at the option of the holder thereof into
Capital Stock of such Person described in clause (a) of this definition.

 

1.197       “Wells” shall mean Wells Fargo Capital Finance, LLC, a Delaware
limited liability company, in its individual capacity, and its successors and
assigns.

 

45

--------------------------------------------------------------------------------


 

1.198       “Wells Fargo” shall mean Wells Fargo Bank, National Association, a
national banking association, successor by merger to Wachovia Bank, National
Association, in its individual capacity, and its successors and assigns.

 

1.199       “WFNNB” shall mean World Financial Network National Bank.

 

SECTION 2.                                CREDIT FACILITIES

 

2.1           Revolving Loans.

 

(a)           Subject to and upon the terms and conditions contained herein,
each Lender severally (and not jointly) agrees to fund its Pro Rata Share of
Revolving Loans to Borrowers from time to time in amounts requested by any
Borrower up to the amount outstanding for all Lenders at any time equal to the
lesser of: (i) the Borrowing Base and (ii) the Maximum Credit.

 

(b)           Agent may, in its discretion, from time to time, (i) if no Default
or Event of Default exists or has occurred and is continuing, upon ten
(10) Business Days’ telephonic or electronic notice to Borrowers and (ii) if a
Default or Event of Default exists or has occurred and is continuing, upon three
(3) Business Days’ telephonic or electronic notice to Borrowers, (A) reduce the
lending formula(s) with respect to Eligible Inventory to the extent that Agent
determines in good faith that:  (1) the number of days of the turnover of the
Inventory for any period has adversely changed or (2) the liquidation value of
the Eligible Inventory, or any category thereof, has decreased, including any
decrease attributable to a material change in the nature, quality or mix of the
Inventory or (B) reduce the lending formula(s) with respect to Eligible Sell-Off
Vendors Receivables, Eligible Damaged Goods Vendors Receivables, Eligible Credit
Card Receivables to the extent that Agent determines in good faith that an event
of condition or other circumstance exists which could adversely affect the
ability to collect such Receivables.  The amount of any decrease in the lending
formulas shall have a reasonable relationship to the event, condition or
circumstance which is the basis for such decrease as determined by Agent in good
faith.  In determining whether to reduce the lending formula(s), Agent may
consider events, conditions, contingencies or risks which are also considered in
determining Eligible Sell-Off Vendors Receivables, Eligible Damaged Goods
Vendors Receivables, Eligible Credit Card Receivables, Eligible Inventory or in
establishing Reserves.

 

(c)           Except with the consent of all Lenders, or as otherwise provided
in Sections 12.8 and 12.11 hereof, (i) the aggregate amount of the Loans and
Letter of Credit Obligations outstanding at any time shall not exceed the
Maximum Credit, and (ii) the aggregate principal amount of the Revolving Loans
and Letter of Credit Obligations outstanding at any time to Borrowers shall not
exceed the Borrowing Base.

 

(d)           In the event that (i) the aggregate amount of Revolving Loans and
Letter of Credit Obligations outstanding at any time exceeds the Maximum Credit,
or (ii)  the aggregate amount of Revolving Loans and Letter of Credit
Obligations outstanding at any time exceeds the Borrowing Base, such event shall
not limit, waive or otherwise affect any rights of Agent or Lenders in such
circumstances or on any future occasions and Borrowers shall immediately repay
to Agent the entire amount of any such excess(es), in cash without any

 

46

--------------------------------------------------------------------------------


 

prepayment premium or penalty, other than any breakage or similar costs or other
amounts payable in accordance with the terms of this Agreement.

 

2.2           Letter of Credit Accommodations.

 

(a)           Subject to and upon the terms and conditions contained herein and
in the Letter of Credit Documents, at the request of any Borrower, Agent agrees,
for the ratable risk of each Lender according to its Pro Rata Share, to cause
Issuing Bank, and Issuing Bank agrees to issue, one of more Letter of Credit
Accommodations for the account of Borrowers containing terms and conditions
acceptable to Agent and Issuing Bank.  Any payments made by or on behalf of
Agent or any Lender to Issuing Bank in connection with the Letter of Credit
Accommodations provided to or for the benefit of any Borrower shall constitute
additional Revolving Loans to Borrowers pursuant to this Section 2 (or Special
Agent Advances as the case may be).

 

(b)           In the case of the issuance of any Letter of Credit
Accommodations, Borrowers shall pay to Agent, for the benefit of Lenders on a
Pro Rata Basis, monthly a fee at the applicable rate determined as provided in
accordance with the Applicable LC Margin on a per annum basis on the average
daily maximum amount available to be drawn under such Letter of Credit
Accommodations for the immediately preceding month (or part thereof), payable in
arrears as of the first day of each succeeding month, computed for each day from
the date of issuance to the date of expiration (the “Letter of Credit Rate”). 
The Letter of Credit Rate for standby Letter of Credit Accommodations shall be a
rate equal to the Applicable LC Margin for standby Letter of Credit
Accommodations. The Letter of Credit Rate for documentary Letter of Credit
Accommodations shall be a rate equal to the Applicable LC Margin for documentary
Letter of Credit Accommodations. At Agent’s option, Borrowers shall pay such
Letter of Credit Accommodation fee at a Letter of Credit Rate equal to two
(2.00%) percent per annum greater than the otherwise applicable Letter of Credit
Rate on such average daily maximum amount for: (i) the period from and after the
date of termination or non-renewal of this Agreement in accordance with its
terms until Agent and Lenders have received full and final payment of all
Obligations (notwithstanding  entry of a judgment against any Borrower or
Guarantor) and (ii) the period from and after the date of the occurrence of an
Event of Default for so long as such Event of Default is continuing as
determined by Agent.  Such Letter of Credit Accommodation fees shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed and the obligation of Borrowers to pay such fee shall survive the
termination or non-renewal of this Agreement.  In addition to the Letter of
Credit Accommodation fees provided above, Borrower shall pay to Issuing Bank for
its own account (without sharing with Lenders) a letter of credit fronting fee
equal to one eighths (0.125%) percent per annum and the customary charges and
arranging fees of Issuing Bank with respect to the issuance, amendment,
transfer, administration, cancellation and conversion of, and drawings under,
such Letter of Credit Accommodations.

 

(c)           A Borrower shall give Agent one (1) Business Day’s prior written
notice of such Borrower’s request for the issuance of a commercial Letter of
Credit Accommodation and two (2) Business Days’ prior written notice of such
Borrower’s request for the issuance of a stand-by Letter of Credit
Accommodation.  Such notice shall be irrevocable and shall specify the original
face amount of the Letter of Credit Accommodation requested, the

 

47

--------------------------------------------------------------------------------


 

effective date (which date shall be a Business Day) of issuance of such
requested Letter of Credit Accommodation, whether such Letter of Credit
Accommodations may be drawn in a single or in partial draws, the date on which
such requested Letter of Credit Accommodation is to expire (which date shall be
a Business Day), the purpose for which such Letter of Credit Accommodation is to
be issued, and the beneficiary of the requested Letter of Credit Accommodation. 
Such Borrower shall attach to such notice the proposed terms of the Letter of
Credit Accommodation.

 

(d)           In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit Accommodations shall be
available unless each of the following conditions precedent have been satisfied
in a manner satisfactory to Agent:  (i) the applicable Borrower shall have
delivered to Issuing Bank at such times and in such manner as Issuing Bank may
require, an application, in form and substance satisfactory to Issuing Bank and
Agent, for the issuance of the Letter of Credit Accommodation and the Letter of
Credit Documents, and the form and terms of the proposed Letter of Credit
Accommodation shall be satisfactory to Agent and Issuing Bank, (ii) as of the
date of issuance, no order of any court, arbitrator or other Governmental
Authority shall purport by its terms to enjoin or restrain money center banks
generally from issuing letters of credit of the type and in the amount of the
proposed Letter of Credit Accommodation, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
Issuing Bank refrain from, the issuance of letters of credit generally or the
issuance of such Letter of Credit Accommodations; and (iii) after giving effect
to the issuance of such Letter of Credit Accommodation, the aggregate amount of
the Obligations then outstanding would not exceed the Borrowing Base.

 

(e)           Except with the consent of all Lenders, the aggregate amount of
all Letter of Credit Obligations shall not at any time exceed the Letter of
Credit Limit.

 

(f)            Each Borrower and Guarantor shall indemnify and hold Agent and
Lenders and Issuing Bank harmless from and against any and all losses, claims,
damages, liabilities, costs and expenses which Agent, any Lender or Issuing Bank
may suffer or incur in connection with any Letter of Credit Accommodations and
any documents, drafts or acceptances relating thereto, including any losses,
claims, damages, liabilities, costs and expenses due to any action taken by
Issuing Bank or a correspondent bank of such Issuing Bank with respect to any
Letter of Credit Accommodation, except for such losses, claims, damages,
liabilities, costs or expenses that are a direct result of the gross negligence
or willful misconduct of Agent or any Lender as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.  Each Borrower
assumes all risks with respect to the acts or omissions of the drawer under or
beneficiary of any Letter of Credit Accommodation and for such purposes the
drawer or beneficiary shall be deemed such Borrower’s agent.  Each Borrower
assumes all risks for, and agrees to pay, all foreign, Federal, State and local
taxes, duties and levies relating to any goods subject to any Letter of Credit
Accommodations or any documents, drafts or acceptances thereunder.  Each
Borrower and Guarantor hereby releases and holds Agent and Lenders harmless from
and against any acts, waivers, errors, delays or omissions, whether caused by
such Borrower or Guarantor, by Issuing Bank or correspondent bank or otherwise
with respect to or

 

48

--------------------------------------------------------------------------------


 

relating to any Letter of Credit Accommodation, except for the gross negligence
or willful misconduct of Agent or any Lender as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction.  The provisions of
this Section 2.2(f) shall survive the payment of Obligations and the termination
of this Agreement.

 

(g)           At any time a Cash Dominion Event exists or has occurred and is
continuing, in connection with Inventory purchased pursuant to Letter of Credit
Accommodations during the existence and continuance of such Cash Dominion Event,
each Borrower and Guarantor shall, at Agent’s request, instruct all suppliers,
carriers, forwarders, customs brokers, warehouses or others receiving or holding
cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver them to Agent and/or subject to Agent’s order, and
if they shall come into such Borrower’s or Guarantor’s possession, to deliver
them, upon Agent’s request, to Agent in their original form.  Each Borrower and
Guarantor shall also, at Agent’s request, designate Agent as the consignee on
all bills of lading and other negotiable and non-negotiable documents.

 

(h)           Each Borrower hereby irrevocably authorizes and directs Issuing
Bank to name such Borrower as the account party therein and to deliver to Agent
all instruments, documents and other writings and property received by Issuing
Bank pursuant to the Letter of Credit Accommodations and to accept and rely upon
Agent’s instructions and agreements with respect to all matters arising in
connection with the Letter of Credit Accommodations or the applications
therefor.  Nothing contained herein shall be deemed or construed to grant any
Borrower any right or authority to pledge the credit of Agent or any Lender in
any manner.  Borrowers shall be bound by any reasonable interpretation made in
good faith by Agent, or Issuing Bank or correspondent bank thereof under or in
connection with any Letter of Credit Accommodation or any drafts or acceptances
of other Letter of Credit Documents thereunder, notwithstanding that such
interpretation may be inconsistent with any instructions from any Borrower.

 

(i)            At any time an Event of Default exists or has occurred and is
continuing, Agent shall have the right and authority to, and no Borrower or
Guarantor shall, without the prior written consent of Agent, (i) approve or
resolve any questions of non-compliance of documents, (ii) give any instructions
as to acceptance or rejection of any documents or goods, (iii) execute any and
all applications for steamship or airway guaranties, indemnities or delivery
orders, (iv) grant any extensions of the maturity of, time of payments for, or
time of presentation of, any drafts, acceptances, or other Letter of Credit
Documents, and (v) agree to any amendments, renewals, extensions, modifications,
changes or cancellations of any of the terms or conditions of any of the
applications, Letter of Credit Accommodations, or documents, drafts or
acceptances thereunder or any letters of credit included in the Collateral. 
Agent may take such actions either in its own name or in any Borrower’s or
Guarantor’s name.

 

(j)            At any time, so long as no Event of Default exists or has
occurred and is continuing, any Borrower may, with Agent’s consent, (i) grant
any extensions of the maturity of, time of payment for, or time of presentation
of, any drafts, acceptances or other Letter of Credit Documents, and (ii) agree
to any amendments, renewals, extensions, modifications, changes or cancellations
of any of the terms or conditions of any of the applications, Letter of Credit
Accommodations, or Letter of Credit Documents or any letters of

 

49

--------------------------------------------------------------------------------


 

credit included in the Collateral; provided, that, such Borrower may approve or
resolve any questions of non-compliance of documents following notice to Agent
thereof and without Agent’s consent except as otherwise provided in
Section 2.2(i) hereof.

 

(k)           Any rights, remedies, duties or obligations granted or undertaken
by any Borrower to Issuing Bank in any application for any Letter of Credit
Accommodation, or any other agreement in favor of Issuing Bank relating to any
Letter of Credit Accommodation, shall be deemed to have been granted or
undertaken by such Borrower to Agent for the ratable benefit of Lenders.  Any
duties or obligations undertaken by Agent to Issuing Bank in any application for
any Letter of Credit Accommodation, or any other agreement by Agent in favor of
Issuing Bank to the extent relating to any Letter of Credit Accommodation, shall
be deemed to have been undertaken by such Borrower to Agent for the ratable
benefit of Lenders and to apply in all respects to such Borrower.

 

(l)            Immediately upon the issuance or amendment of any Letter of
Credit Accommodation, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Pro Rata
Share of the liability with respect to such Letter of Credit Accommodation
(including, without limitation, all Obligations with respect thereto).

 

(m)          Borrowers and Guarantors are irrevocably and unconditionally,
jointly and severally, obligated, without presentment, demand or protest, to pay
to Agent any amounts paid by Issuing Bank with respect to such Letter of Credit
Accommodation (whether through the borrowing of Revolving Loans in accordance
with Section 2.2(a) hereof or otherwise).  In the event that Borrowers and
Guarantors fail to pay Agent on the date of any payment under a Letter of Credit
Accommodation in an amount equal to the amount of such payment, Agent (to the
extent it has actual notice thereof) shall promptly notify each Lender of the
unreimbursed amount of such payment and each Lender agrees, upon one
(1) Business Day’s notice, to fund to Agent the purchase of its participation in
such Letter of Credit Accommodation in an amount equal to its Pro Rata Share of
the unpaid amount.  The obligation of each Lender to deliver to Agent an amount
equal to its respective participation pursuant to the foregoing sentence is
absolute and unconditional and such remittance shall be made notwithstanding the
occurrence or continuance of any Event of Default, the failure to satisfy any
other condition set forth in Section 4 hereof or any other event or
circumstance.  If such amount is not made available by a Lender when due, Agent
shall be entitled to recover such amount on demand from such Lender with
interest thereon, for each day from the date such amount was due until the date
such amount is paid to Agent at the Federal Funds Rate for each day during such
period (as published by the Federal Reserve Bank of New York or at Agent’s
option based on the arithmetic mean determined by Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 9:00 a.m. (New
York City time) on that day by each of the three leading brokers of Federal
funds transactions in New York City selected by Agent) and if such amounts are
not paid within three (3) days of Agent’s demand, at the highest Interest Rate
provided for in Section 3.1 hereof applicable to Prime Rate Loans.

 

2.3           Commitments.       The aggregate amount of each Lender’s Pro Rata
Share of the Revolving Loans and Letter of Credit Accommodations shall not
exceed the amount of such Lender’s Revolving Commitment, as the same may from
time to time be amended in accordance

 

50

--------------------------------------------------------------------------------


 

with the provisions hereof.

 

2.4           Bank Products.     Any Borrower or Guarantor may (but no such
Person is required to) request that the Agent provide or arrange for such Person
to obtain Bank Products from Agent or its Affiliates, and Agent may, in its sole
discretion, provide or arrange for such Person to obtain the requested Bank
Products.  Any Borrower or Guarantor that obtains Bank Products shall indemnify
and hold Agent, each Lender and their respective Affiliates harmless from any
and all obligations now or hereafter owing to any other Person by Agent or its
Affiliates in connection with any Bank Products.  Each Borrower and Guarantor
acknowledges and agrees that the obtaining of Bank Products from the Agent and
its Affiliates (a) is in the sole discretion of the Agent or such Affiliate, as
the case may be, and (b) is subject to all rules and regulations of the Person
that provides the Bank Product.

 

2.5           Facility Increases.

 

(a)           Borrowers may, at their option, request an increase in the Maximum
Credit (each a “Facility Increase”) in an aggregate amount not to exceed
$25,000,000 by delivering a written request to Agent that specifies the amount
of such increase in the Maximum Credit; provided, that, (i)  the aggregate
amount of any such increase shall not cause the Maximum Credit to exceed
$100,000,000, (ii) the amount of any such initial Facility Increase shall be for
an increase in the amount equal to not less than $10,000,000 or an integral
multiple of $500,000 in excess thereof, (iii) the amount of any additional
Facility Increase shall be for an increase in the amount equal to not less than
$5,000,000 or an integral multiple of $500,000 in excess thereof, (iv) any such
request shall be irrevocable (unless such Facility Increase is being requested
in connection with a Permitted Acquisition and Agent receives written notice
prior to the effective date of such Facility Increase that such Permitted
Acquisition will not be consummated), (v) after the initial Facility Increase,
there shall be no more than two (2) additional Facility Increases, (vi) Agent
shall have received a facility increase fee in accordance with the terms and
conditions of the Fee Letter, (vii) Agent shall have received such written
request at least two (2) Business Days’ before the proposed effective date of
such increase, and (viii) at the time Agent receives notice of such request for
a Facility Increase and on the date of and after giving effect to such Facility
Increase, no Default or Event of Default shall exist or have occurred and be
continuing. If the conditions set forth in this Section 2.5(a) are satisfied as
determined by Agent, then the requested amount of the Facility Increase shall
become effective on the proposed effective date of such increase. Wells Fargo
agrees to increase its Commitment up to the full amount of any such Facility
Increase to the extent that any other Lender declines to increase its Commitment
as provided in this Section 2.5(a) hereof.

 

(b)           Upon the receipt by Agent of any such written request, Agent shall
promptly notify each Lender of such request and each Lender shall have the
option (but not the obligation, other than Wells Fargo) to increase the amount
of its Commitment by an amount up to its Pro Rata Share of the amount of the
increase in the Maximum Credit requested by Borrowers as set forth in the notice
from Agent to such Lender.  Each Lender shall notify Agent within ten (10) days
after the receipt of such notice from Agent whether such Lender will so increase
its Commitment, and if so, the amount of such increase.  The minimum increase in
the Commitments of each such Lender providing the additional Commitments shall
equal such Lender’s Pro Rata Share unless otherwise agreed to by Agent.  If the
aggregate amount of the

 

51

--------------------------------------------------------------------------------


 

increases in the Commitments received from Lenders does not equal or exceed the
amount of the increase in the Maximum Credit requested by Borrowers, Agent may
seek additional increases from Lenders or Commitments from such Eligible
Transferees as it may determine, after consultation with Borrowers.  In the
event Lenders (or Lenders and any such Eligible Transferees, as the case may be)
have committed in writing to provide increases in their Commitments or new
Commitments in an aggregate amount in excess of the increase in the Maximum
Credit requested by Borrowers or permitted hereunder, Agent shall then have the
right to allocate such commitments, first to Lenders and then to Eligible
Transferees, in such amounts and manner as Agent may determine, after
consultation with Borrowers.  Any new Lender that is an Eligible Transferee
shall execute and deliver an Assignment and Acceptance as modified to provide
for the sale by Agent of such Commitment to such Eligible Transferee.

 

2.6           Facility Decreases.

 

(a)           Borrowers may, at their option, request a decease in the Maximum
Credit (each a “Facility Decrease”) by delivering a written request to Agent
that specifies the amount of the decrease in the Maximum Credit; provided, that,
(i) the aggregate amount of any such decrease shall not cause the Maximum Credit
to be less than $60,000,000, (ii) the amount of any such Facility Decrease shall
be in a minimum amount of not less than $5,000,000 or an integral multiple of
$500,000 in excess thereof, (iii) any such request shall be irrevocable (unless
such Facility Decrease is being requested in connection with a permitted asset
disposition and Agent receives written notice prior to the effective date of
such Facility Decrease that such permitted asset disposition will not be
consummated), (iv) Agent shall have received such written request at least two
(2) Business Days’ before the proposed effective date of such Facility Decrease,
and (v) at the time Agent receives notice of such request for a Facility
Decrease and on the date of and after giving effect to such Facility Decrease,
no Default or Event of Default shall exist or have occurred and be continuing.

 

(b)           Upon the receipt by Agent of any such Facility Decrease, Agent
shall notify each Lender of such request and each Lender shall decrease the
amount of its Commitment by an amount up to its Pro Rata Share of the amount of
the Facility Decrease requested by Borrowers as set forth in the notice from
Agent to such Lender.  Such Facility Decrease shall be effective on the date
that is [two (2)] Business Days after each of the conditions set forth in
Section 2.6(a) hereof have been satisfied or such earlier date after such
conditions have been satisfied as Agent may agree.

 

2.7           Prepayments.  Borrowers may, at their option, upon notice to the
Agent pursuant to Section 14.3 hereof, at any time or from time to time, make a
prepayment of all or any portion of the outstanding balance of Loans (without a
related reduction in Commitments), in whole or in part, without premium or
penalty, other than any breakage or similar costs or other amounts payable in
accordance with this Agreement.  On and after the occurrence and during the
continuance or existence of a Cash Dominion Event, the outstanding Loans and
other Obligations shall be repaid in accordance with Section 6.4 hereof.

 

52

--------------------------------------------------------------------------------


 

SECTION 3.                                INTEREST AND FEES

 

3.1           Interest.

 

(a)           Borrowers shall pay to Agent, for the ratable benefit of the
Lenders, interest on the outstanding principal amount of the Revolving Loans at
the Interest Rate.  All interest accruing hereunder on and after the date of any
Event of Default or termination hereof shall be payable on demand.

 

(b)           Any Borrower may from time to time request that Revolving Loans be
made as Eurodollar Rate Loans or may request that Revolving Loans which are
Prime Rate Loans be converted to Eurodollar Rate Loans or that any existing
Revolving Loans which are Eurodollar Rate Loans continue for an additional
Interest Period.  Such request from a Borrower shall specify the amount of such
Eurodollar Rate Loans or the amount of such Prime Rate Loans to be converted to
Eurodollar Rate Loans or the amount of such Eurodollar Rate Loans to be
continued (subject to the limits set forth below) and the Interest Period to be
applicable to such Eurodollar Rate Loans.  Subject to the terms and conditions
contained herein, two (2) Business Days after receipt by Agent of such a request
from such Borrower, such Eurodollar Rate Loans shall be made or such Prime Rate
Loans shall be converted to Eurodollar Rate Loans or such Eurodollar Rate Loans
shall continue, as the case may be, provided, that, (i) no Default or Event of
Default shall exist or have occurred and be continuing, (ii) no party hereto
shall have sent any notice of termination of this Agreement, (iii) such Borrower
shall have complied with such customary procedures as are established by Agent
and specified by Agent to Borrowers for Eurodollar Rate Loans, (iv) no more than
six (6) Interest Periods may be in effect at any one time, (v) the aggregate
amount of the Eurodollar Rate Loans must be in an amount not less than
$3,000,000 or an integral multiple of $500,000 in excess thereof, and (vi) Agent
and each Lender shall have determined that the Interest Period or Adjusted
Eurodollar Rate is available to Agent and such Lender and can be readily
determined as of the date of the request for such Eurodollar Rate Loan by such
Borrower.  Any request by or on behalf of any Borrower for Revolving Loans that
are to be Eurodollar Rate Loans or to convert Revolving Loans that are Prime
Rate Loans to Eurodollar Rate Loans or to continue any existing Revolving Loans
that are Eurodollar Rate Loans shall be irrevocable.  Notwithstanding anything
to the contrary contained herein, Agent and Lenders shall not be required to
purchase United States Dollar deposits in the London interbank market or other
applicable Eurodollar Rate market to fund any Eurodollar Rate Loans, but the
provisions hereof shall be deemed to apply as if Agent and Lenders had purchased
such deposits to fund the Eurodollar Rate Loans.

 

(c)           Any Revolving Loans that are Eurodollar Rate Loans shall
automatically convert to Prime Rate Loans upon the last day of the applicable
Interest Period, unless Agent has received and approved a request to continue
such Eurodollar Rate Loan at least two (2) Business Days prior to such last day
in accordance with the terms hereof.  Any Revolving Loans that are Eurodollar
Rate Loans shall, at Agent’s option, upon notice by Agent to Borrowers, be
subsequently converted to Prime Rate Loans in the event that this Agreement or
the Revolving Credit Facility shall terminate or not be renewed.  Borrowers
shall pay to Agent, for the benefit of Lenders, upon demand by Agent (or Agent
may, at its option, charge any loan account of Borrowers) any amounts required
to compensate any Lender or Participant for any loss (including loss of
anticipated profits), cost or expense incurred by such person, as a result of

 

53

--------------------------------------------------------------------------------


 

the conversion of Eurodollar Rate Loans to Prime Rate Loans pursuant to any of
the foregoing.

 

(d)           Interest shall be payable by Borrowers to Agent, for the account
of Lenders, monthly in arrears not later than the first day of each calendar
month (provided that Interest with respect to any Eurodollar Rate Loans shall be
payable on the last day of each relevant Interest Period) and shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed.  The interest rate on non-contingent Obligations (other than Eurodollar
Rate Loans) shall increase or decrease by an amount equal to each increase or
decrease in the Prime Rate effective on the first day of the month after any
change in such Prime Rate is announced based on the Prime Rate in effect on the
last day of the month in which any such change occurs.  In no event shall
charges constituting interest payable by Borrowers to Agent and Lenders exceed
the maximum amount or the rate permitted under any applicable law or regulation,
and if any such part or provision of this Agreement is in contravention of any
such law or regulation, such part or provision shall be deemed amended to
conform thereto.

 

3.2           Fees.

 

(a)           Borrowers shall pay to Agent, for the Pro Rata Share of each
Lender, monthly an unused line fee at a rate equal to three-eighths percent
(0.375%) per annum in aggregate of the difference between (i) the average daily
principal balance of the outstanding Revolving Loans and Letter of Credit
Accommodations during the immediately preceding month (or part thereof) while
this Agreement is in effect and for so long thereafter as any of the Obligations
are outstanding and (ii) the Maximum Credit then in effect (the “Unused Line
Fee”), which fee shall be payable on the first day of each month in arrears

 

(b)           Borrowers and Guarantors shall pay or cause to be paid to Agent,
for its own account and the account of Lenders, the other fees set forth in the
Fee Letter in the amounts and at the times specified therein.  To the extent
payment in full of the applicable fees are received by Agent from or on behalf
of Borrowers on or about the date hereof, Agent shall pay to each Lender its
share of such fees in accordance with the terms of the agreements between Agent
and such Lender.

 

3.3           Inability to Determine Applicable Interest Rate.  If Agent shall
determine in good faith (which determination shall, absent manifest error, be
final and conclusive and binding on all parties hereto) that on any date by
reason of circumstances affecting the London interbank market adequate and fair
means do not exist for ascertaining the interest rate applicable to Eurodollar
Rate Loans, Agent shall on such date give notice to Borrowers and each Lender of
such determination.  Upon such date no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Agent notifies Borrowers and Lenders
that the circumstances giving rise to such notice no longer exist and any
request for Eurodollar Rate Loans received by Agent shall be deemed to be a
request, or a continuation or conversion, for or into Prime Rate Loans.

 

3.4           Illegality.  Notwithstanding anything to the contrary contained
herein, if (a) any Change in Law makes it unlawful for a Lender to make or
maintain a Eurodollar Rate Loan or to maintain any Commitment with respect to a
Eurodollar Rate Loan or (b) a Lender determines in good faith (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) has become impracticable as a result of a

 

54

--------------------------------------------------------------------------------

 

circumstance that adversely affects the London interbank market or the position
of such Lender in such market, then such Lender shall promptly give notice
thereof to Agent and Borrowers and may (i) declare that Eurodollar Rate Loans
will not thereafter be made by such Lender, such that any request for a
Eurodollar Rate Loans from such Lender shall be deemed to be a request for a
Prime Rate Loan unless such Lender’s declaration has been withdrawn (and it
shall be withdrawn promptly upon the cessation of the circumstances described in
clause (a) or (b) above and (ii) demand that (A) all outstanding Eurodollar Rate
Loans made by such Lender be prepaid immediately or (B) converted to Prime Rate
Loans immediately, in which event all outstanding Eurodollar Rate Loans of such
Lender shall be so converted; provided, that, Borrowers shall have the option to
choose whether to prepay such Eurodollar Rate Loans or have such Eurodollar Rate
Loans converted to Prime Rate Loans.  Borrowers shall jointly and severally
indemnify Agent and Lenders and hold Agent and Lenders harmless from any loss or
expense which Agent or any Lender may sustain or incur as a consequence of a
default by any Borrower in making a borrowing of or conversion into Eurodollar
Rate Loans after any Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement.  This covenant shall survive
the termination or non-renewal of this Agreement and the payment of the
Obligations.

 

3.5           Increased Costs.  If any Change in Law shall: (a) impose, modify
or deem applicable any reserve, special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by, any Lender or the Issuing
Bank; (b) subject any Lender or Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit Accommodation, any
participation in a Letter of Credit Accommodation or any Eurodollar Rate Loan
made by it, or change the basis of taxation of payments to such Lender or the
Issuing Bank in respect thereof (except for Taxes or Other Taxes covered by
Section 6.5 and the imposition of, or any change in the rate of, any taxes
payable by such Lender or the Issuing Bank described in Sections 6.5(a), (b) and
(c)); or (c) impose on any Lender or Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit Accommodation or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
Accommodation (or of maintaining its obligation to participate in or to issue
any Letter of Credit Accommodation), or to reduce the amount of any sum received
or receivable by such Lender or Issuing Bank hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or Issuing Bank,
Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such additional costs incurred or reduction suffered.

 

3.6           Capital Requirements.  If any Lender or Issuing Bank determines
that any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or such Lender’s or Issuing Bank’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letter of Credit Accommodations held by, such Lender, or the
Letter of Credit Accommodations issued by the applicable Issuing Bank, to a
level below that which such Lender or Issuing Bank

 

55

--------------------------------------------------------------------------------


 

or such Lender’s or Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then from time to time Borrowers will pay to
such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

 

3.7           Certificates for Reimbursement.  A certificate of a Lender or
Issuing Bank, together with reasonable supporting documentation or calculations
in accordance with such Lender’s or Issuing Bank’s then existing procedures,
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
Section 3.5 or 3.6 hereof and delivered to Borrowers shall be conclusive absent
manifest error.  Borrowers shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within fifteen (15) days
after receipt thereof.

 

3.8           Delay in Requests.  Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to Section 3.5 or 3.6 hereof shall
not constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation; provided, that, Borrowers shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section for any increased costs incurred
or reductions occurring more than one hundred eighty (180) days prior to the
date that such Lender or Issuing Bank, as the case may be, becomes aware of the
Change in Law giving rise to such Lender’s or Issuing Bank’s claim for
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the one hundred eighty (180)
day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.9           Mitigation; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 3.4, 3.5 or
Section 3.6 hereof, or Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 6.5, then such Lender shall, if requested by Borrowers, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate a different lending office for funding or booking its Loans hereunder,
to assign its rights and obligations hereunder to another of its offices,
branches or affiliates or to take such other actions as such Lender or Agent
determines, if, in the judgment of such Lender, such designation, assignment or
other action (i) would eliminate or reduce amounts payable pursuant to such
Sections in the future and (ii) would not subject Agent or such Lender to any
unreimbursed cost or expense and Agent or such Lender would not suffer any
economic, legal or regulatory disadvantage.  Nothing in this Section 3.9 shall
affect or postpone any of the obligations of Borrowers or the rights of Agent or
such Lender pursuant to this Section 3.9.  Borrowers hereby agree to pay on
demand all reasonable out of pocket costs and expenses incurred by Agent or any
Lender in connection with any such designation or assignment.

 

(b)           If (i)any Lender requests compensation under Section 3.4, 3.5 or
Section 3.6 hereof, (ii) Borrowers are required to pay any additional amount to
any Lender or Governmental Authority pursuant to Section 6.5 hereof, (iii) a
Non-Consenting Lender does not consent to a proposed change, waiver, discharge
or termination with respect to this Agreement or

 

56

--------------------------------------------------------------------------------


 

any Financing  Agreement that has been approved by the Required Lenders as
provided in Section 11.3 hereof but requires unanimous consent of all Lenders or
all Lenders directly affected thereby (as applicable) or (iv) any Lender is a
Defaulting Lender, then Borrowers may, at their sole expense and effort, upon
notice to such Lender and Agent, replace such Lender by requiring such Lender to
assign and delegate (and such Lender shall be obligated to assign and delegate),
without recourse (in accordance with and subject to the restrictions contained
in Section 14.7 hereof), all of its interests, rights and obligations under this
Agreement and the related Financing Agreements to an Eligible Transferee that
shall assume such obligations; provided, that, (A)Borrowers have received the
prior written consent of Agent, (B) such Lender shall have received payment of
an amount equal to the outstanding principal amount of its Loans and
participations in Letter of Credit Obligations that it has funded, if any,
accrued interest thereon, accrued fees and other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal) and
Borrowers (in the case of accrued interest, fees and other amounts, including
amounts under Section 3.10 hereof), (C) such assignment will result in a
reduction in such compensation and payments, and (D) such assignment does not
conflict with applicable laws or regulations.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.  Nothing in this
Section 3.9 shall impair any rights that any Borrower or Agent may have against
any Lender that is a Defaulting Lender.

 

3.10         Funding Losses.  Borrowers shall pay to Agent its customary
administrative charge and to each Lender all losses, expenses and liabilities
(including any interest paid by such Lender to Lenders of funds borrowed by it
to make or carry its Eurodollar Rate Loans and any loss, expense or liability
sustained by such Lender in connection with the liquidation or redeployment of
such) that it sustains (a) if for any reason (other than a default by such
Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor or in the amount in a request for borrowing, or a conversion
to, any Eurodollar Rate Loan does not occur on a date specific therefor or in
the amount in a request for conversion or continuation, (b) if any prepayment or
other principal payment of any of its Eurodollar Rate Loans occurs on a date
prior to the last day of an Interest Period applicable to such Loan, or (c) if
any prepayment of any of its Eurodollar Rate Loans is not made on any date
specified in a notice of prepayment given by a Borrower. This covenant shall
survive the termination or non-renewal of this Agreement and the payment of the
Obligations.

 

3.11         Maximum Interest.  Notwithstanding anything to the contrary
contained in this Agreement or any of the other Financing Agreements, in no
event whatsoever shall the aggregate of all amounts that are contracted for,
charged or received by Agent or any Lender pursuant to the terms of this
Agreement or any of the other Financing Agreements and that are deemed interest
under applicable law exceed the Maximum Interest Rate (including, to the extent
applicable, the provisions of Section 5197 of the Revised Statutes of the United
States of America as amended, 12 U.S.C. Section 85, as amended).  In no event
shall any Borrower or Guarantor be obligated to pay interest or such amounts as
may be deemed interest under applicable law in amounts which exceed the Maximum
Interest Rate.  In the event any Interest is charged or received in excess of
the Maximum Interest Rate (the “Excess”), each Borrower and Guarantor
acknowledges and stipulates that any such charge or receipt shall be the result
of an accident and bona fide error, and that any Excess received by Agent or any
Lender shall be

 

57

--------------------------------------------------------------------------------


 

applied, first, to the payment of the then outstanding and unpaid principal
hereunder; second to the payment of the other Obligations then outstanding and
unpaid; and third, returned to such Borrower or Guarantor.  All monies paid to
Agent or any Lender hereunder or under any of the other Financing Agreements,
whether at maturity or by prepayment, shall be subject to any rebate of unearned
interest as and to the extent required by applicable law. For the purpose of
determining whether or not any Excess has been contracted for, charged or
received by Agent or any Lender, all interest at any time contracted for,
charged or received from any Borrower or Guarantor in connection with this
Agreement or any of the other Financing Agreements shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread during
the entire term of this Agreement in accordance with the amounts outstanding
from time to time hereunder and the Maximum Interest Rate from time to time in
effect in order to lawfully charge the maximum amount of interest permitted
under applicable laws.  The provisions of this Section 3.11 shall be deemed to
be incorporated into each of the other Financing Agreements (whether or not any
provision of this Section is referred to therein).

 

3.12         No Requirement of Match Funding.  Notwithstanding anything to the
contrary contained herein, Agent and Lenders shall not be required to acquire US
Dollar deposits in the London interbank market or any other offshore US Dollar
market to fund any Eurodollar Rate Loan or to otherwise match fund any
Obligations as to which interest accrues based on the Adjusted Eurodollar Rate. 
All of the provisions of this Section 3 shall be deemed to apply as if Agent,
each Lender or any Participant had acquired such deposits to fund any Eurodollar
Rate Loan or any other Obligation as to which interest is accruing at the
Adjusted Eurodollar Rate by acquiring such US Dollar deposits for each Interest
Period in the amount of the Eurodollar Rate Loans or other applicable
Obligations, whether or not such Eurodollar Rate Loans or other applicable
Obligations were in fact so funded.

 

SECTION 4.                                CONDITIONS PRECEDENT

 

4.1           Conditions Precedent to Effectiveness of Agreement.  Each of the
following is a condition precedent to the effectiveness of this Agreement:

 

(a)           all requisite corporate action and proceedings in connection with
this Agreement and the other matters related hereto shall be satisfactory in
form and substance to Agent, and Agent shall have received all information and
copies of all documents, including records of requisite corporate action and
proceedings which Agent may have requested in connection therewith, such
documents where requested by Agent or its counsel to be certified by appropriate
corporate officers or Governmental Authority;

 

(b)           Agent shall have received, in form and substance satisfactory to
Agent, (i) projected monthly balance sheets, income statements, statements of
cash flows and availability of Borrowers and Guarantors for the period through
the end of the fiscal year of Borrowers and Guarantors ending January 28, 2012,
(ii) projected annual balance sheets, income statements, statements of cash
flows and availability of Borrowers and Guarantors for the period through the
end of the fiscal year of Borrowers and Guarantors ending January 31, 2015
fiscal year, in each case as to the projections described in the foregoing
clauses (i) and (ii) with the assumptions set forth in all of such projections
in form and substance reasonably satisfactory to Agent, and an opening pro forma
balance sheet for Borrowers and Guarantors, (iii) any updates

 

58

--------------------------------------------------------------------------------


 

to the projections described in clauses (i) and (ii), in each case in form and
substance reasonably satisfactory to Agent and (iv) copies of interim unaudited
financial statements for each quarter and month since the last audited financial
statements of Borrowers and Guarantors;

 

(c)           no material adverse change shall have occurred in the assets or
business of Borrowers since January 29, 2011 and no change or event shall have
occurred which would impair the ability of any Borrower or Obligor to perform
its obligations hereunder or under any of the other Financing Agreements to
which it is a party or of Agent or any Lender to enforce the Obligations or
realize upon the Collateral;

 

(d)           the Existing Term Loan in the principal amount of $4,500,000,
together with all Obligations relating thereto, shall have been paid in full in
immediately available funds to Existing Term Loan Lender;

 

(e)           on the date hereof after giving effect to the transactions
contemplated by this Agreement, Compliance Excess Availability as determined by
Agent, shall be not less than $40,000,000,

 

(f)            lien and tax lien search results for the location of each
Borrower and Guarantor (determined in accordance with the Uniform Commercial
Code of the applicable jurisdiction any other applicable law) which search
results shall be in form and substance satisfactory to Agent;

 

(g)           Agent shall have received the Information Certificates, the review
of which shall be satisfactory to Agent in its good faith determination;

 

(h)           Agent shall have received, in form and substance satisfactory to
Agent in good faith, such opinion letters of counsel to Borrowers and Guarantors
with respect to this Agreement and such other matters related hereto as Agent
may request in good faith;

 

(i)            Agent shall have received the Guarantee, in form and substance
satisfactory to Agent, duly executed by each Guarantor;

 

(j)            Agent shall have received the Fee Letter, in form and substance
satisfactory to Agent, duly executed by each Borrower;

 

(k)           Agent shall have received a collateral assignment of the
Transition Services Agreement by Parent and NY&Co, duly executed by Parent and
NY&Co., together with an acknowledgment by Limited Brands, Inc., Borrowers and
Guarantors, each in form and substance satisfactory to Agent, duly executed by
Limited Brands, Inc.;

 

(l)            all fees, costs and expenses payable by Borrowers under the terms
of this Agreement and the other Financing Agreements shall have been paid in
full; and

 

(m)          all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed
by all parties hereto or thereto, as applicable, or recorded and shall be in
form and substance satisfactory to Agent in good faith.

 

59

--------------------------------------------------------------------------------


 

4.2           Conditions Precedent to All Loans and Letter of Credit
Accommodations.   Each of the following is an additional condition precedent to
the Lenders continuing to provide Loans and/or providing Letter of Credit
Accommodations to Borrowers:

 

(a)           all representations and warranties contained herein and in the
other Financing Agreements shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of the making of each such Loan or providing each such
Letter of Credit Accommodation and after giving effect thereto, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate in all material respects on and as of such earlier date);

 

(b)           no law, regulation, order, judgment or decree of any Governmental
Authority shall exist, and no action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or Governmental Authority, which (i) purports to enjoin, prohibit, restrain or
otherwise affect (A) the making of the Loans or providing the Letter of Credit
Accommodations, or (B) the consummation of the transactions contemplated
pursuant to the terms hereof or the other Financing Agreements or (ii) has a
reasonable likelihood of having a Material Adverse Effect; and

 

(c)           no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit Accommodation and after giving effect thereto.

 

SECTION 5.                                GRANT AND PERFECTION OF SECURITY
INTEREST

 

5.1           Grant of Security Interest.  To secure payment and performance of
all Obligations, each Borrower and Guarantor hereby grants to Agent, for itself
and the ratable benefit of the Lenders and the Bank Product Providers, a
continuing security interest in, a lien upon, and a right of set off against,
for itself and the ratable benefit of the Lenders and the Bank Product
Providers, as security, and hereby confirms, reaffirms and restates the prior
grant thereof to Agent, for itself and the ratable benefit of the Lenders and
the Bank Product Providers pursuant to the Existing Loan Agreement, all personal
property and fixtures, and interests in personal property and fixtures, of such
Borrower or Guarantor, whether now owned or hereafter acquired or existing, and
wherever located (together with all other collateral security for the
Obligations at any time granted to or held or acquired by Agent or any Lender,
collectively, the “Collateral”) including, without limitation, the following:

 

(a)           all Accounts;

 

(b)           all general intangibles, including, without limitation, all
Intellectual Property;

 

(c)           all goods, including, without limitation, Inventory and Equipment,
whether ordered, in progress, finished or received;

 

(d)           all fixtures;

 

60

--------------------------------------------------------------------------------


 

(e)           all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

 

(f)            all instruments, including, without limitation, all promissory
notes;

 

(g)           all documents;

 

(h)           all deposit accounts;

 

(i)            all letters of credit, banker’s acceptances and similar
instruments and including all letter-of-credit rights;

 

(j)            all supporting obligations and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and other
insurance related to the Collateral, (ii) rights of stoppage in transit,
replevin, repossession, reclamation and other rights and remedies of an unpaid
vendor, lienor or secured party, (iii) goods described in invoices, documents,
contracts or instruments with respect to, or otherwise representing or
evidencing, Receivables or other Collateral, including returned, repossessed and
reclaimed goods, and (iv) deposits by and property of account debtors or other
persons securing the obligations of account debtors;

 

(k)           all (i) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts) and (ii) monies, credit balances,
deposits and other property of such Borrower or Guarantor now or hereafter held
or received by or in transit to Agent, any Lender or its Affiliates or at any
other depository or other institution from or for the account of such Borrower
or Guarantor, whether for safekeeping, pledge, custody, transmission, collection
or otherwise;

 

(l)            all commercial tort claims, including, without limitation, those
identified on Schedule 5.2(h) hereto;

 

(m)          to the extent not otherwise described above, all Receivables;

 

(n)           all Records; and

 

(o)           all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

 

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Borrower or Guarantor shall be deemed to have granted
a security interest in, (i) any personal and real property, fixtures and
interests of such Borrower or Guarantor which are not assignable or are
incapable of being encumbered as a matter of law, except for the products and
proceeds thereof, (ii) such Borrower’s or Guarantor’s rights or interests in any
license, contract or agreement to which such Borrower or Guarantor is a party or
any of its rights or interests thereunder to the extent, but only to the extent,
that such a grant would, under the terms of such

 

61

--------------------------------------------------------------------------------


 

license, contract or agreement, applicable laws or otherwise, result in a breach
of the terms of, or constitute a default under any license, contract or
agreement to which such Borrower or Guarantor is a party (except for the
products and proceeds thereof); provided, that, upon the ineffectiveness, lapse
or termination of any such provision, the Collateral shall include, and such
Borrower or Guarantor shall be deemed to have granted a security interest in,
all such rights and interests as if such provision had never been in effect,
(iii) the types or items of Collateral described shall not include the Capital
Stock of any Foreign Subsidiary that is a “controlled foreign corporation” (as
such term is defined in Section 957(a) of the Code) of the Code, to the extent
such Foreign Subsidiary is not treated as a “disregarded entity” by the Code, or
the Capital Stock of any Foreign Holdco Subsidiary in excess of sixty five (65%)
percent of all of the issued and outstanding shares of Capital Stock of such
Subsidiary entitled to vote (within the meaning of Treasury Regulation
Section 1.956-2); provided, that, if the pledge of one hundred (100%) percent of
the Capital Stock of such Foreign Subsidiary or Foreign Holdco Subsidiary would
not have an adverse tax impact on such Borrower or Guarantor for purposes of
Section 956 of the Code as determined by Agent in its good faith discretion in
consultation with such Borrower or Guarantor, Borrower or such Guarantor shall
pledge to Agent one hundred (100%) percent of the Capital Stock of such Foreign
Subsidiary or such Foreign Holdco Subsidiary; and (iv) any rights to any
Intellectual Property, License Agreements or software that would be rendered,
void, invalid or unenforceable under the terms thereof or under applicable laws
by the grant of a security interest in such Intellectual Property, License
Agreements or software created pursuant to the terms of this Agreement, for as
long as such prohibition or reason for invalidity exists, except in each case
under the foregoing clauses (i) through (iv) for the products and proceeds
thereof.

 

5.2           Perfection of Security Interests.

 

(a)           Each Borrower and Guarantor irrevocably and unconditionally
authorizes Agent (or its agent) to file at any time and from time to time such
financing statements with respect to the Collateral naming Agent or its designee
as the secured party and such Borrower or Guarantor as debtor, as Agent may
require, and including any other information with respect to such Borrower or
Guarantor or otherwise required by part 5 of Article 9 of the Uniform Commercial
Code of such jurisdiction as Agent may determine, together with any amendment
and continuations with respect thereto, which authorization shall apply to all
financing statements filed on, prior to or after the date hereof.  Each Borrower
and Guarantor hereby ratifies and approves all financing statements naming Agent
or its designee as secured party and such Borrower or Guarantor, as the case may
be, as debtor with respect to the Collateral (and any amendments with respect to
such financing statements) filed by or on behalf of Agent prior to the date
hereof and ratifies and confirms the authorization of Agent to file such
financing statements (and amendments, if any).  Each Borrower and Guarantor
hereby authorizes Agent to adopt on behalf of such Borrower or Guarantor any
symbol required for authenticating any electronic filing.  In the event that the
description of the collateral in any financing statement naming Agent or its
designee as the secured party and any Borrower or Guarantor as debtor includes
assets and properties of such Borrower or Guarantor that do not at any time
constitute Collateral, whether hereunder, under any of the other Financing
Agreements or otherwise, the filing of such financing statement shall
nonetheless be deemed authorized by such Borrower or Guarantor to the extent of
the Collateral included in such description and it shall not render the
financing statement ineffective as to any of the Collateral or otherwise affect
the financing

 

62

--------------------------------------------------------------------------------


 

statement as it applies to any of the Collateral.  In no event shall any
Borrower or Guarantor at any time file, or permit or cause to be filed, any
correction statement or termination statement with respect to any financing
statement (or amendment or continuation with respect thereto) naming Agent or
its designee as secured party and such Borrower or Guarantor as debtor, without
the prior written consent of Agent.

 

(b)           No Borrower or Guarantor has any chattel paper (whether tangible
or electronic) or instruments as of the date hereof, except as set forth on
Schedule 5.2(b) hereto.  In the event that any Borrower or Guarantor shall be
entitled to or shall receive any chattel paper or instrument after the date
hereof, which together with all other chattel paper and instruments that
Borrowers and Guarantors have become entitled to or have received after the date
hereof has a fair market value in excess of $100,000 individually or in the
aggregate, such Borrower or Guarantor shall promptly notify Agent thereof in
writing.  Promptly upon the receipt thereof by or on behalf of such Borrower or
Guarantor (including by any agent or representative), such Borrower or Guarantor
shall deliver, or cause to be delivered to Agent, all tangible chattel paper and
instruments that such Borrower or Guarantor has or may at any time acquire,
accompanied by such instruments of transfer or assignment duly executed in blank
as Agent may from time to time specify, in each case except as Agent may
otherwise agree.  At Agent’s option, such Borrower or Guarantor shall, or Agent
may at any time on behalf of such Borrower or Guarantor, cause the originals of 
any such instruments and chattel paper that have a fair market value in excess
of $100,000 individually or in the aggregate, to be conspicuously marked in a
form and manner acceptable to Agent with the following legend referring to
chattel paper or instruments as applicable: “This [chattel paper][instrument] is
subject to the security interest of Wells Fargo Bank, National Association, and
any sale, transfer, assignment or encumbrance of this [chattel
paper][instrument] violates the rights of such secured party.”

 

(c)           In the event that any Borrower or Guarantor shall at any time hold
or acquire an interest in any electronic chattel paper or any “transferable
record” (as such term is defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction), which
together with all other electronic chattel paper or “transferable record” that
Borrowers and Guarantors have become entitled to has a fair market value in
excess of $100,000 individually or in the aggregate, such Borrower or Guarantor
shall promptly notify Agent thereof in writing.  Promptly upon Agent’s request,
such Borrower or Guarantor shall take, or cause to be taken, such actions as
Agent may request to give Agent control of such electronic chattel paper under
Section 9-105 of the UCC and control of such transferable record under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as in effect in such jurisdiction.

 

(d)           No Borrower or Guarantor has any deposit accounts as of the date
hereof, except as set forth in such Borrower’s or Guarantor’s Information
Certificate.  No Borrower or Guarantor shall, directly or indirectly, after the
date hereof open, establish or maintain any Central Collection Deposit Account
unless each of the following conditions is satisfied:  (i) Agent shall have
received not less than five (5) Business Days prior written notice of the
intention of such Borrower or Guarantor to open or establish such account which
notice shall specify in reasonable detail and specificity acceptable to Agent
the name of the Central Collection Deposit Account, the owner of the Central
Collection Deposit Account, the name and

 

63

--------------------------------------------------------------------------------


 

address of the bank at which such Central Collection Deposit Account is to be
opened or established, the individual at such bank with whom such Borrower or
Guarantor is dealing and the purpose of the Central Collection Deposit Account,
(ii) the bank where such Central Collection Deposit Account is opened or
maintained shall be reasonably acceptable to Agent, and (iii) on or before the
opening of such Central Collection Deposit Account, such Borrower or Guarantor
shall as Agent may specify either (A) deliver to Agent a Deposit Account Control
Agreement with respect to such Central Collection Deposit Account duly
authorized, executed and delivered by such Borrower or Guarantor and the bank at
which such deposit account is opened and maintained or (B) arrange for Agent to
become the customer of the bank with respect to the deposit account on terms and
conditions reasonable acceptable to Agent.  The terms of this subsection
(d) shall not apply to (i) deposit accounts specifically and exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of such Borrower’s or Guarantor’s salaried employees or (ii) an
account maintained by Borrowers and a management company engaged by Borrowers
for the purpose of paying the real property taxes of Borrowers and Guarantors so
long as (A) Borrowers prefund the amount of taxes to be paid in such account not
earlier than ten (10) Business Days prior to the date such taxes are required to
be paid and (B) at all times other than the time when such account may be
prefunded during such ten (10) day period with the amount of taxes to be so
paid, not more than $5,000 is maintained in such account.  Agent shall not
exercise its right to require amounts in such accounts to be sent to the Agent
Payment Account except as provided by Section 6.3 hereof.

 

(e)           No Borrower or Guarantor owns or holds, directly or indirectly,
beneficially or as record owner or both, any investment property, as of the date
hereof, or has any investment account, securities account, commodity account or
other similar account with any bank or other financial institution or other
securities intermediary or commodity intermediary as of the date hereof, in each
case except as set forth on Schedule 5.2(e) hereto.

 

(i)            In the event that any Borrower or Guarantor shall be entitled to
or shall at any time after the date hereof hold or acquire any certificated
securities, which together with all other certificated securities in which
Borrowers and Guarantors hold or acquire an interest after the date hereof have
a fair market value in excess of $100,000 individually or in the aggregate, such
Borrower or Guarantor shall promptly endorse, assign and deliver the same to
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as Agent may from time to time specify.  If any securities, now or
hereafter acquired by any Borrower or Guarantor are uncertificated and are
issued to such Borrower or Guarantor or its nominee directly by the issuer
thereof, and such securities together with all other such securities acquired by
Borrowers and Guarantors have a fair market value in excess of $100,000
individually or in the aggregate, such Borrower or Guarantor shall immediately
notify Agent thereof and shall as Agent may specify, either (A) cause the issuer
to agree to comply with instructions from Agent as to such securities, without
further consent of such Borrower or Guarantor or such nominee, or (B) arrange
for Agent to become the registered owner of the securities.

 

(f)            No Borrower or Guarantor shall, directly or indirectly, after the
date hereof open, establish or maintain any investment account, securities
account, commodity account or any other similar account (other than a deposit
account) with any securities intermediary or commodity intermediary unless each
of the following conditions is satisfied: (A)

 

64

--------------------------------------------------------------------------------

 

Agent shall have received not less than five (5) Business Days prior written
notice of the intention of such Borrower or Guarantor to open or establish such
account which notice shall specify in reasonable detail and specificity
reasonably acceptable to Agent the name of the account, the owner of the
account, the name and address of the securities intermediary or commodity
intermediary at which such account is to be opened or established, the
individual at such intermediary with whom such Borrower or Guarantor is dealing
and the purpose of the account, (B) the securities intermediary or commodity
intermediary (as the case may be) where such account is opened or maintained
shall be reasonably acceptable to Agent, and (C) on or before the opening of
such investment account, securities account or other similar account with a
securities intermediary or commodity intermediary, such Borrower or Guarantor
shall as Agent may specify either (1) execute and deliver, and cause to be
executed and delivered to Agent, an Investment Property Control Agreement with
respect thereto duly authorized, executed and delivered by such Borrower or
Guarantor and such securities intermediary or commodity intermediary or
(2) arrange for Agent to become the entitlement holder with respect to such
investment property on terms and conditions acceptable to Agent.  Agent shall
not exercise its right to require amounts in such accounts to be sent to the
Agent Payment Account except during the existence of a Cash Dominion Event.

 

(g)           No Borrower or Guarantor is the beneficiary or otherwise entitled
to any right to payment under any letter of credit, banker’s acceptance or
similar instrument as of the date hereof, except as set forth on Schedule
5.2(g) hereto.  In the event that any Borrower or Guarantor shall be entitled to
or shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument, whether as beneficiary thereof or
otherwise after the date hereof, which together with all other letters of
credit, banker’s acceptances and similar instruments that Borrowers and
Guarantors have become entitled to or have received after the date hereof have a
fair market value in excess of $100,000 individually or in the aggregate, such
Borrower or Guarantor shall promptly notify Agent thereof in writing.  Such
Borrower or Guarantor shall immediately, as Agent may specify, either
(i) deliver, or cause to be delivered to Agent, with respect to any such letter
of credit, banker’s acceptance or similar instrument, the written agreement of
the issuer and any other nominated person obligated to make any payment in
respect thereof (including any confirming or negotiating bank), in form and
substance satisfactory to Agent, consenting to the assignment of the proceeds of
the letter of credit to Agent by such Borrower or Guarantor and agreeing to make
all payments thereon directly to Agent or as Agent may otherwise direct or
(ii) cause Agent to become, at Borrowers’ expense, the transferee beneficiary of
the letter of credit, banker’s acceptance or similar instrument (as the case may
be).

 

(h)           No Borrower or Guarantor has any commercial tort claims with
respect to which the amount claimed exceeds $1,000,000 and either a written
demand therefor has been made or legal action has commenced, except as set forth
on Schedule 5.2(h) hereto.  In the event that any Borrower or Guarantor shall at
any time after the date hereof have any such commercial tort claims, or if an
Event of Default exists, if any Borrower or Guarantor has any commercial tort
claims, such Borrower or Guarantor shall promptly notify Agent thereof in
writing, which notice shall (i) set forth in reasonable detail the basis for and
nature of such commercial tort claim and (ii) include the express grant by such
Borrower or Guarantor to Agent of a security interest in such commercial tort
claim (and the proceeds thereof).  In the event that such notice does not
include such grant of a security interest, the sending thereof by such

 

65

--------------------------------------------------------------------------------


 

Borrower or Guarantor to Agent shall be deemed to constitute such grant to
Agent.  Upon the sending of such notice, any commercial tort claim described
therein shall constitute part of the Collateral and shall be deemed included
therein.  Without limiting the authorization of Agent provided in
Section 5.2(a) hereof or otherwise arising by the execution by such Borrower or
Guarantor of this Agreement or any of the other Financing Agreements, Agent is
hereby irrevocably authorized from time to time and at any time to file such
financing statements naming Agent or its designee as secured party and such
Borrower or Guarantor as debtor, or any amendments to any financing statements,
covering any such commercial tort claim as Collateral.  In addition, such
Borrower or Guarantor shall promptly upon Agent’s request, execute and deliver,
or cause to be executed and delivered, to Agent such other agreements, documents
and instruments as Agent may require in connection with such commercial tort
claim.

 

(i)            No Borrower or Guarantor has any goods, documents of title or
other Collateral in the custody, control or possession of a third party as of
the date hereof, except as set forth in such Borrower’s or Guarantor’s
Information Certificate and except for goods located in the United States in
transit to a location of a Borrower or Guarantor permitted herein in the
ordinary course of business of such Borrower or Guarantor in the possession of
any carrier transporting such goods.  In the event that any goods, documents of
title or other Collateral with a fair market value in excess of $100,000 are at
any time after the date hereof in the custody, control or possession of any
other person not referred to in a Borrower’s or Guarantor’s Information
Certificate or such carriers, such Borrower or Guarantor shall promptly notify
Agent thereof in writing.  Promptly upon Agent’s request, such Borrower or
Guarantor shall deliver to Agent a Collateral Access Agreement duly authorized,
executed and delivered by such person and such Borrower or Guarantor.

 

(j)            Each Borrower and Guarantor shall take any other actions
reasonably requested by Agent from time to time to cause the attachment,
perfection and first priority of, and the ability of Agent to enforce, the
security interest of Agent in any and all of the Collateral, including, without
limitation, (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC or other applicable
law, to the extent, if any, that such Borrower’s or Guarantor’s signature
thereon is required therefor, (ii) upon Agent’s request after the occurrence and
during the continuance of an Event of Default, causing Agent’s name to be noted
as secured party on any certificate of title for a titled good if such notation
is a condition to attachment, perfection or priority of, or ability of Agent to
enforce, the security interest of Agent in such Collateral, (iii) complying with
any provision of any statute, regulation or treaty of the United States as to
any Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral, (iv) obtaining the consents and approvals required
by any Governmental Authority or third party, including, without limitation, any
consent of any licensor, lessor or other Person obligated on Collateral, and
taking all actions required by other law, as applicable in any relevant
jurisdiction.  Notwithstanding the foregoing, nothing in this Agreement shall
require any Borrower or Guarantor to make any filings or take any other actions
to record or perfect Agent’s security interest in or lien on any Intellectual
Property outside the United States, unless Agent determines in its good faith
discretion that such recordation or perfection would be required for Agent and
Lenders to have the Obligations paid in full in accordance with the terms and
conditions of this Agreement.

 

66

--------------------------------------------------------------------------------


 

SECTION 6.                                COLLECTION AND ADMINISTRATION

 

6.1           Borrowers’ Loan Accounts.  Agent shall maintain one or more Loan
accounts on its books in which shall be recorded (a) all Revolving Loans, all
Letter of Credit Accommodations, all other Obligations and the Collateral,
(b) all payments made by or on behalf of Borrowers and (c) all other appropriate
debits and credits as provided in this Agreement, including fees, charges,
costs, expenses and interest.  All entries in the loan accounts shall be made in
accordance with Agent’s customary practices as in effect from time to time.

 

6.2           Statements.  Agent shall render to Borrowers a monthly statement
setting forth the balance in the Borrowers’ loan accounts maintained by Agent
for Borrowers pursuant to the provisions of this Agreement, including principal,
interest, fees, costs and expenses as of the end of such month.  Agent shall use
its best efforts to provide such monthly statement to Borrowers by the 15th day
of the next succeeding month.  Each such statement shall be subject to
subsequent adjustment by Agent but shall, absent manifest errors or omissions,
be considered correct and deemed accepted by Borrowers and conclusively binding
upon Borrowers as an account stated except to the extent that Agent receives a
written notice from Borrowers of any specific exceptions of Borrowers thereto
within sixty (60) days after the date such statement has been received by
Borrowers.  Until such time as Agent shall have rendered to Borrowers a written
statement as provided above, the balance in Borrowers’ loan accounts shall be
presumptive evidence of the amounts due and owing to Agent and Lenders by
Borrowers.

 

6.3           Collection of Accounts.

 

(a)           Borrowers and Guarantors shall establish and maintain, at their
expense, blocked accounts or lockboxes and related blocked accounts (in either
case, “Blocked Accounts”), as Agent may specify, with the banks set forth on
Schedule 31 to the Information Certificates and such other banks as are
reasonably acceptable to Agent; provided, that, not later than sixty (60) days
following the date hereof (or such later date as Agent may agree in its
discretion), each Borrower and Guarantor shall establish and maintain, at its
expense, deposit accounts and cash management services at Wells or one of its
Affiliates (except for certain local deposit accounts agreed to by Agent and
Borrowers which shall be maintained with such other institutions as are
acceptable to Agent) of a type and on terms reasonably satisfactory to Agent. 
The banks set forth on Schedule 31 of the Information Certificate constitute all
of the banks with which all Borrowers and all Guarantors have deposit account
and cash management arrangements as of the date hereof and identifies each of
the deposit accounts at such banks that are used for receiving receipts from
particular locations of a Borrower or otherwise describes the nature of the use
of such deposit account by such Borrower or Guarantor.  Such Blocked Accounts
may be Central Collection Deposit Accounts, and the term Blocked Accounts shall
include the Central Collection Deposit Accounts.  Borrowers and Guarantors shall
retain the use of their cash, including payments and proceeds of Collateral;
provided, that, at any time that a Cash Dominion Event exists or has occurred
and is continuing, Agent may, at its option, instruct the banks at which the
Blocked Accounts are maintained to remit the funds (other than funds in respect
of Non-Borrower Receivables) therein to Agent for application to the Obligations
and to otherwise comply only with the instructions of Agent.  If such Cash
Dominion Event ceases to exist, Agent agrees to notify such banks that such
banks are no longer required to remit such funds to the Agent Payment Account or
Agent, and that such banks shall transfer such funds to

 

67

--------------------------------------------------------------------------------


 

the operations or disbursement accounts of the applicable Borrower upon the
instructions of such Borrower.  Within sixty (60) days after the date hereof,
each Borrower and Guarantor shall have delivered, or caused to be delivered to
Agent, a Deposit Account Control Agreement duly authorized, executed and
delivered by each bank where a Blocked Account is maintained for which Agent has
not yet received a Deposit Account Control Agreement; provided, that, Borrowers
and Guarantors shall not be required to deliver such Deposit Account Control
Agreements with respect to (i) any deposit account that is specifically and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of any Borrower’s or Guarantor’s salaried
employees, or their fiduciary trust accounts and (ii)  an account maintained by
Borrowers and a management company engaged by Borrowers for the purpose of
paying the real property taxes of Borrowers and Guarantors so long as
(A) Borrowers prefund the amount of taxes to be paid in such account not earlier
than ten (10) Business Days prior to the date such taxes are required to be paid
and (B) at all times other than the time when such account may be prefunded
during such five (5) day period with the amount of taxes to be so paid, not more
than $5,000 is maintained in such account. The Deposit Account Control
Agreements shall provide that upon notice from Agent (which shall be given upon
the existence or occurrence of a Cash Dominion Event and shall be revoked
promptly after the expiration of such Cash Dominion Event), such bank will send
funds on a daily basis to the Agent Payment Account and otherwise take
instruction with respect to such Blocked Account only from Agent.  Promptly upon
Agent’s request, each Borrower and Guarantor shall execute and deliver such
agreements or documents as Agent may in good faith require in connection
therewith.  Each Borrower and Guarantor agrees that after notice by Agent to the
bank under the Deposit Account Control Agreement, all payments made to such
Blocked Accounts or other funds received and collected by Agent, whether in
respect of the Receivables, as proceeds of Inventory or other Collateral or
otherwise shall be treated as payments to Agent, for itself and the ratable
benefit of the Lenders and the Bank Product Providers, in respect of the
Obligations and therefore shall constitute the property of Agent, for itself and
the ratable benefit of the Lenders and the Bank Product Providers, to the extent
of the then outstanding Obligations; provided, that in the event any
Non-Borrower Receivable is deposited into the Blocked Accounts, in error or
otherwise, such deposit shall be treated as a non-refundable payment to Agent,
for itself and the ratable benefit of the Lenders and the Bank Product
Providers, in respect of the Obligations and therefore shall constitute the
property of Agent, for itself and the ratable benefit of the Lenders and the
Bank Product Providers, to the extent of the then outstanding Obligations.

 

(b)           For purposes of calculating the amount of the Revolving Loans
available to Borrowers, such payments will be applied (conditional upon final
collection) to the Obligations on the Business Day of receipt by Agent of
immediately available funds in the Agent Payment Account provided such payments
and notice thereof are received in accordance with Agent’s usual and customary
practices as in effect from time to time and prior to 12:00 p.m. New York time,
and if not, then on the next Business Day.  For the purposes of calculating
interest on the Obligations, for the sole and equal benefit of Wells Fargo, such
payments or other funds received will be applied (conditional upon final
collection) to the Obligations on the same day of the receipt of immediately
available funds by Agent in the Agent Payment Account provided such payments or
other funds and notice thereof are prior to 12:00 p.m. New York time, and if
not, then on the next Business Day.

 

(c)           Each Borrower and Obligor and its shareholders, directors,

 

68

--------------------------------------------------------------------------------


 

employees, agents, Subsidiaries or other Affiliates shall, acting as trustee for
Agent, receive, as the property of Agent, any monies, checks, notes, drafts or
any other payment relating to and/or proceeds of Accounts or other Collateral
which come into their possession or under their control and promptly, upon
receipt thereof, shall deposit or cause the same to be deposited in the Blocked
Accounts, or if a Cash Dominion Event exists or has occurred and is continuing,
at Agent’s option, remit the same or cause the same to be remitted, in kind, to
the Agent Payment Account.  In no event shall the same be commingled with any
Borrower’s or Obligor’s funds.  Borrowers and Guarantors agree to reimburse
Agent on demand for any amounts owed or paid to any bank at which a Blocked
Account or any other deposit account is established or any other bank or Person
involved in the transfer of funds to or from the Blocked Accounts arising out of
Agent’s payments to or indemnification of such bank or Person.  The obligation
of Borrowers and Guarantors to reimburse Agent for such amounts pursuant to this
Section 6.3(c) shall survive the termination or non-renewal of this Agreement.

 

6.4           Payments.

 

(a)           Borrowers shall pay all Obligations when due.  Payments on
Obligations shall be made by Borrowers remitting funds to the Agent Payment
Account or, at any time during a Cash Dominion Event, by payments and proceeds
of Collateral being directly remitted to the Agent Payment Account as provided
in Section 6.3 hereof or such other place as Agent may designate from time to
time.  Agent shall apply payments received or collected from Borrowers or
Obligors or for the account of Borrowers or Obligors (including the monetary
proceeds of collections or of realization upon any Collateral) to the specific
Obligation designated by Borrowers in connection with such payment as follows:

 

(i)            so long as no Priority Event shall have occurred and be
continuing, or will result from any of the following payment applications:

 

(A)          first, to pay in full all indemnities or expense reimbursements
then due to Agent from Borrowers and Guarantors (other than fees);

 

(B)           second, ratably to pay in full indemnities or expense
reimbursements then due to Lenders from Borrowers and Guarantors (other than
fees);

 

(C)           third, ratably to pay in full all fees payable by Borrowers under
the Financing Agreements then due;

 

(D)          fourth, ratably to pay in full interest due in respect of the Loans
(including Special Agent Advances);

 

(E)           fifth, to pay or prepay principal in respect of Special Agent
Advances;

 

(F)           sixth, to pay principal in respect of the Revolving Loans then
outstanding (whether or not then due) until paid in full;

 

(G)           seventh, to cash collateralize any outstanding Letter of Credit
Accommodations if required under the terms of this Agreement;

 

69

--------------------------------------------------------------------------------


 

(H)          eighth, to pay any Obligations due in respect of the Bank Products,
if any; and

 

(I)            ninth, to pay any other Obligations then due, in such order and
manner as Agent determines; or

 

(ii)           after the occurrence and during the continuance of a Priority
Event:

 

(A)          first, to pay in full the expenses of Agent for the collection and
enforcement of the Obligations and for the protection, preservation or sale,
disposition or other realization upon the Collateral, including all expenses,
liabilities and advances (including Special Agent Advances) incurred or made by
or on behalf of Agent, in connection therewith (including attorneys’ fees and
legal expenses and other expenses of Agent);

 

(B)           second, to pay all Obligations, other than any Obligations due
with respect to Bank Products, until paid in full, in cash or other immediately
available funds, in such order and manner as Agent shall elect in its discretion
(including cash collateral for any outstanding Letter of Credit Accommodations
in accordance with the terms of this Agreement);

 

(C)           third, to pay any Obligations due with respect to the Bank
Products up to the amount of the then extant Bank Product Reserve,

 

(D)          fourth, to pay any remaining Obligations due in respect of the Bank
Products; and

 

(E)           fifth, ratably to pay in full all other Obligations.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement:

 

(i)            if the payment of any expenses, costs, scheduled servicing fees
(such servicing fees to consist of scheduled servicing fees existing on the date
hereof along with any increases to such servicing fees which have been consented
to by Wells Fargo) and/or interest (other than default interest charged during
the existence of an Event of Default) to Agent for the account of itself and
Revolving Loans would accrue and become due but for the occurrence of an
Insolvency Event and any such amounts are not allowed or allowable in whole or
in part (any such amounts are hereinafter referred to as the “Specified
Amounts”), then Agent and Revolving Loans shall receive payment in full of the
Specified Amounts (but not the items excluded from Specified Amounts above);
provided, that nothing herein shall prevent Agent or the Revolving Loans from
recovering any default interest charged during the existence of an Event of
Default from any Borrower or Guarantor not subject to an Insolvency Event;

 

(ii)           should any payment or distribution on security or instrument or
proceeds thereof be received by a Lender other than in accordance with this
Section 6.4, such Lender shall receive and hold the same in trust, for the
benefit of Agent, the other Lenders and the Bank Product Providers, and shall
forthwith deliver the same to Agent

 

70

--------------------------------------------------------------------------------


 

(together with any endorsement or assignment of such Lender where necessary),
for application by Agent to the Obligations in accordance with the terms of this
Section 6.4;

 

(iii)          unless so directed by Borrowers, Agent shall not apply any
payments which it receives to any Revolving Loans that are Eurodollar Rate Loans
except on the expiration date of the Interest Period applicable to any such
Revolving Loans that are Eurodollar Rate Loans and if payments are received or
collected from Borrowers that otherwise would be applied to Eurodollar Rate
Loans, provided no Cash Dominion Event exists or has occurred and is continuing,
Borrowers may instruct Agent to remit such funds to Borrowers, otherwise, such
payments shall be held by Agent and shall bear interest at the Federal Funds
Rate per annum commencing on the second Business Day following the date such
payments are received or collected from Borrowers and continuing through the
date such payments are applied to the Obligations, which shall be upon the
expiration of the first Interest Period after receipt or collection of such
payments, to the extent of the principal amount of the applicable Eurodollar
Rate Loan or otherwise, in Agent’s sole discretion, remitted to Borrowers; and

 

(iv)          to the extent any Borrower uses any proceeds of the Loans or
Letter of Credit Accommodations to acquire rights in or the use of any
Collateral or to repay any Indebtedness used to acquire rights in or the use of
any Collateral, payments in respect of the obligations shall be deemed applied
first to the Obligations arising from Loans and Letter of Credit Accommodations
that were not used for such purposes and second to the Obligations arising from
Loans and Letter of Credit Accommodations the proceeds of which were used to
acquire rights in or the use of any Collateral in the chronological order in
which such Borrower acquired such rights or use.

 

(c)           At Agent’s option, all principal, interest, fees, costs, expenses
and other charges provided for in this Agreement or the other Financing
Agreements may be charged directly to the loan accounts of Borrowers maintained
by Agent.  Borrowers shall make all payments to Agent and Lenders on the
Obligations free and clear of, and without deduction or withholding for or on
account of, any setoff, counterclaim, defense, restrictions or conditions of any
kind.  If after receipt of any payment of, or proceeds of Collateral applied to
the payment of, any of the Obligations, Agent or any Lender is required to
surrender or return such payment or proceeds to any Person for any reason, then
the Obligations intended to be satisfied by such payment or proceeds shall be
reinstated and continue and this Agreement shall continue in full force and
effect as if such payment or proceeds had not been received by Agent or such
Lender.  Borrowers shall be liable to pay to Agent and Lenders, and do hereby
indemnify and hold Agent and Lenders harmless for the amount of any payments or
proceeds surrendered or returned.  This Section 6.4(c) shall remain effective
notwithstanding any contrary action which may be taken by Agent or any Lender in
reliance upon such payment or proceeds.  This Section 6.4(c) shall survive the
payment of the Obligations and the termination of this Agreement.

 

6.5           Taxes.

 

(a)           Any and all payments by Borrowers and Guarantors to Agent, any
Issuing Bank or any Lender under this Agreement and any of the other Financing
Agreements shall be made free and clear of, and without deduction or withholding
for, any Taxes, except to the extent required by applicable law.  In addition,
Borrowers shall pay all Other Taxes (or Agent

 

71

--------------------------------------------------------------------------------


 

may, at its option, pay such Other Taxes and charge the loan account of
Borrowers for such amounts so paid).

 

(b)           Borrowers and Guarantors shall indemnify and hold harmless
Agent, Issuing Bank and Lenders for the full amount of Taxes or Other Taxes paid
by Agent, any Issuing Bank or any Lender (including any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section, but not
including Other Taxes that arise as a result of Agent’s, any Issuing Bank’s or
any Lender’s activities with the applicable taxing jurisdiction, if any, and not
as a result of this Agreement) and any liability (including penalties, interest
and expenses (including reasonable attorney’s fees and expenses) other than
those resulting solely from a failure by Agent, any Issuing Bank or any Lender
to pay any Taxes or Other Taxes which it is required to pay and for which it
received an indemnity payment) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant Governmental Authority; provided, that, Borrowers and Guarantors
shall not be required to indemnify Agent, any Issuing Bank or any Lender with
respect to any Taxes or Other Taxes which are attributable to such
Agent’s, Issuing Bank’s or Lender’s failure to comply with the provisions of
Section 6.5(f), (g), (i) or (j) hereof.  Payment under this indemnification
shall be made within ten (10) days after the date Agent, any Issuing Bank or any
Lender makes written demand therefor on Borrowers.  If Borrowers reasonably
believe that such Taxes or Other Taxes were not correctly or legally asserted,
Agent, such Issuing Bank or such Lender shall, upon Borrowers’ request and at
Borrowers’ expense, provide such documents to Borrowers in form and substance
reasonably satisfactory to Agent, as Borrowers may reasonably request, to enable
Borrowers to contest such Taxes or Other Taxes pursuant to appropriate
proceedings then available to Borrowers (so long as providing such documents
shall not, in the good faith determination of Agent, have a reasonable
likelihood of resulting in any liability of Agent, any Issuing Bank or any
Lender).

 

(c)           If any Borrower or Guarantor shall be required by law to deduct or
withhold any Taxes or Other Taxes from or in respect of any sum payable
hereunder or under the other Financing Agreements to Agent, any Issuing Bank or
any Lender, then:

 

(i)            the sum payable shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section) Agent,
such Issuing Bank or such Lender receives an amount equal to the sum it would
have received had no such deductions or withholdings been made; provided, that,
Borrowers and Guarantors shall not be required to increase any such sum payable
to Agent, any Issuing Bank or any Lender which is attributable to such
Agent’s, Issuing Bank’s or Lender’s failure to comply with the provisions of
Section 6.5(f), (g), (i) or (j) hereof;

 

(ii)           such Borrower or Guarantor shall make such deductions and
withholdings;

 

(iii)          such Borrower or Guarantor shall pay the full amount deducted or
withheld to the relevant taxing authority or other authority in accordance with
applicable law; and

 

72

--------------------------------------------------------------------------------


 

(iv)          to the extent not paid to Agent, Issuing Bank or Lenders pursuant
to Section 6.5(c)(i), such Borrower or Guarantor shall also pay to Agent, any
Issuing Bank or any Lender, at the time interest is paid, all additional amounts
which are necessary to preserve the after-tax yield Agent, such Issuing Bank or
such Lender would have received pursuant to the Financing Agreements if such
Taxes or Other Taxes had not been imposed.

 

(d)           Within thirty (30) days after the date of any payment by any
Borrower or Guarantor of Taxes or Other Taxes, such Borrower or Guarantor shall
furnish to Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment reasonably satisfactory to Agent.

 

(e)           If any Borrower or Guarantor otherwise would be required to pay
additional amounts to Agent, Issuing Bank or a Lender pursuant to subsection
(c) of this Section, then upon Borrowers’ written request such Lender shall use
reasonable efforts at Borrowers’ expense (consistent with legal and regulatory
restrictions) to take such action, including changing the jurisdiction of its
lending office, so as to eliminate or reduce any such additional payment by such
Borrower or Guarantor which may thereafter accrue.

 

(f)            In the event a Lender shall assign the Obligations and its rights
hereunder to an assignee which is organized under the laws of a jurisdiction
outside the United States of America on or prior to the effective date of any
such assignment, such assignee of a Lender shall provide Borrowers with an IRS
Form W-8BEN or Form W-8ECI or other applicable form, certificate or document
prescribed by the Internal Revenue Service certifying as to such assignee’s
being entitled to full exemption from United States of America withholding tax
with respect to all payments to be made to such assignee hereunder and under any
of the other Financing Agreements (unless such assignee of a Lender is unable to
do so by reason of a change in law, including, without limitation, any statute,
treaty, ruling, determination or regulation occurring subsequent to the
effective date of such assignment).

 

(g)           Notwithstanding anything to the contrary contained in this
Section 6.5, unless Borrowers have received forms or other documents indicating
that payments to a Lender or Issuing Bank hereunder or under any of the other
Financing Agreements are not subject to United States of America withholding or
backup withholding tax, Borrowers shall, (i) withhold taxes from such payments
at the applicable statutory rate, or at a rate reduced by an applicable tax
treaty and (ii) pay such assignee such payment net of any taxes so withheld. 
Lenders and Issuing Bank will be required to use reasonable efforts (including
reasonable efforts to change its lending office) to avoid or to minimize any
amounts which might otherwise be payable by any Borrower or Guarantor pursuant
to this Section 6.5; provided, that, such efforts shall not cause the imposition
on such assignee of any additional costs or legal or regulatory burdens deemed
by such assignee in good faith to be material.

 

(h)           If Agent, Issuing Bank or any Lender receives a refund or other
permanent tax benefit in respect of any Taxes or Other Taxes for which Agent,
such Issuing Bank or such Lender has received an indemnification payment or
additional amounts from any Borrower or Guarantor hereunder, so long as no Event
of Default shall exist or have occurred and be continuing, Agent, such Issuing
Bank or such Lender (as the case may be) shall credit to the loan account of
Borrowers the amount of such refund or other tax benefit.

 

73

--------------------------------------------------------------------------------


 

(i)            Each Person that is a Lender or Issuing Bank as of the date of
this Agreement and each Person that becomes a Lender or Issuing Bank after the
date of this Agreement (i) either (A) represents and warrants to the Borrowers
that such Person is incorporated or organized under the laws of the United
States of America or a state thereof or (B) agrees to furnish (if it is
organized under the laws of any jurisdiction other than the United States of
America or any State thereof) to Agent and Borrowers prior to the time that
Agent or such Borrower is required to make any payment of principal, interest or
fees hereunder, duplicate executed originals of either U.S. Internal Revenue
Service Form W-8BEN (wherein such Lender claims entitlement to the benefits of a
tax treaty that provides for a complete exemption from U.S. federal income
withholding tax on all payments hereunder) or W-8ECI, as applicable and agrees
to provide new such forms upon the expiration of any previously delivered form
or comparable statements in accordance with applicable U.S. law and regulations
and amendments thereto, duly executed and completed by such Lender, and
(ii) agrees to comply with all applicable U.S. laws and regulations with regard
to such withholding tax exemption.  If a payment made to a Lender or Issuing
Bank that is organized under the laws of any jurisdiction other than the United
States of America or any State thereof would be subject to United States federal
withholding tax imposed by FATCA and such Lender fails to comply with the
applicable reporting requirements of FATCA (including those contained in
Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender or Issuing
Bank shall deliver to Agent and Borrowers documentation, at the time or times
required by FATCA (including such additional documentation reasonably requested
by the Borrowers as may be necessary to demonstrate that such Lender or Issuing
Bank has complied with applicable reporting requirements of FATCA) so that
payments made to such Lender or Issuing Bank hereunder would not be subject to
United States federal withholding taxes under FATCA, or, if necessary, to
determine the amount to deduct and withhold from such payment.

 

(j)            Each Lender or Issuing Bank (other than any Lender or Issuing
Bank that is entitled to a presumption under applicable Treasury Regulations
that it is a domestic corporation for U.S. federal income tax purposes) shall
deliver to Agent (or, in the case of an assignee of a Lender which (i) is an
Affiliate of such Lender or an Approved Fund of such Lender and (ii) does not
deliver an Assignment and Acceptance Agreement to Agent pursuant to
Section 14.7(a) hereof for recordation pursuant to Section 14.7(b) hereof, to
the assigning Lender only) and Borrowers two properly completed and duly
executed copies of U.S. Internal Revenue Service Form W-9 certifying that such
Lender is exempt from U.S. backup withholding tax.  Such forms shall be
delivered by each such Lender on or before the date it becomes a party to this
Agreement and thereafter within twenty (20) days after receipt of a written
request therefor from Agent.  Notwithstanding any other provision of this
Section 6.5(j), a Lender or Issuing Bank described in this Section 6.5(j) shall
not be required to deliver any form pursuant to this Section 6.5(j) that such
Lender or Issuing Bank is not legally able to deliver.

 

6.6           Authorization to Make Loans.  Agent and Lenders are authorized to
make the Loans and provide the Letter of Credit Accommodations based upon
telephonic or other instructions received from anyone purporting to be an
officer of a Borrower or other authorized person or, at the discretion of Agent,
if such Loans are necessary to satisfy any Obligations; provided, however, that
Agent and Lenders shall direct the Loans only into those accounts of a Borrower
authorized in writing by more than one Authorized Officer.  The foregoing
sentence notwithstanding, if Agent or a Lender makes a Loan into an account of a
Borrower designated by

 

74

--------------------------------------------------------------------------------

 

a Person who no longer is an Authorized Officer and Agent did not receive notice
that such Person is no longer an Authorized Officer, such Loan will still be
considered an Obligation hereunder.  All requests for Loans or Letter of Credit
Accommodations hereunder shall specify the date on which the requested advance
is to be made or Letter of Credit Accommodations established (which day shall be
a Business Day for any Revolving Loan or Letter of Credit Accommodation) and the
amount of the requested Loan.  Requests received after 12:00 p.m. New York time
on any day shall be deemed to have been made as of the opening of business on
the immediately following Business Day.  All Loans under this Agreement shall be
conclusively presumed to have been made to, and at the request of and for the
benefit of, Borrowers or when deposited to the credit of any Borrower or
otherwise disbursed or established in accordance with the instructions of
Borrowers or in accordance with the terms and conditions of this Agreement.

 

6.7                                 Use of Proceeds.  Borrowers shall use the
proceeds of the Loans provided by or on behalf of Lenders to Borrowers hereunder
only for (a) costs, expenses and fees in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other Financing
Agreements and consummation of any other permitted transactions contemplated
hereby which will take place on the date hereof, (b) the repurchase of shares of
Capital Stock to the extent permitted by the terms and condition of this
Agreement, and (c) for general operating, working capital and other proper
corporate purposes of Borrowers not otherwise prohibited by the terms hereof. 
None of the proceeds of any Loans or Letter of Credit Accommodations will be
used, directly or indirectly, for the purpose of purchasing or carrying any
margin security or for the purposes of reducing or retiring any Indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might cause any of the Loans or Letter of Credit
Accommodations to be considered a “purpose credit” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, as
amended.

 

6.8                                 Pro Rata Treatment.  Except to the extent
otherwise provided in this Agreement:  (a) the making and conversion of Loans
shall be made among the Lenders based on their respective Pro Rata Shares as to
the Loans and (b) each payment on account of any Obligations to or for the
account of one or more of Lenders in respect of any Obligations due on a
particular day shall be allocated among the Lenders entitled to such payments
based on their respective Pro Rata Shares and shall be distributed accordingly.

 

6.9                                 Sharing of Payments, Etc.

 

(a)                                  Each Borrower agrees that, in addition to
(and without limitation of) any right of setoff, banker’s lien or counterclaim
Agent or any Lender may otherwise have, each Lender shall be entitled, at its
option (but subject, as among Agent and Lenders, to the provisions of
Section 12.3(b) hereof), to offset balances held by it for the account of any
Borrower at any of its offices, in dollars or in any other currency, against any
principal of or interest on any Loans owed to such Lender or any other amount
payable to such Lender hereunder, that is not paid when due (regardless of
whether such balances are then due to any Borrower), in which case it shall
promptly notify Borrowers and Agent thereof; provided, that, such Lender’s
failure to give such notice shall not affect the validity thereof.

 

(b)                                 If any Lender (including Agent) shall obtain
from any Borrower

 

75

--------------------------------------------------------------------------------


 

payment of any principal of or interest on any Loan owing to it or payment of
any other amount under this Agreement or any of the other Financing Agreements
through the exercise of any right of setoff, banker’s lien or counterclaim or
similar right or otherwise (other than from Agent as provided herein), and, as a
result of such payment, such Lender shall have received more than its Pro Rata
Share of the principal of the Loans or more than its share of such other amounts
then due hereunder or thereunder by Borrowers to such Lender than the percentage
thereof received by any other Lender, it shall promptly pay to Agent, for the
benefit of Lenders, the amount of such excess and simultaneously purchase from
such other Lenders a participation in the Loans or such other amounts,
respectively, owing to such other Lenders (or such interest due thereon, as the
case may be) in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all Lenders shall share the benefit of
such excess payment (net of any expenses that may be incurred by such Lender in
obtaining or preserving such excess payment) in accordance with their respective
Pro Rata Shares or as otherwise agreed by Lenders.  To such end all Lenders
shall make appropriate adjustments among themselves (by the resale of
participation sold or otherwise) if such payment is rescinded or must otherwise
be restored.

 

(c)                                  Each Borrower agrees that any Lender
purchasing a participation (or direct interest) as provided in this Section may
exercise, in a manner consistent with this Section, all rights of setoff,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans or other amounts (as
the case may be) owing to such Lender in the amount of such participation.

 

(d)                                 Nothing contained herein shall require any
Lender to exercise any right of setoff, banker’s lien, counterclaims or similar
rights or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other Indebtedness or
obligation of any Borrower.  If, under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a setoff to
which this Section applies, such Lender shall, to the extent practicable, assign
such rights to Agent, for itself and the ratable benefit of the Lenders and the
Bank Product Providers, and, in any event, exercise its rights in respect of
such secured claim in a manner consistent with the rights of Lenders entitled
under this Section to share in the benefits of any recovery on such secured
claim.

 

6.10                           Settlement Procedures.

 

(a)                                  In order to administer the Credit Facility
in an efficient manner and to minimize the transfer of funds between Agent and
Lenders, Agent may, at its option, subject to the terms of this Section, make
available, on behalf of Lenders, the full amount of the Loans requested or
charged to Borrowers’ loan accounts or otherwise to be advanced by Lenders
pursuant to the terms hereof, without requirement of prior notice to Lenders of
the proposed Loans.

 

(b)                                 With respect to all Loans made by Agent on
behalf of Lenders as provided in this Section, the amount of each Lender’s Pro
Rata Share of the outstanding Loans shall be computed weekly, and shall be
adjusted upward or downward on the basis of the amount of the outstanding Loans
as of 5:00 p.m. New York time on the Business Day immediately preceding the date
of each settlement computation; provided, that, Agent retains the absolute right
at any time or from time to time to make the above described adjustments at
intervals more

 

76

--------------------------------------------------------------------------------


 

frequent than weekly, but in no event more than twice in any week.  Agent shall
deliver to each of the Lenders after the end of each week, or at such lesser
period or periods as Agent shall determine, a summary statement of the amount of
outstanding Loans for such period (such week or lesser period or periods being
hereinafter referred to as a “Settlement Period”).  If the summary statement is
sent by Agent and received by a Lender prior to 12:00 p.m. New York time, then
such Lender shall make the settlement transfer described in this Section by no
later than 2:00 p.m. New York time on the same Business Day and if received by a
Lender after 12:00 p.m. New York time, then such Lender shall make the
settlement transfer by no later than 2:00 p.m. New York time on the next
Business Day following the date of receipt.  If, as of the end of any Settlement
Period, the amount of a Lender’s Pro Rata Share of the outstanding Loans is more
than such Lender’s Pro Rata Share of the outstanding Loans as of the end of the
previous Settlement Period, then such Lender shall forthwith (but in no event
later than the time set forth in the preceding sentence) transfer to Agent by
wire transfer in immediately available funds the amount of the increase. 
Alternatively, if the amount of a Lender’s Pro Rata Share of the outstanding
Loans in any Settlement Period is less than the amount of such Lender’s Pro Rata
Share of the outstanding Loans for the previous Settlement Period, then, if the
summary statement is prepared and delivered to Lenders by Agent prior to
12:00 p.m. New York time, then Agent shall make the transfer described in this
Section by no later than 3:00 p.m. New York time on the same Business Day and if
prepared and delivered to Lenders by Agent after 12:00 p.m. New York time, then
Agent shall make the transfer by no later than 3:00 p.m. New York time on the
next Business Day following the date of receipt, by wire transfer in immediately
available funds the amount of the decrease.  The obligation of each of the
Lenders and the Agent to transfer such funds and effect such settlement shall be
irrevocable.  Agent and each Lender agrees to mark its books and records at the
end of each Settlement Period to show at all times the dollar amount of its Pro
Rata Share of the outstanding Loans and Letter of Credit Accommodations.  Each
Lender shall only be entitled to receive interest on its Pro Rata Share of the
Loans to the extent such Loans have been funded by such Lender.  Because the
Agent on behalf of Lenders may be advancing and/or may be repaid Loans prior to
the time when Lenders will actually advance and/or be repaid such Loans,
interest with respect to Loans shall be allocated by Agent in accordance with
the amount of Loans actually advanced by and repaid to each Lender and the Agent
and shall accrue from and including the date such Loans are so advanced to but
excluding the date such Loans are either repaid by Borrowers or actually settled
with the applicable Lender as described in this Section.

 

(c)                                  To the extent that Agent has made any such
amounts available and the settlement described above shall not yet have
occurred, upon repayment of any Loans by Borrower, Agent may apply such amounts
repaid directly to any amounts made available by Agent pursuant to this
Section.  In lieu of weekly or more frequent settlements, Agent may, at its
option, at any time require each Lender to provide Agent with immediately
available funds representing its Pro Rata Share of each Loan, prior to Agent’s
disbursement of such Loan to Borrowers.  In such event, all Loans under this
Agreement shall be made by the Lenders simultaneously and proportionately to
their Pro Rata Shares.  No Lender shall be responsible for any default by any
other Lender in the other Lender’s obligation to make a Loan requested hereunder
nor shall the Commitment, as the case may be, of any Lender be increased or
decreased as a result of the default by any other Lender in the other Lender’s
obligation to make a Loan hereunder.

 

77

--------------------------------------------------------------------------------


 

(d)                                 If Agent is not funding a particular Loan to
Borrowers pursuant to Section 6.10(a) hereof on any day, Agent may assume that
each Lender will make available to Agent such Lender’s Pro Rata Share of the
Loan requested or otherwise made on such day and Agent may, in its discretion,
but shall not be obligated to, cause a corresponding amount to be made available
to or for the benefit of Borrowers on such day.  If Agent makes such
corresponding amount available to Borrowers and such corresponding amount is not
in fact made available to Agent by such Lender, Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Agent at the Federal Funds Rate for each day during such
period (as published by the Federal Reserve Bank of New York or at Agent’s
option based on the arithmetic mean determined by Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 9:00 a.m. (New
York City time) on that day by each of the three leading brokers of Federal
funds transactions in New York City selected by Agent) and if such amounts are
not paid within three (3) days of Agent’s demand, at the highest interest rate
provided for in Section 3.1 hereof applicable to such Loans.  During the period
in which such Lender has not paid such corresponding amount to Agent,
notwithstanding anything to the contrary contained in this Agreement or any of
the other Financing Agreements, the amount so advanced by Agent to or for the
benefit of Borrowers shall, for all purposes hereof, be a Loan made by Agent for
its own account.  Upon any such failure by a Lender to pay Agent, Agent shall
promptly thereafter notify Borrowers of such failure and Borrowers shall pay
such corresponding amount to Agent for its own account within five (5) Business
Days of Borrowers’ receipt of such notice.  The term “Defaulting Lender” shall
mean (i) any Lender that has failed to fund any portion of the Loans or
participations in Letter of Credit Obligations required to be funded by it
hereunder within one (1) Business Day of the date required to be funded by it
hereunder, or has otherwise failed to pay over to Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, and such failure has not been cured by the making of such
funding or payment over to Agent or such Lender by such Lender with such one
(1) Business Day period, (ii) any Lender that has notified Agent, any
Lender, Issuing Bank, or any Borrower or Guarantor in writing that it will not
or does not intend to comply with any of its funding obligations under this
Agreement (and such Lender has not retracted such notification in writing) or
has made a public statement in writing to the effect that it will not or does
not intend to comply with its funding obligations under this Agreement (and such
Lender has not retracted such public statement in writing), or (iii) any Lender
that becomes or is insolvent or has a parent company that has become or is
insolvent or becomes the subject of a bankruptcy or insolvency proceeding, or
has a receiver, conservator, trustee or custodian appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment and has not obtained all
required orders, approvals or consents of any court or other Governmental
Authority to continue to fulfill its obligations hereunder, in form and
substance satisfactory to Agent.  Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees).  Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent.  Agent may
hold and, in its discretion, relend to Borrowers the amount of all such payments
received or retained by it for the account of such Defaulting Lender.  For
purposes of voting or consenting to matters with respect to this Agreement and
the other Financing Agreements and determining Pro Rata Shares, such

 

78

--------------------------------------------------------------------------------


 

Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero (0).  This Section shall remain effective
with respect to a Defaulting Lender until such default is cured.  The operation
of this Section shall not be construed to increase or otherwise affect the
Commitment of any Lender, or relieve or excuse the performance by any Borrower
or any Obligor of their duties and obligations hereunder.

 

(e)                                  For purposes of voting or consenting to
matters with respect to this Agreement and the other Financing Agreements and
determining Pro Rata Shares, such Defaulting Lender shall be deemed not to be a
“Lender” and such Lender’s Commitment shall be deemed to be zero (0).  So long
as there is a Defaulting Lender, the maximum amount of the Loans and Letter of
Credit Accommodations shall not exceed the aggregate amount of the Commitments
of the Lenders that are not Defaulting Lenders plus the Pro Rata Share of the
Defaulting Lender (determined immediately prior to its being a Defaulting
Lender) of the Loans and Letter of Credit Accommodations outstanding as of the
date that the Defaulting Lender has become a Defaulting Lender.  At any time
that there is a Defaulting Lender, payments received for application to the
Obligations payable to Lenders in accordance with the terms of this Agreement
shall be distributed to Lenders based on their Pro Rata Shares calculated after
giving effect to the reduction of the Defaulting Lender’s Loan Commitment to
zero (0) as provided herein or at Agent’s option, Agent may instead receive and
retain such amounts that would be otherwise attributable to the Pro Rata Share
of a Defaulting Lender (which for such purpose shall be such Pro Rata Share as
in effect immediately prior to its being a Defaulting Lender).  To the extent
that Agent elects to receive and retain such amounts, Agent may hold such
amounts (which shall not accrue interest) and, in its reasonable discretion,
relend such amounts to a Borrower.  To the extent that Agent exercises its
option to relend such amounts, such amounts shall be treated as Revolving Loans
for the account of Agent in addition to the Revolving Loans that are made by the
Lenders other than a Defaulting Lender based on their respective Pro Rata Shares
as calculated after giving effect to the reduction of such Defaulting Lender’s
Commitment to zero (0) as provided herein but shall be repaid in the same order
of priority as the principal amount of the Loans on a pro rata basis for
purposes of Section 6.7 hereof.  Agent shall determine whether any Revolving
Loans requested shall be made from relending such amounts or from Revolving
Loans from the Lenders (other than a Defaulting Lender) and any allocation of
requested Revolving Loans between them. The rights of a Defaulting Lender shall
be limited as provided herein until such time as the Defaulting Lender has made
all payments to Agent of the amounts that it had failed to pay causing it to
become a Defaulting Lender and such Lender is otherwise in compliance with the
terms of this Agreement (including making any payments as it would have been
required to make as a Lender during the period that it was a Defaulting Lender
other than in respect of the principal amount of Revolving Loans, which payments
as to the principal amount of Revolving Loans shall be made based on the
outstanding balance thereof on the date of the cure by Defaulting Lender or at
such other time thereafter as Agent may specify) or has otherwise provided
evidence in form and substance satisfactory to Agent that such Defaulting Lender
will be able to fund its Pro Rata Share (as in effect immediately prior to its
being a Defaulting Lender) in accordance with the terms hereof.  Upon the cure
by Defaulting Lender of the event that is the basis for it to be a Defaulting
Lender by making such payment or payments and such Lender otherwise being in
compliance with the terms hereof, such Lender shall cease to be a Defaulting
Lender and shall only be entitled to payment of interest accrued during the
period that such Lender was a Defaulting Lender to the extent previously
received and retained by Agent from or for the account of Borrowers on the funds
constituting Loans funded

 

79

--------------------------------------------------------------------------------


 

by such Lender prior to the date of it being a Defaulting Lender (and not
previously paid to such Lender) and shall otherwise, on and after such cure,
make Loans and settle in respect of the Loans and other Obligations in
accordance with the terms hereof. The existence of a Defaulting Lender and the
operation of this Section shall not be construed to increase or otherwise affect
the Commitment of any Lender, or relieve or excuse the performance by any
Borrower or Guarantor of its duties and obligations hereunder (including, but
not limited to, the obligation of such Borrower or Guarantor to make any
payments hereunder, whether in respect of Loans by a Defaulting Lender or
otherwise).

 

(f)                                    Notwithstanding anything to the contrary
contained in this Agreement, in the event that there is a Defaulting Lender, if
there are any Letter of Credit Accommodations outstanding, within one
(1) Business Day after the written request of an Issuing Bank, Borrowers shall
pay to Agent an amount equal to the Pro Rata Share of the Defaulting Lender
(calculated as in effect immediately prior to such Lender becoming a Defaulting
Lender) of the Letter of Credit Obligations then outstanding to be held by Agent
on terms and conditions satisfactory to Agent and such Issuing Bank as cash
collateral for the Obligations and for so long as there is a Defaulting Lender,
such Issuing Bank shall not be required to issue any Letter of Credit
Accommodations, or increase or extend or otherwise amend any Letter of Credit
Accommodations, unless upon the request of such Issuing Bank, Agent has cash
collateral from Borrowers in an amount equal to the Pro Rata Share of the
Defaulting Lender (calculated as in effect immediately prior to such Lender
becoming a Defaulting Lender) of the Letter of Credit Obligations outstanding
after giving effect to any such requested Letter of Credit (or increase,
extension or other amendment) to be held by Agent on its behalf on terms and
conditions satisfactory to Agent and such Issuing Bank or there are other
arrangements reasonably satisfactory to such Issuing Bank with respect to the
participation in Letter of Credit Accommodations by such Defaulting Lender. 
Such cash collateral shall be applied first to the Letter of Credit Obligations
before application to any other Obligations, notwithstanding anything to the
contrary contained in Section 6.7 hereof

 

(g)                                 Nothing in this Section or elsewhere in this
Agreement or the other Financing Agreements shall be deemed to require Agent to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Commitment hereunder or to prejudice any rights that
Borrowers may have against any Lender as a result of any default by any Lender
hereunder in fulfilling its Commitment.

 

6.11                           Obligations Several; Independent Nature of
Lenders’ Rights.  The obligation of each Lender hereunder is several, and no
Lender shall be responsible for the obligation or commitment of any other Lender
hereunder.  Nothing contained in this Agreement or any of the other Financing
Agreements and no action taken by the Lenders pursuant hereto or thereto shall
be deemed to constitute the Lenders to be a partnership, an association, a joint
venture or any other kind of entity.  The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and subject to
Section 12.3 hereof, each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.

 

80

--------------------------------------------------------------------------------


 

SECTION 7.                                COLLATERAL REPORTING AND COVENANTS

 

7.1                                 Collateral Reporting.

 

(a)                                  Borrowers shall provide Agent with the
following documents in a form satisfactory to Agent:

 

(i)                                     as soon as possible after the end of
each month (but in any event within fifteen (15) Business Days after the end
thereof), on a monthly basis, and at any time an Increased Collateral Reporting
Event exists or has occurred and is continuing, more frequently as Agent may
request: (A) Inventory reports by category, (B) a Collateral mix report, in form
and substance satisfactory to Agent; (C) a statement confirming the payment of
rent and other amounts due to owners and lessors of real property used by any
Borrower or Guarantor during the immediately preceding month, subject to
year-end or periodic adjustments; provided, that, if such Increased Collateral
Reporting Event ceases to exist as determined by Agent, Borrowers shall
thereafter deliver such collateral reports described in this
Section 7.1(a)(i) on a monthly basis as provided herein;

 

(ii)                                  as soon as possible after the end of each
month (but in any event within fifteen (15) Business Days after the end
thereof), on a monthly basis, (A) a Borrowing Base Certificate, certified by the
principal accounting officer or principal financial officer of each Borrower as
true and correct, which shall include the calculation of the Compliance Excess
Availability and the calculation of Net Amount of Eligible Credit Card
Receivables, Net Amount of Eligible Damaged Goods Vendors Receivables and Net
Amount of Eligible Sell-Off Vendors Receivables after giving effect to the
assertion of any claims, offsets, defenses or counterclaims by any account
debtor, or any disputes with account debtors, or any settlement, adjustment or
compromise thereof; provided, that, at any time an Increased Collateral
Reporting Event exists or has occurred and is continuing, as soon as possible
after the end of each week (but in any event within three (3) Business Days
after the end thereof), a Borrowing Base Certificate duly executed and together
with all schedules required pursuant to the terms of each such Borrowing Base
Certificate duly completed, and if such Increased Collateral Reporting Event
ceases to exist as determined by Agent, Borrowers shall thereafter deliver a
Borrowing Base Certificate on a monthly basis as provided herein;

 

(iii)                               as soon as possible after the end of each
fiscal month (but in any event within fifteen (15) Business Days after the end
thereof), on a monthly basis, and at any time an Increased Collateral Reporting
Event exists or has occurred and is continuing, more frequently as Agent may
request, (A) perpetual Inventory reports by location and category (and including
the amounts of Inventory and the value thereof at any leased locations and at
premises of warehouses, bailees or other third parties in possession of the
Collateral); (B) the addresses of all new retail store locations of any Borrower
or Guarantor opened, and existing retail store locations closed or sold, in each
case during the immediately preceding fiscal month, and (C) a report of all
deposit accounts (including without limitation local retail store deposit
accounts) opened by any Borrower or Guarantor with any bank during the
immediately preceding fiscal month, which report shall include the Borrower or
Guarantor in whose name the account is maintained, the account number of such
account, the name and address of the bank at which such account is maintained,
the purpose of such account and the amount held in such account if any,

 

81

--------------------------------------------------------------------------------


 

on or about the date of such report; provided, that, if such Increased
Collateral Reporting Event ceases to exist as determined by Agent, Borrowers
shall thereafter deliver such collateral reports described in this
Section 7.1(a)(iii) on a monthly basis as provided herein;

 

(iv)                              as soon as possible after the end of each
fiscal quarter (but in any event within fifteen (15) Business Days after the end
thereof), on a quarterly basis, and at any time an Increased Collateral
Reporting Event exists or has occurred and is continuing, more frequently as
Agent may request, a report detailing Inventory turnover; provided, that, if
such Increased Collateral Reporting Event ceases to exist as determined by
Agent, Borrowers shall thereafter deliver such collateral reports described in
this Section 7.1(a)(iv) on a quarterly basis as provided herein;

 

(v)                                 upon the occurrence and during the
continuance of an Event of Default or during such time as Agent performs an
audit or examination of the Borrowers and Guarantors, upon Agent’s reasonable
request, (A) amounts owing to owners and lessors of retail store locations,
(B) copies of all bank statements, (C) copies of shipping and delivery
documents, and (D) copies of purchase orders, invoices and delivery documents
for Inventory and Equipment acquired by any Borrower or Guarantor;

 

(vi)                              upon Agent’s reasonable request, (A) reports
of sales for each category of Inventory, (B) reports of aggregate Inventory
purchases (including all costs related thereto, such as freight, duty and taxes)
and identifying items of Inventory in transit to each Borrower related to the
applicable documentary Letter of Credit Accommodation and/or bill of lading
number, (C) copies of remittance advices and reports, (D) copies of bank
statements relating to the Blocked Accounts, (E) reports by retail store
location of sales and operating profits for each such retail store location, and
(F) agings of accounts payable (and including information indicating the amounts
owing to owners and lessors of leased premises (except for the retail store
locations), warehouses, fulfillment centers, bailees and other third parties
from time to time in possession of any Collateral);

 

(vii)                           upon the occurrence and during the continuance
of an Event of Default, as frequently as Agent may request, (A) the monthly
statements received by any Borrower or Guarantor or any of its Affiliates from
any Credit Card Issuers or Credit Card Processors, together with such additional
information with respect thereto as shall be sufficient to enable Agent to
monitor the transactions pursuant to the Credit Card Agreements, (B) a report of
credit card sales during the preceding month, including the amount of the
chargebacks, fees, factored receivables, and credits with respect thereto and
providing an aging of such sales identifying those outstanding more than five
(5) days since the sale date giving rise thereto, (C) reports on sales and use
tax collections, deposits and payments, including monthly sales and use tax
accruals, and (D) a report reconciling the amount of Non-Borrower Receivables
received by or into the account of any Borrower and remitted by such Borrower or
another Person at the direction of such Borrower to or for the account of WFNNB
(and Nevada Factoring as applicable) or any other Person; and

 

(viii)                        such other reports as to the Collateral as Agent
shall reasonably request from time to time.

 

82

--------------------------------------------------------------------------------


 

(b)                                 If any Borrower’s or Guarantor’s records or
reports of the Collateral are prepared or maintained by an accounting service,
contractor, shipper or other agent, such Borrower or Guarantor hereby
irrevocably authorizes such service, contractor, shipper or agent to deliver
such records, reports, and related documents to Agent and to follow Agent’s
instructions with respect to further services at any time that an Event of
Default exists or has occurred and is continuing.

 

7.2                                 Accounts Covenants.

 

(a)                                  Each Borrower and Guarantor shall notify
Agent promptly of the assertion of any material claims, offsets, defenses or
counterclaims by any account debtor, Credit Card Issuer or Credit Card Processor
or any material disputes with any of such persons or any settlement, adjustment
or compromise thereof and all material adverse information relating to the
financial condition of any account debtor, Credit Card Issuer or Credit Card
Processor.  No credit, discount, allowance or extension or agreement for any of
the foregoing shall be granted to any account debtor, Credit Card Issuer or
Credit Card Processor except in the ordinary course of such Borrower’s or
Guarantor’s business in accordance with the current practices of such Borrower
or Guarantor as in effect on the date hereof.  So long as an Event of Default
exists or has occurred and is continuing, no Borrower or Guarantor shall,
without the prior consent of Agent, settle, adjust or compromise any material
claim, offset, counterclaim or dispute with any account debtor, Credit Card
Issuer, Credit Card Processor.  At any time that an Event of Default exists or
has occurred and is continuing, Agent shall, at its option, have the exclusive
right to settle, adjust or compromise any claim, offset, counterclaim or dispute
with account debtors, Credit Card Issuers or Credit Card Processors or grant any
credits, discounts or allowances.

 

(b)                                 With respect to each Account: no payments
shall be made thereon except payments delivered to Agent pursuant to the terms
of this Agreement, there shall be no material setoffs, deductions, contras,
defenses, counterclaims or disputes existing or asserted with respect thereto
except as reported to Agent in accordance with the terms of this Agreement and
none of the transactions giving rise thereto will violate any applicable State
or Federal Laws or regulations, all documentation relating thereto will be
legally sufficient under such laws and regulations and all such documentation
will be legally enforceable in accordance with its terms.

 

(c)                                  Each Borrower and Guarantor shall notify
Agent promptly of: any notice of a material default by such Borrower or
Guarantor under any of the Credit Card Agreements or of any default which has a
reasonable likelihood of resulting in the Credit Card Issuer or Credit Card
Processor ceasing to make payments or suspending payments to such Borrower or
Guarantor, any notice from any Credit Card Issuer or Credit Card Processor that
such person is ceasing or suspending, or will cease or suspend, any present or
future payments due or to become due to such Borrower or Guarantor from such
person, or that such person is terminating or will terminate any of the Credit
Card Agreements, and the failure of such Borrower or Guarantor to comply with
any material terms of the Credit Card Agreements or any terms thereof which has
a reasonable likelihood of resulting in the Credit Card Issuer or Credit Card
Processor ceasing or suspending payments to such Borrower or Guarantor.

 

(d)                                 Upon an Event of Default, Agent shall have
the right at any time or times, in Agent’s name or in the name of a nominee of
Agent, to verify the validity, amount or

 

83

--------------------------------------------------------------------------------


 

any other matter relating to any Receivables or other Collateral, by mail,
telephone, facsimile transmission or otherwise.

 

7.3                                 Inventory Covenants.  With respect to the
Inventory:  (a) each Borrower and Guarantor shall at all times maintain
inventory records reasonably satisfactory to Agent, keeping correct and accurate
records itemizing and describing the kind, type, quality and quantity of such
Borrower’s or Guarantor’s Inventory, such Borrower’s or Guarantor’s cost
therefor and daily withdrawals therefrom and additions thereto; (b) each
Borrower and Guarantor shall conduct a physical count of its Inventory either
through periodic cycle counts or wall to wall counts, so that all Inventory is
subject to such counts at least once each year, but at any time or times as
Agent may request on or after an Event of Default, and promptly following such
physical inventory (whether through periodic cycle counts or wall to wall
counts) shall supply Agent with a report in the form and with such specificity
as may be reasonably satisfactory to Agent concerning such physical count;
(c) no Borrower or Guarantor shall remove any Inventory from the locations set
forth or permitted herein, without the prior written consent of Agent, except
for sales of Inventory in the ordinary course of such Borrower’s or Guarantor’s
business and except to move Inventory directly from one location set forth or
permitted herein to another such location and except for Inventory shipped from
the manufacturer thereof to such Borrower or Guarantor which is in transit to
the locations set forth or permitted herein; (d) upon Agent’s request, Borrowers
and Guarantors shall, at their expense, deliver or cause to be delivered to
Agent written appraisals as to the Inventory in form, scope and methodology
acceptable to Agent and by an appraiser acceptable to Agent, addressed to Agent
and upon which Agent and Lenders are expressly permitted to rely as follows:
(i) so long as Compliance Excess Availability is greater twenty (20%) percent of
the Maximum Credit, no more than one (1) such written appraisal in any twelve
(12) month period, (ii) if Compliance Excess Availability is at any time less
than or equal to twenty (20%) percent of the Maximum Credit, no more than two
(2) such written appraisals in any twelve (12) month period, and (iii) if a
Default or an Event of Default exists or has occurred and is continuing, such
number of written appraisals as Agent may request; provided, that, at any time
or times as Agent may request, at Agent’s expense,  Agent may arrange to have
appraisals conducted as to the Inventory; (e) upon Agent’s request, Borrowers
and Guarantors shall, at their expense, deliver or cause to be delivered to
Agent field examinations as to the Inventory in form, scope and methodology
acceptable to Agent and by a field examiner acceptable to Agent, addressed to
Agent and upon which Agent and Lenders are expressly permitted to rely as
follows: (i) so long as Compliance Excess Availability is greater twenty (20%)
percent of the Maximum Credit, no more than one (1) such field examination in
any twelve (12) month period, (ii) if Compliance Excess Availability is at any
time less than or equal to twenty (20%) percent of the Maximum Credit, no more
than two (2) such field examinations in any twelve (12) month period, and
(iii) if a Default or an Event of Default exists or has occurred and is
continuing, such number of field examinations as Agent may request; provided,
that, at any time or times as Agent may request, at Agent’s expense,  Agent may
arrange to have field examinations conducted as to the Inventory; (f) upon
Agent’s request, Borrowers and Guarantors shall, at their expense, conduct
through Washington Inventory Service or another inventory counting service
acceptable to Agent, a physical count of the Inventory in form, scope and
methodology acceptable to Agent, the results of which shall be reported directly
by such inventory counting service to Agent and Borrowers and Guarantors shall
promptly deliver confirmation in a form reasonably satisfactory to Agent that
appropriate adjustments have been made to the inventory records of Borrowers and
Guarantors to reconcile

 

84

--------------------------------------------------------------------------------

 

the inventory count to Borrowers’ and Guarantors’ inventory records, as follows:
(i) so long as Compliance Excess Availability is greater twenty (20%) percent of
the Maximum Credit,  no more than one (1) such physical count in any twelve (12)
month period, and at a time to coincide with Borrowers’ and or Guarantors’
physical count of the Inventory, (ii) if Compliance Excess Availability is at
any time less than or equal to twenty (20%) percent of the Maximum Credit, no
more than two (2) such physical counts in any twelve (12) month period, and at a
time to coincide with Borrowers’ and or Guarantors’ physical count of the
Inventory, and (iii) if a Default or an Event of Default exists or has occurred
and is continuing, such number of physical counts as Agent may request;
provided, that, at any time or times as Agent may request, at Agent’s expense, 
Agent may arrange to have written reports or appraisals conducted as to the
Inventory;  (g) each Borrower and Guarantor shall produce, use, store and
maintain the Inventory, with all reasonable care and caution and in accordance
with applicable standards of any insurance and in conformity with applicable
laws (including the requirements of the Federal Fair Labor Standards Act of
1938, as amended and all rules, regulations and orders related thereto);
(h) none of the Inventory or other Collateral constitutes farm products or the
proceeds thereof; (i) each Borrower and Guarantor assumes all responsibility and
liability arising from or relating to the production, use, sale or other
disposition of the Inventory; (j) no Borrower or Guarantor shall sell Inventory
to any customer on approval, or any other basis which entitles the customer to
return or may obligate such Borrower or Guarantor to repurchase such Inventory
except for the right of return given to retail customers of any Borrower or
Guarantor in the ordinary course of the business of such Borrower or Guarantor
in accordance with the then current return policy of such Borrower; (k) each
Borrower and Guarantor shall keep the Inventory in good and marketable
condition; and (l) no Borrower or Guarantor shall, without prior written notice
to Agent or the specific identification of such Inventory in a report with
respect thereto provided by such Borrower or Guarantor to Agent pursuant to
Section 7.1(a) hereof, acquire or accept any Inventory on consignment or
approval.

 

7.4                                 Equipment Covenants.  With respect to the
Equipment:  (a) upon Agent’s request, Borrowers and Guarantors shall, at their
expense, at any time or times as Agent may request after the occurrence and
during the continuance of an Event of Default, deliver or cause to be delivered
to Agent written appraisals as to the Equipment in form, scope and methodology
acceptable to Agent and by an appraiser acceptable to Agent, addressed to Agent
and upon which Agent is expressly permitted to rely; (b) Borrowers and
Guarantors shall use commercially reasonable efforts to keep the Equipment in
good order, repair and running (ordinary wear and tear excepted); (c) Borrowers
and Guarantors shall use the Equipment with all reasonable care and caution and
in accordance with applicable standards of any insurance and in conformity with
all applicable laws; (d) the Equipment is and shall be used in the business of
Borrowers and Guarantors and not for personal, family, household or farming use;
(e) Borrowers and Guarantors shall not remove any Equipment from the locations
set forth or permitted herein, except to the extent necessary to have any
Equipment repaired or maintained in the ordinary course of its business or to
move Equipment directly from one location set forth or permitted herein to
another such location and except for the movement of motor vehicles used by or
for the benefit of Borrowers and Guarantors in the ordinary course of business;
(f) the Equipment is now and shall remain personal property and Borrowers and
Guarantors shall not permit any of the Equipment to be or become a part of or
affixed to real property; and (g) Borrowers and Guarantors assume all
responsibility and liability arising from the use of the Equipment.

 

85

--------------------------------------------------------------------------------


 

7.5                                 Bills of Lading and Other Documents of
Title.

 

(a)                                  On and after the date hereof, with respect
to goods purchased by a Borrower which are outside the United States of America
and in transit to the premises of such Borrower or the premises of a Freight
Forwarder in the United States of America (i) if Borrowers have elected to
comply with the eligibility criteria in clause (c)(i)(A) of the definition of
Eligible In-Transit Inventory and the eligibility criteria of clause (f)(i) of
the definition of Eligible In-Transit LC Inventory, each Borrower shall cause
all bills of lading or other documents of title relating to such goods to be
issued in a form so as to constitute negotiable documents as such term is
defined in the Uniform Commercial Code, (ii) if Borrowers have elected to comply
with the eligibility criteria in clause (c)(i)(B) or (C) of the definition of
Eligible In-Transit Inventory and the eligibility criteria of clause (f)(ii) or
(iii) of the definition of Eligible In-Transit LC Inventory, each Borrower shall
cause all bills of lading or other documents of title relating to such goods to
be issued in a form so as to constitute non-negotiable documents as such term is
defined in the Uniform Commercial Code and (iii) other than those relating to
goods being purchased pursuant to a Letter of Credit Accommodation, to be issued
either to the order of Agent or such other person as the Agent may from time to
time designate for such purpose as consignee or such Borrower as consignee, as
Agent may specify.

 

(b)                                 There shall be no more than three
(3) originals of any bills of lading and other documents of title relating to
goods being purchased by a Borrower which are outside the United States of
America and in transit to the premises of such Borrower or the premises of a
Freight Forwarder in the United States of America.  As to any such bills of
lading or other documents of title, unless and until Agent shall direct
otherwise, three (3) originals of each of such bill of lading or other document
of title shall be delivered to such Freight Forwarder as such Borrower may
specify and that is party to a Collateral Access Agreement. Upon the request of
Agent, one (1) original of each such bill of lading or other document of title
shall be delivered to Agent.  To the extent that the terms of this Section have
not been satisfied as to any Inventory, such Inventory shall not constitute
Eligible Inventory, except as Agent may otherwise agree.

 

7.6                                 Power of Attorney.  Each Borrower and
Guarantor hereby irrevocably designates and appoints Agent (and all persons
designated by Agent) as such Borrower’s or Guarantor’s true and lawful
attorney-in-fact, and authorizes Agent, in such Borrower’s or Guarantor’s, or
Agent’s name, to, at any time an Event of Default exists or has occurred and is
continuing (i) demand payment on Receivables or other Collateral, (ii) enforce
payment of Receivables by legal proceedings or otherwise, (iii) exercise all of
such Borrower’s or Guarantor’s rights and remedies to collect any Receivable or
other Collateral, (iv) sell or assign any Receivable upon such terms, for such
amount and at such time or times as the Agent deems advisable, (v) settle,
adjust, compromise, extend or renew an Account, (vi) discharge and release any
Receivable, (vii) prepare, file and sign such Borrower’s or Guarantor’s name on
any proof of claim in bankruptcy or other similar document against an account
debtor or other obligor in respect of any Receivables or other Collateral,
(viii) notify the post office authorities to change the address for delivery of
remittances from account debtors or other obligors in respect of Receivables or
other proceeds of Collateral to an address designated by Agent, and open and
dispose of all mail addressed to such Borrower or Guarantor and handle and store
all mail relating to the Collateral, (ix) do all acts and things which are
necessary, in Agent’s

 

86

--------------------------------------------------------------------------------


 

determination, to fulfill such Borrower’s or Guarantor’s obligations under this
Agreement and the other Financing Agreements, (x) take control in any manner of
any item of payment in respect of Receivables or constituting Collateral or
otherwise received in or for deposit in the Blocked Accounts or otherwise
received by Agent or any Lender, (xi) have access to any lockbox or postal box
into which remittances from account debtors or other obligors in respect of
Receivables or other proceeds of Collateral are sent or received, (xii) endorse
such Borrower’s or Guarantor’s name upon any items of payment in respect of
Receivables or constituting Collateral or otherwise received by Agent and any
Lender and deposit the same in Agent’s account for application to the
Obligations, (xiii) endorse such Borrower’s or Guarantor’s name upon any chattel
paper, document, instrument, invoice, or similar document or agreement relating
to any Receivable or any goods pertaining thereto or any other Collateral,
including any warehouse or other receipts, or bills of lading and other
negotiable or non-negotiable documents, (xiv) clear Inventory the purchase of
which was financed with Letter of Credit Accommodations through U.S. Customs or
foreign export control authorities in such Borrower’s or Guarantor’s name,
Agent’s name or the name of Agent’s designee, and to sign and deliver to customs
officials powers of attorney in such Borrower’s or Guarantor’s own name for such
purpose, and to complete in such Borrower’s or Guarantor’s or Agent’s name, any
order, sale or transaction, obtain the necessary documents in connection
therewith and collect the proceeds thereof, and (xv) sign such Borrower’s or
Guarantor’s name on any verification of Receivables and notices thereof to
account debtors or any secondary obligors or other obligors in respect thereof. 
Each Borrower and Guarantor hereby releases Agent and Lenders and their
respective officers, employees and designees from any liabilities arising from
any act or acts under this power of attorney and in furtherance thereof, whether
of omission or commission, except as a result of Agent’s or any Lender’s own
gross negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.

 

7.7                                 Right to Cure. Agent may, at its option,
upon notice to Borrowers, (a) cure any default by any Borrower or Obligor under
any material agreement with a third party that affects the Collateral, its value
or the ability of Agent to collect, sell or otherwise dispose of the Collateral
or the rights and remedies of Agent or any Lender therein or the ability of any
Borrower or any Obligor to perform its obligations hereunder or under any of the
other Financing Agreements, (b) pay or bond on appeal any judgment entered
against any Borrower or Obligor, (c) discharge taxes, liens, security interests
or other encumbrances at any time levied on or existing with respect to the
Collateral and (d) pay any amount, incur any expense or perform any act which,
in Agent’s judgment, is necessary or appropriate to preserve, protect, insure or
maintain the Collateral and the rights of Agent and Lenders with respect
thereto.  Agent may add any amounts so expended to the Obligations and charge
Borrowers’ loan accounts therefor, such amounts to be repayable by Borrowers on
demand.  Agent and Lenders shall be under no obligation to effect such cure,
payment or bonding and shall not, by doing so, be deemed to have assumed any
obligation or liability of any Borrower or any Obligor.  Any payment made or
other action taken by Agent or any Lender under this Section shall be (a) made
by Agent or such Lender after Agent or such Lender makes reasonable efforts to
consult with Borrowers with respect thereto, and (b) without prejudice to any
right to assert an Event of Default hereunder and to proceed accordingly.

 

7.8                                 Access to Premises. From time to time as
requested by Agent, at the cost and expense of Borrowers, (a) Agent and its
designees shall contemporaneously have complete

 

87

--------------------------------------------------------------------------------


 

access to all of each Borrower’s and Guarantor’s personnel and premises during
normal business hours and after notice to, or at any time and without notice to
Borrowers or Guarantors if an Event of Default exists or has occurred and is
continuing, for the purposes of inspecting, verifying and auditing the
Collateral and all of each Borrower’s and Guarantor’s books and records,
including the Records, (b) Borrowers and Guarantors shall promptly furnish to
Agent such copies of such books and records or extracts therefrom as Agent may
request, and (c) Agent or any Lender or Agent’s designee may use during normal
business hours such of any Borrower’s or Guarantor’s equipment, supplies and
premises as may be reasonably necessary for the foregoing and if an Event of
Default exists or has occurred and is continuing for the collection of
Receivables and realization of other Collateral.

 

SECTION 8.                                REPRESENTATIONS AND WARRANTIES

 

Each Borrower and Guarantor hereby represents and warrants to Agent and Lenders
the following (which shall survive the execution and delivery of this
Agreement), the truth and accuracy of which are a continuing condition of the
making of Loans and providing Letter of Credit Accommodations to Borrowers:

 

8.1                                 Corporate Existence, Power and Authority. 
Each Borrower and Guarantor is a corporation or limited liability company duly
organized and in good standing under the laws of its state of incorporation or
formation identified in its Information Certificate and is duly qualified as a
foreign corporation or limited liability company and in good standing in all
states or other jurisdictions where the nature and extent of the business
transacted by it or the ownership of assets makes such qualification necessary,
except for those jurisdictions in which the failure to so qualify would not have
a material adverse effect on such Borrower’s or Guarantor’s financial condition,
results of operation or business or the rights of Agent in or to any of the
Collateral.  The execution, delivery and performance of this Agreement, the
other Financing Agreements and the transactions contemplated hereunder and
thereunder by each Borrower and Guarantor (a) are all within such Borrower’s or
Guarantor’s corporate or limited liability company powers, (b) have been duly
authorized, (c) are not in contravention of law or the terms of such Borrower’s
or Guarantor’s certificate of incorporation, certificate of formation, by-laws,
operating agreement or other organizational documentation, or any indenture,
agreement or undertaking to which such Borrower or Guarantor is a party or by
which such Borrower or Guarantor or its property are bound, except for those
lease agreements of Lerner for which Lerner did not obtain consents from the
parties thereto with respect to this Agreement, and (d) will not result in the
creation or imposition of, or require or give rise to any obligation to grant,
any lien, security interest, charge or other encumbrance upon any property of
such Borrower or Guarantor other than liens in favor of Agent or any Lender as
contemplated hereby.  This Agreement and the other Financing Agreements to which
each Borrower and Guarantor is a party constitute legal, valid and binding
obligations of such Borrower or Guarantor enforceable in accordance with their
respective terms.

 

8.2                                 Name; State of Organization; Chief Executive
Office; Collateral Locations.

 

(a)                                  The exact legal name of each Borrower and
Guarantor is as set forth on the signature pages of this Agreement and in each
Borrower’s and Guarantor’s

 

88

--------------------------------------------------------------------------------


 

Information Certificate, subject to the rights of Borrowers and Guarantors to
change names in accordance with Section 9.1(b) hereof.  No Borrower or Guarantor
has, during the five years immediately prior to the date hereof, been known by
or used any other corporate or fictitious name or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its property or assets out of the ordinary course of
business, except as set forth in such Borrower’s or Guarantor’s Information
Certificate.

 

(b)                                 Each Borrower and Guarantor is an
organization of the type and organized in the jurisdiction set forth in such
Borrower’s and Guarantor’s Information Certificate.  Each Borrower’s and
Guarantor’s Information Certificate accurately sets forth the organizational
identification number of such Borrower or Guarantor or accurately states that
such Borrower or Guarantor has none and accurately sets forth the federal
employer identification number of such Borrower and Guarantor, subject to the
right of each Guarantor or Borrower to change names in accordance with
Section 9.1(c) hereof.

 

(c)                                  The chief executive office and mailing
address of each Borrower and Guarantor and each Borrower’s and Guarantor’s
Records concerning Accounts are located only at the address(es) identified as
such in such Borrower’s and Guarantor’s Information Certificate, subject to the
rights of each Borrower and Guarantor to change its chief executive office or
its mailing address in accordance with Section 9.1(c) hereof, and its only other
places of business and the only other locations of Collateral, if any, are the
addresses set forth in such Borrower’s or Guarantor’s Information Certificate,
subject to the rights of Borrowers and Guarantors to establish new locations in
accordance with Section 9.2 hereof.  Each Borrower’s and Guarantor’s Information
Certificate correctly identifies any of such locations which are not owned by
such Borrower or Guarantor and sets forth the owners and/or operators thereof.

 

8.3                                 Financial Statements; No Material Adverse
Change.  All financial statements relating to Borrowers and Guarantors (or any
of them) which have been or may hereafter be delivered by Borrowers and
Guarantors (or any of them) to Agent and Lenders have been prepared in
accordance with GAAP (except as to any interim financial statements, to the
extent such statements are subject to normal year-end adjustments and do not
include any notes) and fairly present in all material respects the financial
condition and the results of operation of Borrowers and Guarantors as at the
dates and for the periods set forth therein.  Except as disclosed in any interim
financial statements furnished by Borrowers or Guarantors to Agent prior to the
date of this Agreement or otherwise fully and accurately disclosed to Agent in
writing, there has been no act, condition, circumstance or event which has had
or is reasonably likely to have a Material Adverse Effect since the date of the
most recent audited financial statements of Borrowers and Guarantors furnished
by Borrowers and Guarantors to Agent prior to the date of this Agreement.

 

8.4                                 Priority of Liens; Title to Properties.  The
security interests and liens granted to Agent under this Agreement and the other
Financing Agreements upon filing the appropriate documents (including UCC
financing statements and filings with the U.S. Patent and Trademark Office and
the U.S. Copyright Office), but only if and to the extent that a security
interest may be so perfected under applicable laws, constitute or deemed
necessary by Agent to maintain valid and perfected first priority liens and
security interests in and upon the Collateral subject only to the liens
indicated on the Information Certificates and the other liens permitted

 

89

--------------------------------------------------------------------------------


 

under Section 9.8; provided, that, additional recordations or filings may be
required with the United States Copyright Office or the United States Patent and
Trademark Office to perfect, and/or to preserve and protect, the lien and
security interest in and upon certain of the Intellectual Property acquired by
any Borrower or Guarantor after the date hereof or otherwise in accordance with
the terms of this Agreement.

 

8.5                                 Tax Returns. Each Borrower and Guarantor has
filed, or caused to be filed, in a timely manner (including any extensions) all
federal income tax returns and all other material tax returns, reports and
declarations that are required to be filed by it.  All information in such tax
returns, reports and declarations is complete and accurate in all material
respects.  Each Borrower and Guarantor has paid or caused to be paid all taxes
due and payable or claimed due and payable in any assessment received by it,
except taxes (i) the validity of which are being contested in good faith by
appropriate proceedings diligently pursued and available to such Borrower or
Guarantor and with respect to which adequate reserves have been set aside on its
books or (ii) the nonpayment of which could not reasonably be expected to have a
Material Adverse Effect.  Adequate provision has been made for the payment of
all accrued and unpaid material Federal, State, county, local, foreign and other
taxes whether or not yet due and payable and whether or not disputed.

 

8.6                                 Litigation. Except as set forth in the
Information Certificates, (a) there are no investigations by any Governmental
Authority pending, or to the best of each Borrower’s Guarantor’s knowledge
threatened, against or affecting any Borrower or Guarantor, its assets or
business and (b) there is no action, suit, proceeding or claim by any Person
pending, or to the best of each Borrower’s and Guarantor’s knowledge threatened,
against any Borrower or Guarantor or its assets or goodwill, or against or
affecting any transactions contemplated by this Agreement, in each case, which
if adversely determined against such Borrower or Guarantor has or could
reasonably be expected to have a Material Adverse Effect.

 

8.7                                 Compliance with Other Agreements and
Applicable Laws. Except for those lease agreements of Lerner for which Lerner
did not obtain consents from the parties thereto with respect to this Agreement,
no Borrower or Guarantor is in default in any respect under, or in violation in
any material respect of any of the terms of, any agreement, contract,
instrument, lease or other commitment to which it is a party or by which it or
any of its assets are bound which could reasonably be expected to have a
Material Adverse Effect.  Except as could not reasonably be expected to have a
Material Adverse Effect, each Borrower and Guarantor is in compliance in all
respects with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority relating to its business, including,
without limitation, those set forth in or promulgated pursuant to the
Occupational Safety and Health Act of 1970, as amended, the Fair Labor Standards
Act of 1938, as amended, ERISA, the Code, as amended, and the rules and
regulations thereunder, all Federal, State and local statutes, regulations,
rules and orders relating to consumer credit (including, without limitation, as
each has been amended, the Truth-in-Lending Act, the Fair Credit Billing Act,
the Equal Credit Opportunity Act and the Fair Credit Reporting Act, and
regulations, rules and orders promulgated thereunder), all Federal, State and
local states, regulations, rules and orders pertaining to sales of consumer
goods (including, without limitation, the Consumer Products Safety Act of 1972,
as amended, and the Federal Trade Commission Act of 1914, as amended, and all
regulations, rules and orders promulgated thereunder).

 

90

--------------------------------------------------------------------------------


 

8.8                                 Environmental Compliance.

 

(a)                                  Except as set forth on Schedule 8.8 hereto
or as would not reasonably be expected to have a Material Adverse Effect, no
Borrower or Guarantor has generated, used, stored, treated, transported,
manufactured, handled, produced or disposed of any Hazardous Materials, on or
off its premises (whether or not owned by it) in any manner which at any time
violates in any material respect any applicable Environmental Law or any permit
issued to any Borrower or Guarantor under Environmental Law, and the operations
of Borrowers and Guarantors and their respective Subsidiaries comply in all
material respects with all Environmental Laws and all permits issued to any
Borrower or Guarantor under Environmental Law.

 

(b)                                 Except as set forth on Schedule 8.8 hereto
or as would not reasonably be expected to have a Material Adverse Effect, there
has been no investigation by any Governmental Authority or any proceeding,
complaint, order, directive, claim, citation or notice by any Governmental
Authority or any other person nor is any pending or to the best of each
Borrower’s and Guarantor’s knowledge threatened, with respect to any
non-compliance with or violation of the requirements of any Environmental Law by
such Borrower or Guarantor or the release, spill or discharge, threatened or
actual, of any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials by such Borrower or Guarantor or any other environmental, health or
safety matter involving such Borrower or Guarantor, which adversely affects or
would reasonably be expected to adversely affect in any material respect such
Borrower or Guarantor or its business, operations or assets or any properties at
which such Borrower or Guarantor has transported, stored or disposed of any
Hazardous Materials.

 

(c)                                  Except as set forth on Schedule 8.8 hereto
or as would not reasonably be expected to have a Material Adverse Effect, no
Borrower or Guarantor has any material liability (contingent or otherwise) in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials.

 

(d)                                 Except as set forth on Schedule 8.8 hereto
or as would not reasonably be expected to have a Material Adverse Effect, each
Borrower and Guarantor has all permits required to be obtained or filed in
connection with the operations of such Borrower and Guarantor under any
Environmental Law and all of such licenses, certificates, approvals or similar
authorizations and other permits are valid and in full force and effect.

 

8.9                                 Employee Benefits.

 

(a)                                  Except as could not reasonably be expected
to have a Material Adverse Effect, each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
State law and each Plan which is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service or is still within the remedial amendment period (as defined in
Section 401(b) of the Code) to obtain a favorable determination letter.  Each
Borrower and Guarantor and its ERISA Affiliates have made all required
contributions to any Pension Plan subject to Section

 

91

--------------------------------------------------------------------------------


 

412 of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any such Pension Plan.

 

(b)                                 Except as could not reasonably be expected
to have a Material Adverse Effect, there are no pending, or to the best of each
Borrower’s and Guarantor’s knowledge, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan, and there has
been no non-exempt prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan.

 

(c)                                  (i)                                    
Except as could not reasonably be expected to have a Material Adverse Effect, no
ERISA Event has occurred or is reasonably expected to occur; (ii) the current
value of the assets of each Pension Plan (determined in accordance with the
assumptions used for funding such Pension Plan pursuant to Section 412 of the
Code) are not exceeded by such Pension Plan’s liabilities under
Section 4001(a)(16) of ERISA in an amount that could reasonably be expected to
have a Material Adverse Effect; (iii) no Borrower or Guarantor or any of its
ERISA Affiliates have incurred nor do any of them reasonably expect to incur any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA) in an amount which
could reasonably be expected to have a Material Adverse Effect; (iv) except as
could not reasonably be expected to have a Material Adverse Effect, no Borrower
or Guarantor or any of its ERISA Affiliates have incurred nor do any of them
reasonably expect to incur any liability (and no event has occurred which, with
the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) except as set forth on Schedule 8.9(c) hereto, no Borrower or
Guarantor or any of its ERISA Affiliates has engaged in a transaction that would
be subject to Section 4069 or 4212(c) of ERISA.

 

8.10                           Bank Accounts, etc.  All of the deposit accounts,
investment accounts or other accounts in the name of or used by any Borrower or
Guarantor maintained at any bank or other financial institution are set forth on
such Borrower’s or Guarantor’s Information Certificate, subject to the right of
Borrowers and Guarantors to establish new accounts in accordance with
Section 5.2(d) hereof.

 

8.11                           Intellectual Property.  Each Borrower and
Guarantor owns or licenses or otherwise has the right to use all Intellectual
Property necessary for the operation of its business as presently conducted or
proposed to be conducted.  As of the date hereof, no Borrower or Guarantor owns
any Intellectual Property registered, or subject to pending applications, in the
United States Patent and Trademark Office or any similar office or agency in the
United States, any State thereof, any political subdivision thereof or in any
other country, other than those described in such Borrower’s or Guarantor’s
Information Certificate and has not granted any licenses with respect thereto
other than as set forth in such Borrower’s or Guarantor’s Information
Certificate.  To the best of each Borrower’s and Guarantor’s knowledge, no event
has occurred which permits or would permit after notice or passage of time or
both, the revocation, suspension or termination of any Borrower’s or Guarantor’s
Intellectual Property rights the loss of which could reasonably be expected to
have a Material Adverse Effect.  To the best of each Borrower’s and Guarantor’s
knowledge, except as could not reasonably be expected to have a Material Adverse
Effect: (i) no slogan or other advertising device, product, process,

 

92

--------------------------------------------------------------------------------


 

method, substance or other Intellectual Property or goods bearing or using any
Intellectual Property presently contemplated to be sold by or employed by any
Borrower or Guarantor infringes any patent, trademark, servicemark, tradename,
copyright, license or other Intellectual Property owned by any other Person
presently, and (ii) and no claim or litigation is pending or threatened against
or affecting any Borrower or Guarantor contesting its right to sell or use any
such Intellectual Property.  Each Borrower’s and Guarantor’s Information
Certificate sets forth all of the agreements of such Borrower or Guarantor
pursuant to which such Borrower or Guarantor has a license or other right to use
any material trademarks, logos, designs or other material Intellectual Property
owned by another person as in effect on the date hereof and the dates of the
expiration of such agreements (collectively, together with such agreements or
other arrangements as may be entered into by any Borrower or Guarantor after the
date hereof, collectively, the “License Agreements” and individually, a “License
Agreement”).  No trademark, servicemark, copyright or other Intellectual
Property at any time used by any Borrower or Guarantor which is owned by another
person, or owned by such Borrower or Guarantor subject to any security interest,
lien, collateral assignment, pledge or other encumbrance in favor of any person
other than Agent, is affixed to any Eligible Inventory, except (a) as set forth
on such Borrower’s or Guarantor’s Information Certificate, (b) to the extent
permitted under the term of the License Agreements listed on such Borrower’s or
Guarantor’s Information Certificate, and (c) to the extent the sale of Inventory
to which such Intellectual Property is affixed is permitted to be sold by such
Borrower or Guarantor under applicable law (including the United States
Copyright Act of 1976).  The Intellectual Property consisting of the patents and
the copyright set forth on Schedule 8.11 hereof (i) are not material and are no
longer used or useful in the business of any Borrower or Guarantor, (ii) are not
otherwise used in the production, distribution or sale of any Inventory or the
collection of Accounts and (iii) do not have any material value.

 

8.12                           Subsidiaries; Affiliates; Capitalization;
Solvency.

 

(a)                                  No Borrower or Guarantor has any direct or
indirect Subsidiaries or Affiliates and is not engaged in any joint venture or
partnership except as set forth in such Borrower’s or Guarantor’s Information
Certificate.

 

(b)                                 Each Borrower and Guarantor is the record
and beneficial owner of all of the issued and outstanding shares of Capital
Stock of each of the Subsidiaries listed on such Borrower’s or Guarantor’s
Information Certificate as being owned by such Borrower or Guarantor and there
are no proxies, irrevocable or otherwise, with respect to such shares and no
equity securities of any of Subsidiary of a Borrower or Guarantor are or may
become required to be issued by reason of any options, warrants, rights to
subscribe to, calls or commitments of any kind or nature and there are no
contracts, commitments, understandings or arrangements by which any Subsidiary
of a Borrower or Guarantor is or may become bound to issue additional shares of
it Capital Stock or securities convertible into or exchangeable for such shares.

 

(c)                                  The issued and outstanding shares of
Capital Stock of each Borrower and Guarantor are directly and beneficially owned
and held by the persons indicated in such Borrower’s or Guarantor’s Information
Certificate, and in each case all of such shares have been duly authorized and
are fully paid and non-assessable, free and clear of all claims, liens, pledges
and encumbrances of any kind, except as may be permitted under the terms of the

 

93

--------------------------------------------------------------------------------


 

Financing Agreements.

 

(d)                                 Each Borrower and Guarantor is Solvent and
will continue to be Solvent after the creation of the Obligations, the security
interests of Agent and the other transaction contemplated hereunder.

 

8.13                           Labor Disputes.

 

(a)                                  Set forth on Schedule 8.13 hereto is a list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to any Borrower or Guarantor and any union,
labor organization or other bargaining agent in respect of the employees of such
Borrower or Guarantor on the date hereof.

 

(b)                                 Except as could not reasonably be expected
to have a Material Adverse Effect, there is (i) no unfair labor practice
complaint pending against any Borrower or Guarantor or, to the best of such
Borrower’s or Guarantor’s knowledge, threatened against it, before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement is pending on the date hereof
against such Borrower or Guarantor or, to best of such Borrower’s or Guarantor’s
knowledge, threatened against it, and (ii) no strike, labor dispute, slowdown or
stoppage is pending against any Borrower or Guarantor or, to the best of such
Borrower’s or Guarantor’s knowledge, threatened against such Borrower or
Guarantor.

 

8.14                           Restrictions on Subsidiaries.  Except for
restrictions contained in this Agreement, the Transition Services Agreement, or
any other agreement with respect to Indebtedness of any Borrower or Guarantor
permitted hereunder as in effect on the date hereof (or hereafter in effect
pursuant to any refinancing thereof permitted under the terms of this
Agreement), there are no contractual or consensual restrictions on any Borrower
or Guarantor or any of its Subsidiaries which prohibit or otherwise restrict
(a) the transfer of cash or other assets (i) between Borrowers, (ii) between any
Borrower or Guarantor and any Subsidiary of a Borrower or Guarantor, or
(iii) between any Subsidiaries of any Borrower or Guarantor or (b) the ability
of any Borrower or Guarantor or any of its Subsidiaries to incur Indebtedness or
grant security interests to Agent or any Lender in the Collateral.

 

8.15                           Material Contracts.  Schedule 8.15 hereto sets
forth a list of all Material Contracts to which any Borrower or Guarantor is a
party or is bound as of the date hereof.  Each Borrower and Guarantor has
delivered true, correct and complete copies of such Material Contracts to Agent
on or before the date hereof.  No Borrower or Guarantor is in breach or in
default in any material respect of or under any Material Contract and have not
received any notice of the intention of any other party thereto to terminate any
Material Contract.

 

8.16                           Credit Card Agreements. 

 

(a)                                  Set forth in Schedule 8.16 hereto is a
correct and complete list of all of the Credit Card Agreements as of the date
hereof and all other agreements, documents and instruments existing as of the
date hereof between or among any Borrower or Guarantor, any of their Affiliates,
the Credit Card Issuers, the Credit Card Processors and any of their
Affiliates.  The Credit Card Agreements constitute all of such agreements
necessary for Borrowers and

 

94

--------------------------------------------------------------------------------

 

Guarantors to operate their business as presently conducted with respect to
credit cards and debit cards and no Receivables of any Borrower or Guarantor
arise from purchases by customers of Inventory with credit cards or debit cards,
other than those which are issued by Credit Card Issuers with whom such Borrower
or Guarantor has entered into one of the Credit Card Agreements set forth on
Schedule 8.16 hereto or with whom such Borrower or Guarantor has entered into a
Credit Card Agreement in accordance with Section 9.21 hereof.  Each of the
Credit Card Agreements constitutes the legal, valid and binding obligations of
the Borrower or Guarantor that is party thereto and to the best of each Borrower
and Guarantor’s knowledge, the other parties thereto, enforceable in accordance
with their respective terms and is in full force and effect.  Except as could
not reasonably (i) be expected to have a Material Adverse Effect or (ii) result
in the cessation of the transfer of payments under any Credit Card Agreement to
the Blocked Accounts as required under this Agreement, no default or event of
default, or act, condition or event which after notice or passage of time or
both, would constitute a default or an event of default under any of the Credit
Card Agreements exists or has occurred.  The applicable Borrower and Guarantors
and the other parties thereto have complied with all of the terms and conditions
of the Credit Card Agreements to the extent necessary for such Borrower or
Guarantor to be entitled to receive all payments thereunder which constitute
proceeds of Eligible Credit Card Receivables.  Borrowers and Guarantors have
delivered, or caused to be delivered to Agent, true, correct and complete copies
of all of the Credit Card Agreements.

 

(b)                                 Lerner may sell to Nevada Factoring Private
Label Credit Card Receivables in accordance with the terms and conditions of the
Private Label Credit Agreement so long as the following conditions shall have
been satisfied as determined by Agent: (i) the Private Label Credit Card
Agreement and a Credit Card Acknowledgement with respect to the Private Label
Credit Receivables shall be in full force and effect in accordance with the
terms and conditions of this Agreement; (ii) Lerner shall be permitted to act as
agent on behalf of Nevada Factoring to submit the charge slips and transactions
documents with respect to such Private Credit Card Receivables to WFNNB pursuant
to the Private Label Credit Agreement; and (iii) WFNNB shall have been directed
by Nevada Receivables and Lerner, and WFNNB shall have agreed in writing, to
wire transfer in immediately available funds all proceeds and other amounts
payable in respect of Private Label Credit Card Receivables to a Blocked
Account.

 

8.17                         Payable Practices.  Borrowers and Guarantors have
not made any material changes in their historical accounts payable practices
from those in effect immediately prior to the date hereof.

 

8.18                         Accuracy and Completeness of Information.  All
information furnished by or on behalf of any Borrower or Guarantor in writing to
Agent or any Lender in connection with this Agreement or any of the other
Financing Agreements or any transaction contemplated hereby or thereby,
including all information on the Information Certificates is true and correct in
all material respects on the date as of which such information is dated or
certified and does not omit any material fact necessary in order to make such
information not misleading.  No event or circumstance has occurred which has had
or could reasonably be expected to have a Material Adverse Affect, which has not
been fully and accurately disclosed to Agent in writing prior to the date
hereof.

 

8.19                         No Defaults.  As of the date hereof, no event has
occurred and is

 

95

--------------------------------------------------------------------------------


 

continuing that constitutes (a) an Event of Default or Default hereunder, or
(b) except as could not reasonably be expected to have a Material Adverse
Effect, a default or event of default under the Transition Services Agreement.

 

8.20                         Transition Services.  As of the date hereof, the
only material services being provided to Borrowers and Guarantors under the
Transition Services Agreement are logistics or other such Inventory processing
and handling services.

 

8.21                         Patriot Act.  Each Borrower and Guarantor is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) the
Patriot Act.  No part of the proceeds of the loans made hereunder will be used
by any Borrower or Guarantor or any of their Affiliates, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

8.22                         OFAC.  No Borrower or Guarantor nor any of its
Subsidiaries is in violation of any of the country or list based economic and
trade sanctions administered and enforced by OFAC.  No Borrower or Guarantor nor
any of its Subsidiaries (a) is a Sanctioned Person or a Sanctioned Entity,
(b) has its assets located in Sanctioned Entities, or (c) derives revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities. 
No proceeds of any loan made hereunder will be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity.

 

8.23                         Survival of Warranties; Cumulative.  All
representations and warranties contained in this Agreement or any of the other
Financing Agreements shall survive the execution and delivery of this Agreement
and shall be deemed to have been made again to Agent and Lenders on the date of
each additional borrowing or other credit accommodation hereunder and shall be
conclusively presumed to have been relied on by Agent and Lenders regardless of
any investigation made or information possessed by Agent or any Lender.  The
representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which any Borrower or
Guarantor shall now or hereafter give, or cause to be given, to Agent or any
Lender.

 

SECTION 9.                           AFFIRMATIVE AND NEGATIVE COVENANTS

 

9.1                               Maintenance of Existence.

 

(a)                                  Except as permitted under Section 9.7
hereof, each Borrower and Guarantor shall at all times preserve, renew and keep
in full force and effect its corporate existence and material rights and
franchises with respect thereto and maintain in full force and effect all
material licenses, trademarks, tradenames, approvals, authorizations, leases,
contracts and Permits necessary to carry on the business as presently or
proposed to be conducted.

 

96

--------------------------------------------------------------------------------


 

(b)                                 No Borrower or Guarantor shall change its
name unless each of the following conditions is satisfied: (i) Agent shall have
received not less than thirty (30) days prior written notice from such Borrower
or Guarantor of such proposed change in its corporate name, which notice shall
accurately set forth the new name; and (ii) Agent shall have received a copy of
the amendment to the Certificate of Incorporation of such Borrower or Guarantor
providing for the name change certified by the Secretary of State of the
jurisdiction of incorporation or organization of such Borrower or Guarantor as
soon as it is available.

 

(c)                                  No Borrower or Guarantor shall change its
chief executive office or its mailing address or organizational identification
number (or if it does not have one, shall not acquire one) unless Agent shall
have received not less than thirty (30) days’ prior written notice from such
Borrower or Guarantor of such proposed change, which notice shall set forth such
information with respect thereto as Agent may require and Agent shall have
received such agreements as Agent may reasonably require in connection
therewith.  Without the prior written consent of Agent, such consent not to be
unreasonably withheld, no Borrower or Guarantor shall change its type of
organization, jurisdiction of organization or other legal structure.

 

9.2                               New Collateral Locations.  Any Borrower or
Guarantor may open any new location within the continental United States
provided such Borrower or Guarantor (a) gives Agent written notice of the
opening of any such new location on or before the date such Borrower or
Guarantor decides to open such new location and (b) executes and delivers, or
causes to be executed and delivered, to Agent such agreements, documents, and
instruments as Agent may deem reasonably necessary or desirable to protect its
interests in the Collateral at such location.

 

9.3                               Compliance with Laws, Regulations, Etc.

 

(a)                                  Except as could not reasonably be expected
to cause a Material Adverse Effect, each Borrower and Guarantor shall, and shall
cause its respective Subsidiaries to, at all times, comply in all material
respects with all laws, rules, regulations, licenses, approvals, orders and
other Permits applicable to it and duly observe all requirements of any foreign,
Federal, State or local Governmental Authority, the Code, the Occupational
Safety and Health Act of 1970, as amended, the Fair Labor Standards Act of 1938,
as amended, all Federal, State and local statutes, regulations, rules and orders
relating to consumer credit (including, without limitation, as each has been
amended, the Truth-in-Lending Act, the Fair Credit Billing Act, the Equal Credit
Opportunity Act and the Fair Credit Reporting Act, and regulations, rules and
orders promulgated thereunder), all Federal, State and local statutes,
regulations, rules and orders pertaining to sales of consumer goods (including,
without limitation, the Consumer Products Safety Act of 1972, as amended, and
the Federal Trade Commission Act of 1914, as amended, and all regulations,
rules and orders promulgated thereunder) and all statutes, rules, regulations,
orders, permits and stipulations relating to environmental pollution and
employee health and safety, including all of the Environmental Laws.

 

(b)                                 Each Borrower and Guarantor shall give
written notice to Agent promptly upon such Borrower’s or Guarantor’s receipt of
any notice of, or such Borrower’s or Guarantor’s otherwise obtaining knowledge
of any of the following, except if it could not reasonably be expected to have a
Material Adverse Effect, (i) the occurrence of any event

 

97

--------------------------------------------------------------------------------


 

involving the unpermitted release, spill or discharge, threatened or actual, of
any Hazardous Material by any Borrower or Guarantor or (ii) any investigation,
proceeding, complaint, order, directive, claims, citation or notice with respect
to: (A) any non-compliance with or violation of any Environmental Law by any
Borrower or Guarantor or (B) the release, spill or discharge, threatened or
actual, of any Hazardous Material by any Borrower or Guarantor other than in the
ordinary course of business and other than as permitted under any applicable
Environmental Law.  Copies of all environmental surveys, audits, assessments,
feasibility studies and results of remedial investigations shall be promptly
furnished, or caused to be furnished, by Borrowers and Guarantors to Agent. 
Borrowers and Guarantors shall take prompt action to respond to any material
non-compliance with any of the Environmental Laws and shall regularly report to
Agent on such response.

 

(c)                                  Without limiting the generality of the
foregoing, whenever Agent reasonably determines that there is non-compliance, or
any condition which requires any action by or on behalf of any Borrower or
Guarantor in order to avoid any non-compliance, with any Environmental Law
except with respect to such noncompliance that could not reasonably be expected
to have a Material Adverse Effect, Borrowers and Guarantors shall, at Agent’s
request and Borrowers’ expense: (i) cause an independent environmental
consultant reasonably acceptable to Agent to assess such non-compliance or
alleged non compliance with such Environmental Laws (including sampling and
analysis, if necessary) and prepare and deliver to Agent a report as to such
non-compliance setting forth the results of any sampling or analysis, a proposed
plan for responding to any environmental problems described therein, and an
estimate of the costs thereof and (ii) provide to Agent a supplemental report of
such consultant whenever the scope of such non-compliance, or any Borrower’s or
Guarantor’s response thereto or the estimated costs thereof, shall change in any
material respect.

 

(d)                                 Each Borrower and Guarantor shall indemnify
and hold harmless Agent and Lenders and their respective directors, officers,
employees, agents, invitees, representatives, successors and assigns, from and
against any and all losses, claims, damages, liabilities, costs, and expenses
(including reasonable attorneys’ fees and expenses) directly or indirectly
arising out of or attributable to the use, generation, manufacture,
reproduction, storage, release, threatened release, spill, discharge, disposal
or presence of a Hazardous Material, including the costs of any required or
necessary repair, cleanup or other remedial work with respect to any property of
any Borrower or Guarantor and the preparation and implementation of any closure,
remedial or other required plans except to the extent such losses, claims,
damages, liabilities, costs, and expenses arise out of or are attributable to
the negligence or willful misconduct of Agent or any Lender.  All
representations, warranties and indemnifications in this Section 9.3 shall
survive the payment of the Obligations and the termination of this Agreement.

 

9.4                               Payment of Taxes and Claims.  Each Borrower
and Guarantor shall, and shall cause its Subsidiaries to, duly pay and discharge
all taxes, assessments, contributions and governmental charges upon or against
it or its properties or assets, except for taxes (i) the validity of which are
being contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower or Guarantor or its Subsidiaries, as the case may be,
and with respect to which adequate reserves have been set aside on its books or
(ii) the non-payment of which could not reasonably be expected to have a
Material Adverse Effect.

 

98

--------------------------------------------------------------------------------


 

9.5                               Insurance.  Each Borrower and Guarantor shall,
and shall cause its Subsidiaries to, at all times, maintain with financially
sound and reputable insurers insurance with respect to the Collateral against
loss or damage and all other insurance of the kinds and in the amounts
customarily insured against or carried by corporations of established reputation
engaged in the same or similar businesses and similarly situated.  Said policies
of insurance shall be reasonably satisfactory to Agent as to form, amount and
insurer.  Each Borrower and Guarantor shall furnish certificates, policies or
endorsements to Agent as Agent shall reasonably require as proof of such
insurance, and, if such Borrower or Guarantor fails to do so, Agent is
authorized, but not required, to obtain such insurance at the expense of
Borrowers.  All policies with regard to such insurance shall provide for at
least thirty (30) days prior written notice to Agent of any cancellation or
reduction of coverage and that Agent may act as attorney for such Borrower or
Guarantor in obtaining, and at any time an Event of Default exists or has
occurred and is continuing, adjusting, settling, amending and canceling such
insurance.  Within ten days after the date hereof, Borrowers and Guarantors
shall cause Agent to be named as a loss payee and an additional insured, as its
interests may appear (but without any liability for any premiums), under such
insurance policies and Borrowers and Guarantors shall obtain non-contributory
lender’s loss payable endorsements to all such insurance policies in form and
substance satisfactory to Agent.  Such lender’s loss payable endorsements shall
specify that the proceeds of such insurance shall be payable to Agent, for
itself and the ratable benefit of the Lenders and the Bank Product Providers, as
its interests may appear and further specify that Agent and Lenders shall be
paid regardless of any act or omission by any Borrower or Guarantor or any of
its Affiliates.  Without limiting any other rights of Agent or Lenders, any
insurance proceeds received by Agent at any time may be applied to payment of
the Obligations, whether or not then due, in accordance with
Section 6.4(a) hereof.  Upon application of such proceeds to the Revolving
Loans, Revolving Loans may be available subject and pursuant to the terms hereof
to be used for the costs of repair or replacement of the Collateral lost or
damages resulting in the payment of such insurance proceeds.

 

9.6                               Financial Statements and Other Information.

 

(a)                                  Each Borrower and Guarantor shall, and
shall cause its Subsidiaries to, keep proper books and records in which true and
complete entries shall be made of all dealings or transactions of or in relation
to the Collateral and the business of such Borrower or Guarantor and its
Subsidiaries in accordance with GAAP.  Borrowers and Guarantors shall promptly
furnish to Agent and Lenders all such financial and other information as Agent
shall reasonably request relating to the Collateral and the assets, business and
operations of Borrowers and Guarantors, and Borrowers and Guarantors shall
notify their auditors and accountants that Agent is authorized to obtain such
information directly from them.  Without limiting the foregoing, Borrowers and
Guarantors shall furnish or cause to be furnished to Agent, the following:
(i) within thirty (30) days after the end of each fiscal month, monthly
unaudited consolidated financial statements, and unaudited consolidating
financial statements (including in each case balance sheets, statements of
income and loss, statements of cash flow, and statements of shareholders’
equity), all in reasonable detail, fairly presenting the financial position and
the results of the operations of NY&Co and its Subsidiaries as of the end of and
through such fiscal month, certified to be correct by either the “chief
accounting officer or the  chief financial officer of each Borrower, subject to
normal year-end adjustments and accompanied by a compliance certificate
substantially in the form of Exhibit C hereto, along

 

99

--------------------------------------------------------------------------------


 

with a schedule in a form reasonably satisfactory to Agent of the calculations
used in determining, as of the end of such month, whether Borrowers and
Guarantors are in compliance with the covenants set forth in Section 9.17 of
this Agreement for such month, (ii) during any Cash Dominion Event or Increased
Collateral Reporting Event or on the last Business Day of any month therein,
Borrowers will deliver to Agent a compliance report, in form and substance
reasonably satisfactory to Agent, along with a schedule of the calculations used
in determining, as of the end of such month and such other date determined by
Borrowers in their sole discretion, whether either or both any Cash Dominion
Event or Increased Collateral Reporting Event has ceased to exist, and
(iii) without duplication within ninety (90) days after each Fiscal Year-End,
audited consolidated financial statements and unaudited consolidating financial
statements of NY&Co and its Subsidiaries (including in each case balance sheets,
statements of income and loss, statements of cash flow, and statements of
shareholders’ equity), and the accompanying notes thereto, all in reasonable
detail, fairly presenting the financial position and the results of the
operations of NY&Co and its Subsidiaries as of the Fiscal Year-End of and for
such fiscal year, together with the unqualified opinion of independent certified
public accountants with respect to the audited consolidated financial
statements, which accountants shall be an independent accounting firm selected
by NY&Co and reasonably acceptable to Agent, that such audited consolidated
financial statements have been prepared in accordance with GAAP, and present
fairly the results of operations and financial condition of NY&Co and its
Subsidiaries as of the Fiscal Year-End then ended.

 

(b)                                 Borrowers and Guarantors shall promptly
notify Agent in writing of the details of (i) any loss, damage, investigation,
action, suit, proceeding or claim relating to Collateral having a value of more
than $1,000,000 or which if adversely determined would result in any material
adverse change in any Borrower’s or Guarantor’s business, properties, assets,
goodwill or condition, financial or otherwise, (ii) any Material Contract being
terminated or amended or any new Material Contract entered into (in which event
the applicable Borrower or Guarantor shall provide Agent with a copy of such
Material Contract), (iii) any order, judgment or decree in excess of $1,000,000
shall have been entered against any Borrower or Guarantor or any of its
properties or assets, (iv) any notification of a material violation of laws or
regulations received by any Borrower or Guarantor, (v) any ERISA Event, and
(vi) the occurrence of any Event of Default.

 

(c)                                  Borrowers shall promptly after the sending
or filing thereof furnish or cause to be furnished to Agent copies of all
reports and registration statements which any Borrower or Guarantor files with
the Securities and Exchange Commission, any national securities exchange or the
National Association of Securities Dealers, Inc.  Borrowers shall, in addition
to the foregoing, promptly after the sending of all material business reports
which any Borrower or Guarantor sends to its stockholders generally furnish or
cause to be furnished to Agent copies thereof.

 

(d)                                 As soon as available but in any event by no
later than the thirtieth (30th) day after each Fiscal Year-End, Borrowers and
Guarantors shall furnish or cause to be furnished to Agent such monthly budgets,
forecasts, projections, borrowing availability forecasts and other information
respecting the Collateral and the business of Borrowers and Guarantors, as Agent
may reasonably request.  Agent is hereby authorized to deliver a copy of any
financial statement or any other information relating to the business of
Borrowers and Guarantors to any

 

100

--------------------------------------------------------------------------------


 

court or other Governmental Authority, or to any Lender or Participant or
prospective Lender or Participant, or any financial institution engaged in the
same business as Agent.  Each Borrower and Guarantor hereby irrevocably
authorizes and directs all accountants or auditors to deliver to Agent, at
Borrowers’ expense and without duplication, copies of the financial statements
of Borrowers and Guarantors (or any of them) and any reports or management
letters prepared by such accountants or auditors on behalf of Borrowers and
Guarantors (or any of them) and to disclose to Agent and Lenders such
information as they may have regarding the business of any Borrower or
Guarantor.  Any documents, schedules, invoices or other papers delivered to
Agent or any Lender may be destroyed or otherwise disposed of by Agent or such
Lender one (1) year after the same are delivered to Agent or such Lender, except
as otherwise designated by party to Agent or such Lender in writing.

 

9.7                               Sale of Assets, Consolidation, Merger,
Dissolution, Etc.  No Borrower or Guarantor shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly:

 

(a)                                  merge into or with or consolidate with any
other Person or permit any other Person to merge into or with or consolidate
with it; provided, however, upon prior written notice to Agent:

 

(i)                                     a Borrower may merge into or with or
consolidate with another Borrower so long as both before and after giving effect
thereto no Default, Event of Default or Material Adverse Effect exists or would
occur;

 

(ii)                                  a Guarantor may merge into or with or
consolidate with another Guarantor; and

 

(iii)                               a Guarantor may merge into or with or
consolidate with a Borrower so long as (A) such Borrower is the surviving entity
with respect thereto and continues to be an organization of the type, domiciled
in the state and bearing the same corporate name as existed prior to such merger
or consolidation, (B) no Default or Event of Default then exists or would occur,
(C) no liens, other than those permitted under the terms of this Agreement with
regard to a Borrower, on the assets of such Guarantor then exist, and (D) such
Borrower would not, as a result of such transaction, be liable for any
Indebtedness or other obligations of such Guarantor, other than Indebtedness or
other obligations which are permitted under the terms of this Agreement with
regard to a Borrower;

 

(b)                                 sell, issue, assign, lease, license,
transfer, abandon or otherwise dispose of any Capital Stock to any other Person
or any of its assets to any other Person, except for

 

(i)                                     sales of Inventory in the ordinary
course of business;

 

(ii)                                  subleases of real property or licenses of
Intellectual Property in the ordinary course of business, as disclosed to Agent
pursuant to quarterly reports of such activity,

 

(iii)                               the abandonment or other disposition of
Intellectual Property so long as (A) such Intellectual Property (1) is not
material and is no longer used or

 

101

--------------------------------------------------------------------------------


 

useful in any material respect in the business of any Borrower or Guarantor,
(2) does not appear on is or otherwise not affixed to or incorporated in any
Inventory or necessary in connection with the Records and (3) does not have any
material value, (B) no Event of Default shall exist or have occurred and be
continuing, and (C) Borrowers furnish to Agent a list of such Intellectual
Property so abandoned at the end of each fiscal year of Borrowers with the
delivery of the Compliance Certificate required to be delivered immediately
following such Fiscal Year-End of Borrowers;

 

(iv)                              exclusive of sales or dispositions
contemplated by clause (vii) hereof, the sale or other disposition of Equipment
(including worn-out or obsolete Equipment or Equipment no longer used or useful
in the business of Borrowers) so long as the value of such Equipment sold in any
fiscal year is equal to or less than the value of all Equipment acquired in such
year, and

 

(v)                                 the issuance and sale by any Borrower or
Guarantor of Capital Stock of such Borrower or Guarantor after the date hereof;
provided, that, (A) Agent shall have received not less than ten (10) Business
Days’ prior written notice of such issuance and sale by such Borrower or
Guarantor, which notice shall specify the parties to whom such shares are to be
sold, the terms of such sale, the total amount which it is anticipated will be
realized from the issuance and sale of such stock and the net cash proceeds
which it is anticipated will be received by such Borrower or Guarantor from such
sale, (B) such Borrower or Guarantor shall not be required to pay any cash
dividends or repurchase or redeem such Capital Stock or make any other payments
in respect thereof, except as otherwise permitted in Section 9.11 hereof,
(C) the terms of such Capital Stock, and the terms and conditions of the
purchase and sale thereof, shall not include any terms that include any
limitation on the right of any Borrower to request or receive Loans or Letter of
Credit Accommodations or the right of any Borrower or Guarantor to amend or
modify any of the terms and conditions of this Agreement or any of the other
Financing Agreements or otherwise in any way relate to or affect the
arrangements of Borrowers and Guarantors with Agent and Lenders or are more
restrictive or burdensome to Borrowers and Guarantors than the terms of any
Capital Stock in effect on the date hereof and (D) if an Event of Default then
exists, all of the proceeds of the sale and issuance of such Capital Stock shall
be paid to Agent for application to the Obligations in accordance with
Section 6.4(a) hereof or at Agent’s option, to be held as cash collateral for
the Obligations,

 

(vi)                              the issuance of Capital Stock of a Borrower or
Guarantor consisting of common stock pursuant to an employee stock option or
grant or similar equity plan or 401(k) plans of such Borrower or Guarantor for
the benefit of its employees, directors and consultants, provided, that, in no
event shall such Borrower or Guarantor be required to issue, or shall such
Borrower or Guarantor issue, Capital Stock pursuant to such stock plans or
401(k) plans which would result in a Change of Control or other Event of
Default,

 

(vii)                           sales or other dispositions by any Borrower of
assets in connection with the closing or sale of a retail store location of such
Borrower in the ordinary course of such Borrower’s business which consist of
leasehold interests in the premises of such store, the Equipment and fixtures
located at such premises and the books and records relating exclusively and
directly to the operations of such store; provided, that, as to each and all
such sales and closings, on the date of, and after giving effect to, any such
closing or sale, (A) the

 

102

--------------------------------------------------------------------------------


 

number of retail store locations closed or sold by such Borrower in any fiscal
year minus the number of retail stores opened by such Borrower in such fiscal
year, shall not exceed the amount equal to fifteen percent (15%) of the number
of retail store locations of such Borrower as of the end of the immediately
preceding fiscal year, (B) Agent shall have received not less than ten
(10) Business Days prior written notice of such sale or closing, which notice
shall set forth in reasonable detail satisfactory to Agent, the parties to such
sale or other disposition, the assets to be sold or otherwise disposed of, the
purchase price and the manner of payment thereof and such other information with
respect thereto as Agent may request, (C) as of the date of such sale or other
disposition and after giving effect thereto, no Default or Event of Default
shall exist or have occurred and be continuing, (D) such sale shall be on
commercially reasonable prices and terms in a bona fide arm’s length
transaction, and (E) any and all proceeds payable or delivered to such Borrower
or any Guarantor in respect of such sale or other disposition shall be paid or
delivered, or caused to be paid or delivered, to Agent in accordance with the
terms of this Agreement (except to the extent such proceeds reflect payment in
respect of Indebtedness secured by a properly perfected first priority security
interest in the assets sold, in which case, such proceeds shall be applied to
such Indebtedness secured thereby),

 

(viii)                        sales or transfers of assets between Borrowers,

 

(ix)                                sales or transfers of assets from a
Guarantor to a Borrower so long as no Default or Event of Default would occur as
a result thereof,

 

(x)                                   sales or transfers of assets among
Guarantors; and

 

(xi)                                the non-exclusive license of any material
Intellectual Property by a Borrower or Guarantor to another Person in the
ordinary course of business so long as (A) Agent shall have received not less
than five (5) Business Days’ prior written notice of the intention of to license
such Intellectual Property, (B) such license is nonexclusive and on and pursuant
to the reasonable requirements of such Borrower’s or Guarantor’s business (as
the case may be) and upon fair and reasonable terms no less favorable to such
Borrower or Guarantor than such Borrower or Guarantor would obtain in a
comparable arm’s length transaction with an unaffiliated person, (C) the terms
of such license shall provide that such license may be terminated upon sixty
(60) days’ prior written notice by Agent at any time on and after a Default or
Event of Default exists or has occurred and is continuing, and (D) as of the
date of and after giving effect to such license, no Default or Event of Default
shall exist or have occurred;

 

(xii)                             the non-exclusive license of any non-material
Intellectual Property by a Borrower or Guarantor to another Person in the
ordinary course of business so long as (A) the terms of such license shall
provide that such license may be terminated upon sixty (60) days’ prior written
notice by Agent at any time on and after a Default or Event of Default exists or
has occurred and is continuing, and (B) as of the date of and after giving
effect to such license, no Default or Event of Default shall exist or have
occurred; and

 

(xiii)                          the sale by Lerner to Nevada Factoring of the
charge slips and credit card transaction documents giving rise to a Private
Label Credit Card Receivable in accordance with the terms and conditions of
Section 8.16(b) hereof;

 

103

--------------------------------------------------------------------------------


 

(c)                                  except as permitted in clause (a) above,
wind up, liquidate or dissolve; or

 

(d)                                 agree to do any of the foregoing.

 

9.8                               Encumbrances.  No Borrower or Guarantor shall,
nor shall it permit any of its Subsidiaries to, create, incur, assume or suffer
to exist any security interest, mortgage, pledge, lien, charge or other
encumbrance of any nature whatsoever on any of its assets or properties,
including the Collateral, or file or permit the filing of, or permit to remain
in effect, any financing statement or other similar notice of any security
interest or lien with respect to any such assets or properties, except:

 

(a)                                  the security interests and liens of Agent,
for itself and the ratable benefit of the Lenders and the Bank Product
Providers;

 

(b)                                 liens securing the payment of taxes,
assessments or other governmental charges or levies either not yet overdue or
the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to such Borrower or Guarantor or
its Subsidiary, as the case may be, and with respect to which adequate reserves
have been set aside on its books;

 

(c)                                  non-consensual statutory liens (other than
liens securing the payment of taxes) arising in the ordinary course of such
Borrower’s, such Guarantor’s, or such Subsidiary’s, business to the extent:
(i) such liens secure Indebtedness which is not overdue or (ii) such liens
secure Indebtedness relating to claims or liabilities which are fully insured
and being defended at the sole cost and expense and at the sole risk of the
insurer or being contested in good faith by appropriate proceedings diligently
pursued and available to such Borrower, such Guarantor or such Subsidiary, in
each case prior to the commencement of foreclosure or other similar proceedings
and with respect to which adequate reserves have been set aside on its books;

 

(d)                                 zoning restrictions, easements, licenses,
covenants and other restrictions affecting the use of Real Property which do not
interfere in any material respect with the use of such Real Property or ordinary
conduct of the business of such Borrower, such Guarantor or such Subsidiary, as
presently conducted thereon or materially impair the value of the Real Property
which may be subject thereto;

 

(e)                                  purchase money security interests in
Equipment (including Capital Leases) to secure Indebtedness permitted under
Section 9.9(b) hereof;

 

(f)                                    pledges and deposits of cash by such
Borrower or Guarantor after the date hereof in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security benefits consistent with the practices of such Borrower or
Guarantor as of the date hereof;

 

(g)                                 pledges and deposits of cash by such
Borrower or Guarantor after the date hereof to secure the performance of
tenders, bids, leases, trade contracts (other than for the repayment of
Indebtedness), statutory obligations and other similar obligations in each case

 

104

--------------------------------------------------------------------------------

 

in the ordinary course of business consistent with the practices of such
Borrower or Guarantor as of the date hereof; provided, that, in connection with
any performance bonds issued by a surety or other person, the issuer of such
bond shall have waived in writing any rights in or to, or other interest in, any
of the Collateral in an agreement, in form and substance satisfactory to Agent;

 

(h)                                 liens arising from (i) operating leases and
the precautionary UCC financing statement filings in respect thereof and
(ii) equipment or other materials which are not owned by a Borrower or Guarantor
located on the premises of such Borrower or Guarantor (but not in connection
with, or as part of, the financing thereof) from time to time in the ordinary
course of business and consistent with current practices of such Borrower or
Guarantor and the precautionary UCC financing statement filings in respect
thereof;

 

(i)                                     liens or rights of setoff or credit
balances of such Borrower or Guarantor with Credit Card Issuers, but not liens
on or rights of setoff against any other property or assets of such Borrower or
Guarantor pursuant to the Credit Card Agreements (as in effect on the date
hereof) to secure the obligations of such Borrower or Guarantor to the Credit
Card Issuers as a result of fees and chargebacks;

 

(j)                                     deposits of cash with the owner or
lessor of premises leased and operated by such Borrower or Guarantor in the
ordinary course of the business of such Borrower or Guarantor to secure the
performance by such Borrower or Guarantor of its obligations under the terms of
the lease for such premises;

 

(k)                                  judgments and other similar liens arising
in connection with court proceedings that do not constitute an Event of Default,
provided, that, (i) such liens are being contested in good faith and by
appropriate proceedings diligently pursued, (ii) adequate reserves or other
appropriate provision, if any, as are required by GAAP have been made therefor,
(iii) a stay of enforcement of any such liens is in effect and (iv) Agent may
establish a Reserve with respect thereto; and

 

(l)                                     licenses of Intellectual Property to the
extent permitted by Section 9.7(b)(xi) hereof; and

 

(m)                               the security interests and liens set forth on
the Information Certificates.

 

9.9                               Indebtedness.  No Borrower or Guarantor shall,
nor shall it permit any of its respective Subsidiaries to, incur, create,
assume, become or be liable in any manner with respect to, or permit to exist,
any Indebtedness, or guarantee, assume, endorse, or otherwise become responsible
for (directly or indirectly), the Indebtedness of any other Person, except:

 

(a)                                  the Obligations;

 

(b)                                 purchase money Indebtedness (including
Capital Leases) arising after the date hereof to the extent secured by purchase
money security interests in Equipment (including Capital Leases) so long as such
security interests do not apply to any property of any Borrower or Guarantor, or
any Subsidiary of a Borrower or Guarantor other than the Equipment so acquired,
and the Indebtedness secured thereby does not exceed the cost of the Equipment
so

 

105

--------------------------------------------------------------------------------


 

acquired, as the case may be;

 

(c)                                  unsecured Indebtedness of a Borrower or
Guarantor arising after the date hereof to any third person; provided, that, on
and after giving effect to the incurrence of such Indebtedness, (i)  no Default
or Event of Default exists or has occurred and is continuing,  (ii) Borrowers
have Excess Availability in an amount equal to not less than twenty (20%)
percent of the Maximum Credit on and after giving effect to such Indebtedness,
and (iii) if such Indebtedness is incurred while an Event of Default has
occurred and is continuing, each of the following additional conditions is
satisfied as determined by Agent, (A) such Indebtedness shall be on terms and
conditions acceptable to Agent and shall be subject and subordinate in right of
payment to the right of Agent and Lenders to receive the prior indefeasible
payment and satisfaction in full payment of all of the Obligations pursuant to
the terms of an intercreditor agreement between Agent and such third party, in
form and substance satisfactory to Agent, (iv)Agent shall have received not less
than ten (10) days prior written notice of the intention of such Borrower or
Guarantor to incur such Indebtedness, which notice shall set forth in reasonable
detail satisfactory to Agent the amount of such Indebtedness, the person or
persons to whom such Indebtedness will be owed, the interest rate, the schedule
of repayments and maturity date with respect thereto and such other information
as Agent may request with respect thereto,(v) Agent shall have received true,
correct and complete copies of all agreements, documents and instruments
evidencing or otherwise related to such Indebtedness, (vi) all of the proceeds
of the loans or other accommodations giving rise to such Indebtedness shall be
paid to Agent for application to the Obligations in such order and manner
consistent with Section 6.4(a) hereof, or at Agent’s option, to be held as cash
collateral for the Obligations, (vii) such Borrower or Guarantor shall not,
directly or indirectly, (A) amend, modify, alter or change the terms of such
Indebtedness or any agreement, document or instrument related thereto, except,
that, such Borrower or Guarantor may, after prior written notice to Agent,
amend, modify, alter or change the terms thereof so as to extend the maturity
thereof, or defer the timing of any payments in respect thereof, or to forgive
or cancel any portion of such Indebtedness (other than pursuant to payments
thereof), or to reduce the interest rate or any fees in connection therewith, or
(B)redeem, retire, defease, purchase or otherwise acquire such Indebtedness
(except pursuant to regularly scheduled payments permitted herein), or set aside
or otherwise deposit or invest any sums for such purpose, and (viii) such
Borrower or Guarantor shall furnish to Agent all notices or demands in
connection with such Indebtedness either received by such Borrower or Guarantor
or on its behalf promptly after the receipt thereof, or sent by such Borrower or
Guarantor or on its behalf concurrently with the sending thereof, as the case
may be;

 

(d)                                 [Reserved];

 

(e)                                  refinancing of the Indebtedness referenced
in the subsections (a), (b) or (c) above so long as such Indebtedness continues
to comply with all provisions of such subsections (a), (b), or (c) as
applicable, and the incurrence of such Indebtedness would not otherwise cause a
Default or Event of Default to occur;

 

(f)                                    unsecured Indebtedness arising under or
pursuant to any agreements entered into by a Borrower or Guarantor or a
Subsidiary of a Borrower or Guarantor, for non-speculative purposes, that
provides for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate

 

106

--------------------------------------------------------------------------------


 

swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging such Person’s exposure to
fluctuations in interest or exchange rates, loan, credit exchange, security or
currency valuations or commodity prices;

 

(g)                                 Indebtedness arising in connection with any
reasonable deferred compensation plan to officers, employees and directors for
services rendered to Borrowers and Guarantors in the ordinary course of
business; and

 

(h)                                 the Indebtedness set forth on Schedule
9.9(h) hereto or other Indebtedness of any Borrower to another Borrower or
Guarantor or of any Guarantor to a Borrower or another Guarantor, in each case,
so long as (i) such Guarantors are parties to the Intercompany Subordination
Agreement, (ii) such Indebtedness is unsecured and (iii) payments made by a
Borrower with respect to such Indebtedness are made on a non-cash basis by way
of a balance sheet adjustment.

 

9.10                         Prepayments and Amendments;
Loans, Investments, Etc.

 

(a)                                  No Borrower or Guarantor shall, nor shall
any Borrower or Guarantor permit any of its respective Subsidiaries to, directly
or indirectly, prepay, redeem, defease, purchase or otherwise acquire:  (i) the
Obligations except in accordance with this Agreement;  or (ii) any Indebtedness
except in accordance with the terms of such Indebtedness; provided, that, each
of the following conditions have been satisfied: (A) such Indebtedness is
permitted to be incurred to the extent provided by Section 9.9 hereof, (B) on
the date of and after giving effect to the payment of such payment, no Default
or Event of Default shall exist or have occurred and be continuing, (C) on the
date of and after giving effect to the such payment, Borrowers have Compliance
Excess Availability in an amount equal to not less than twenty (20%) percent of
the Maximum Credit, (D) Agent shall have received, in form and substance
satisfactory to Agent, monthly projections showing that, for the twelve (12)
months immediately after such payment is made, Compliance Excess Availability
shall be greater than 20% of the Maximum Credit, and (E) Parent and its
Subsidiaries shall have a Fixed Charge Coverage Ratio of 1.0:1.0  calculated
based on the immediately preceding twelve (12) months for which Agent has
received financial statements delivered in accordance with
Section 9.6(a) hereof.

 

(b)                                 No Borrower or Guarantor shall, nor shall
any Borrower or Guarantor permit any of its respective Subsidiaries to, directly
or indirectly, make any loans or advance money or property to any person, or
invest in (by capital contribution, dividend or otherwise) or purchase or
repurchase the Capital Stock or Indebtedness or all or a substantial part of the
assets or property of any person, or form or acquire any Subsidiaries, or agree
to do any of the foregoing, except:

 

(i)                                     the endorsement of instruments for
collection or deposit in the ordinary course of business;

 

(ii)                                  investments in cash or Cash Equivalents,
provided, that, (i) no Revolving Loans are then outstanding and (ii) the terms
and conditions of Section 5.2 hereof shall have been satisfied with respect to
the deposit account, investment account or other account in which such cash or
Cash Equivalents are held;

 

107

--------------------------------------------------------------------------------


 

(iii)                               the equity investments of such Borrower or
Guarantor in its Subsidiaries existing as of the date hereof or otherwise
permitted to be made hereunder, provided, that, such Borrower or Guarantor shall
not have any further obligations or liabilities to make any capital
contributions or other additional investments in or for the benefit of any of
such Subsidiaries;

 

(iv)                              loans and advances by such Borrower or
Guarantor to employees of such Borrower or Guarantor not to exceed the principal
amount of $2,000,000 in the aggregate for all Borrowers and Guarantors at any
time outstanding for:  (i) reasonably and necessary work-related travel or other
ordinary business expenses to be incurred by such employee in connection with
their work for such Borrower or Guarantor and (ii) reasonable and necessary
relocation expenses of such employees (including home mortgage financing for
relocated employees);

 

(v)                                 stock or obligations issued to such Borrower
or Guarantor by any Person (or the representative of such Person) in respect of
Indebtedness of such Person owing to such Borrower or Guarantor in connection
with the insolvency, bankruptcy, receivership or reorganization of such Person
or a composition or readjustment of the debts of such Person; provided, that,
the original of any such stock or instrument evidencing such obligations shall
be promptly delivered to Agent, upon Agent’s request, together with such stock
power, assignment or endorsement by such Borrower or Guarantor as Agent may
request;

 

(vi)                              obligations of account debtors to such
Borrower or Guarantor arising from Accounts which are past due evidenced by a
promissory note made by such account debtor payable to such Borrower or
Guarantor; provided, that, promptly upon the receipt of the original of any such
promissory note by such Borrower or Guarantor, such promissory note shall be
endorsed to the order of Agent by such Borrower or Guarantor and promptly
delivered to Agent as so endorsed;

 

(vii)                           the loans and advances set forth on Schedule
9.10 hereto; provided, that, as to such loans and advances, (i) such Borrower or
Guarantor shall not, directly or indirectly, amend, modify, alter or change the
terms of such loans and advances or any agreement, document or instrument
related thereto and (ii) such Borrower or Guarantor shall furnish to Agent all
notices or demands in connection with such loans and advances either received by
such Borrower or Guarantor or on its behalf, promptly after the receipt thereof,
or sent by such Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be;

 

(viii)                        investments in the form of a joint venture made by
such Borrower or Guarantor in connection with the purchase of assets or Capital
Stock of a Person engaged in substantially the same or a related business as
such Borrower or Guarantor so long as (A) Agent shall have received not less
than ten (10) Business Days’ prior written notice of the intention of such
Borrower or Guarantor to enter into such investment, (B) on and after giving
effect to such investment, no Event of Default has occurred and is continuing,
(C) on and after giving effect to such investment, Borrowers shall have Excess
Availability in an amount equal to not less than twenty (20%) percent of the
Maximum Credit after giving effect to such investment, (D) such Person shall
have executed and delivered a Guarantee to Agent, for itself

 

108

--------------------------------------------------------------------------------


 

and the ratable benefit of the Lenders and the Bank Product Providers, and
(E) the assets of such Person shall not be included in the calculation of the
Borrowing Base, unless otherwise agreed to by Agent pursuant to Section 9.22
hereof;

 

(ix)                                loans or advances from (A) one Borrower to
another Borrower, from a Guarantor to a Borrower or another Guarantor so long as
such Borrower or Guarantor are parties to the Intercompany Subordination
Agreement, or (B) from any Borrower to any Guarantor so long as (A) such loans
or advances are made on a non-cash basis as balance sheet entries and (B) such
Guarantor is a party to the Intercompany Subordination Agreement;

 

(x)                                   Permitted Acquisitions; and

 

(xi)                                NY&Co may repurchase shares of Capital Stock
from its shareholders; provided, that  (A) for each of the thirty (30) days
immediately prior to the date of such repurchase, Compliance Excess Availability
in an amount equal to not less than twenty (20%) percent of the Maximum Credit,
and as of the date of any such repurchase and after giving effect thereto,
Compliance Excess Availability in an amount equal to not less than twenty (20%)
percent of the Maximum Credit, (B) any such repurchase by NY&CO shall not
contravene its Certificate of Incorporation and By-Laws and shall comply with
all applicable provisions of State and Federal law and (C) as of the date of any
such repurchase and after giving effect thereto, no Event of Default shall exist
or shall have occurred and be continuing.

 

9.11                         Dividends and Redemptions.  No Borrower or
Guarantor shall, directly or indirectly, declare or pay any dividends on account
of any shares of class of any Capital Stock of such Borrower or Guarantor now or
hereafter outstanding, or set aside or otherwise deposit or invest any sums for
such purpose, or redeem, retire, defease, purchase or otherwise acquire any
shares of any class of Capital Stock (or set aside or otherwise deposit or
invest any sums for such purpose) for any consideration or apply or set apart
any sum, or make any other distribution (by reduction of capital or otherwise)
in respect of any such shares or agree to do any of the foregoing, except that:

 

(a)                                  any Borrower or Guarantor may declare and
pay such dividends or redeem, retire, defease, purchase or otherwise acquire any
shares of any class of Capital Stock for consideration in the form of shares of
common stock (so long as after giving effect thereto no Change of Control or
other Default or Event of Default shall exist or occur);

 

(b)                                 any Borrower may pay dividends to any other
Borrower and any Guarantor may pay dividends to any Borrower;

 

(c)                                  Borrowers and Guarantors may pay (directly
or indirectly) dividends to NY&Co to the extent required to permit NY&Co to
repurchase Capital Stock consisting of common or preferred stock held by
employees pursuant to any employee stock ownership plan thereof upon the
termination, retirement or death of any such employee in accordance with the
provisions of such plan; provided, that, as to any such repurchase, each of the
following conditions is satisfied: (A) as of the date of the payment for such
repurchase and after giving effect thereto, no Default or Event of Default shall
exist or have occurred and be continuing, (B) such repurchase shall be paid with
funds legally available therefor, and (C) such

 

109

--------------------------------------------------------------------------------


 

repurchase shall not violate any law or regulation or the terms of any
indenture, agreement or undertaking to which Lerner is a party or by which
Lerner or its properties are bound, and (D) Borrowers have Compliance Excess
Availability in an amount equal to not less than twenty (20%) percent of the
Maximum Credit after giving effect to such payments;

 

(d)                                 Borrowers and Guarantors may pay dividends
(directly or indirectly) to NY&Co, or any other corporation that is the parent
of any affiliated, consolidated, combined or unitary group of corporations of
which Borrowers and Guarantors are members, in an amount equal to the sum of
(i) the federal, state and local income tax liability of such group that is
attributable to Borrowers and Guarantors and their respective Subsidiaries and
(ii) amounts owed by NY&Co to the independent trade creditors, service
providers, employees and independent directors of NY&Co for the services or
goods (of the types set forth on Schedule 9.11(d)) hereto supplied by such
independent trade creditors, service providers, employees and independent
directors which have conferred a direct benefit to Borrowers, Guarantors and/or
their respective Subsidiaries, plus an arms-length cost plus fees (not to exceed
one and three-quarters of one percent (1.75%) of the amounts payable thereof) to
NY&Co for its services rendered in arranging and processing payments for those
goods and services; and

 

(e)                                  Borrowers and Guarantors may pay dividends
in cash to NY&Co so that NY&Co may pay cash dividends to its equity holders so
long as each of the following conditions have been satisfied (i) on and after
giving effect to the payment of such dividend, no Default or Event of Default
shall exist or have occurred and be continuing, (ii) such dividend shall be paid
with funds legally available therefor, (iii) the declaration or payment of such
dividend shall not violate any law or regulation or the terms of any indenture,
agreement or undertaking to which such Borrower or Guarantor is a party or by
which such Borrower or Guarantor or its properties are bound, (iv) on and after
giving effect to the payment of such dividend, Borrowers have Compliance Excess
Availability in an amount equal to not less than twenty (20%) percent of the
Maximum Credit, (v) Agent shall have received, in form and substance
satisfactory to Agent, monthly projections showing that, for the twelve (12)
months immediately after such payment is made, Compliance Excess Availability
shall be greater than 20% of the Maximum Credit, and (vi) Parent and its
Subsidiaries shall have a Fixed Charge Coverage Ratio of 1.0:1.0  calculated
based on the immediately preceding twelve (12) months for which Agent has
received financial statements delivered in accordance with
Section 9.6(a) hereof.

 

9.12                         Transactions with Affiliates.  No Borrower or
Guarantor shall, directly or indirectly:

 

(a)                                  except as provided in subsection (b) below,
purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, director or other Affiliate of a Borrower or Guarantor
(other than another Borrower or Guarantor), except in the ordinary course of and
pursuant to the reasonable requirements of such Borrower’s or Guarantor’s
business (as the case may be) and upon fair and reasonable terms no less
favorable to such Borrower or Guarantor than such Borrower or Guarantor would
obtain in a comparable arm’s length transaction with an unaffiliated person; or

 

(b)                                 make any payments (whether by dividend, loan
or otherwise) of

 

110

--------------------------------------------------------------------------------


 

management, consulting or other fees for management or similar services, or of
any Indebtedness owing to any officer, employee, shareholder, director or any
other Affiliate of any Borrower or Guarantor, except

 

(i)                                     reasonable current or deferred
compensation to officers, employees and directors for services rendered to
Borrowers and Guarantors in the ordinary course of business, and

 

(ii)                                  as permitted under Section 9.11 hereof.

 

9.13                         Compliance with ERISA.  Except as could not
reasonably be expected to have a Material Adverse Effect, each Borrower and
Guarantor shall, and shall with respect to any Pension Plan cause each of its
ERISA Affiliates, to:  (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal and
State law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; (c) not terminate any Pension Plan so as to
incur any material liability to the Pension Benefit Guaranty Corporation;
(d) not allow or suffer to exist any non-exempt prohibited transaction which
would be reasonably likely to subject any Borrower or Guarantor or any ERISA
Affiliate to a material tax or penalty or other liability on prohibited
transactions imposed under Section 4975 of the Code or ERISA; (e) make all
required contributions to any Pension Plan under Section 302 of ERISA,
Section 412 of the Code or the terms of such Pension Plan; (f) not allow or
suffer to exist any accumulated funding deficiency, whether or not waived, with
respect to any Pension Plan; or (g) allow or suffer to exist any occurrence of a
reportable event or any other event or condition which presents a material risk
of termination by the Pension Benefit Guaranty Corporation of any Pension Plan
that is a single employer plan, which termination could result in any material
liability to any Borrower or Guarantor.

 

9.14                         End of Fiscal Years; Fiscal Quarters.  NY&Co shall,
for financial reporting purposes, cause its and its Subsidiaries’ (a) fiscal
years to end on the Fiscal Year-End of each year, (b) fiscal quarters to end on
First Quarter-End, Second Quarter-End, Third Quarter-End, and Fourth Quarter-End
of each year and (c) fiscal months to end on the fiscal month-end set forth on
Exhibit F hereto.

 

9.15                         Change in Business.  No Borrower or Guarantor
shall, nor shall it permit its Subsidiaries to, engage in any business other
than the business of Borrowers and Guarantors on the date hereof and any
business reasonably related, ancillary or complimentary to the business in which
Lerner was engaged as of the date hereof.

 

9.16                         Limitation of Restrictions Affecting Subsidiaries. 
No Borrower or Guarantor shall, directly or indirectly, create or otherwise
cause or suffer to exist any encumbrance or restriction which prohibits or
limits the ability of any Subsidiary of any Borrower or Guarantor to (a) pay
dividends or make other distributions or pay any Indebtedness owed to such
Borrower or Guarantor or any of its Subsidiaries; (b) make loans or advances to
such Borrower or Guarantor or any of its Subsidiaries, (c) transfer any of its
properties or assets to such Borrower or Guarantor or any of its Subsidiaries;
or ((d) create, incur, assume or suffer to exist any lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than encumbrances and restrictions arising under (i) applicable law, (ii) this

 

111

--------------------------------------------------------------------------------


 

Agreement, (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of such Borrower or Guarantor or any of
its Subsidiaries, (iv) customary restrictions on dispositions of real property
interests found in reciprocal easement agreements of such Borrower or Guarantor
or any of its Subsidiaries, (v) any agreement relating to Indebtedness incurred
by a Subsidiary of such Borrower or Guarantor prior to the date on which such
Subsidiary was acquired by such Borrower or Guarantor and outstanding on such
acquisition date that is permitted under the terms of this Agreement, (vi) the
extension or continuation of contractual obligations in existence on the date
hereof, or (vii) any agreement relating to a refinancing of Indebtedness
permitted under the terms of this Agreement; provided, that, any such
encumbrances or restrictions contained in such extension or continuation are no
less favorable to Agent and Lenders than those encumbrances and restrictions
under or pursuant to the contractual obligations so extended or continued.

 

9.17                         Minimum Excess Availability.  Borrowers shall at
all times maintain Excess Availability equal to the greater of (a) ten percent
(10%) of the Maximum Credit and (b) $7,500,000.

 

9.18                         License Agreements.

 

(a)                                  Except as could not reasonably be expected
to have a Material Adverse Effect, each Borrower and Guarantor shall
(i) promptly and faithfully observe and perform all of the material terms,
covenants, conditions and provisions of the material License Agreements to which
it is a party to be observed and performed by it, at the times set forth
therein, if any, (ii) not do, permit, suffer or refrain from doing anything that
could reasonably be expected to result in a default under or breach of any of
the terms of any material License Agreement, (iii) not cancel, surrender,
modify, amend, waive or release any material License Agreement in any material
respect or any term, provision or right of the licensee thereunder in any
material respect, or consent to any of the foregoing; except, subject to
Section 9.19(b) below, a Borrower or Guarantor may cancel, surrender or release
any material License Agreement in the ordinary course of the business of such
Borrower or Guarantor; provided, that, such Borrower or Guarantor shall give
Agent not less than thirty (30) days prior written notice of its intention to so
cancel, surrender and release any such material License Agreement, (iv) give
Agent prompt written notice of any material License Agreement entered into by
such Borrower or Guarantor after the date hereof, together with a true, correct
and complete copy thereof and such other information with respect thereto as
Agent may request (subject to any obligation of confidentiality contained
therein), (v) give Agent prompt written notice of any notice of default sent to
another party to a material License Agreement by such Borrower or Guarantor of
any material breach of any obligation, or any default, by such party under any
material License Agreement, and deliver to Agent (promptly upon the receipt
thereof by such Borrower or Guarantor in the case of a notice to such Borrower
or Guarantor and concurrently with the sending thereof in the case of a notice
from such Borrower or Guarantor) a copy of each notice of default and every
other notice and other communication received or delivered by such Borrower or
Guarantor in connection with any material License Agreement which relates to the
right of such Borrower or Guarantor to continue to use the property subject to
such License Agreement, and (vi) furnish to Agent, promptly upon the request of
Agent, such information and evidence as Agent may reasonably require from time
to time concerning the observance, performance and compliance by such Borrower
or Guarantor or the other party or parties thereto

 

112

--------------------------------------------------------------------------------


 

with the material terms, covenants or provisions of any material License
Agreement.

 

(b)                                 Each Borrower or Guarantor will either
exercise any option to renew or extend the term of each material License
Agreement to which it is a party in such manner as will cause the term of such
material License Agreement to be effectively renewed or extended for the period
provided by such option and give prompt written notice thereof to Agent or give
Agent prior written notice that such Borrower or Guarantor does not intend to
renew or extend the term of any such material License Agreement, not less than
sixty (60) days prior to the date of any such non-renewal or expiration.  In the
event of the failure of any Borrower or Guarantor to extend or renew any
material License Agreement to which it is a party for reasons which are
commercially unreasonable, Agent shall have, and is hereby granted, the
irrevocable right and authority, at its option upon notice to such Borrower or
Guarantor, as applicable to renew or extend the term of such material License
Agreement, whether in its own name and behalf, or in the name and behalf of a
designee or nominee of Agent or in the name and behalf of such Borrower or
Guarantor, as Agent shall determine at any time that an Event of Default shall
exist or have occurred and be continuing.  Agent may, but shall not be required
to, perform any or all of such obligations of such Borrower or Guarantor under
any of the License Agreements, including, but not limited to, the payment of any
or all sums due from such Borrower or Guarantor thereunder, except for amount
due to another Borrower or Guarantor.  Any sums so paid by Agent shall
constitute part of the Obligations.

 

9.19                         After Acquired Real Property.  If any Borrower or
Guarantor hereafter acquires any Real Property, fixtures or any other property
related thereto, then if such Real Property, fixtures or other property at any
location (or series of adjacent, contiguous or related locations, and regardless
of the number of parcels) has a fair market value in an amount equal to or
greater than $3,000,000 (or if a Default or Event of Default exists, then
regardless of the fair market value of such assets), without limiting any other
rights of Agent or any Lender, or duties or obligations of any Borrower or
Guarantor, promptly upon Agent’s request, such Borrower or Guarantor shall
execute and deliver to Agent a mortgage, deed of trust or deed to secure debt,
as Agent may determine, in form and substance satisfactory to Agent and as to
any provisions relating to specific state laws satisfactory to Agent and in form
appropriate for recording in the real estate records of the jurisdiction in
which such Real Property or other property is located granting to Agent a first
and only lien and mortgage on and security interest in such Real Property,
fixtures or other property (except as such Borrower or Guarantor would otherwise
be permitted to incur hereunder or under its Guaranty, as applicable, or as
otherwise consented to in writing by Agent ) and such other agreements,
documents and instruments as Agent may reasonable require in connection
therewith.  Notwithstanding any provisions to the contrary herein, no Borrower
or Guarantor shall be required to deliver to Agent a mortgage, deed of trust or
deed to secure debt if the Real Property to be secured thereby is a leasehold
interest, and the granting of such security interest is prohibited under the
lease and the landlord has withheld its consent to such security interest. 
Except as provided in Section 9.8 hereof or if Agent’s prior written consent
shall have been obtained, no Borrower shall grant to any Person other than Agent
a lien on or security interest in the Real Property located on 466-472 53rd
Street, Brooklyn, New York.

 

9.20                         Costs and Expenses.  Borrowers shall pay to Agent
on demand all costs, expenses, filing fees and taxes paid or payable in
connection with the preparation, negotiation,

 

113

--------------------------------------------------------------------------------


 

execution, delivery, recording, administration, collection, liquidation,
enforcement and defense of the Obligations, Agent’s rights in the Collateral,
this Agreement, the other Financing Agreements and all other documents related
hereto or thereto, including any amendments, supplements or consents which may
hereafter be contemplated (whether or not executed) or entered into in respect
hereof and thereof, including:  (a) all costs and expenses of filing or
recording (including Uniform Commercial Code financing statement filing taxes
and fees, documentary taxes, intangibles taxes and mortgage recording taxes and
fees, if applicable); (b) costs and expenses and fees for insurance premiums,
appraisal fees and search fees, costs and expenses of remitting Loan proceeds,
collecting checks and other items of payment, and establishing and maintaining
the Blocked Accounts, together with Agent’s customary charges and fees with
respect thereto; (c) charges, fees or expenses charged by Issuing Bank in
connection with the Letter of Credit Accommodations; (d) costs and expenses of
preserving and protecting the Collateral; (e) costs and expenses paid or
incurred in connection with obtaining payment of the Obligations, enforcing the
security interests and liens of Agent, selling or otherwise realizing upon the
Collateral, and otherwise enforcing the provisions of this Agreement and the
other Financing Agreements or defending any claims made or threatened against
Agent or any Lender arising out of the transactions contemplated hereby and
thereby (including preparations for and consultations concerning any such
matters); (f) all reasonable out-of-pocket expenses and costs incurred by Agent
during the course of periodic field examinations of the Collateral and
Borrowers’ operations or for conducting any appraisals of the Collateral;
provided, that, (i) so long as no Default or Event of Default exists or has
occurred and is continuing and Compliance Excess Availability is greater than
twenty (20%) percent of the Maximum Credit, Borrowers shall not be obligated to
reimburse Agent for more than one (1) field examination and one (1) appraisal of
the Collateral in any twelve (12) consecutive month period, (ii) so long as no
Default or Event of Default exists or has occurred and is continuing and
Compliance Excess Availability is less than or equal to twenty (20%) percent of
the Maximum Credit, Borrowers shall not be obligated to reimburse Agent for more
than  two (2) field examinations and two (2) appraisals of the Collateral in any
twelve (12) consecutive month period, and (iii) if a Default or an Event of
Default exists or has occurred and is continuing, Borrowers shall be obligated
to reimburse Agent for such other field examination and appraisals of the
Collateral as Agent may request; and (g) the fees and disbursements of expenses
of one external counsel (including legal assistants) to Agent (and, in the case
of an actual or perceived conflict of interest where a Lender affected by such
conflict has informed Agent of such conflict,  of another firm of counsel for
such affected Lender) and, to the extent required, one firm of special counsel
(including legal assistants) to Agent and one firm of local counsel (including
legal assistants) to Agent in any relevant jurisdiction in connection with any
of the foregoing.

 

9.21                         Credit Card Agreements.  Each Borrower and
Guarantor shall (a) observe and perform all material terms, covenants,
conditions and provisions of the Credit Card Agreements to be observed and
performed by it at the times set forth therein; (b) not do, permit, suffer or
refrain from doing anything, as a result of which there could be a default under
or breach of any of the terms of any of the Credit Card Agreements and at all
times maintain in full force and effect the Credit Card Agreements and not
terminate, cancel, surrender, modify, amend, waive or release any of the Credit
Card Agreements, or consent to or permit to occur any of the foregoing; except,
that, any Borrower or Guarantor may terminate or cancel any of the Credit Card
Agreements in the ordinary course of the business of such Borrower or Guarantor;
provided, that, such Borrower or Guarantor shall give Agent not less than ten
(10) Business Days

 

114

--------------------------------------------------------------------------------

 

prior written notice of its intention to so terminate or cancel any of the
Credit Card Agreements; (c) not enter into any new Credit Card Agreements with
any new Credit Card Issuer unless Agent shall have received not less than ten
(10) Business Days prior written notice of the intention of such Borrower or
Guarantor to enter into such agreement (together with such other information
with respect thereto as Agent may request) and such Borrower or Guarantor
delivers, or causes to be delivered to Agent, a Credit Card Acknowledgment in
favor of Agent; (d) give Agent immediate written notice of any Credit Card
Agreement entered into by such Borrower or Guarantor after the date hereof,
together with a true, correct and complete copy thereof and such other
information with respect thereto as Agent may reasonably request; (e) furnish to
Agent, promptly upon the request of Agent, such information and evidence as
Agent may require from time to time concerning the observance, performance and
compliance by such Borrower or Guarantor or the other party or parties thereto
with the terms, covenants or provisions of the Credit Card Agreements; and
(f) not modify any instructions given by Agent to any Credit Card Issuer or
Credit Card Processor provided for in any Credit Card Acknowledgement or
otherwise direct the remittance of payments under any Credit Card Agreement to
any account other than the Blocked Account.

 

9.22                           Additional Guaranties and Collateral Security;
Further Assurances.

 

(a)                                  In the event that a Subsidiary is acquired
pursuant to a Permitted Acquisition, the Borrower or Guarantor acquiring such
Subsidiary shall cause such Subsidiary to execute and deliver to Agent, in form
and substance satisfactory to Agent, (i) a joinder agreement to the Financing
Agreements in order to make such Subsidiary a party to this Agreement as a
“Borrower” if it owns accounts or inventory that would constitute Eligible
Accounts and Eligible Inventory to the extent provided by the definition of
Permitted Acquisitions or otherwise as a “Guarantor”, and (ii) a guarantee as a
“Guarantor” or pledge agreement as a “Pledgor”, and including, but not limited
to, supplements and amendments hereto and to any of the other Financing
Agreements, authorization to file UCC financing statements, Collateral Access
Agreements, other agreements, documents or instruments contemplated hereunder
and other consents, waivers, acknowledgments and other agreements from third
persons which Agent may deem reasonably necessary or desirable in order to
permit, protect and perfect its security interests in and liens upon the assets
of such Subsidiary and the Capital Stock of any Borrower or Guarantor in such
Subsidiary, corporate resolutions and other organization and authorizing
documents of such Person, and favorable opinions of counsel to such person;
provided, that, if such Subsidiary is a Foreign Subsidiary that is acquired
pursuant to a Permitted Acquisition, then such Borrower or Guarantor shall not
be required to cause such Foreign Subsidiary to grant a security interest in its
assets located outside the United States or execute and deliver a Guarantee and
become a Loan Party to the extent that granting a security interest in any such
assets by such Foreign Subsidiary or the execution and delivery of a Guarantee
by such Foreign Subsidiary would have an adverse tax impact on such Borrower or
Guarantor for purposes of Section 956 of the Code as determined by Agent in its
good faith discretion in consultation with such Borrower or Guarantor.

 

(b)                                 In the case of an acquisition of assets
whether pursuant to a Permitted Acquisition or otherwise in accordance with the
terms and conditions hereof by a Borrower or Guarantor after the date hereof,
Agent shall have received, in form and substance satisfactory to Agent,
(i) evidence that Agent has valid and perfected security interests in and

 

115

--------------------------------------------------------------------------------


 

liens upon all purchased assets to the extent such assets constitute Collateral
hereunder (except in the case of deposit accounts, within thirty (30) days after
the acquisition thereof); provided, that, in no event shall any such assets
consisting of Accounts or Inventory so purchased be deemed to be Eligible
Accounts or Eligible Inventory until Agent is perfected in such deposit accounts
and Agent has agreed to include such Accounts or Inventory in the Borrowing Base
in the case of a Permitted Acquisition, pursuant to the requirements of  the
definition of Permitted Acquisition, and in all other cases in the discretion of
Agent), (ii) all Collateral Access Agreements and other consents, waivers,
acknowledgments and other agreements from third persons which Agent may deem
necessary or desirable in order to permit, protect and perfect its security
interests in and liens upon the assets purchased, and (iii) such other
agreements, documents and instruments as Agent may require in connection with
the documents referred to above, including, but not limited to, supplements and
amendments hereto, corporate resolutions and other organization and authorizing
documents and favorable opinions of counsel to such person.

 

(c)                                  Borrowers and Guarantors shall provide
Agent with written notice no later than ten (10) Business Days following the
occurrence of any event in which any of the patents or the copyright set forth
on Schedule 8.11 hereto at any time hereafter (i) becomes material to or is used
in or becomes useful in the business of any Borrower or Guarantor, (ii) is
otherwise used in the production, distribution or sale of any Inventory or the
collection of Accounts and (iii) does have any material value.  In such event,
Borrowers and Guarantors shall execute and deliver to Agent, in form and
substance acceptable to Agent (a) such patent and copyright security agreements
as the case may be with respect to such copyright or patents, (b) evidence that
the security interest of Agent in such copyright has been properly filed with
the US Copyright Office and in such patents has been properly filed with the US
Patent and Trademark Office, and (c) such other agreements, documents and
instruments as Agent may require in connection with the documents referred to
above, including, but not limited to, supplements and amendments hereto,
corporate resolutions and other organization and authorizing documents and
favorable opinions of counsel to such person.

 

(d)                                 At the request of Agent at any time and from
time to time, Borrowers and Guarantors shall, at their expense, duly execute and
deliver, or cause to be duly executed and delivered, such further agreements,
documents and instruments, and do or cause to be done such further acts as may
be necessary or proper to evidence, perfect, maintain and enforce the security
interests and the priority thereof in the Collateral and to otherwise effectuate
the provisions or purposes of this Agreement or any of the other Financing
Agreements.  Upon any Borrower’s request for a Loan or a Letter of Credit
Accommodation in accordance with the provisions of Section 6.6 hereof, Agent may
request a certificate from an officer of each Borrower representing that all
conditions precedent to the making of Loans and providing Letter of Credit
Accommodations contained herein are satisfied.  In the event of such request by
Agent, Agent and Lenders may, at Agent’s option, cease to make any further Loans
or provide any further Letter of Credit Accommodations until Agent has received
such certificate and, in addition, Agent has determined that such conditions are
satisfied.

 

9.23                           Private Label Credit Cards. In the event an Event
of Default has occurred and is continuing and upon Agent’s written notice to
Borrowers, Borrowers and Guarantors will cease to receive any In-Store
Payments.  Upon an acceleration of the Obligations following an Event of
Default, Borrowers and Guarantors will cease to accept any customer payments
made

 

116

--------------------------------------------------------------------------------


 

through any Borrower’s or Guarantor’s private label credit cards.

 

9.24                           Termination of Transition Services Agreement.
Borrowers shall give Agent written notice of the termination of the Transition
Services Agreement thirty (30) days prior to the date of such termination.

 

9.25                           Cash Collateral Account.  Borrowers shall:

 

(a)                                  continue to maintain the Cash Collateral
Account at their sole expense;

 

(b)                                 ensure that at all times the Cash Collateral
Account Control Agreement is in effect with respect to the Cash Collateral
Account;

 

(c)                                  not, without the prior written consent of
Agent, close or transfer the Cash Collateral Account or take any other action
with respect to the Cash Collateral Account that is not expressly authorized by
this Agreement;

 

(d)                                 provide to Agent, as and when received by
Borrowers, copies of all statements received by Borrowers with respect to the
Cash Collateral Account to the extent that the financial institution or other
person with whom such account is maintained has not provided such statements
directly to Agent;

 

(e)                                  in the event the available balance of the
Cash Collateral Account is at any time less than an amount sufficient to support
the advances then outstanding pursuant to clause (a)(v) of the definition of
Borrowing Base, immediately report such event to Agent and immediately, but in
any event within two (2) Business Days after receipt of written notice from
Agent of such event, deposit readily available funds into the Cash Collateral
Account sufficient to cause such balance to support the full amount of all
advances then outstanding pursuant to clause (a)(v) of the definition of
Borrowing Base; and

 

(f)                                    not make any withdrawals or transfers
from the Cash Collateral Account without the prior written consent of Agent,
which consent shall not be unreasonably withheld to the extent that both before
and after giving effect to such withdrawal or transfer, (i) no Default or Event
of Default then exists and (ii) the then outstanding balance of the Revolving
Loans made against the available balance of the Cash Collateral Account is
greater than or equal to one hundred percent (100%) of the available balance of
the Cash Collateral Account.

 

9.26                           Foreign Assets Control Regulations, Etc. None of
the requesting or borrowing of the Loans or the requesting or issuance,
extension or renewal of Letter of Credit Accommodation or the use of the
proceeds of any thereof will violate the Trading With the Enemy Act (50 U.S.C.
§1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (including, but not
limited to (a) Executive order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate

 

117

--------------------------------------------------------------------------------


 

Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law
107-56).  None of Borrowers or any of their Subsidiaries or other Affiliates is
or will become a “blocked person” as described in the Executive Order, the
Trading with the Enemy Act or the Foreign Assets Control Regulations or engages
or will engage in any dealings or transactions, or be otherwise associated, with
any such “blocked person”.

 

SECTION 10.        EVENTS OF DEFAULT AND REMEDIES

 

10.1                           Events of Default. The occurrence or existence of
any one or more of the following events are referred to herein individually as
an “Event of Default”, and collectively as “Events of Default”:

 

(a)                                  any Borrower fails to make any principal
payment after the same becomes due and payable, or any Borrower fails to pay any
of the other Obligations (other than with respect to principal payments) within
two (2) Business Days after the same becomes due and payable or (ii) any
Borrower or Guarantor fails to perform any of the covenants contained in
Sections 9.1(a), 9.2, 9.3, 9.4, 9.5, 9.7, 9.11, 9.13, 9.15, 9.16, 9.17, 9.20,
9.24, 9.25 and 9.26 of this Agreement and such failure shall continue for
fifteen (15) Business Days; provided, that, such fifteen (15) Business Day
period shall not apply in the case of: (i) any failure to observe any such
covenant which is not capable of being cured at all or within such fifteen (15)
Business Day period or which has been the subject of a prior failure within a
six (6) month period or (ii) an intentional breach by Borrower or any Guarantor
of any such covenant or (iii) any Borrower or Guarantor fails to perform any of
the terms, covenants, conditions or provisions contained in this Agreement or
any of the other Financing Agreements other than those described in Sections
10.1(a)(i) and 10.1(a)(ii) above and such failure shall continue for thirty (30)
Business Days; provided, that, such thirty (30) Business Day period shall not
apply in the case of: (A) any failure to observe any such covenant which is not
capable of being cured at all or within such thirty (30) Business Day period or
which has been the subject of a prior failure within a six (6) month period or
(B) an intentional breach by any Borrower or such Guarantor of any such
covenant;

 

(b)                                 any representation, warranty or statement of
fact made by any Borrower or Guarantor in this Agreement, the other Financing
Agreements or any other written agreement, schedule, confirmatory assignment or
otherwise shall when made or deemed made be false or misleading in any material
respect;

 

(c)                                  any Guarantor revokes or terminates, or
fails to perform any of the terms, covenants, conditions or provisions of any
Guarantee in favor of Agent or any Lender;

 

(d)                                 any (i) judgment for the payment of money is
rendered against any Borrower or any Obligor in excess of $4,000,000 in any one
case or in excess of $8,000,000 in the aggregate for Borrowers and Obligors (to
the extent not covered by insurance where the insurer has assumed responsibility
in writing for such judgment) and shall remain undischarged or unvacated for a
period in excess of thirty (30) days or execution shall at any time not be
effectively stayed, or any judgment other than for the payment of money, or
injunction, attachment, garnishment or execution is rendered against any
Borrower or any Obligor or any of the Collateral having a value in excess of
$4,000,000 or (ii) unless consented to by Agent, any settlement of a legal
action or litigated claim or controversy is made by any Borrower or any

 

118

--------------------------------------------------------------------------------


 

Obligor in an amount in excess of $8,000,000 (to the extent not covered by
insurance where the insurer has assumed responsibility in writing for such
settlement);

 

(e)                                  except as permitted by Section 9.7 hereof,
any Borrower or Guarantor dissolves or any Borrower suspends or discontinues
doing business;

 

(f)                                    any Borrower or any Obligor makes an
assignment for the benefit of creditors, makes or sends notice of a bulk
transfer or calls a meeting of its creditors or principal creditors in
connection with a moratorium or adjustment of the Indebtedness due to them;

 

(g)                                 a case or proceeding under the bankruptcy
laws of the United States of America now or hereafter in effect or under any
insolvency, reorganization, receivership, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction now or hereafter in effect
(whether at law or in equity) is filed against any Borrower, any Obligor or all
or any part of any such Person’s properties and such petition or application is
not dismissed within thirty (30) days after the date of its filing or any
Borrower or any Obligor shall file any answer admitting or not contesting such
petition or application or indicates its consent to, acquiescence in or approval
of, any such action or proceeding or the relief requested is granted sooner;

 

(h)                                 a case or proceeding under the bankruptcy
laws of the United States of America now or hereafter in effect or under any
insolvency, reorganization, receivership, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction now or hereafter in effect
(whether at a law or equity) is filed by any Borrower or any Obligor or for all
or any part of its property;

 

(i)                                     any default in respect of any
Indebtedness of any Borrower or Obligor (other than Indebtedness owing to Agent
and Lenders hereunder), in any case in an amount in excess of $25,000,000, which
default continues beyond any cure period applicable thereto, if any, with
respect to such Indebtedness, or any default by any Borrower or Obligor under
any Material Contract (other than a Credit Card Agreement), which default
continues beyond any cure period applicable thereto, if any, and/or is not
waived in writing by the other parties thereto;

 

(j)                                     any Credit Card Issuer or Credit Card
Processor: (i) shall send notice to any Borrower or Guarantor that it is ceasing
to make or suspending payments to such Borrower or Guarantor of amounts due or
to become due to such Borrower or Guarantor or shall cease or suspend such
payments, (ii) shall send notice to any Borrower or Guarantor that it is
terminating its arrangements with such Borrower or Guarantor or such
arrangements shall terminate as a result of any event of default under such
arrangements, except where (A) the loss of services by a Credit Card Issuer or
Credit Card Processor would not result in non-payment of amounts due to any
Borrower or Guarantor or could not reasonably be expected to cause a Material
Adverse Effect or (B) such Borrower or Guarantor shall have entered into
arrangements with another Credit Card Issuer or Credit Card Processor, as the
case may be, within forty-five (45) days after the date of any such notice,
(iii) withholds payment of amounts otherwise payable to any Borrower or
Guarantor to fund a reserve account or otherwise hold as collateral, or shall

 

119

--------------------------------------------------------------------------------


 

require any Borrower or Guarantor to pay funds into a reserve account or for
such Credit Card Issuer or Credit Card Processor to otherwise hold as
collateral, or any Borrower or Guarantor shall provide a letter of credit,
guarantee, indemnity or similar instrument to or in favor of such Credit Card
Issuer or Credit Card Processor such that in the aggregate all of such funds in
the reserve account, other amounts held as collateral and the amount of such
letters of credit, guarantees, indemnities or similar instruments shall exceed
an aggregate for Borrowers and Guarantors of $5,000,000 at any one time or
(iv) debits or deducts any amounts from any deposit account of any Borrower or
Guarantor;

 

(k)                                  any material provision hereof or of any of
the other Financing Agreements shall for any reason cease to be valid, binding
and enforceable with respect to any party hereto or thereto (other than Agent)
in accordance with its terms, or any such party shall challenge the
enforceability hereof or thereof, or shall assert in writing, or take any action
or fail to take any action based on the assertion that any provision hereof or
of any of the other Financing Agreements has ceased to be or is otherwise not
valid, binding or enforceable in accordance with its terms, or any security
interest provided for herein or in any of the other Financing Agreements shall
cease to be a valid and perfected first priority security interest in any of the
Collateral purported to be subject thereto (except as otherwise permitted herein
or therein);

 

(l)                                     an ERISA Event shall occur which results
in or could reasonably be expected to result in liability of any Borrower or
Guarantor in an amount which could reasonably be expected to have a Material
Adverse Effect;

 

(m)                               any Change of Control;

 

(n)                                 the indictment by any Governmental
Authority, or as Agent may reasonably and in good faith determine, the
threatened indictment by any Governmental Authority of any Borrower or any
Obligor of which such Borrower, such Obligor or Agent receives notice, in either
case, as to which there is a reasonable possibility of an adverse determination,
in the good faith determination of Agent, under any criminal statute, or
commencement or threatened commencement of criminal or civil proceedings against
any Borrower or any Obligor, pursuant to which statute or proceedings the
penalties or remedies sought or available include forfeiture of (i) any of the
Collateral having a value in excess of $2,500,000 or (ii) any other property of
any Borrower or Guarantor which is necessary or material to the conduct of its
business, and which indictment or proceeding, in the Agent’s reasonable
judgment, has had, or could reasonably be expected to have, a Material Adverse
Effect; or

 

(o)                                 any event occurs that gives rise to an
actual termination of the logistics and other Inventory handling services being
provided pursuant to the Transition Services Agreement as of the date hereof and
such services have not been adequately replaced by another service provider or
assumed by a Borrower or an Obligor.

 

10.2                           Remedies.

 

(a)                                  At any time an Event of Default exists or
has occurred and is continuing, Agent and Lenders shall have all rights and
remedies provided in this Agreement, the

 

120

--------------------------------------------------------------------------------


 

other Financing Agreements, the UCC and other applicable law, all of which
rights and remedies may be exercised without notice to or consent by any
Borrower or any Obligor, except as such notice or consent is expressly provided
for hereunder or required by applicable law.  All rights, remedies and powers
granted to Agent and Lenders hereunder, under any of the other Financing
Agreements, the UCC or other applicable law, are cumulative, not exclusive and
enforceable, in Agent’s discretion, alternatively, successively, or concurrently
on any one or more occasions, and shall include, without limitation, the right
to apply to a court of equity for an injunction to restrain a breach or
threatened breach by any Borrower or any Obligor of this Agreement or any of the
other Financing Agreements.  Subject to Section 12 hereof, Agent may, and at the
direction of the Required Lenders shall, at any time or times, proceed directly
against any Borrower or any Obligor to collect the Obligations without prior
recourse to the Collateral.

 

(b)                                 Without limiting the foregoing, at any time
an Event of Default exists or has occurred and is continuing, Agent may, in its
discretion, and upon the direction of the Required Lenders, shall (i) accelerate
the payment of all Obligations and demand immediate payment thereof to Agent,
for itself and the ratable benefit of the Lenders and the Bank Product Providers
(provided, that, upon the occurrence of any Event of Default described in
Sections 10.1(g) and 10.1(h), all Obligations shall automatically become
immediately due and payable), (ii) make Reserves for all sales, excise or
similar taxes that are past due, (iii) with or without judicial process or the
aid or assistance of others, enter upon any premises on or in which any of the
Collateral may be located and take possession of the Collateral or complete
processing, manufacturing and repair of all or any portion of the Collateral,
(iv) require Borrowers or any Obligor, at Borrowers’ expense, to assemble and
make available to Agent any part or all of the Collateral at any place and time
designated by Agent, (v) collect, foreclose, receive, appropriate, setoff and
realize upon any and all Collateral, (vi) remove any or all of the Collateral
from any premises on or in which the same may be located for the purpose of
effecting the sale, foreclosure or other disposition thereof or for any other
purpose, (vii) sell, lease, transfer, assign, deliver or otherwise dispose of
any and all Collateral (including entering into contracts with respect thereto,
public or private sales at any exchange, broker’s board, at any office of Agent
or elsewhere) at such prices or terms as Agent may deem reasonable, for cash,
upon credit or for future delivery, with the Agent having the right to purchase
the whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of any Borrower or
any Obligor, which right or equity of redemption is hereby expressly waived and
released by each Borrower and Obligors and/or (viii) terminate this Agreement. 
If any of the Collateral is sold or leased by Agent upon credit terms or for
future delivery, the Obligations shall not be reduced as a result thereof until
payment therefor is finally collected by Agent.  If notice of disposition of
Collateral is required by law, ten (10) days prior notice by Agent to Borrowers
designating the time and place of any public sale or the time after which any
private sale or other intended disposition of Collateral is to be made, shall be
deemed to be reasonable notice thereof and Borrowers waive any other notice.  In
the event Agent institutes an action to recover any Collateral or seeks recovery
of any Collateral by way of prejudgment remedy, Borrowers waive the posting of
any bond which might otherwise be required.  At any time an Event of Default
exists or has occurred and is continuing, upon Agent’s request, Borrowers will
either, as Agent shall specify, furnish cash collateral to Issuing Bank to be
used to secure and fund Agent’s reimbursement obligations to Issuing Bank in
connection with any Letter of Credit Accommodations or furnish cash collateral
to Agent for the Letter of Credit Accommodations.  Such cash collateral shall be
in the amount equal to one hundred five

 

121

--------------------------------------------------------------------------------


 

percent (105%) of the amount of the Letter of Credit Accommodations plus the
amount of any fees and expenses payable in connection therewith through the end
of the latest expiration date of such Letter of Credit Accommodations.

 

(c)                                  At any time or times that an Event of
Default exists or has occurred and is continuing, Agent may, in its discretion,
and upon the direction of the Required Lenders, Agent shall, enforce the rights
of any Borrower or any Obligor against any account debtor, secondary obligor or
other obligor in respect of any of the Accounts or other Receivables.  Without
limiting the generality of the foregoing, Agent may, in its discretion, and upon
the direction of the Required Lenders, Agent shall, at such time or times
(i) notify any or all account debtors (including Credit Card Issuers and Credit
Card Processors), secondary obligors or other obligors in respect thereof that
the Receivables have been assigned to Agent and that Agent has a security
interest therein and Agent may direct any or all accounts debtors (including
Credit Card Issuers and Credit Card Processors), secondary obligors and other
obligors to make payment of Receivables directly to Agent, (ii) extend the time
of payment of, compromise, settle or adjust for cash, credit, return of
merchandise or otherwise, and upon any terms or conditions, any and all
Receivables or other obligations included in the Collateral and thereby
discharge or release the account debtor or any secondary obligors or other
obligors in respect thereof without affecting any of the Obligations,
(iii) demand, collect or enforce payment of any Receivables or such other
obligations, but without any duty to do so, and Agent and Lenders shall not be
liable for any failure to collect or enforce the payment thereof nor for the
negligence of its agents or attorneys with respect thereto, and (iv) take
whatever other action Agent may deem necessary or desirable for the protection
of its interests and the interests of Lenders.  At any time that an Event of
Default exists or has occurred and is continuing, at Agent’s request, all
invoices and statements sent to any account debtor shall state that the Accounts
and such other obligations have been assigned to Agent and are payable directly
and only to Agent and Borrowers and Obligors shall deliver to Agent such
originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Agent may require.  In
the event any account debtor returns Inventory when an Event of Default exists
or has occurred and is continuing, Borrowers shall, upon Agent’s request, hold
the returned Inventory in trust for Agent, segregate all returned Inventory from
all of its other property, dispose of the returned Inventory solely according to
Agent’s instructions, and not issue any credits, discounts or allowances with
respect thereto without Agent’s prior written consent.

 

(d)                                 If Agent determines at any time that any
amount received by Agent must be returned to any Borrower or any Obligor or paid
to any other person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other
Financing Agreement, Agent will not be required to distribute any portion
thereof to any Lender.  In addition, each Lender will repay to Agent on demand
any portion of such amount that Agent has distributed to such Lender, together
with interest at such rate, if any, that Agent is required to pay to any
Borrower or any Obligor or such other person (without setoff, counterclaim or
deduction of any kind).

 

(e)                                  Anything in this Agreement, any Financing
Agreement or any other agreements or document related hereto to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action (other than actions against Agent for violating its
obligations under this Agreement) to protect or enforce its rights

 

122

--------------------------------------------------------------------------------


 

arising out of this Agreement or one or more Financing Agreements without first
obtaining the prior written consent of Agent, it being the intent of Lenders
that any such action to protect or enforce rights under this Agreement or one or
more Financing Agreements shall be taken in concert and at the direction or with
the consent of Agent.  Each Lender agrees and acknowledges that Agent may
exercise all rights and remedies provided to Agent under, and in accordance
with, the terms of the Financing Agreements and applicable law (including,
without limitation, with respect to the liens granted to Agent).

 

(f)                                    To the extent that applicable law imposes
duties on Agent or any Lender to exercise remedies in a commercially reasonable
manner (which duties cannot be waived under such law), each Borrower and
Guarantor acknowledges and agrees that it is not commercially unreasonable for
Agent or any Lender (i) to fail to incur expenses reasonably deemed significant
by Agent or any Lender to prepare Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain consents of any Governmental Authority or other third party
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against account debtors, secondary
obligors or other persons obligated on Collateral or to remove liens or
encumbrances on or any adverse claims against Collateral, (iv) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other persons, whether or not in the
same business as Borrowers and Guarantors, for expressions of interest in
acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Agent or Lenders
against risks of loss, collection or disposition of Collateral or to provide to
Agent or Lenders a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any of the
Collateral.  Each Borrower and Guarantor acknowledges that the purpose of this
Section is to provide non-exhaustive indications of what actions or omissions by
Agent or any Lender would not be commercially unreasonable in the exercise by
Agent or any Lender of remedies against the Collateral and that other actions or
omissions by Agent or any Lender shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section.  Without limitation of
the foregoing, nothing contained in this Section shall be construed to grant any
rights to any Borrower or Guarantor or to impose any duties on Agent or Lenders
that would not have been granted or imposed by this Agreement or by applicable
law in the absence of this Section.

 

(g)                                 For the purpose of enabling Agent to
exercise the rights and remedies hereunder, each Borrower and Guarantor hereby
grants to Agent, to the extent assignable and to the extent that the same would
not conflict with or, under applicable law and

 

123

--------------------------------------------------------------------------------


 

the terms of such agreement, result in the invalidity or breach of any
agreements (other than any agreement between any Borrower or Guarantor and any
other Borrower or Guarantor) or otherwise result in the revocation,
infringement, unenforceability, misappropriation or dilution of any rights in
any Intellectual Property forming the subject thereof, an irrevocable,
non-exclusive license (exercisable upon the occurrence of and during the
continuation of an Event of Default) without payment of royalty or other
compensation to any Borrower or Guarantor, to use, assign, license or sublicense
any of the trademarks, service-marks, trade names, business names, trade styles,
designs, logos and other source of business identifiers and other Intellectual
Property and general intangibles now owned or hereafter acquired by such
Borrower, wherever the same maybe located, including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout thereof.

 

(h)                                 Agent may apply the cash proceeds of
Collateral actually received by Agent from any sale, lease, foreclosure or other
disposition of the Collateral to payment of the Obligations, in whole or in part
and in such order as Agent may elect, whether or not then due.  Borrowers and
Guarantors shall remain liable to Agent and Lenders for the payment of any
deficiency with interest at the highest rate provided for herein and all costs
and expenses of collection or enforcement, including attorneys’ fees and
expenses.

 

(i)                                     Without limiting the foregoing, upon the
occurrence of a Default or an Event of Default, (i) Agent and Lenders may, at
Agent’s option, and upon the occurrence of an Event of Default, at the direction
of the Required Lenders, Agent and Lenders shall, without notice, (A) cease
making Loans or arranging for Letter of Credit Accommodations or reduce the
lending formulas or amounts of Loans and Letter of Credit Accommodations
available to Borrowers and/or (B) terminate any provision of this Agreement
providing for any future Loans or Letter of Credit Accommodations to be made by
Agent and Lenders to Borrowers, and (ii) Agent may, at its option, establish
such Reserves as Agent determines without limitation or restriction,
notwithstanding anything to the contrary provided herein.

 

SECTION 11.        JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW.

 

11.1                           Governing Law; Choice of Forum; Service of
Process; Jury Trial Waiver.

 

(a)                                  The validity, interpretation and
enforcement of this Agreement and the other Financing Agreements and any dispute
arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the internal laws of the State
of New York but excluding any principles of conflicts of law or other rule of
law that would cause the application of the law of any jurisdiction other than
the laws of the State of New York.

 

(b)                                 Borrowers, Guarantors, Agent and Lenders
irrevocably consent and submit to the non-exclusive jurisdiction of the Supreme
Court of the State of New York for New York County and the United States
District Court for the Southern District of New York, whichever Agent may elect,
and waive any objection based on venue or forum non conveniens with respect to
any action instituted therein arising under this Agreement or any of the other

 

124

--------------------------------------------------------------------------------

 

Financing Agreements or in any way connected with or related or incidental to
the dealings of the parties hereto in respect of this Agreement or any of the
other Financing Agreements or the transactions related hereto or thereto, in
each case whether now existing or hereafter arising, and whether in contract,
tort, equity or otherwise, and agree that any dispute with respect to any such
matters shall be heard only in the courts described above (except that Agent and
Lenders shall have the right to bring any action or proceeding against any
Borrower or Guarantor or its or their property in the courts of any other
jurisdiction which Agent deems necessary or appropriate in order to realize on
the Collateral or to otherwise enforce its rights against any Borrower or
Guarantor or its or their property).

 

(c)                                  Each Borrower and Guarantor hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by certified mail (return receipt requested)
directed to its address set forth herein and service so made shall be deemed to
be completed five (5) days after the same shall have been so deposited in the
U.S. mails, or, at Agent’s option, by service upon such Borrower or Guarantor in
any other manner provided under the rules of any such courts.  Within thirty
(30) days after such service, such Borrower or Guarantor shall appear in answer
to such process, failing which such Borrower or Guarantor shall be deemed in
default and judgment may be entered by Agent against such Borrower or Guarantor
for the amount of the claim and other relief requested.

 

(d)                                 BORROWERS, GUARANTORS, AGENT AND LENDERS
EACH HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY AGREE AND
CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR, AGENT OR ANY
LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

 

(e)                                  Agent and Lenders shall not have any
liability to any Borrower or any Guarantor (whether in tort, contract, equity or
otherwise) for losses suffered by such Borrower or Guarantor in connection with,
arising out of, or in any way related to the transactions or relationships
contemplated by this Agreement, or any act, omission or event occurring in
connection herewith, unless it is determined by a final and non-appealable
judgment or court order binding on Agent and such Lender, that the losses were
the result of acts or omissions constituting gross negligence or willful
misconduct of Agent and/or such Lenders.  In any such litigation, Agent and
Lenders shall be entitled to the benefit of the rebuttable presumption that it
acted in good faith and with the exercise of ordinary care in the performance by
it of the terms of this Agreement.  Each Borrower and Guarantor: (i) certifies
that neither Agent, any Lender nor any representative, agent or attorney acting
for or on behalf of Agent or

 

125

--------------------------------------------------------------------------------


 

any Lender has represented, expressly or otherwise, that Agent and Lenders would
not, in the event of litigation, seek to enforce any of the waivers provided for
in this Agreement or any of the other Financing Agreements and (ii) acknowledges
that in entering into this Agreement and the other Financing Agreements, Agent
and Lenders are relying upon, among other things, the waivers and certifications
set forth in this Section 11.1 and elsewhere herein and therein.

 

11.2                           Waiver of Notices. Each Borrower and Guarantor
hereby expressly waives demand, presentment, protest and notice of protest and
notice of dishonor with respect to any and all instruments and chattel paper,
included in or evidencing any of the Obligations or the Collateral, and any and
all other demands and notices of any kind or nature whatsoever with respect to
the Obligations, the Collateral and this Agreement, except such as are expressly
provided for herein.  No notice to or demand on any Borrower or Guarantor which
Agent or any Lender may elect to give shall entitle any Borrower or Guarantor to
any other or further notice or demand in the same, similar or other
circumstances.

 

11.3                           Amendments and Waivers.

 

(a)                                  Neither this Agreement nor any other
Financing Agreement nor any terms hereof or thereof may be amended, waived,
discharged or terminated unless such amendment, waiver, discharge or termination
is in writing signed by Agent and the Required Lenders or at Agent’s option, by
Agent with the authorization of the Required Lenders, and as to amendments to
any of the Financing Agreements (other than with respect to any provision of
Section 12 hereof), by Borrowers; except, that:

 

(i)                                     without the prior written consent of
Agent and each Lender, no such amendment, waiver, discharge or termination
shall:

 

(A)                              amend, modify or waive any of the provisions of
the introductory paragraph of this Section 11.3(a) or any of the provisions of
this Section 11.3(a)(i);

 

(B)                                reduce any percentage specified in the
definition of Required Lenders or amend, modify or waive any provision of the
definition of Pro Rata Share;

 

(C)                                release any Collateral (except as expressly
required hereunder or under any of the other Financing Agreements or applicable
law and except as permitted under Section 12.11(b) hereof);

 

(D)                               consent to the assignment or transfer by any
Borrower or any Guarantor of any of their rights and obligations under this
Agreement;

 

(E)                                 increase (1) the advance rates set forth in
the definition of Borrowing Base, (2) the Maximum Credit or (3) the amount of
Revolving Loans or Letter of Credit Accommodations available to Borrowers at any
time;

 

(F)                                 amend, modify or waive any of the provisions
of the definition of Borrowing Base or of any of the defined terms referred to
in the definition of Borrowing Base if the effect thereof increases the amount
of the Borrowing Base;

 

126

--------------------------------------------------------------------------------


 

(G)                                reduce the amount of Compliance Excess
Availability required in Section 4.2(d) or the amount of Excess Availability in
Section 9.17 hereof;

 

(H)                               amend, modify, or waive the provisions of
Section 9.17 hereof, or any definition of any term relating to the financial
terms used in such Section, if such amendment, modification or waiver makes the
covenants contained therein less restrictive; or

 

(I)                                    amend, modify or waive any provision of
the definitions of Cash Dominion Event, Increased Collateral Reporting Event,
Compliance Excess Availability, Excess Availability, or of Section 7.3(d) [or
(e)] hereof;

 

(ii)                                  without the prior written consent of Agent
and each Lender directly affected thereby, no such amendment, waiver, discharge
or termination shall:

 

(A)                              amend, modify or waive any of the provisions of
this Section 11.3(a)(ii);

 

(B)                                reduce any percentage specified in the
definition of Required Lenders;

 

(C)                                reduce the Interest Rate or any fees or
indemnities related to the Revolving Loans or Letter of Credit Accommodations,
amend, modify or waive the provisions of Section 14.1(b) hereof or otherwise
extend the time of payment of principal of the Revolving Loans, extend the time
of payment of interest or any fees related to the Revolving Loans or reduce the
principal amount of any Revolving Loans or Letter of Credit Accommodations; or

 

(D)                               increase the total amount of Commitments or
the Commitment of any Lender over the amount thereof then in effect or provided
hereunder;

 

(b)                                 Notwithstanding anything to the contrary
contained in Section 11.3(a) hereof, Agent may, in its discretion and without
the consent of the Lenders, amend or otherwise modify the Borrowing Base, the
Reserves or any of their respective components which amendments or modifications
have the effect of increasing the Borrowing Base, decreasing the Reserves or
otherwise increasing the amounts available for borrowing hereunder to the extent
that such amendment or modification is made to restore the Borrowing Base,
Reserves or other components thereof if the reason for such reduction or
increase no longer exists, as determined by Agent.

 

(c)                                  Agent and Lenders shall not, by any act,
delay, omission or otherwise be deemed to have expressly or impliedly waived any
of its or their rights, powers and/or remedies unless such waiver shall be in
writing and signed as provided herein.  Any such waiver shall be enforceable
only to the extent specifically set forth therein.  A waiver by Agent or any
Lender of any right, power and/or remedy on any one occasion shall not be
construed as a bar to or waiver of any such right, power and/or remedy which
Agent or any Lender would otherwise have on any future occasion, whether similar
in kind or otherwise.

 

127

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary
contained in Section 11.3(a) hereof, in connection with any amendment, waiver,
discharge or termination, in the event that any Lender whose consent thereto is
required shall fail to consent or fail to consent in a timely manner (such
Lender being referred to herein as a “Non-Consenting Lender”), but the consent
of any other Lenders to such amendment, waiver, discharge or termination that is
required is obtained, if any, then Wells Fargo shall have the right, but not the
obligation, at any time thereafter, and upon the exercise by Wells Fargo of such
right, such Non-Consenting Lender shall have the obligation, to sell, assign and
transfer to Wells Fargo or such Eligible Transferee as Wells Fargo may specify,
the Commitment of such Non-Consenting Lender and all rights and interests of
such Non-Consenting Lender pursuant thereto.  Wells Fargo shall provide the
Non-Consenting Lender with prior written notice of its intent to exercise its
right under this Section, which notice shall specify on the date on which such
purchase and sale shall occur.  Such purchase and sale shall be pursuant to the
terms of an Assignment and Acceptance (whether or not executed by the
Non-Consenting Lender), except that on the date of such purchase and sale, Wells
Fargo, or such Eligible Transferee specified by Wells Fargo, shall pay to the
Non-Consenting Lender the amount equal to: (i) the principal balance of the
Loans held by the Non-Consenting Lender outstanding as of the close of business
on the business day immediately preceding the effective date of such purchase
and sale, plus (ii) amounts accrued and unpaid in respect of interest and fees
payable to the Non-Consenting Lender to the effective date of the purchase,
minus (iii) if such Non-Consenting Lender is a Lender, the amount of any closing
fee received by such Non-Consenting Lender in connection with the Existing Loan
Agreement and any closing, consent or amendment fee received by such
Non-Consenting Lender in connection with this Agreement, multiplied by the
fraction, the numerator of which is the number of months remaining, in the then
current term of the Revolving Loan Facility and the denominator of which is the
total number of months in the then current term of the Revolving Loan Facility. 
Such purchase and sale shall be effective on the date of the payment of such
amount to the Non-Consenting Lender and the Commitment of the Non-Consenting
Lender shall terminate on such date.

 

(e)                                  The consent of Agent shall be required for
any amendment, waiver or consent affecting the rights or duties of Agent
hereunder or under any of the other Financing Agreements, in addition to the
consent of the Lenders otherwise required by this Section and the exercise by
Agent of any of its rights hereunder with respect to Reserves, Eligible Credit
Card Receivables, Eligible Damaged Goods Vendors Receivables, Eligible Sell-Off
Vendors Receivables or Eligible Inventory shall not be deemed an amendment to
the advance rates provided for in this Section 11.3.

 

11.4                           Waiver of Counterclaims. Each Borrower and
Guarantor waives all rights to interpose any claims, deductions, setoffs or
counterclaims of any nature (other then compulsory counterclaims) in any action
or proceeding with respect to this Agreement, the Obligations, the Collateral or
any matter arising therefrom or relating hereto or thereto.

 

11.5                           Indemnification. Each Borrower and Guarantor
shall indemnify and hold Agent and each Lender, and its respective officers,
directors, agents, employees, advisors and counsel and their respective
Affiliates (each such person being an “Indemnitee”), harmless from and against
any and all losses, claims, damages, liabilities, costs or expenses (including
attorneys’ fees and expenses) imposed on, incurred by or asserted against any of
them in

 

128

--------------------------------------------------------------------------------


 

connection with any litigation, investigation, claim or proceeding commenced or
threatened related to the negotiation, preparation, execution, delivery,
enforcement, performance or administration of this Agreement, any other
Financing Agreements, or any undertaking or proceeding related to any of the
transactions contemplated hereby or any act, omission, event or transaction
related or attendant thereto, including amounts paid in settlement, court costs,
and the fees and expenses of counsel except that no Borrower or Guarantor shall
not have any obligation under this Section 11.5 to indemnify an Indemnitee with
respect to a matter covered hereby resulting from the gross negligence or
willful misconduct of such Indemnitee as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction (but without limiting
the obligations of any Borrower or Guarantor as to any other Indemnitee).  To
the extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section may be unenforceable because it violates any law or public policy,
Borrowers and Guarantors shall pay the maximum portion which they are permitted
to pay under applicable law to Agent and Lenders in satisfaction of indemnified
matters under this Section.  To the extent permitted by applicable law, no
Borrower or Guarantor shall assert, and each Borrower and Guarantor hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any of the other Financing Agreements or any undertaking or
transaction contemplated hereby.  All amounts due under this Section shall be
payable upon demand. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.

 

SECTION 12.         THE AGENT

 

12.1                           Appointment, Powers and Immunities. Each Lender
irrevocably designates, appoints and authorizes Wells Fargo to act as Agent
hereunder and under the other Financing Agreements with such powers as are
specifically delegated to Agent by the terms of this Agreement and of the other
Financing Agreements, together with such other powers as are reasonably
incidental thereto.  Agent (a) shall have no duties or responsibilities except
those expressly set forth in this Agreement and in the other Financing
Agreements, and shall not by reason of this Agreement or any other Financing
Agreement be a trustee or fiduciary for any Lender; (b) shall not be responsible
to Lenders for any recitals, statements, representations or warranties contained
in this Agreement or in any of the other Financing Agreements, or in any
certificate or other document referred to or provided for in, or received by any
of them under, this Agreement or any other Financing Agreement, or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Financing Agreement or any other document referred
to or provided for herein or therein or for any failure by any Borrower or any
Guarantor or any other Person to perform any of its obligations hereunder or
thereunder; and (c) shall not be responsible to Lenders for any action taken or
omitted to be taken by it hereunder or under any other Financing Agreement or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith, except for its own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.  Agent may employ agents and
attorneys in fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys in fact selected by it in good faith.  Agent may
deem and treat the payee of any note as the holder thereof for all purposes
hereof unless and until the assignment thereof pursuant to an agreement (if and
to the extent permitted herein) in form and substance satisfactory to Agent

 

129

--------------------------------------------------------------------------------


 

shall have been delivered to and acknowledged by Agent.

 

12.2                           Reliance by Agent. Agent shall be entitled to
rely upon any certification, notice or other communication (including any
thereof by telephone, telecopy, telex, telegram or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Agent.  As to any matters
not expressly provided for by this Agreement or any other Financing Agreement,
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder or thereunder in accordance with instructions given by the
Required Lenders or all of Lenders as is required in such circumstance, and such
instructions of such Agents and any action taken or failure to act pursuant
thereto shall be binding on all Lenders.

 

12.3                           Events of Default.

 

(a)                                  Agent shall not be deemed to have knowledge
or notice of the occurrence of a Default or an Event of Default or other failure
of a condition precedent to the Loans and Letter of Credit Accommodations
hereunder, unless and until Agent has received written notice from a Lender, or
a Borrower specifying such Event of Default or any unfulfilled condition
precedent, and stating that such notice is a “Notice of Default or Failure of
Condition” (each a “Notice of Default or Failure of Condition”).  In the event
that Agent receives such a Notice of Default or Failure of Condition, Agent
shall give prompt notice thereof to the Lenders.  Agent shall (subject to
Section 12.7 hereof) take such action with respect to any such Event of Default
or failure of condition precedent as shall be directed by the Required Lenders;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to or by reason of such Event of Default or
failure of condition precedent, as it shall deem advisable in the best interest
of Lenders.  Without limiting the foregoing, and notwithstanding the existence
or occurrence and continuance of an Event of Default or any other failure to
satisfy any of the conditions precedent set forth in Section 4 of this Agreement
to the contrary, subject to the limitations set forth in Section 12.8 hereof,
Agent may, but shall have no obligation to, make Loans and issue or cause to be
issued Letter of Credit Accommodations for the ratable account and risk of
Lenders from time to time if Agent reasonably and in good faith believes making
such Loans or issuing or causing to be issued such Letter of Credit
Accommodations is in the best interest of Lenders.

 

(b)                                 Except with the prior written consent of
Agent, no Lender may assert or exercise any enforcement right or remedy in
respect of the Loans, Letter of Credit Accommodations or other Obligations, as
against any Borrower or any Guarantor or any of the Collateral or other property
of any Borrower or Guarantor.

 

12.4                           Wells Fargo in its Individual Capacity. With
respect to its Commitment and the Loans made and Letter of Credit Accommodations
issued or caused to be issued by it (and any successor acting as Agent), so long
as Wells Fargo shall be a Lender hereunder, it shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not acting as Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include Wells Fargo in its individual capacity as
Lender hereunder.  Wells

 

130

--------------------------------------------------------------------------------


 

Fargo (and any successor acting as Agent) and its Affiliates may (without having
to account therefor to any Lender) lend money to, make investments in and
generally engage in any kind of business with any Borrower or Guarantor (and any
of its Subsidiaries or Affiliates) as if it were not acting as Agent, and Wells
Fargo and its Affiliates may accept fees and other consideration from any
Borrower or any Guarantor and any of its Subsidiaries and Affiliates for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.

 

12.5                           Indemnification. Lenders agree to indemnify Agent
(to the extent not reimbursed by Borrowers or Guarantors hereunder and without
limiting any obligations of Borrowers or Guarantors hereunder) ratably, in
accordance with their Pro Rata Shares, for any and all claims of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against Agent
arising out of or by reason of any investigation in or in any way relating to or
arising out of this Agreement or any other Financing Agreement or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction.  The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

 

12.6                           Non Reliance on Agent and Other Lenders. Each
Lender agrees that it has, independently and without reliance on Agent or other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrowers and Guarantors and has
made its own decision to enter into this Agreement and that it will,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or any of the other Financing Agreements.  Agent shall not
be required to keep itself informed as to the performance or observance by
Borrowers or Guarantors of any term or provision of this Agreement or any of the
other Financing Agreements or any other document referred to or provided for
herein or therein or to inspect the properties or books of any Borrower or
Guarantor.  Agent will use reasonable efforts to provide Lenders with any
information received by Agent from any Borrower or Guarantor which is required
to be provided to Lenders or which is deemed to be requested by Lenders
hereunder and with a copy of any Notice of Default or Failure of Condition
received by Agent from any Borrower or Guarantor; provided, that, Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent’s own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction.  Except for notices, reports and other documents
expressly required to be furnished to Lenders by Agent hereunder, Agent shall
not have any duty or responsibility to provide any Lender with any other credit
or other information concerning the affairs, financial condition or business of
any Borrower or Guarantor that may come into the possession of Agent.

 

12.7                           Failure to Act. Except for action expressly
required of Agent hereunder and under the other Financing Agreements, Agent
shall in all cases be fully justified in failing or refusing to act hereunder
and thereunder unless it shall receive further assurances to its

 

131

--------------------------------------------------------------------------------


 

satisfaction from Lenders of their indemnification obligations under
Section 12.5 hereof against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.

 

12.8                           Additional Revolving Loans. Agent shall not make
any Revolving Loans or provide any Letter of Credit Accommodations to Borrowers
on behalf of Lenders intentionally and with actual knowledge that such Revolving
Loans or Letter of Credit Accommodations would cause the aggregate amount of the
total outstanding Revolving Loans and Letter of Credit Accommodations to
Borrowers to exceed the Borrowing Base, without the prior consent of all
Lenders, provided, that notwithstanding any provision to the contrary, Agent may
make any such additional Revolving Loan or Letter of Credit Accommodation so
long as:  (a) the total principal amount of such additional Revolving Loans or
such additional Letter of Credit Accommodations together with the principal
amount of Special Agent Advances made pursuant to Section 12.11 hereof, shall
not exceed the least of (i) $7,500,000, (ii)the sum of (x) the amount which,
when added to all other Revolving Loans, Letter of Credit Accommodations and
Special Agent Advances, would not cause the principal amount of all outstanding
Revolving Loans, Letter of Credit Accommodations and Special Agent Advances to
exceed the Borrowing Base and (y) if applicable, an amount equal to any
reduction, made with the consent of all Lenders, of the Excess Availability
required by Section 9.17 hereof, and (iii) the amount which would not cause the
total principal amount of all Revolving Loans, Letter of Credit Accommodations
and Special Agent Advances to exceed the Maximum Credit, and (b) no such
additional Revolving Loans or Letter of Credit Accommodations shall be
outstanding more than ninety (90) days after the date such additional Revolving
Loan or Letter of Credit Accommodation is made or issued (as the case may be),
except as the Required Lenders may otherwise agree.  Each Lender shall be
obligated to pay Agent the amount of its Pro Rata Share of any such additional
Revolving Loans or Letter of Credit Accommodations.

 

12.9                           Concerning the Collateral and the Related
Financing Agreements. Each Lender authorizes and directs Agent to enter into
this Agreement and the other Financing Agreements.  Each Lender agrees that any
action taken by Agent or Required Lenders in accordance with the terms of this
Agreement or the other Financing Agreements and the exercise by Agent or
Required Lenders of their respective powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders.

 

12.10                     Field Audit, Examination Reports and other
Information; Disclaimer by Lenders. By signing this Agreement, each Lender:

 

(a)                                  is deemed to have requested that Agent
furnish such Lender, promptly after it becomes available, a copy of each field
audit or examination report and a monthly or weekly Borrowing Base Certificate,
as the case may be, pursuant to Section 7.1(a)(ii) hereof, prepared by Agent
(each field audit or examination report and monthly or weekly report with
respect to the Borrowing Base being referred to herein as a “Report” and
collectively, “Reports”);

 

(b)                                 expressly agrees and acknowledges that Agent
(A) does not make any representation or warranty as to the accuracy of any
Report, or (B) shall not be liable for any information contained in any Report;

 

132

--------------------------------------------------------------------------------


 

(c)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that Agent or any other
party performing any audit or examination will inspect only specific information
regarding any Borrower and any Guarantor and will rely significantly upon such
Borrower’s and Guarantor’s books and records, as well as on representations of
such Borrower’s and Guarantor’s personnel; and

 

(d)                                 agrees to keep all Reports confidential and
strictly for its internal use in accordance with the terms of Section 14.5
hereof, and not to distribute or use any Report in any other manner.

 

12.11                     Collateral Matters.

 

(a)                                  Subject to the limitations in Section 12.8
hereof, Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing or upon any other
failure of a condition precedent to the Revolving Loans and Letter of Credit
Accommodations hereunder, make such disbursements and advances (“Special Agent
Advances”) which Agent, in its sole discretion, deems necessary or desirable
either (i) to preserve or protect the Collateral or any portion thereof or
(ii) to enhance the likelihood or maximize the amount of repayment by Borrowers
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to Borrowers or Obligors pursuant to the terms of this Agreement or any of the
other Financing Agreements consisting of (A) costs, fees and expenses and
(B) payments to Issuing Bank of Letter of Credit Accommodations; provided, that
notwithstanding any provision to the contrary, Agent may make any such Special
Agent Advances so long as:  (a) the total principal amount of such Special Agent
Advances together with the principal amount of the additional Revolving Loans
and additional Letter of Credit Accommodations made pursuant to Section 12.11
hereof, shall not exceed the least of (i) $7,500,000, (ii) the sum of (x) the
amount which, when added to all other Special Agent Advances, Revolving Loans
and Letter of Credit Accommodations, would not cause the principal amount of all
outstanding Special Agent Advances, Revolving Loans and Letter of Credit
Accommodations to exceed the Borrowing Base and (y) if applicable, an amount
equal to any reduction, made with the consent of all Lenders, of the Excess
Availability required by Section 9.17 hereof, and (iii) the amount which would
not cause the total principal amount of all Revolving Loans, Letter of Credit
Accommodations and Special Agent Advances to exceed the Maximum Credit.  Special
Agent Advances shall be repayable on demand and be secured by the Collateral. 
Special Agent Advances shall not constitute Revolving Loans but shall otherwise
constitute Obligations hereunder.  Agent shall notify Lenders and Borrowers in
writing of each such Special Agent Advance, which notice shall include a
description of the purpose of such Special Agent Advance.  Without limitation of
its obligations pursuant to Section 6.10 hereof, each Lender agrees that it
shall make available to Agent, upon Agent’s demand, in immediately available
funds, the amount equal to such Lender’s Pro Rata Share of each such Special
Agent Advance.  If such funds are not made available to Agent by such Lender,
then such Lender shall be deemed a Defaulting Lender and Agent shall be entitled
to recover such funds, on demand from such Lender together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to Agent at the Federal Funds Rate for each day during such period (as
published by the Federal Reserve Bank of New York or at Agent’s option based on
the arithmetic mean determined by Agent of the rates for the last transaction in
overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on that
day by each of the three

 

133

--------------------------------------------------------------------------------


 

leading brokers of Federal funds transactions in New York City selected by
Agent) and if such amounts are not paid within three (3) days of Agent’s demand,
at the highest Interest Rate provided for in Section 3.1 hereof applicable to
Prime Rate Loans.

 

(b)                                 Lenders hereby irrevocably authorize Agent,
at its option and in its discretion to release any security interest in,
mortgage or lien upon, any of the Collateral (i) upon termination of all of the
Commitments of all Lenders and payment and satisfaction of all of the
Obligations and delivery of cash collateral to the extent required under
Section 14.1 below, or (ii) constituting property being sold or disposed of if
the applicable Borrower or Guarantor certifies to Agent that the sale or
disposition is made in compliance with Section 9.7 hereof (and Agent may rely
conclusively on any such certificate, without further inquiry), or
(iii) constituting property in which no Borrower or Guarantor owned an interest
at the time the security interest, mortgage or lien was granted or at any time
thereafter, or (iv) having a value in the aggregate in any twelve (12) month
period of less than $1,000,000 or (v) if required or permitted under the terms
of any of the other Financing Agreements, including any intercreditor agreement,
or (vi) if approved, authorized or ratified in writing by all of Lenders. 
Except as provided above, Agent will not release any security interest in,
mortgage or lien upon, any of the Collateral without the prior written
authorization of all of Lenders.  Upon request by Agent at any time, Lenders
will promptly confirm in writing Agent’s authority to release particular types
or items of Collateral pursuant to this Section.

 

(c)                                  Without any manner limiting Agent’s
authority to act without any specific or further authorization or consent by the
Required Lenders, each Lender agrees to confirm in writing, upon request by
Agent, the authority to release Collateral conferred upon Agent under this
Section.  Agent shall (and is hereby irrevocably authorized by Lenders to)
execute such documents as may be necessary to evidence the release of the
security interest, mortgage or liens granted to Agent upon any Collateral to the
extent set forth above; provided, that, (i) Agent shall not be required to
execute any such document on terms which, in Agent’s opinion, would expose Agent
to liability or create any obligations or entail any consequence other than the
release of such security interest, mortgage or liens without recourse or
warranty and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any security interest, mortgage or lien upon (or
obligations of any Borrower or any Guarantor in respect of) the Collateral
retained by such Borrower or such Guarantor.

 

(d)                                 Agent shall have no obligation whatsoever to
any Lender or any other Person to investigate, confirm or assure that the
Collateral exists or is owned by any Borrower or Guarantor or is cared for,
protected or insured or has been encumbered, or that any particular items of
Collateral meet the eligibility criteria applicable in respect of the Loans or
Letter of Credit Accommodations hereunder, or whether any particular reserves
are appropriate, or that the liens and security interests granted to Agent
pursuant hereto or any of the Financing Agreements or otherwise have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent in this Agreement or in any of the other Financing
Agreements, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, Agent may act in any manner it may
deem appropriate, in its discretion, given Agent’s own interest in the
Collateral as a Lender and that

 

134

--------------------------------------------------------------------------------

 

Agent shall have no duty or liability whatsoever to any other Lender.

 

12.12       Agency for Perfection. Each Lender hereby appoints Agent and each
other Lender as agent and bailee for the purpose of perfecting the security
interests in and liens upon the Collateral of Agent in assets which, in
accordance with Article 9 of the UCC can be perfected only by possession (or
where the security interest of a secured party with possession has priority over
the security interest of another secured party) and Agent and each Lender hereby
acknowledges that it holds possession of any such Collateral for the benefit of
Agent, the other Lenders and the Bank Product Providers as secured party. 
Should any Lender obtain possession of any such Collateral, such Lender shall
notify Agent thereof, and, promptly upon Agent’s request therefor shall deliver
such Collateral to Agent or in accordance with Agent’s instructions.

 

12.13       Successor Agent. Agent may resign as Agent upon thirty (30) days’
notice to Lenders and Borrowers.  If Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for
Lenders.  If no successor agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with Lenders and
Borrowers, a successor agent from among Lenders.  Upon the acceptance by the
Lender so selected of its appointment as successor agent hereunder, such
successor agent shall succeed to all of the rights, powers and duties of the
retiring Agent and the term “Agent” as used herein and in the other Financing
Agreements shall mean such successor agent and the retiring Agent’s appointment,
powers and duties as Agent shall be terminated.  After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 12 shall inure to
its benefit as to any actions taken or omitted by it while it was Agent under
this Agreement.  If no successor agent has accepted appointment as Agent by the
date which is thirty (30) days after the date of a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nonetheless thereupon become
effective and Lenders shall perform all of the duties of Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above.

 

SECTION 13.        JOINT AND SEVERAL LIABILITY; SURETYSHIP WAIVERS.

 

13.1         Independent Obligations; Subrogation. The Obligations of each
Borrower and of each Guarantor hereunder are joint and several.  To the maximum
extent permitted by law, each Borrower and Guarantor hereby waives any claim,
right or remedy which such Borrower or Guarantor now has or hereafter acquires
against any other Borrower or Guarantor that arises hereunder including, without
limitation, any claim, remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim, right
or remedy of Agent or any Lender against any Borrower or Guarantor or any
Collateral which Agent or any Lender now has or hereafter acquires, whether or
not such claim, right or remedy arises in equity, under contract, by statute,
under common law or otherwise until the Obligations are fully paid and finally
discharged.  In addition, each Borrower and Guarantor hereby waives any right to
proceed against the other Borrowers and Guarantors, now or hereafter, for
contribution, indemnity, reimbursement, and any other suretyship rights and
claims, whether direct or indirect, liquidated or contingent, whether arising
under express or implied contract or by operation of law, which any Borrower or
Guarantor may now have or hereafter have as against the other Borrowers and
Guarantors with respect to the Obligations until the Obligations

 

135

--------------------------------------------------------------------------------


 

are fully paid and finally discharged.  Each Borrower and Guarantor also hereby
waives any rights of recourse to or with respect to any asset of the other
Borrowers and Guarantors until the Obligations are fully paid and finally
discharged.

 

13.2         Authority to Modify Obligations and Security. Each Borrower and
Guarantor acknowledges that any action taken by Agent and/or Lenders in
accordance with the terms of this Agreement and applicable law to: (a) renew,
extend, accelerate, or otherwise change the time for payment of, or otherwise
change any other term or condition of, any document or agreement evidencing or
relating to any Obligations as such Obligations relate to the other Borrowers
and Guarantors, including, without limitation, to increase or decrease the rate
of interest thereon; (b) accept, substitute, waive, defease, increase, release,
exchange or otherwise alter any Collateral, in whole or in part, securing the
Obligations of each other Borrower or Guarantor; (c) apply any and all such
Collateral and direct the order or manner of sale thereof as Agent and Lenders,
in their sole discretion, may determine; (d) deal with the other Borrowers and
Guarantors as Agent or any Lender may elect; (e) in Agent’s and Lenders’ sole
discretion, settle, release on terms satisfactory to them, or by operation of
law or otherwise, compound, compromise, collect or otherwise liquidate any
Obligations of any other Borrower or Guarantor and/or any of the Collateral in
any manner, and bid and purchase any of the collateral at any sale thereof;
(f) apply any and all payments or recoveries from the other Borrowers and
Guarantors as Agent or Lenders, in their sole discretion, may determine, whether
or not such indebtedness relates to the Obligations; all whether such
Obligations are secured or unsecured or guaranteed or not guaranteed by others;
and (g) apply any sums realized from Collateral furnished by the other Borrowers
and Guarantors upon any of its indebtedness or obligations to Agent or Lenders
as they in their sole discretion, may determine, whether or not such
indebtedness relates to the Obligations; shall not in any way diminish, release
or discharge the liability of any Borrower or Guarantor hereunder (except to the
extent that the Obligations are in fact repaid as a result of such action).

 

13.3         Waiver of Defenses. Upon an Event of Default by any Borrower or
Guarantor in respect of any Obligations, Agent and Lenders may, at their option
and without notice to any Borrower or Guarantor, proceed directly against any
Borrower or Guarantor to collect and recover the full amount of the liability
hereunder, or any portion thereof, and each Borrower and Guarantor waives any
right to require Agent or any Lender to: (a) proceed against the other Borrowers
and Guarantors or any other person whomsoever; (b) proceed against or exhaust
any Collateral given to or held by Agent or any Lender in connection with the
Obligations; (c) give notice of the terms, time and place of any public or
private sale of any of the Collateral except as otherwise provided herein; or
(d) pursue any other remedy in Agent’s or any Lender’s power whatsoever.  A
separate action or actions may be brought and prosecuted against any Borrower or
Guarantor whether or not action is brought against the other Borrowers and
Guarantors and whether the other Borrowers and Guarantors be joined in any such
action or actions; and each Borrower and Guarantor waives the benefit of any
statute of limitations affecting the liability hereunder or the enforcement
hereof, and agrees that any payment of any Obligations or other act which shall
toll any statute of limitations applicable thereto shall similarly operate to
toll such statute of limitations applicable to the liability hereunder.

 

13.4         Exercise of Agent’s and Lenders’ Rights. Each Borrower and
Guarantor hereby authorizes and empowers Agent and Lenders in their sole
discretion, without any notice

 

136

--------------------------------------------------------------------------------


 

or demand to such Borrower or Guarantor whatsoever and without affecting the
liability of such Borrower or Guarantor hereunder, to exercise any right or
remedy which Agent or any Lender may have available to them against the other
Borrowers and Guarantors.

 

13.5         Additional Waivers. Each Borrower and Guarantor waives any defense
arising by reason of any disability or other defense of the other Borrowers and
Guarantors or by reason of the cessation from any cause whatsoever of the
liability of any other Borrowers or Guarantors or by reason of any act or
omission of Agent or any Lender or others which directly or indirectly results
in or aids the discharge or release of any other Borrowers or Guarantors or any
Obligations or any Collateral by operation of law or otherwise.  The Obligations
shall be enforceable against each Borrower and Guarantor without regard to the
validity, regularity or enforceability of any of the Obligations with respect to
any other Borrowers or Guarantors or any of the documents related thereto or any
collateral security documents securing any of the Obligations.  No exercise by
Agent or any Lender of, and no omission of Agent or any Lender to exercise, any
power or authority recognized herein and no impairment or suspension of any
right or remedy of Agent or any Lender against any Borrower or Guarantor or any
Collateral shall in any way suspend, discharge, release, exonerate or otherwise
affect any of the Obligations or any Collateral furnished by Borrowers or
Guarantors or give to Borrowers or Guarantors any right of recourse against
Agent or any Lender.  Each Borrower and Guarantor specifically agrees that the
failure of Agent or any Lender: (a) to perfect any lien on or security interest
in any property heretofore or hereafter given any Borrower or Guarantor to
secure payment of the Obligations, or to record or file any document relating
thereto or (b) to file or enforce a claim against the estate (either in
administration, bankruptcy or other proceeding) of any Borrower or Guarantor
shall not in any manner whatsoever terminate, diminish, exonerate or otherwise
affect the liability of any Borrower or Guarantor hereunder.

 

13.6         Additional Indebtedness . Additional Obligations may be created
from time to time at the request of any Borrower or Guarantor and without
further authorization from or notice to any other Borrower or Guarantor even
though the borrowing Borrower’s or Guarantor’s financial condition may
deteriorate since the date hereof.  Each Borrower and Guarantor waives the
right, if any, to require Agent or any Lender to disclose to such Borrower or
Guarantor any information it may now have or hereafter acquire concerning any
other Borrower’s or Guarantor’s character, credit, Collateral, financial
condition or other matters.  Each Borrower and Guarantor has established
adequate means to obtain from each other Borrower and Guarantor, on a continuing
basis, financial and other information pertaining to such Borrower’s or
Guarantor’s business and affairs, and assumes the responsibility for being and
keeping informed of the financial and other conditions of the other Borrowers
and Guarantors and of all circumstances bearing upon the risk of nonpayment of
the Obligations which diligent inquiry would reveal.  Neither Agent nor any
Lender need inquire into the powers of any Borrower or Guarantor or the
authority of any of their respective officers, directors, partners or agents
acting or purporting to act in their behalf, and any Obligations created in
reliance upon the purported exercise of such power or authority is hereby
guaranteed.  All Obligations of each Borrower and Guarantor to Agent and Lenders
heretofore, now or hereafter created shall be deemed to have been granted at
each Borrower’s and Guarantor’s special insistence and request and in
consideration of and in reliance upon this Agreement.

 

13.7         Notices, Demands, Etc. Except as expressly provided by this
Agreement,

 

137

--------------------------------------------------------------------------------


 

neither Agent nor any Lender shall be under any obligation whatsoever to make or
give to any Borrower or Guarantor, and each Borrower and Guarantor hereby waives
diligence, all rights of setoff and counterclaim against Agent or any Lender,
all demands, presentments, protests, notices of protests, notices of protests,
notices of nonperformance, notices of dishonor, and all other notices of every
kind or nature, including notice of the existence, creation or incurring of any
new or additional Obligations.

 

13.8         Revival. If any payments of money or transfers of property made to
Agent or any Lender by any Borrower or Guarantor should for any reason
subsequently be declared to be, or in Agent’s counsel’s good faith opinion be
determined to be, fraudulent (within the meaning of any state or federal law
relating to fraudulent conveyances), preferential or otherwise voidable or
recoverable in whole or in part for any reason (hereinafter collectively called
“voidable transfers”) under the Bankruptcy Code or any other federal or state
law and Agent or any Lender is required to repay or restore, or in Agent’s
counsel’s good faith opinion may be so liable to repay or restore, any such
voidable transfer, or the amount or any portion thereof, then as to any such
voidable transfer or the amount repaid or restored and all reasonable costs and
expenses (including reasonable attorneys’ fees) of Agent or any Lender related
thereto, such Borrower’s and Guarantor’s liability hereunder shall automatically
be revived, reinstated and restored and shall exist as though such voidable
transfer had never been made to Agent or such Lender.

 

13.9         Understanding of Waivers . Each Borrower and Guarantor warrants and
agrees that the waivers set forth in this Section 13 are made with full
knowledge of their significance and consequences.  If any of such waivers are
determined to be contrary to any applicable law or public policy, such waivers
shall be effective only to the maximum extent permitted by law.

 

SECTION 14.        TERM; MISCELLANEOUS.

 

14.1         Term.

 

(a)           This Agreement and the other Financing Agreements shall become
effective as of the date set forth on the first page hereof and shall continue
in full force and effect for a term ending on August 10, 2016 (the “Renewal
Date”), and from year to year thereafter, unless sooner terminated pursuant to
the terms hereof.  Agent may, at its option (or shall at the direction of any
Lender in writing received by Agent at least sixty (60) days prior to the
Renewal Date or the anniversary of any Renewal Date, as the case may be),
terminate this Agreement and the other Financing Agreements, or Borrowers may
terminate this Agreement and the other Financing Agreements, in each case,
effective on the Renewal Date or on the anniversary of the Renewal Date in any
year by giving to the other party at least sixty (60) days prior written notice;
provided, that, this Agreement and all other Financing Agreements still in
effect on such date, if any, must be terminated simultaneously.  In addition,
Borrowers may terminate this Agreement at any time upon ten (10) days prior
written notice to Agent (which notice shall be irrevocable) and Agent may, at
its option, and shall at the direction of Required Lenders, terminate this
Agreement at any time on or after the occurrence and during the continuance of
an Event of Default, subject to any cure periods specified in Section 10.1
hereof.  Upon the Renewal Date or any other effective date of termination of the
Financing Agreements, Borrowers shall pay to

 

138

--------------------------------------------------------------------------------


 

Agent all outstanding and unpaid Obligations (other than contingent
indemnification obligations and other contingent Obligations which expressly
survive the termination of this Agreement and the other Financing Agreements)
and shall furnish cash collateral to Agent (or at Agent’s option, a letter of
credit issued for the account of Borrowers and at Borrowers’ expense, in form
and substance satisfactory to Agent, by an issuer acceptable to Agent and
payable to Agent as beneficiary) in such amounts as Agent determines are
reasonably necessary to secure Agent, Lenders and Issuing Bank from loss, cost,
damage or expense, including attorneys’ fees and expenses, in connection with
any contingent Obligations, including issued and outstanding Letter of Credit
Accommodations and checks or other payments provisionally credited to the
Obligations and/or as to which Agent or any Lender has not yet received final
payment and any continuing obligations of Agent or any Lender pursuant to any
Deposit Account Control Agreement and for any of the Obligations arising under
or in connection with any Bank Products in such amounts as the Bank Product
Provider providing such Bank Products may require (unless such Obligations
arising under or in connection with any Bank Products are paid in full in cash
and terminated in a manner satisfactory to such Bank Product Provider.  The
amount of such cash collateral (or letter of credit, as Agent may determine) as
to any Letter of Credit Accommodations shall be in the amount equal to one
hundred five (105%) percent of the amount of the Letter of Credit Accommodations
plus the amount of any fees and expenses payable in connection therewith through
the end of the latest expiration date of the letters of credit giving rise to
such Letter of Credit Accommodations.  Such payments in respect of the
Obligations and cash collateral shall be remitted by wire transfer in Federal
funds to the Agent Payment Account or such other bank account of Agent, as Agent
may, in its discretion, designate in writing to Borrowers for such purpose. 
Interest shall be due until and including the next Business Day, if the amounts
so paid by Borrowers to the Agent Payment Account or other bank account
designated by Agent are received in such bank account later than 12:00 noon, New
York time.

 

(b)           No termination of the Revolving Loan Facility, this Agreement or
the other Financing Agreements shall relieve or discharge any Borrower or any
Borrower of its respective duties, obligations and covenants under this
Agreement or the other Financing Agreements until all Obligations have been
fully and finally discharged and paid, and Agent’s continuing security interest
in the Collateral and the rights and remedies of Agent and Lenders hereunder,
under the other Financing Agreements and applicable law, shall remain in effect
until all such Obligations have been fully and finally discharged and paid and
Lenders have no further obligations hereunder (following which all securing
interests, liens and the like shall be released).  Accordingly, each Borrower
and Guarantor waives any rights it may have under the UCC to demand the filing
of termination statements with respect to the Collateral and Agent shall not be
required to send such termination statements to any Borrower or Guarantor, or to
file them with any filing office, unless and until this Agreement and all
Commitments of all Lenders shall have been terminated in accordance with its
terms and all Obligations paid and satisfied in full in immediately available
funds.

 

14.2         Interpretative Provisions.

 

(a)           All terms used herein which are defined in Article 1, Article 8 or
Article 9 of the UCC shall have the meanings given therein unless otherwise
defined in this Agreement.

 

139

--------------------------------------------------------------------------------


 

(b)           All references to the plural herein shall also mean the singular
and to the singular shall also mean the plural unless the context otherwise
requires.

 

(c)           All references to any Borrower, any Guarantor, any Obligor, Agent
and any Lender pursuant to the definitions set forth in the recitals hereto, or
to any other person herein, shall include their respective successors and
assigns.

 

(d)           The words “hereof”, “herein”, “hereunder”, “this Agreement” and
words of similar import when used in this Agreement and any of the other
Financing Agreements shall refer to this Agreement and such Financing Agreement
as a whole and not any particular provision hereof or thereof and as this
Agreement or such Financing Agreements now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

(e)           The word “including” when used in this Agreement shall mean
“including, without limitation”.

 

(f)            An Event of Default shall exist or continue or be continuing
until such Event of Default is waived in accordance with Section 11.3 hereof or
is cured in a manner satisfactory to Agent, if such Event of Default is capable
of being cured as determined by Agent.

 

(g)           All references to the term “good faith” used herein when
applicable to Agent or any Lender shall mean, notwithstanding anything to the
contrary contained herein or in the UCC, honesty in fact in the conduct or
transaction concerned.  Borrowers shall have the burden of proving any lack of
good faith on the part of Agent or any Lender alleged by Borrowers at any time.

 

(h)           Any accounting term used in this Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations hereunder shall be computed
unless otherwise specifically provided herein, in accordance with GAAP as
consistently applied and using the same method for inventory valuation as used
in the preparation of the financial statements of Borrowers and Guarantors most
recently received by Agent prior to the date hereof.

 

(i)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including”.

 

(j)            Unless otherwise expressly provided herein, (i) references herein
to any agreement, document or instrument in this Agreement shall be deemed to
include all subsequent amendments, modifications, supplements, extensions,
renewals, restatements or replacements with respect thereto, but only to the
extent the same are not prohibited by the terms hereof or of any other Financing
Agreement, and (ii) references to any statute or regulation are to be construed
as including all statutory and regulatory provisions consolidating, amending,
replacing, recodifying, supplementing or interpreting the statute or regulation.

 

(k)           The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

 

140

--------------------------------------------------------------------------------


 

(l)            This Agreement and other Financing Agreements may use several
different limitations, tests or measurements to regulate the same or similar
matters.  All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.

 

(m)          This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties.  Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.

 

14.3         Notices. Except as otherwise provided herein, all notices, requests
and demands hereunder shall be in writing and deemed to have been given or
made:  if delivered in person, immediately upon delivery; if by telex, telegram
or facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next Business Day, one (1) Business Day after sending; and if by
certified mail, return receipt requested, five (5) days after mailing.  All
notices, requests and demands upon the parties are to be given to the following
addresses (or to such other address as any party may designate by notice in
accordance with this Section):

 

If to any Borrower or Guarantor:

 

Lerner New York, Inc.

450 West 33rd Street

New York, NY 10001

Attention: Chief Financial Officer

Telephone No.: (212) 884-2110

Telecopy No.: (212) 884-2103

and

Attention: General Counsel

Telephone No.: (212) 884-2122

Telecopy No.: (212) 884-2965

 

 

 

With a copy to:

 

Kirkland & Ellis LLP

Citigroup Center

601 Lexington Avenue

New York, NY 10022

Attention: Ellen M. Snare

Telephone No.: (212) 446-4800

Telecopy No.: (212) 446-4900

 

 

 

If to Agent:

 

Wells Fargo Bank, National Association, as Agent

One Boston Place, 19th Floor

Boston, Massachusetts 02108

Attention: Ms. Danielle Baldinelli

Telephone No.: (617) 854-7238

Telecopy No.: (877) 353-3045

 

14.4         Partial Invalidity. If any provision of this Agreement is held to
be invalid

 

141

--------------------------------------------------------------------------------


 

or unenforceable, such invalidity or unenforceability shall not invalidate this
Agreement as a whole, but this Agreement shall be construed as though it did not
contain the particular provision held to be invalid or unenforceable and the
rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.

 

14.5         Confidentiality.

 

(a)           Agent and each Lender shall use all reasonable efforts to keep
confidential, in accordance with its customary procedures for handling
confidential information and safe and sound lending practices, any non-public
information supplied to it by any Borrower or Guarantor pursuant to this
Agreement which is clearly and conspicuously marked as confidential at the time
such information is furnished by any Borrower or Guarantor to Agent or such
Lender, provided, that, nothing contained herein shall limit the disclosure of
any such information: (i) to the extent required by statute, rule, regulation,
subpoena or court order, (ii) to bank examiners and other regulators, auditors
and/or accountants, in connection with any litigation to which Agent or such
Lender is a party, (iii) to any Lender or Participant (or prospective Lender or
Participant) or to any Affiliate of any Lender so long as such Lender or
Participant (or prospective Lender or Participant) or Affiliate shall have been
instructed to treat such information as confidential in accordance with this
Section 14.5, or (iv) to counsel for Agent or any Lender or Participant (or
prospective Lender or Participant).

 

(b)           In the event that Agent or any Lender receives a request or demand
to disclose any confidential information pursuant to any subpoena or court
order, Agent or such Lender, as the case may be, agrees (i) to the extent
permitted by applicable law or if permitted by applicable law, to the extent
Agent or such Lender determines in good faith that it will not create any risk
of liability to Agent or such Lender, Agent or such Lender will promptly notify
Borrowers of such request so that Borrowers may seek a protective order or other
appropriate relief or remedy and (ii) if disclosure of such information is
required, disclose such information and, subject to reimbursement by Borrowers
of Agent’s or such Lender’s expenses, cooperate with Borrowers in the reasonable
efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to such portion of the disclosed information which
Borrowers so designate, to the extent permitted by applicable law or if
permitted by applicable law, to the extent Agent or such Lender determines in
good faith that it will not create any risk of liability to Agent or such
Lender.

 

(c)           In no event shall this Section 14.5 or any other provision of this
Agreement, any of the other Financing Agreements or applicable law be deemed:
(i) to apply to or restrict disclosure of information that has been or is made
public by any Borrower or Guarantor or any third party or otherwise becomes
generally available to the public other than as a result of a disclosure in
violation hereof, (ii) to apply to or restrict disclosure of information that
was or becomes available to Agent or any Lender (or any Affiliate of any Lender)
on a non-confidential basis from a person other than a Borrower or Guarantor,
(iii) to require Agent or any Lender to return any materials furnished by any
Borrower or Guarantor to Agent or a Lender or prevent Agent or a Lender from
responding to routine informational requests in accordance with the Code of
Ethics for the Exchange of Credit Information promulgated by The Robert Morris
Associates or other applicable industry standards relating to the exchange of
credit information.  The obligations of Agent and Lenders under this
Section 14.5 shall supersede and replace the

 

142

--------------------------------------------------------------------------------


 

obligations of Agent and Lenders under any confidentiality letter signed prior
to the date hereof.

 

14.6         Successors. This Agreement, the other Financing Agreements and any
other document referred to herein or therein shall be binding upon and inure to
the benefit of and be enforceable by Agent, Lenders, Bank Product Providers,
Borrowers, Guarantors and their respective successors and assigns, except that
no Borrower or Guarantor may assign its rights under this Agreement, the other
Financing Agreements and any other document referred to herein or therein
without the prior written consent of Agent and Lenders.  Any such purported
assignment without such express prior written consent shall be void.  No Lender
may assign its rights and obligations under this Agreement without the prior
written consent of Agent, except as provided in Section 14.7 below.  The terms
and provisions of this Agreement and the other Financing Agreements are for the
purpose of defining the relative rights and obligations of Borrowers,
Guarantors, Agent and Lenders with respect to the transactions contemplated
hereby and there shall be no third party beneficiaries of any of the terms and
provisions of this Agreement or any of the other Financing Agreements.

 

14.7         Assignments; Participations.

 

(a)           Each Lender may, with the prior written consent of Agent, assign
all or, if less than all, a portion equal to at least $10,000,000 in the
aggregate for the assigning Lender, of such rights and obligations under this
Agreement to one or more Eligible Transferees or Approved Funds (but not
including for this purpose any assignments in the form of a participation), each
of which assignees shall become a party to this Agreement as a Lender by
execution of an Assignment and Acceptance; provided, that, such transfer or
assignment will not be effective until:  (i) it is recorded by Agent on the
Register; and (ii) Agent shall have received for its sole account payment of a
processing fee from the assigning Lender or the assignee in the amount of
$5,000.  Anything contained in this Section 14.7 hereof to the contrary
notwithstanding, the consent of Borrowers or Agent shall not be required, the
minimum assignment amount shall not be applicable, an Assignment and Acceptance
shall not be required to be delivered to, accepted by or recorded by Agent on
the Register in order to be effective, valid, binding and enforceable and
payments of the processing fee shall not be required if  such assignment is in
connection with any merger, consolidation, sale, transfer, or other disposition
of all or any substantial portion of the business or loan portfolio of a Lender;
provided, that Borrowers and Agent may continue to deal solely and directly with
the assigning Lender in connection with the interest so assigned until such time
as written notice of such assignment shall have been delivered by the assigning
Lender or the assignee to Agent.

 

(b)           Agent, acting for this purpose only as agent of Borrowers, shall
maintain a register of the names and addresses of Lenders, their Commitments and
the principal amount of their Loans (the “Register”); provided, that, in the
case of an assignment or delegation covered by Section 14.7(a) hereof, which is
not reflected in the Register, the assigning Lender shall maintain a comparable
register (the “Lender Register”) on behalf of Borrowers.  Agent shall also
maintain a copy of each Assignment and Acceptance delivered to and accepted by
it and shall modify the Register to give effect to each Assignment and
Acceptance.  The entries in the Register and Lender Register shall be conclusive
and binding for all purposes, absent manifest error, and Borrowers, Guarantors,
Agent and Lenders may treat each Person whose name is recorded in the Register
or Lender Register as a Lender hereunder for all purposes of

 

143

--------------------------------------------------------------------------------


 

this Agreement.  The Register and Lender Register shall be available for
inspection by Borrowers and any Lender at any reasonable time and from time to
time upon reasonable prior notice.  This Section 14.6(b) shall be construed so
that the Loans and Commitments are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(c)           If required under Section 14.7 hereof, upon such execution,
delivery, acceptance and recording, and otherwise from and after the effective
date specified in each Assignment and Acceptance, (i) the assignee thereunder
shall be a party hereto and to the other Financing Agreements and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations (including, without
limitation, the obligation to participate in Letter of Credit Accommodations) of
a Lender hereunder and thereunder and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement.

 

(d)           By execution and delivery to each other of an Assignment and
Acceptance, the assignor and assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any of the other Financing Agreements or the execution, legality,
enforceability, genuineness, sufficiency or value of this Agreement or any of
the other Financing Agreements furnished pursuant hereto, (ii) the assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Borrower, any Guarantor or any of
their respective Subsidiaries or the performance or observance by any Borrower
or any Guarantor of any of the Obligations; (iii) such assignee confirms that it
has received a copy of this Agreement and the other Financing Agreements,
together with such other documents and information it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance, (iv) such assignee will, independently and without reliance upon the
assigning Lender, Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Financing
Agreements, (v) such assignee appoints and authorizes Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement and the
other Financing Agreements as are delegated to Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto, and
(vi) such assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement and the other
Financing Agreements are required to be performed by it as a Lender.  Agent and
Lenders may furnish any information concerning any Borrower or any Guarantor in
the possession of Agent or any Lender from time to time to assignees and
Participants.

 

(e)           Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Financing Agreements (including, without limitation, all
or a portion of its Commitment and the Loans owing to it and its participation
in the Letter of Credit Accommodations, without the consent of Agent or the
other Lenders); provided, that, (i) such Lender’s obligations under this

 

144

--------------------------------------------------------------------------------

 

Agreement (including, without limitation, its Commitment hereunder) and the
other Financing Agreements shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and Borrowers, the other Lenders and Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Agreements, (iii) the
Participant shall not have any rights under this Agreement or any of the other
Financing Agreements (the Participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the Participant relating thereto) and all amounts payable by
Borrowers or any Guarantor hereunder (including any amounts payable under
Sections 3.3, 3.4, 3.5 and 3.6 hereof) shall be determined as if such Lender had
not sold such participation.

 

(f)            Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans hereunder to a Federal Reserve Bank in support of
borrowings made by such Lenders from such Federal Reserve Bank.  Borrowers
hereby acknowledge that the Lenders and their Affiliates may sell or securitize
the Loans (a “Securitization”) through the pledge of the Loans as collateral
security for loans to the Lenders or their Affiliates or through the sale of the
Loans or the issuance of direct or indirect interests in the Loans, which loans
to the Lenders or their Affiliates or direct or indirect interests will be rated
by Moody’s, Standard & Poor’s or one or more other rating agencies (the “Rating
Agencies”).  Borrowers shall cooperate with the Lenders and their Affiliates to
effect the Securitization including, without limitation, by (a) amending this
Agreement and the other Financing Agreements, and executing such additional
documents, as reasonably requested by the Lenders in connection with the
Securitization, provided that (i) any such amendment or additional documentation
does not impose material additional costs on the Borrowers and (ii) any such
amendment or additional documentation does not materially adversely affect the
rights, or materially increase the obligations, of the Borrowers under the
Financing Agreements or change or affect in a manner adverse to the Borrowers
the financial terms of the Loans, (b) providing such information as may be
reasonably requested by the Lenders in connection with the rating of the Loans
or the Securitization, and (c) providing in connection with any rating of the
Loans a certificate (i) agreeing to indemnify the Lenders and their Affiliates,
any of the Rating Agencies, or any party providing credit support or otherwise
participating in the Securitization (collectively, the “Securitization Parties”)
for any losses, claims, damages or liabilities (the “Liabilities”) to which the
Lenders, their Affiliates or such Securitization Parties may become subject
insofar as the Liabilities arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any Financing
Agreement or in any writing delivered by or on behalf of any Borrower or
Guarantor to the Lenders in connection with any Financing Agreement or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and such indemnity shall survive any transfer by the Lenders or
their successors or assigns of the Loans and (ii) agreeing to reimburse the
Lenders and their Affiliates for any legal or other expenses reasonably incurred
by such Persons in connection with defending the Liabilities.

 

(g)           Borrowers shall assist Agent or any Lender permitted to sell
assignments or participations under this Section 14.7 in whatever manner
reasonably necessary in order to enable or effect any such assignment or
participation, including (but not limited to)

 

145

--------------------------------------------------------------------------------


 

the execution and delivery of any and all agreements, notes and other documents
and instruments as shall be requested and the delivery of informational
materials, appraisals or other documents for, and the participation of relevant
management in meetings and conference calls with, potential Lenders or
Participants.  Borrowers shall certify the correctness, completeness and
accuracy, in all material respects, of all descriptions of Borrowers and their
affairs provided, prepared or reviewed by Borrowers that are contained in any
selling materials and all other information provided by it and included in such
materials.

 

14.8         Entire Agreement. This Agreement, the other Financing Agreements,
any supplements hereto or thereto, and any instruments or documents delivered or
to be delivered in connection herewith or therewith represents the entire
agreement and understanding concerning the subject matter hereof and thereof
between the parties hereto, and supersede all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written.  In the event of any inconsistency between the
terms of this Agreement and any schedule or exhibit hereto, the terms of this
Agreement shall govern.

 

14.9         Patriot Act.  Agent and each Lender hereby notifies Borrowers and
Guarantors that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies Borrowers and
Guarantors, which information includes the name and address of each Borrower and
Guarantor and other information that will allow Agent or such Lender to identify
Borrowers and Guarantors in accordance with the Patriot Act.  In addition, if
Agent or a Lender is required by law or regulation or internal policies to do
so, it shall have the right to periodically conduct (a) Patriot Act searches,
OFAC/PEP searches, and customary individual background checks for any Borrower
or Guarantor and (b) OFAC/PEP searches and customary individual  background
checks for the senior management and key principals of any Borrower and
Guarantor, and any Borrower and each Guarantor agrees to cooperate in respect of
the conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall be payable by Borrowers to Agent or such Lender
hereunder and shall be for the account of Borrowers.  Borrowers and Guarantors
are hereby advised that any Loans or Letter of Credit Accommodations hereunder
are subject to satisfactory results of such verification.

 

14.10       Counterparts, Etc. This Agreement or any of the other Financing
Agreements may be executed in any number of counterparts, each of which shall be
an original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile shall have the same force and effect
as the delivery of an original executed counterpart of this Agreement or any of
such other Financing Agreements.  Any party delivering an executed counterpart
of any such agreement by telefacsimile shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.

 

SECTION 15.        ACKNOWLEDGMENT AND RESTATEMENT

 

15.1         Existing Obligations. Each Borrower and Guarantor hereby
acknowledges, confirms and agrees that, as of the close of business on August 9,
2011,

 

146

--------------------------------------------------------------------------------


 

Borrowers are indebted to Agent and Lenders in respect of Loans under the
Existing Loan Agreement in the aggregate principal amount of $4,500,000 and
Existing Letters of Credit under the Existing Loan Agreement in the aggregate
principal amount of $7,725,141.45, in each case together with all interest
accrued and accruing thereon (to the extent applicable), and all fees, costs,
expenses and other charges relating thereto, all of which are unconditionally
owing by Borrowers and Guarantors to Agent and Lenders, without offset, defense
or counterclaim of any kind, nature or description whatsoever.

 

15.2         Acknowledgment of Security Interests. Each Borrower and Guarantor
hereby acknowledges, confirms and agrees that Agent, for itself and the ratable
benefit of the Lenders and the Bank Product Providers, shall continue to have a
security interest in and lien upon the Collateral heretofore granted to Agent
pursuant to the Existing Financing Agreements to secure the Obligations, as well
as any Collateral granted to Agent under this Agreement or under any of the
other Financing Agreements or otherwise granted to or held by Agent or any
Lender.  The liens and security interests of Agent in the Collateral shall be
deemed to be continuously granted and perfected from the earliest date of the
granting and perfection of such liens and security interests to Agent, whether
under the Existing Financing Agreements, this Agreement or any of the other
Financing Agreements.

 

15.3         Acknowledgment of Security Interests. Each Borrower and Guarantor
hereby acknowledges, confirms and agrees that Agent, for itself and the ratable
benefit of the Lenders and the Bank Product Providers.

 

15.4         Existing Financing Agreements. Each Borrower and Guarantor hereby
acknowledges, confirms and agrees that: (a) the Existing Financing Agreements
have been duly executed and delivered by such Borrower and Guarantor and are in
full force and effect as of the date hereof and (b) the agreements and
obligations of such Borrower and Guarantor contained in the Existing Financing
Agreements constitute the legal, valid and binding obligations of such Borrower
and Guarantor enforceable against each of them in accordance with their
respective terms and such Borrower and Guarantor has no valid defense to the
enforcement of such obligations and (c) Agent, on behalf of Lenders and Bank
Product Providers, is entitled to all of the rights and remedies provided for in
favor of Agent, Lenders and Bank Product Providers in the Existing Financing
Agreements, as amended and restated by this Agreement.

 

15.5         Restatement. Except as otherwise stated in Section 15.2 hereof and
this Section 15.5, as of the date hereof, the terms, conditions, agreements,
covenants, representations and warranties set forth in the Existing Financing
Agreements are hereby amended and restated in their entirety, and as so amended
and restated, replaced and superseded, by the terms, conditions, agreements,
covenants, representations and warranties set forth in this Agreement and the
other Financing Agreements.  The amendment and restatement contained herein
shall not, in any manner, be construed to constitute payment of, or impair,
limit, cancel or extinguish, or constitute a novation in respect of, the
Indebtedness and other obligations and liabilities of Borrowers or Guarantors
evidenced by or arising under the Existing Financing Agreements, and the liens
and security interests of Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers, in the Collateral (as such term is
defined herein) securing such Indebtedness and other obligations and
liabilities, which shall not in any manner be impaired, limited, terminated,
waived or released, but shall continue in full force and effect in favor of

 

147

--------------------------------------------------------------------------------


 

Agent, for itself and the ratable benefit of the Lenders and the Bank Product
Providers.  The principal amount of the Loans and the amount of the Existing
Letters of Credit outstanding as of the date hereof under the Existing Financing
Agreements shall be allocated to the Loans and Letter of Credit Accommodations
hereunder in such manner and in such amounts as Agent shall determine.

 

15.6         Release. Each Borrower and Guarantor, for itself and its successors
and assigns, does hereby remise, release, discharge and hold Agent, Lenders,
Bank Product Providers, and their respective officers, directors, agents and
employees and their respective predecessors, successors and assigns harmless
from all claims, demands, debts, sums of money, accounts, damages, judgments,
financial obligations, actions, causes of action, suits at law or in equity, of
any kind or nature whatsoever, whether or not now existing or known, which any
Borrower, any Guarantor or their respective successors or assigns has had or may
now or hereafter claim to have against Agent, any Lender, any Bank Product
Provider or their respective officers, directors, agents and employees and their
respective predecessors, successors and assigns in any way arising from or
connected with the Existing Financing Agreements or the arrangements set forth
therein or transactions thereunder up to and including the date hereof, except
to the extent Borrowers shall notify Agent in writing of any specific exceptions
to charges for interest, fees, costs and expenses set forth in the most recent
monthly statement of Borrowers’ loan accounts sent by Agent to Borrowers prior
to the date hereof pursuant to the Existing Financing Agreements within thirty
(30) days after the date hereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

148

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

BORROWERS

 

 

 

 

 

LERNER NEW YORK, INC.

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

EVP, CFO, Treasurer and Secretary

 

 

 

 

 

 

 

LERNCO, INC.

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

President

 

 

 

 

 

 

 

LERNER NEW YORK OUTLET, INC.

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

EVP, CFO and Treasurer

 

 

 

 

 

 

 

GUARANTORS

 

 

 

 

 

NEW YORK & COMPANY, INC.

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

EVP, CFO, Treasurer and Secretary

 

 

 

 

 

 

NEVADA RECEIVABLE FACTORING, INC.

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

President and CFO

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 

 

[Signature Page to Third Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

LERNER NEW YORK HOLDING, INC.

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

EVP, CFO, Treasurer and Secretary

 

 

 

 

 

 

 

LERNER NEW YORK GC, LLC

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

President

 

 

 

 

 

 

 

NEW YORK & COMPANY STORES, INC.

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

Treasurer

 

 

 

 

 

AGENTS

 

 

 

 

 

WELLS FARGO, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

 

By:

/s/ Danielle Baldinelli

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 

 

[Signature Page to Third Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

LENDERS

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ Danielle Baldinelli

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

[Signature Page to Third Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT A
TO
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

 

FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of                           , 20     is made between
                                                 (the “Assignor”) and
                                         (the “Assignee”).  Initially
capitalized terms used herein without definitions shall have the meanings given
in the Loan Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Wells Fargo Capital Finance, LLC, as arranger, Wells Fargo, National
Association, in its capacity as agent pursuant to the Loan Agreement (as
hereinafter defined) acting for and on behalf of the Persons which are parties
thereto as lenders (in such capacity, “Agent”), and the Persons which are
parties to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”) have entered or are about to enter into financing
arrangements pursuant to which Agent and Lenders may make loans and, with regard
to Lenders only, provide other financial accommodations to Lerner New York, Inc.
(“Lerner”), Lernco, Inc. (“Lernco”), and Lerner New York Outlet, Inc. (“Lerner
Outlet” and together with Lerner, “Borrowers” and individually each a
“Borrower”) as set forth in the Third Amended and Restated Loan and Security
Agreement, dated August 10, 2011, by and among Borrowers, certain of their
affiliates, Agent, and Lenders (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”), and the other agreements, documents and instruments referred
to therein or at any time executed and/or delivered in connection therewith or
related thereto (all of the foregoing, together with the Loan Agreement, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Financing Agreements”);

 

WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Revolving Loans (the “Committed Revolving Loans”) to Borrowers in an aggregate
amount not to exceed                              Dollars ($                  )
(the “Commitment”);

 

WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights and
obligations of Assignor under the Loan Agreement in respect of its Commitment in
an amount equal to $                             (the “Assigned Commitment
Amount”) on the terms and subject to the conditions set forth herein and
Assignee wishes to accept assignment of such rights and to assume such
obligations from Assignor on such terms and subject to such conditions;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

A-1

--------------------------------------------------------------------------------


 

1.               Assignment and Acceptance.

 

(a)          Subject to the terms and conditions of this Assignment and
Acceptance, Assignor hereby sells, transfers and assigns to Assignee, and
Assignee hereby purchases, assumes and undertakes from Assignor, without
recourse and without representation or warranty (except as provided in this
Assignment and Acceptance) an interest in (i) the Commitment and each of the
Committed Revolving Loans of Assignor and (ii) all related rights, benefits,
obligations, liabilities and indemnities of the Assignor under and in connection
with the Loan Agreement and the other Financing Agreements, so that after giving
effect thereto, the Commitment of Assignee shall be as set forth below and the
Pro Rata Share of Assignee shall be                (    %).

 

(b)         With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Loan Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Loan Agreement, including the requirements concerning confidentiality and
the payment of indemnification, with a Commitment in an amount equal to the
Assigned Commitment Amount.  Assignee agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Agreement
are required to be performed by it as a Lender.  It is the intent of the parties
hereto that the Commitment of Assignor shall, as of the Effective Date, be
reduced by an amount equal to the Assigned Commitment Amount and Assignor shall
relinquish its rights and be released from its obligations under the Loan
Agreement to the extent such obligations have been assumed by Assignee;
provided, that, Assignor shall not relinquish its rights under Sections 2.1,
6.4, 6.9 and 6.10 of the Loan Agreement to the extent such rights relate to the
time prior to the Effective Date.

 

(c)          After giving effect to the assignment and assumption set forth
herein, on the Effective Date Assignee’s Commitment will be
                         Dollars ($              ).

 

(d)         After giving effect to the assignment and assumption set forth
herein, on the Effective Date Assignor’s Commitment will be
                         Dollars ($              ) (as such amount may be
further reduced by any other assignment by Assignor on or after the date
hereof).

 

2.               Payments.

 

(a)          As consideration for the sale, assignment and transfer contemplated
in Section 1 hereof, Assignee shall pay to Assignor on the Effective Date in
immediately available funds an amount equal to                          Dollars
($              ), representing Assignee’s Pro Rata Share of the amount owed by
Borrowers with respect to the Committed Revolving Loans assigned hereunder.

 

(b)         Assignee shall pay to Agent the processing fee in the amount
specified in Section 14.7(a) of the Loan Agreement.

 

3.               Reallocation of Payments.  Any interest, fees and other
payments accrued to the Effective Date with respect to the Commitment, Committed
Revolving Loans and outstanding Letter of Credit Accommodations shall be for the
account of Assignor.  Any interest, fees and other payments accrued on and after
the Effective Date with respect to the Assigned Commitment Amount shall be for
the account of Assignee.  Each of Assignor and Assignee

 

A-2

--------------------------------------------------------------------------------


 

agrees that it will hold in trust for the other party any interest, fees and
other amounts which it may receive to which the other party is entitled pursuant
to the preceding sentence and pay to the other party any such amounts which it
may receive promptly upon receipt.

 

4.               Independent Credit Decision.  Assignee acknowledges that it has
received a copy of the Loan Agreement and the Schedules and Exhibits thereto,
together with copies of the most recent financial statements of the Borrowers
and their Subsidiaries, and such other documents and information as it has
deemed appropriate to make its own credit and legal analysis and decision to
enter into this Assignment and Acceptance and  agrees that it will,
independently and without reliance upon Assignor, Agent or any Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit and legal decisions in taking or not taking
action under the Loan Agreement.

 

5.               Effective Date; Notices.

 

(a)          As between Assignor and Assignee, the effective date for this
Assignment and Acceptance shall be                               , 20     (the
“Effective Date”); provided, that, the following conditions precedent have been
satisfied on or before the Effective Date:

 

(i)                       this Assignment and Acceptance shall be executed and
delivered by Assignor and Assignee;

 

(ii)                    the consent of Agent as required for an effective
assignment of the Assigned Commitment Amount by Assignor to Assignee shall have
been duly obtained and shall be in full force and effect as of the Effective
Date;

 

(iii)                 written notice of such assignment, together with payment
instructions, addresses and related information with respect to Assignee, shall
have been given to Borrowers and Agent;

 

(iv)                Assignee shall pay to Assignor all amounts due to Assignor
under this Assignment and Acceptance; and

 

(v)                   the processing fee referred to in Section 2(b) hereof
shall have been paid to Agent.

 

(b)         Promptly following the execution of this Assignment and Acceptance,
Assignor shall deliver to Borrowers and Agent for acknowledgment by Agent, a
Notice of Assignment in the form attached hereto as Schedule 1.

 

6.               Agent.[INCLUDE ONLY IF ASSIGNOR IS AN AGENT]

 

(a)          Assignee hereby appoints and authorizes Wells Fargo Bank, National
Association in its capacity as Agent to take such action as agent on its behalf
to exercise such powers under the Loan Agreement as are delegated to Agent by
Lenders pursuant to the terms of the Loan Agreement.

 

(b)         Assignee shall assume no duties or obligations held by Assignor in
its capacity as

 

A-3

--------------------------------------------------------------------------------


 

[Agent under the Loan Agreement.]

 

7.               Withholding Tax.  Assignee (a) represents and warrants to
Assignor, Agent and Borrowers that under applicable law and treaties no tax will
be required to be withheld by Assignee, Agent or Borrowers with respect to any
payments to be made to Assignee hereunder or under any of the Financing
Agreements,  (b) agrees to furnish (if it is organized under the laws of any
jurisdiction other than the United States or any State thereof) to Agent and
Borrowers prior to the time that Agent or Borrowers are required to make any
payment of principal, interest or fees hereunder, duplicate executed originals
of either U.S. Internal Revenue Service Form W-8ECI or U.S. Internal Revenue
Service Form W-8BEN (wherein Assignee claims entitlement to the benefits of a
tax treaty that provides for a complete exemption from U.S. federal income
withholding tax on all payments hereunder) and agrees to provide new Forms
W-8ECI or W-8BEN upon the expiration of any previously delivered form or
comparable statements in accordance with applicable U.S. law and regulations and
amendments thereto, duly executed and completed by Assignee, and (c) agrees to
comply with all applicable U.S. laws and regulations with regard to such
withholding tax exemption.

 

8.               Representations and Warranties.

 

(a)          Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any security interest, lien, encumbrance or other
adverse claim, (ii) it is duly organized and existing and it has the full power
and authority to take, and has taken, all action necessary to execute and
deliver this Assignment and Acceptance and any other documents required or
permitted to be executed or delivered by it in connection with this Assignment
and Acceptance and to fulfill its obligations hereunder, (iii) no notices to, or
consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution, delivery and performance
of this Assignment and Acceptance, and apart from any agreements or undertakings
or filings required by the Loan Agreement, no further action by, or notice to,
or filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

 

(b)         Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or any of the other Financing
Agreements or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto.  Assignor makes no representation or warranty in
connection with, and assumes no responsibility with respect to, the solvency,
financial condition or statements of Borrowers, or the performance or observance
by Borrowers or any other Person, of any of its respective obligations under the
Loan Agreement or any other instrument or document furnished in connection
therewith.

 

(c)          Assignee represents and warrants that (i) it is duly organized and
existing and it

 

A-4

--------------------------------------------------------------------------------


 

has full power and authority to take, and has taken, all action necessary to
execute and deliver this Assignment and Acceptance and any other documents
required or permitted to be executed or delivered by it in connection with this
Assignment and Acceptance, and to fulfill its obligations hereunder, (ii) no
notices to, or consents, authorizations or approvals of, any Person are required
(other than any already given or obtained) for its due execution, delivery and
performance of this Assignment and Acceptance, and apart from any agreements or
undertakings or filings required by the Loan Agreement, no further action by, or
notice to, or filing with, any Person is required of it for such execution,
delivery or performance; and (v) this Assignment and Acceptance has been duly
executed and delivered by it and constitutes the legal, valid and binding
obligation of Assignee, enforceable against Assignee in accordance with the
terms hereof, subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights to general equitable principles.

 

9.               Further Assurances.  Assignor and Assignee each hereby agree to
execute and deliver such other instruments, and take such other action, as
either party may reasonably request in connection with the transactions
contemplated by this Assignment and Acceptance, including the delivery of any
notices or other documents or instruments to Borrowers or Agent, which may be
required in connection with the assignment and assumption contemplated hereby.

 

10.         Miscellaneous.

 

(a)          Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto.  No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other for further breach thereof.

 

(b)         All payments made hereunder shall be made without any set-off or
counterclaim.

 

(c)          Assignor and Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.

 

(d)         This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

(e)          THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.  Assignor and Assignee each
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
court sitting in New York County, New York over any suit, action or proceeding
arising out of or relating to this Assignment and Acceptance and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State or Federal court.  Each party to this
Assignment and Acceptance hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.

 

A-5

--------------------------------------------------------------------------------


 

(f)            ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE LOAN AGREEMENT, ANY OF THE OTHER FINANCING
AGREEMENTS OR ANY RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, OR STATEMENTS (WHETHER ORAL OR WRITTEN).

 

A-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

 

 

 

[ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

A-7

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

NOTICE OF ASSIGNMENT AND ACCEPTANCE

 

 

                           , 20     

 

Wells Fargo Bank, National Association

One Boston Place, 19th Floor

Boston, Massachusetts 02108

Attn.: Portfolio Manager-Lerner New York, Inc.

 

Ladies and Gentlemen:

 

Wells Fargo Capital Finance, LLC, as arranger, Wells Fargo Bank, National
Association, in its capacity as agent pursuant to the Loan Agreement (as
hereinafter defined) acting for and on behalf of the Persons which are parties
thereto as lenders (in such capacity, “Agent”), and the Persons which are
parties to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”) have entered or are about to enter into financing
arrangements pursuant to which Agent and Lenders may make loans and, with regard
to Lenders only, provide other financial accommodations, to Lerner New
York, Inc. (“Lerner”), Lernco, Inc. (“Lernco”), and Lerner New York Outlet, Inc.
(“Lerner Outlet” and together with Lerner, “Borrowers” and individually each a
“Borrower”) as set forth in the Third Amended and Restated Loan and Security
Agreement, dated August 10, 2011, by and among Borrowers, certain of their
affiliates, Agent and Lenders (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”), and the other agreements, documents and instruments referred
to therein or at any time executed and/or delivered in connection therewith or
related thereto (all of the foregoing, together with the Loan Agreement, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Financing Agreements”).  Capitalized terms not otherwise defined herein shall
have the respective meanings ascribed thereto in the Loan Agreement.

 

We hereby give you notice of, and request your consent to, the assignment by
                                                     (the “Assignor”) to
                                                       (the “Assignee”) such
that after giving effect to the assignment Assignee shall have an interest equal
to                  (    %) of the Commitments pursuant to the Assignment and
Acceptance Agreement attached hereto (the “Assignment and Acceptance”).  We
understand that the Assignor’s Commitment shall be reduced by
                     Dollars ($                  ), as the same may be further
reduced by other assignments on or after the date hereof.

 

Assignee agrees that, upon receiving the consent of Agent to such assignment,
Assignee will be bound by the terms of the Loan Agreement as fully and to the
same extent as if the Assignee were the Lender originally holding such interest
under the Loan Agreement.

 

The following administrative details apply to Assignee:

 

A-8

--------------------------------------------------------------------------------


 

(A)

Notice address:

 

 

 

 

 

 

Assignee name:

 

 

 

Address:

 

 

 

Attention:

 

 

 

Telephone:

 

 

 

Telecopier:

 

 

 

 

 

(B)

Payment instructions:

 

 

 

 

 

 

 

Account No.:

 

 

 

At:

 

 

 

Reference:

 

 

 

Attention:

 

 

 

You are entitled to rely upon the representations, warranties and covenants of
each of Assignor and Assignee contained in the Assignment and Acceptance.

 

A-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.

 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ACKNOWLEDGED AND ASSIGNMENT

 

 

 

CONSENTED TO:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

as Agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

A-10

--------------------------------------------------------------------------------

 

EXHIBIT B

TO

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

 

Form of Borrowing Base Certificate

 

 

See attached.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C
TO
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

 

Form of Compliance Certificate

 

COMPLIANCE CERTIFICATE

 

 

To Wells Fargo Bank, National Association

One Boston Place, 19th Floor

Boston, Massachusetts 02108

 

Ladies and Gentlemen:

 

Each of the undersigned hereby certifies to you pursuant to Section 9.6(a) of
the Loan Agreement (as defined below) as follows:

 

1.               HE/SHE IS THE DULY ELECTED CHIEF FINANCIAL OFFICER OR OTHER
ELECTED OFFICER ACCEPTABLE TO AGENT (AS DEFINED BELOW) OF EACH BORROWER (AS
DEFINED BELOW) WITH RESPECT TO WHICH SUCH PERSON HAS EXECUTED THIS DOCUMENT. 
CAPITALIZED TERMS USED HEREIN WITHOUT DEFINITION SHALL HAVE THE MEANINGS GIVEN
TO SUCH TERMS IN THE THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT,
DATED AUGUST 10, 2011 (AS THE NOW EXISTS OR MAY HEREAFTER BE AMENDED, MODIFIED,
SUPPLEMENTED, EXTENDED, RENEWED, RESTATED OR REPLACED, THE “LOAN AGREEMENT”), BY
AND AMONG WELLS FARGO  CAPITAL FINANCE, LLC, AS ARRANGER, WELLS FARGO BANK,
NATIONAL ASSOCIATION, AS AGENT FOR THE PERSONS PARTY THERETO AS LENDERS (IN SUCH
CAPACITY, “AGENT”), THE PERSONS PARTY THERETO AS LENDERS (COLLECTIVELY,
“LENDERS”), LERNER NEW YORK, INC. (“LERNER”), LERNCO, INC. (“LERNCO”), AND
LERNER NEW YORK OUTLET, INC. (“LERNER OUTLET” AND TOGETHER WITH LERNER AND
LERNCO, COLLECTIVELY, “BORROWERS” AND INDIVIDUALLY EACH A “BORROWER”) AND THE
OTHER PARTIES THERETO.

 

2.               He/She has reviewed the terms of the Loan Agreement, and has
made, or has caused to be made under his/her supervision, a review in reasonable
detail of the transactions and the financial condition of Borrowers and their
Subsidiaries, during the immediately preceding fiscal month.

 

3.               The review described in Section 2 above did not disclose the
existence during or at the end of such fiscal month, and he/she has no knowledge
of the existence and continuance on the date hereof, of any condition or event
which constitutes a Default or an Event of Default, except as set forth on
Schedule I attached hereto.  Described on Schedule I attached hereto are the
exceptions, if any, to this Section 3 listing, in detail, the nature of the
condition or event, the

 

C-1

--------------------------------------------------------------------------------


 

period during which it has existed and the action which Borrowers or any Obligor
has taken, is taking, or proposes to take with respect to such condition or
event.

 

4.               He/She further certifies that, based on the review described in
Section 2 above, no Borrower or Guarantor has at any time during or at the end
of such fiscal month, except as specifically described on Schedule II attached
hereto or as permitted by the Loan Agreement, done any of the following:

 

(a)          Changed its corporate name, or transacted business under any trade
name, style, or fictitious name, other than those previously described to you
and set forth in the Financing Agreements.

 

(b)         Changed the location of its chief executive office, changed its
jurisdiction of incorporation, changed its type of organization or changed the
location of or disposed of any of its properties or assets (other than pursuant
to the sale of Inventory in the ordinary course of its business or as otherwise
permitted by Section 9.7 of the Loan Agreement), or established any new asset
locations.

 

(c)          Materially changed the terms upon which it sells goods (including
sales on consignment) or provides services, nor has any vendor or trade supplier
to any Borrower or any Guarantor during or at the end of such period materially
adversely changed the terms upon which it supplies goods to such Borrower or
such Guarantor.

 

(d)         Permitted or suffered to exist any security interest in or liens on
any of its properties, whether real or personal, other than as specifically
permitted in the Financing Agreements.

 

(e)          Received any notice of, or obtained knowledge of any of the
following not previously disclosed to Agent:  (i) the occurrence of any event
involving the release, spill or discharge of any Hazardous Material in violation
of applicable Environmental Law in a material respect or (ii) any investigation,
proceeding, complaint, order, directive, claims, citation or notice with respect
to: (A) any non-compliance with or violation of any applicable Environmental Law
by any Borrower or any Guarantor in any material respect or (B) the release,
spill or discharge of any Hazardous Material in violation of applicable
Environmental Law in a material respect or (C) the generation, use, storage,
treatment, transportation, manufacture, handling, production or disposal of any
Hazardous Materials in violation of applicable Environmental Laws in a material
respect or (D) any other environmental, health or safety matter, which has a
material adverse effect on any Borrower or any Guarantor or its business,
operations or assets or any properties at which such Borrower or such Guarantor
transported, stored or disposed of any Hazardous Materials.

 

(f)            Become aware of, obtained knowledge of, or received notification
of, any breach or violation of any material covenant contained in any instrument
or agreement in respect of Indebtedness for money borrowed by any Borrower or
any Guarantor.

 

5.               Attached hereto as Schedule III are the calculations used in
determining, as of the end of such fiscal month whether Borrowers are in
compliance with the covenants set forth in Section 9.17 of the Loan Agreement
for such fiscal month.

 

C-2

--------------------------------------------------------------------------------


 

The foregoing certifications are made and delivered this day of
                      , 20    .

 

 

 

Very truly yours,

 

 

 

 

 

 

LERNER NEW YORK, INC.

 

 

 

 

 

 

By:

 

 

 

Name: Sheamus Toal

 

 

Title: Executive Vice President,

 

 

Chief Financial Officer, Treasurer and Secretary

 

 

 

 

 

 

LERNCO, INC.

 

 

 

 

 

By:

 

 

 

Name: Sheamus Toal

 

 

Title: President

 

 

 

 

 

 

LERNER NEW YORK OUTLET, INC.

 

 

 

 

 

 

By:

 

 

 

Name: Sheamus Toal

 

 

Title: Executive Vice President,

 

 

Chief Financial Officer and Treasurer

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D
TO
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

 

Information Certificates

 

 

See Attached.

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E
TO
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Location of Inventory

 

See Attached.

 

E-1

--------------------------------------------------------------------------------

 

EXHIBIT F
TO
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Fiscal Year-End; First Quarter End; Second Quarter End

Third Quarter End and Fourth Quarter End

 

 

 

2010

 

2011

 

2012

 

2013

 

2014

 

2015

 

2016

Monthly Closing Dates:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

February

 

February 27, 2010

 

February 26, 2011

 

February 25, 2012

 

March 2, 2013

 

March 1, 2014

 

February 28, 2015

 

February 27, 2016

March

 

April 3, 2010

 

April 2, 2011

 

March 31, 2012

 

April 6, 2013

 

April 5, 2014

 

April 4, 2015

 

April 2, 2016

April

 

May 1, 2010

 

April 30, 2011

 

April 28, 2012

 

May 4, 2013

 

May 3, 2014

 

May 2, 2015

 

April 30, 2016

May

 

May 29, 2010

 

May 28, 2011

 

May 26, 2012

 

June 1, 2013

 

May 31, 2014

 

May 30, 2015

 

May 28, 2016

June

 

July 3, 2010

 

July 2, 2011

 

June 30, 2012

 

July 6, 2013

 

July 5, 2014

 

July 4, 2015

 

July 2, 2016

July

 

July 31, 2010

 

July 30, 2011

 

July 28, 2012

 

August 3, 2013

 

August 2, 2014

 

August 1, 2015

 

July 30, 2016

August

 

August 28, 2010

 

August 27, 2011

 

August 25, 2012

 

August 31, 2013

 

August 30, 2014

 

August 29, 2015

 

August 27, 2016

September

 

October 2, 2010

 

October 1, 2011

 

September 29, 2012

 

October 5, 2013

 

October 4, 2014

 

October 3, 2015

 

October 1, 2016

October

 

October 30, 2010

 

October 29, 2011

 

October 27, 2012

 

November 2, 2013

 

November 1, 2014

 

October 31, 2015

 

October 29, 2016

November

 

November 27, 2010

 

November 26, 2011

 

November 24, 2012

 

November 30, 2013

 

November 29, 2014

 

November 28, 2015

 

November 26, 2016

December

 

January 1, 2011

 

December 31, 2011

 

December 29, 2012

 

January 4, 2013

 

January 3, 2014

 

January 2, 2015

 

December 31, 2016

January

 

January 29, 2011

 

January 28, 2012

 

February 2, 2013

 

February 1, 2014

 

January 31, 2015

 

January 30, 2016

 

January 28, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quarterly Closing Dates:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Q1

 

May 1, 2010

 

April 30, 2011

 

April 28, 2012

 

May 4, 2013

 

May 3, 2014

 

May 2, 2015

 

April 30, 2016

Q2

 

July 31, 2010

 

July 30, 2011

 

July 28, 2012

 

August 3, 2013

 

August 2, 2014

 

August 1, 2015

 

July 30, 2016

Q3

 

October 30, 2010

 

October 29, 2011

 

October 27, 2012

 

November 2, 2013

 

November 1, 2014

 

October 31, 2015

 

October 29, 2016

Q4

 

January 29, 2011

 

January 28, 2012

 

February 2, 2013

 

February 1, 2014

 

January 31, 2015

 

January 30, 2016

 

January 28, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual Closing Dates:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fiscal 2010

 

January 29, 2011

 

 

 

 

 

 

 

 

 

 

 

 

Fiscal 2011

 

 

 

January 28, 2012

 

 

 

 

 

 

 

 

 

 

Fiscal 2012

 

 

 

 

 

February 2, 2013

 

 

 

 

 

 

 

 

Fiscal 2013

 

 

 

 

 

 

 

February 1, 2014

 

 

 

 

 

 

Fiscal 2014

 

 

 

 

 

 

 

 

 

January 31, 2015

 

 

 

 

Fiscal 2015

 

 

 

 

 

 

 

 

 

 

 

January 30, 2016

 

 

Fiscal 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

January 28, 2017

 

F-1

--------------------------------------------------------------------------------

 

EXHIBIT B to LOAN AGREEMENT

 

Lerner New York, Inc., Lernco, Inc. and Lerner New York Outlet, Inc.

 

 

 

 

 

 

Cert. #:

 

 

Updates Monthly: Due 15 Days After Month End (Populate Blue Font Only)

 

Date:

 

 

Updates Weekly: When Compliance Excess Availability is < 15% of Maximum Credit.
Due 3 Business Days after Week End

 

 

 

 

 

BORROWING BASE

 

Total Sell-Off Vendor Receivables

 

 

 

 

 

 

 

0

 

Total Damaged Goods Vendor Receivables

 

 

 

 

 

 

 

0

 

Less:

Accounts unpaid within 90 days of invoice date

 

 

 

 

 

 

 

0

 

 

Foreign receivables (outside US or Canada)

 

 

 

 

 

 

 

0

 

 

Progress billings

 

 

 

 

 

 

 

0

 

 

Government receivables

 

 

 

 

 

 

 

0

 

Eligible Sell-Off Vendor and Damaged Goods Vendor Receivables

 

 

 

 

 

 

 

0

 

Advance Rate

 

 

 

 

 

 

 

90.0

%

Sell-Off Vendor and Damaged Goods Vendor Receivable Availability (Capped at
$3.5MM)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

Total Credit Card Receivables (Visa/MC/Discover/Amex/PLCC)

 

 

 

 

 

 

 

0

 

Less:    Ineligibles (Amounts Unpaid in Excess of 10 Days)

 

 

 

 

 

 

 

0

 

Eligible Credit Card Receivables

 

 

 

 

 

 

 

0

 

Advance Rate

 

 

 

 

 

 

 

90.0

%

Eligible Credit Card Receivable Availability

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

Total Landed Inventory

 

 

 

 

 

 

 

0

 

Less:

Inventory Subject to Perfected Security Interest or Lien in Favor of Any Person
Other than Agent

 

 

 

 

 

 

 

0

 

 

Obsolete, Out-of-Season or Slow Moving

 

 

 

 

 

 

 

0

 

 

Damaged or Defective Inventory

 

 

 

 

 

 

 

0

 

 

Inventory returned by customer and not held for resale

 

 

 

 

 

 

 

0

 

 

Sample or display inventory

 

 

 

 

 

 

 

0

 

 

Return to vendor inventory

 

 

 

 

 

 

 

0

 

 

Inventory purchased or sold on consignment

 

 

 

 

 

 

 

0

 

 

Shrink

 

 

 

 

 

 

 

0

 

 

Total Ineligible Inventory

 

 

 

 

 

 

 

0

 

Eligible Inventory

 

 

 

 

 

 

 

0

 

Advance Rate:

 

 

 

 

 

 

 

 

 

 

December - April

 

85.0

%

 

 

 

 

 

 

 

May - November

 

85.4

%

 

 

 

 

85.4

%

Eligible Landed Inventory Availability

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

Total In-Transit Inventory

 

 

 

 

 

 

 

0

 

Less:

In transit inventory in possession of ineligible carrier

 

 

 

 

 

 

 

0

 

 

--------------------------------------------------------------------------------


 

 

Merchandise in-transit for more than 45 days (Foreign In-Transit) 15 days
(Domestic In-Transit)

 

 

 

 

 

 

 

0

 

 

Merchandise not consigned to company

 

 

 

 

 

 

 

0

 

 

Total ineligible in-transit inventory

 

 

 

 

 

 

 

0

 

Eligible In-Transit Inventory

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

Total In-Transit LC Inventory

 

 

 

 

 

 

 

0

 

Less:

In transit inventory in possession of ineligible carrier

 

 

 

 

 

 

 

0

 

 

Merchandise in-transit for more than 75 days

 

 

 

 

 

 

 

0

 

 

Merchandise not consigned to company

 

 

 

 

 

 

 

0

 

 

Total ineligible in-transit LC inventory

 

 

 

 

 

 

 

0

 

Eligible In-Transit LC Inventory

 

 

 

 

 

 

 

0

 

Advance Rate:

 

 

 

 

 

 

 

 

 

 

December - April

 

85.0

%

 

 

 

 

 

 

 

May - November

 

85.4

%

 

 

 

 

85.4

%

Eligible In-Transit Inventory & Eligible In-Transit LC Inventory Availability
(Capped at $10MM)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

Eligible Cash Collateral

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

Total Borrowing Base Availability Before Reserves

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

LESS:

Gift certificates/gift cards @ 51%

 

 

 

—

 

51.0

%

0

 

 

Merchandise credits @ 51%

 

 

 

—

 

51.0

%

0

 

 

Rent reserve (3 months rent for land lord lien states)

 

 

 

n/a

 

n/a

 

0

 

 

Payments owed to bailees, customs broker or freight forwards

 

 

 

—

 

0.8

%

0

 

 

Freight Reserve for In Transit & LC Inventory

 

 

 

—

 

5.76

%

0

 

 

Taxes or Other obligations for In Transit & LC Inventory

 

 

 

—

 

3.94

%

0

 

 

Customs & duty for In Transit & LC Inventory

 

 

 

—

 

18.71

%

0

 

 

Sub-total LC reserves for freight/duty/customs/taxes -(Capped at $1MM)

 

 

 

 

 

 

 

0

 

 

Other

 

 

 

 

 

 

 

0

 

 

Total Availability Reserves

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

Borrowing Base Availability After Reserves (Capped at $75MM)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

Reconciliation of Loan Balance

 

 

 

 

 

 

 

 

 

Principal Amount of Outstanding Loan for Prior Month

 

 

 

 

 

 

 

 

 

 

Less: Collections Since Prior Certificate

 

 

 

 

 

 

 

0

 

 

Add: Principal Amount of Loans Made Since Prior Certificate

 

 

 

 

 

 

 

0

 

 

Add: Wachovia Charges, Fees & Other

 

 

 

 

 

 

 

0

 

 

Current Principal Amount of Outstanding Loans

 

 

 

 

 

 

 

0

 

Total Standby Letters of Credit

 

 

 

 

 

 

 

0

 

Total Documentary Letters of Credit

 

 

 

 

 

 

 

0

 

Total Loans & Letters of Credit

 

 

 

 

 

 

 

0

 

 

--------------------------------------------------------------------------------


 

Total Compliance Excess Availability

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

Less: Trade Accounts Payable Outstanding in Excess of 45 Days

 

 

 

 

 

 

 

0

 

Less: Checks Outstanding in Excess of 45 Days

 

 

 

 

 

 

 

0

 

Excess Availability (subject to terms outlined in loan agreement)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

Less: Minimum Excess Availability Covenant (Greater of 10% of the Maximum Credit
or $7.5MM)

 

 

 

 

 

 

 

7,500,000

 

Excess Availability variance vs. Minimum Excess Availability Covenant

 

 

 

 

 

 

 

(7,500,000

)

 

The undersigned, an Authorized Person (as defined below) of each of Lerner New
York, Inc., Lernco, Inc. and Lerner New York Outlet, Inc. (“New York &
Company”), represents and warrants that (A) the information set forth above and
the supporting documentation and information delivered herewith (i) is true and
correct in all respects, (ii) has been prepared in accordance with the
requirements of that certain Third Amended & Restated Loan and Security
Agreement dated August 10, 2011, (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by, among others,
(1) New York & Company as Borrowers, (2) the Lenders party thereto, (3) Wells
Fargo Bank, National Association, as Agent (in such capacity, the “Agent”), and
(iii) is based on supporting documentation that is satisfactory to the Agent,
and (B) no Default or Event of Default (as such terms are defined in the Loan
Agreement) has occurred and is continuing.  As used herein, the term “Authorized
Person” means the chief financial officer or other designated senior officer of
New York & Company satisfactory to Agent.

 

Lerner New York, Inc., Lernco, Inc. and Lerner New York Outlet, Inc.

 

 

 

By:

 

 

Name:

Sheamus Toal

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

INFORMATION CERTIFICATE

 

OF

 

LERNCO, INC.

 

Dated: August 10, 2011

 

Wells Fargo Bank, National Association, as Agent

One Boston Place, 19th Floor

Boston, Massachusetts 02108

 

In order to assist you in the evaluation of the financing you are considering of
Lernco, Inc. (the “Company”), pursuant to the Third Amended and Restated Loan
and Security Agreement, dated of even date herewith, Wells Fargo Bank, National
Association, as Agent (in such capacity “Agent” or “you”), for the persons
thereto as Lenders (collectively “Lenders” or “you”), the Company certain
affiliates of the Company (as the same now exists or may hereafter be amended,
modified, supplemented, renewed, restated or registered, the “Loan Agreement”),
to expedite the preparation of required documentation, and to induce you to
provide financing to the Company, we represent and warrant to you and the
Lenders the following information about the Company, its organizational
structure and other matters of interest to you:

 

1.                            The Company has been formed by filing the
following document with the Secretary of State of Delaware:

 

x

Certificate/Articles of Incorporation

o

Certificate/Articles of Organization

o

Other [specify]

 

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was May 2, 1985.

 

2.                            The Company was not formed by filing a document
with any Secretary of State. The Company is organized as a [specify type of
organization, (e.g., general partnership, sole
proprietorship, etc.)]                        . The Company’s governing document
is a [name legal document, if one exists, (e.g., partnership agreement, etc.)

 

Not applicable.

 

3.                            The full and exact name of the Company as set
forth in the document specified in Item 1 or 2, or (if no document is specified
in Item 1 or 2) the full and exact legal name used in the Company’s business,
is:

 

Lernco, Inc.

 

4.                            The Company uses and owns the following trade
name(s) in the operation of its business (e.g. billing, advertising, etc.; note:
do not include names which are product names only):

 

None.

 

[Check one of the boxes below.]

 

o                        We have attached a blank sample of every invoice that
uses a tradename.

x                       We do not use any tradename other than the tradenames
listed in Item 4 on any invoices.

 

5.                            The Company maintains offices, leases or owns real
estate, has employees, pays taxes, or otherwise conducts business in the
following States (including the State of its organization):

 

Delaware.

 

6.                            The Company has filed the necessary documents with
the Secretary of State to qualify as a foreign corporation in the following
States:

 

None.

 

7.                            The Company’s authority to do business has been
revoked or suspended, or the Company is otherwise not in good standing in

 

1

--------------------------------------------------------------------------------


 

the following States:

 

None.

 

8.                            The Company and its subsidiaries have all licenses
and permits necessary for the operation of the business of the Company, as such
business is being operated as of the date hereof.

 

9.                            In conducting its business activities, the Company
is subject to regulation by federal, state or local agencies or authorities
(e.g., FDA, EPA, state or municipal liquor licensing agencies, federal or state
carrier commissions, etc.) as follows:

 

Not applicable.

 

10.                      The Company has never been involved in a bankruptcy or
reorganization except: [explain]

 

None.

 

11.                      Between the date the Company was formed and now, the
Company has used other names as set forth below:

 

Period of Time

 

Prior Name

None.

 

 

 

12.                      Between the date the Company was formed and now, the
Company has made or entered into mergers or acquisitions with other companies as
set forth below:

 

None other than mergers and reorganizations of internal companies in the
ordinary course of business.

 

13.                      The chief executive office of the Company is located at
the street address set forth below:

 

1105 North Market Street, Suite 1056

Wilmington, DE 19801

 

14.                      The books and records of the Company pertaining to
accounts, contract rights, inventory, etc. are located at the following street
address:

 

1105 North Market Street, Suite 1056

Wilmington, DE 19801

 

15.                      In addition to the chief executive office, the Company
has inventory, equipment or other assets located at the addresses set forth
below. In each case, we have noted whether the location is owned, leased or
operated by third parties and the names and addresses of any mortgagee, lessor
or third party operator:

 

 

 

 

 

Name and Address of Third

 

 

 

 

Party with Interest in Location

 

 

Company’s Interest

 

(e.g., mortgagee, lessor or

Street Address with County

 

(e.g., owner, lessee or bailee)

 

warehouseman)

See Exhibit E to the Loan Agreement.

 

 

 

 

 

16.                      In the course of its business, the Company’s inventory
and/or other assets are handled by the following customs brokers and/or freight
forwarders:

 

Name

 

Address

 

Type of Service/Assets Handled

None.

 

 

 

 

 

17.                      The places of business or other locations of any assets
used by the Company during the last four (4) months other than those listed
above are as follows:

 

None.

 

18.                      The Company is affiliated with, or has ownership in,
the following entities (including subsidiaries):

 

2

--------------------------------------------------------------------------------


 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
Incorporation

 

Ownership
Percentage or
Relationship

 

 

 

 

 

 

 

New York & Company, Inc.

 

450 West 33rd Street

New York, NY 10001

 

Delaware

 

Ultimate Parent / 100%

 

 

 

 

 

 

 

Lerner New York Holding, Inc.

 

450 West 33rd Street

New York, NY 10001

 

Delaware

 

Parent / 100%

 

 

 

 

 

 

 

Lerner New York, Inc.

 

450 West 33rd Street

New York, NY 10001

 

Delaware

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Nevada Receivable Factoring, Inc.

 

6700 Via Austi Pkwy

Parkway, Suite C

Las Vegas, Nevada 89119

 

Nevada

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

New York & Company Stores, Inc.

 

450 West 33rd Street

New York, NY 10001

 

New York

 

Subsidiary / 100%

 

 

 

 

 

 

 

Lerner New York GC, LLC

 

2 Limited Pkwy

Columbus, Ohio 43230

 

Ohio

 

Subsidiary / 100%

 

 

 

 

 

 

 

Lerner New York Outlet, Inc. (formerly known as Jasmine Company, Inc.)

 

450 W. 33rd Street

New York, NY 10001

 

Massachusetts

 

Subsidiary / 100%

 

19.                      The Federal Employer Identification Number of the
Company is 51-0284787

 

20.                      Under the Company’s charter documents, and under the
laws of the State in which the Company is organized, the shareholders, members
or other equity holders do not have to consent in order for the Company to
borrow money, incur debt or obligations, pledge or mortgage the property of the
Company, grant a security interest in the property of the Company or guaranty
the debt of obligations of another person or entity.

 

x
True                                                                                     o
Incorrect [explain]:

 

The power to take the foregoing actions is vested exclusively in the Board of
Directors.

 

21.                      The officers of the Company (or people performing
similar functions) and their respective titles are as follows:

 

Title

 

Name

Sheamus Toal

 

President

Ryan A. Schreiber

 

Vice President

John Gargano

 

Secretary

Chris Consi

 

Treasurer

William Langan

 

Assistant Secretary

Wai Kam

 

Assistant Treasurer

 

The following people will have signatory powers as to all your of transactions
with the Company:

 

The Officers authorized in the Company’s Board of Director resolutions

 

22.                      With respect to the officers noted above, such officers
are affiliated with and hold a 5% or more beneficial ownership in the following
corporations (indicate name and address of affiliated companies, type of
operations, ownership percentage or other relationship):

 

3

--------------------------------------------------------------------------------


 

None.

 

23.                      The Company is governed by the Board of Directors. The
members of such governing body of the Company are:

 

Chris Consi, John Gargano, Heather Hill, Wai Kam, William K. Langan, Ryan A.
Schreiber, Sheamus Toal.

 

24.                      The name of the stockholders, members, partners or
other equity holders of the Company and their equity holdings are as follows (if
equity interests are widely held indicate only equity owners with 10% or more of
the equity interests):

 

Name

 

No. of Shares or Units

 

Ownership Percentage

 

Lerner New York Holding, Inc.

 

100 Common shares

 

100

%

 

25.                      There are no judgments or litigation pending by or
against the Company, its subsidiaries and/or affiliates or any of its
officers/principals, except as follows:

 

None.

 

26.                      At the present time, there are no delinquent taxes due
(including, but not limited to, all payroll taxes, personal property taxes, real
estate taxes or income taxes) except as follows:

 

None.

 

27.                      The Company’s assets are owned and held free and clear
of any security interests, liens or attachments, except as follows:

 

 

 

 

 

Amount of Debt

Lienholder

 

Assets Pledged

 

Secured

None.

 

 

 

 

 

28.                      The Company has not guaranteed and is not otherwise
liable for the obligations of others, except as follows:

 

None.

 

29.                      The Company does not own or license any trademarks,
patents, copyrights or other intellectual property, except as follows (indicate
type of intellectual property and whether owned or licensed, registration
number, date of registration, and, if licensed, the name and address of the
licensor):

 

 

 

Registration

 

 

 

Name and Address

Type of Intellectual

 

Number and Date of

 

Owned or

 

of

Property

 

Registration

 

Licensed

 

Licensor

See Schedule 29.

 

 

 

 

 

 

 

30.                     The Company owns or uses the following materials (e.g.,
software, film footage, scripts, etc.) that are subject to registration with the
United States Copyright Office, though at present copyright registrations have
not been filed with respect to such materials:

 

None.

 

31.                      The Company does not have any deposit or investment
accounts with any bank, savings and loan or other financial institution, except
as follows, for the purposes and of the types indicated:

 

Bank Name and Branch Address

 

Contact Person and
Phone Number

 

Account No.

 

Purpose/Type

Wilmington Trust

 

 

 

 

 

Checking

 

32.                      The Company has no processing arrangements for credit
card payments or payments made by check (e.g. Telecheck) except as follows:

 

Bank Name and Branch
Address

 

Contact Person and Phone Number

 

Account No.

None.

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

33.                      The Company owns or has registered to it the following
motor vehicles, the original title certificates for which shall be delivered to
Lender prior to closing:

 

None.

 

34.                      With regard to any pension or profit sharing plan:

 

None.

 

35.                      The Company’s fiscal year is a 52 or 53 week year that
ends on the Saturday closest to January 31. The results for fiscal year 2011
represents the fifty-two week period ending January 28, 2012. The results for
fiscal year 2012 represents the fifty-three week period ending February 2, 2013.
The results for fiscal years 2013, 2014 and 2015 represents the fifty-two week
period ending February 1, 2014, January 31, 2015, and January 30, 2016,
respectively.

 

36.                      Certified Public Accountants for the Company is the
firm of:

 

Name:

Ernst & Young

Address:

5 Times Square

 

New York, NY 10036-6530

Telephone:

(212) 773-1181

Facsimile:

(212) 773-1275

E-Mail:

carmine.romano@ey.com

Partner Handling Relationship:

Carmine Romano

Were statements uncertified for any fiscal year?

Statements for year end 2010 (1/31/10-1/29/11) were certified

 

37.                      The Company’s counsel with respect to the proposed
loan, transaction is the firm of:

 

Name:

Kirkland & Ellis

Address:

601 Lexington Avenue

 

New York, NY 10022

Telephone:

(212) 446-4800

Facsimile:

(212) 446-4900

E-Mail:

medsall@kirkland.com

Partner Handling Relationship:

Michael Edsall

 

38.                      The Company’s counsel with respect to matters other
than the proposed loan transaction, if different, is the firm of:

 

Partner Handling Relationship:

Michael Edsall

 

38.                      The Company’s counsel with respect to matters other
than the proposed loan transaction, if different, is the firm of:

 

Name:

Same as above

Address:

 

Telephone:

 

Facsimile:

 

E-Mail:

 

Partner Handling Relationship:

 

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

5

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

LERNCO INC

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

Title:  President

 

6

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

INFORMATION CERTIFICATE

 

OF

 

LERNER NEW YORK, INC.

 

Dated: August 10, 2011

 

Wells Fargo Bank, National Association, as Agent

One Boston Place, 19th Floor

Boston, Massachusetts 02108

 

In order to assist you in the evaluation of the financing you are considering of
Lerner New York, Inc. (the “ Company “), pursuant to the Third Amended and
Restated Loan and Security Agreement, dated of even date herewith, Wells Fargo
Bank, National Association, as Agent (in such capacity “Agent” or “you”), for
the persons thereto as Lenders (collectively “Lenders” or “you”), the Company
certain affiliates of the Company (as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or registered, the “Loan
Agreement”), to expedite the preparation of required documentation, and to
induce you to provide financing to the Company, we represent and warrant to you
and the Lenders the following information about the Company, its organizational
structure and other matters of interest to you:

 

1.             The Company has been formed by filing the following document with
the Secretary of State of the Delaware:

 

x

Certificate/Articles of Incorporation

o

Certificate/Articles of Organization

o

Other [specify]

 

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was March 1, 1985.

 

2.             The Company was not formed by filing a document with any
Secretary of State. The Company is organized as a [specify type of organization,
(e.g., general partnership, sole proprietorship, etc.)]                . The
Company’s governing document is a [name legal document, if one exists, (e.g.,
partnership agreement, etc.)

 

Not applicable.

 

3.             The full and exact name of the Company as set forth in the
document specified in Item 1 or 2, or (if no document is specified in Item 1 or
2) the full and exact legal name used in the Company’s business, is:

 

Lerner New York, Inc.

 

4.             The Company uses and owns the following trade name(s) in the
operation of its business (e.g. billing, advertising, etc.; note: do not include
names which are product names only):

 

Lerner New York, New York & Company, Lerner Stores.

 

[Check one of the boxes below.]

 

o

We have attached a blank sample of every invoice that uses a tradename.

x

We do not use any tradename other than the tradenames listed in Item 4 on any
invoices.

 

5.             The Company maintains offices, leases or owns real estate, has
employees, pays taxes, or otherwise conducts business in the following States
(including the State of its organization):

 

See Schedule 5.

 

6.             The Company has filed the necessary documents with the Secretary
of State to qualify as a foreign corporation in the following States:

 

See Schedule 6.

 

1

--------------------------------------------------------------------------------


 

7.             The Company’s authority to do business has been revoked or
suspended, or the Company is otherwise not in good standing in the following
States:

 

None.

 

8.             The Company and its subsidiaries have all licenses and permits
necessary for the operation of the business of the Company, as such business is
being operated as of the date hereof.

 

9.             In conducting its business activities, the Company is subject to
regulation by federal, state or local agencies or authorities (e.g., FDA, EPA,
state or municipal liquor licensing agencies, federal or state carrier
commissions, etc.) as follows:

 

Not applicable.

 

10.           The Company has never been involved in a bankruptcy or
reorganization except: [explain]

 

None since the Parent’s purchase of the company in 1985. We have no knowledge of
a bankruptcy or reorganization of the Company prior to that time.

 

11.           Between the date the Company was formed and now, the Company has
used other names as set forth below:

 

Period of Time

 

Prior Name

From       3/1/85 to 4/12/85

 

Milton Acquisition Corp.

From       4/12/85 to 9/13/90

 

Lerner Stores, Inc.

 

12.           Between the date the Company was formed and now, the Company has
made or entered into mergers or acquisitions with other companies as set forth
below:

 

Acquired Jasmine Company, Inc. on July 19, 2005.

 

13.           The chief executive office of the Company is located at the street
address set forth below, which is in New York County, in the State of New York:

 

450 W. 33rd St.

New York, NY 10001

 

14.           The books and records of the Company pertaining to accounts,
contract rights, inventory, etc. are located at the following street address:

 

450 W. 33rd St.

New York, NY 10001

 

15.           In addition to the chief executive office, the Company has
inventory, equipment or other assets located at the addresses set forth below.
In each case, we have noted whether the location is owned, leased or operated by
third parties and the names and addresses of any mortgagee, lessor or third
party operator:

 

 

 

 

 

Name and Address of Third

 

 

 

 

Party with Interest in Location

 

 

Company’s Interest

 

(e.g., mortgagee, lessor or

Street Address with County

 

(e.g., owner, lessee or bailee)

 

warehouseman)

See Exhibit E to Loan Agreement.

 

 

 

 

 

16.           In the course of its business, the Company’s inventory and/or
other assets are handled by the following customs brokers and/or freight
forwarders:

 

Name

 

Address

 

Type of Service/Assets Handled

See Schedule 16.

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

17.           The places of business or other locations of any assets used by
the Company during the last four (4) months other than those listed above are as
follows:

 

None.

 

18.           The Company is affiliated with, or has ownership in, the following
entities (including subsidiaries):

 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
Incorporation

 

Ownership
Percentage or
Relationship

 

New York & Company, Inc.

 

450 West 33rd Street

 New York, NY 10001

 

Delaware

 

Ultimate Parent / 100%

 

 

 

 

 

 

 

 

 

Lerner New York Holding, Inc.

 

450 West 33rd Street

 New York, NY 10001

 

Delaware

 

Parent / 100%

 

 

 

 

 

 

 

 

 

Lernco, Inc.

 

1105 North Market Street

 Wilmington, DE 19899

 

Delaware

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

 

 

Nevada Receivable Factoring, Inc.

 

6700 Via Austi Pkwy

 Parkway, Suite C

 Las Vegas, Nevada 89119

 

Nevada

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

 

 

New York & Company Stores, Inc.

 

450 West 33rd Street

 New York, NY 10001

 

New York

 

Subsidiary / 100%

 

 

 

 

 

 

 

 

 

Lerner New York GC, LLC

 

2 Limited Pkwy

 Columbus, Ohio 43230

 

Ohio

 

Subsidiary / 100%

 

 

 

 

 

 

 

 

 

Lerner New York Outlet, Inc. (formerly known as Jasmine Company, Inc.)

 

450 W. 33rd Street

 New York, NY 10001

 

Massachusetts

 

Subsidiary / 100%

 

 

19.           The Federal Employer Identification Number of the Company is
13-3262137

 

20.           Under the Company’s charter documents, and under the laws of the
State in which the Company is organized, the shareholders, members or other
equity holders do not have to consent in order for the Company to borrow money,
incur debt or obligations, pledge or mortgage the property of the Company, grant
a security interest in the property of the Company or guaranty the debt of
obligations of another person or entity.

 

x  True

o     

Incorrect [explain]:

 

The power to take the foregoing actions is vested exclusively in the Board of
Directors.

 

21.           The officers of the Company (or people performing similar
functions) and their respective titles are as follows:

 

Name

 

Title

Gregory Scott

 

Chief Executive Officer

Eran Cohen

 

Executive Vice President, Chief Marketing Officer

Kevin Finnegan

 

Executive Vice President, Global Sales & Operations & Assistant Secretary

Stuart Fishman

 

Executive Vice President, Planning, Allocation & Manufacturing

Mathew Gluckson

 

Executive Vice President, Sourcing & Production

Hope Grey

 

Executive Vice President, Product Life Management & Corporate Initiatives

Michele Parsons

 

Executive Vice President, Merchandising

Sheamus Toal

 

Executive Vice President, Chief Financial Officer, Treasurer & Secretary

William Voit

 

Executive Vice President, Chief Information Officer

David Witkewicz

 

Executive Vice President, Design

 

The following people will have signatory powers as to all your of transactions
with the Company:

 

The Officers authorized in the Company’s Board of Director resolutions.

 

22.           With respect to the officers noted above, such officers are
affiliated with and hold a 5% or more beneficial ownership in the

 

3

--------------------------------------------------------------------------------


 

following corporations (indicate name and address of affiliated companies, type
of operations, ownership percentage or other relationship):

 

None.

 

23.           The Company is governed by the Board of Directors. The members of
such governing body of the Company are:

 

Bodil M. Arlander, Jill Beraud, David H. Edwab, John D. Howard, Louis Lipschitz,
Edward W. Moneypenny, Grace Nichols, Michelle Pearlman, Richard L. Perkal,
Arthur E. Reiner, Gregory Scott.

 

24.           The name of the stockholders, members, partners or other equity
holders of the Company and their equity holdings are as follows (if equity
interests are widely held indicate only equity owners with 10% or more of the
equity interests):

 

Name

 

No. of Shares or Units

 

Ownership Percentage

 

Lerner New York Holding, Inc.

 

100 Common Shares

 

100

%

 

25.           There are no judgments or litigation pending by or against the
Company, its subsidiaries and/or affiliates or any of its officers/principals,
except as follows:

 

None.

 

26.           At the present time, there are no delinquent taxes due (including,
but not limited to, all payroll taxes, personal property taxes, real estate
taxes or income taxes) except as follows:

 

None.

 

27.           The Company’s assets are owned and held free and clear of any
security interests, liens or attachments, except as follows:

 

 

 

 

 

Amount of Debt

Lienholder

 

Assets Pledged

 

Secured

As set forth in Schedule 27.

 

 

 

 

 

28.           The Company has not guaranteed and is not otherwise liable for the
obligations of others, except as follows:

 

None.

 

29.           The Company does not own or license any trademarks, patents,
copyrights or other intellectual property, except as follows (indicate type of
intellectual property and whether owned or licensed, registration number, date
of registration, and, if licensed, the name and address of the licensor):

 

 

 

Registration

 

 

 

Name and Address

Type of Intellectual

 

Number and Date of

 

Owned or

 

of

Property

 

Registration

 

Licensed

 

Licensor

See Schedule 29.

 

 

 

 

 

 

 

30.           The Company owns or uses the following materials (e.g., software,
film footage, scripts, etc.) that are subject to registration with the United
States Copyright Office, though at present copyright registrations have not been
filed with respect to such materials:

 

None.

 

31.           The Company does not have any deposit or investment accounts with
any bank, savings and loan or other financial institution, except as follows,
for the purposes and of the types indicated:

 

 

 

Contact Person and

 

 

 

 

Bank Name and Branch Address

 

Phone Number

 

Account No.

 

Purpose/Type

See Schedule 31.

 

 

 

 

 

 

 

32.           The Company has no processing arrangements for credit card
payments or payments made by check (e.g. Telecheck) except as follows:

 

4

--------------------------------------------------------------------------------


 

Bank Name and Branch
Address

 

Contact Person and Phone Number

 

Account No.

 

Chase

 

 

 

 

 

ADS

 

 

 

 

 

AMEX

 

 

 

 

 

Discover

 

 

 

 

 

Telecheck

 

 

 

 

 

SVS

 

 

 

 

 

 

33.           The Company owns or has registered to it the following motor
vehicles, the original title certificates for which shall be delivered to Lender
prior to closing:

 

None.

 

34.           With regard to any pension or profit sharing plan:

 

35.           The Company’s fiscal year is a 52 or 53 week year that ends on the
Saturday closest to  January 31. The results for fiscal year 2011 represents the
fifty-two week period ending January 28, 2012. The results for fiscal year 2012
represents the fifty-three week period ending February 2, 2013. The results for
fiscal years 2013, 2014 and 2015 represents the fifty-two week period ending
February 1, 2014, January 31, 2015, and January 30, 2016,  respectively.

 

36.           Certified Public Accountants for the Company is the firm of:

 

Name:

 

Ernst & Young

Address:

 

5 Times Square

 

 

New York, NY 10036-6530

Telephone:

 

(212) 773-1181

Facsimile:

 

(212) 773-1275

E-Mail:

 

carmine.romano@ey.com

Partner Handling Relationship:

 

Carmine Romano

Were statements uncertified for any fiscal year?

 

Statements for year end 2010 (1/31/10-1/29/11) were certified

 

37.           The Company’s counsel with respect to the proposed loan
transaction is the firm of:

 

Name:

 

Kirkland & Ellis

Address:

 

601 Lexington Avenue

 

 

New York, NY 10022

Telephone:

 

(212) 446-4800

Facsimile:

 

(212) 446-4900

E-Mail:

 

medsall@kirkland.com

Partner Handling Relationship:

 

Michael Edsall

 

38.           The Company’s counsel with respect to matters other than the
proposed loan transaction, if different, is the firm of:

 

Name:

 

Same as above

Address:

 

 

Telephone:

 

 

Facsimile:

 

 

E-Mail:

 

 

Partner Handling Relationship:

 

 

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

5

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

LERNER NEW YORK, INC

 

 

 

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

Title:

Executive Vice President, Chief Financial Officer, Treasurer & Secretary

 

6

--------------------------------------------------------------------------------

 

EXHIBIT D

 

INFORMATION CERTIFICATE

 

OF

 

LERNER NEW YORK GC, LLC

 

Dated: August 10, 2011

 

Wells Fargo Bank, National Association, as Agent

One Boston Place, 19th Floor

Boston, Massachusetts 02108

 

In order to assist you in the evaluation of the financing you are considering of
Lerner New York GC, LLC. (the “ Company “), pursuant to the Third Amended and
Restated Loan and Security Agreement, dated of even date herewith, Wells Fargo
Bank, National Association, as Agent (in such capacity “Agent” or “you”), for
the persons thereto as Lenders (collectively “Lenders” or “you”), the Company
certain affiliates of the Company (as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or registered, the “Loan
Agreement”), to expedite the preparation of required documentation, and to
induce you to provide financing to the Company, we represent and warrant to you
and the Lenders the following information about the Company, its organizational
structure and other matters of interest to you:

 

1.             The Company has been formed by filing the following document with
the Secretary of State of Ohio:

 

o

Certificate/Articles of Incorporation

x

Certificate/Articles of Organization

o

Other [specify]                                

 

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was November 19, 2001.

 

2.                                       The Company was not formed by filing a
document with any Secretary of State. The Company is organized as a [specify
type of organization, (e.g., general partnership, sole
proprietorship, etc.)]                  . The Company’s governing document is a
[name legal document, if one exists, (e.g., partnership agreement, etc.)

 

Not applicable.

 

3.                                       The full and exact name of the Company
as set forth in the document specified in Item 1 or 2, or (if no document is
specified in Item 1 or 2) the full and exact legal name used in the Company’s
business, is:

 

Lerner New York GC, LLC

 

4.                                       The Company uses and owns the following
trade name(s) in the operation of its business (e.g. billing, advertising, etc.;
note: do not include names which are product names only):

 

None.

 

[Check one of the boxes below.]

 

o

We have attached a blank sample of every invoice that uses a tradename.

x

We do not use any tradename other than the tradenames listed in Item 4 on any
invoices.

 

5.                                       The Company maintains offices, leases
or owns real estate, has employees, pays taxes, or otherwise conducts business
in the following States (including the State of its organization):

 

Ohio.

 

6.                                       The Company has filed the necessary
documents with the Secretary of State to qualify as a foreign corporation in the
following States:

 

1

--------------------------------------------------------------------------------


 

None.

 

7.                                       The Company’s authority to do business
has been revoked or suspended, or the Company is otherwise not in good standing
in the following States:

 

None.

 

8.                                       The Company and its subsidiaries have
all licenses and permits necessary for the operation of the business of the
Company, as such business is being operated as of the date hereof.

 

9.                                       In conducting its business activities,
the Company is subject to regulation by federal, state or local agencies or
authorities (e.g., FDA, EPA, state or municipal liquor licensing agencies,
federal or state carrier commissions, etc.) as follows:

 

Not applicable.

 

10.           The Company has never been involved in a bankruptcy or
reorganization except: [explain]

 

None.

 

11.           Between the date the Company was formed and now, the Company has
used other names as set forth below:

 

Period of Time

 

Prior Name

None.

 

 

 

12.                                 Between the date the Company was formed and
now, the Company has made or entered into mergers or acquisitions with other
companies as set forth below:

 

None other than mergers and reorganizations of internal companies in the
ordinary course of business.

 

13.                                 The chief executive office of the Company is
located at the street address set forth below, which is in New York County, in
the State of New York:

 

2 Limited Pwky

Columbus, OH 43230

 

14.                                 The books and records of the Company
pertaining to accounts, contract rights, inventory, etc. are located at the
following street address:

 

2 Limited Pwky

Columbus, OH 43230

 

15.                                 In addition to the chief executive office,
the Company has inventory, equipment or other assets located at the addresses
set forth below. In each case, we have noted whether the location is owned,
leased or operated by third parties and the names and addresses of any
mortgagee, lessor or third party operator:

 

 

 

 

 

Name and Address of Third

 

 

 

 

Party with Interest in Location

 

 

Company’s Interest

 

(e.g., mortgagee, lessor or

Street Address with County

 

(e.g., owner, lessee or bailee)

 

warehouseman)

 

 

 

 

 

None.

 

 

 

 

 

16.                                 In the course of its business, the Company’s
inventory and/or other assets are handled by the following customs brokers
and/or freight forwarders:

 

Name

 

Address

 

Type of Service/Assets Handled

 

 

 

 

 

None.

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

17.                                 The places of business or other locations of
any assets used by the Company during the last four (4) months other than those
listed above are as follows:

 

None.

 

18.           The Company is affiliated with, or has ownership in, the following
entities (including subsidiaries):

 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
 Incorporation

 

Ownership
 Percentage or
 Relationship

New York & Company, Inc.

 

450 West 33rd Street New York, NY 10001

 

Delaware

 

Ultimate Parent / 100%

 

 

 

 

 

 

 

Lerner New York Holding, Inc.

 

450 West 33rd Street New York, NY 10001

 

Delaware

 

Parent / 100%

 

 

 

 

 

 

 

Lernco, Inc.

 

1105 North Market Street Wilmington, DE 19899

 

Delaware

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Nevada Receivable Factoring, Inc.

 

6700 Via Austi Pkwy Parkway, Suite C Las Vegas, Nevada 89119

 

Nevada

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

New York & Company Stores, Inc.

 

450 West 33rd Street New York, NY 10001

 

New York

 

Subsidiary / 100%

 

 

 

 

 

 

 

Lerner New York, Inc.

 

450 West 33rd Street New York, NY 10001

 

Delaware

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Lerner New York Outlet, Inc. (formerly known as Jasmine Company, Inc.)

 

450 W. 33rd Street New York, NY 10001

 

Massachusetts

 

Subsidiary / 100%

 

19.                                 The Federal Employer Identification Number
of the Company is 31-1816095

 

20.                                 Under the Company’s charter documents, and
under the laws of the State in which the Company is organized, the shareholders,
members or other equity holders do not have to consent in order for the Company
to borrow money, incur debt or obligations, pledge or mortgage the property of
the Company, grant a security interest in the property of the Company or
guaranty the debt of obligations of another person or entity.

 

x  True                  o  Incorrect [explain]:

 

The power to take the foregoing actions is vested exclusively in the Board of
Directors.

 

21.                                 The officers of the Company (or people
performing similar functions) and their respective titles are as follows:

 

 

 

Name

 

Title

Sheamus Toal

 

President

Kevin Katchmar

 

Vice President

Ryan A. Schreiber

 

Secretary

Chris Consi

 

Treasurer

 

The following people will have signatory powers as to all your of transactions
with the Company:

 

The Officers authorized in the Company’s Board of Director resolutions

 

3

--------------------------------------------------------------------------------


 

22.                                 With respect to the officers noted above,
such officers are affiliated with and hold a 5% or more beneficial ownership in
the following corporations (indicate name and address of affiliated companies,
type of operations, ownership percentage or other relationship):

 

None.

 

23.                                 The Company is governed by the Board of
Directors. The members of such governing body of the Company are:

 

None.

 

24.                                 The name of the stockholders, members,
partners or other equity holders of the Company and their equity holdings are as
follows (if equity interests are widely held indicate only equity owners with
10% or more of the equity interests):

 

Name

 

No. of Shares or Units

 

Ownership Percentage

 

 

 

 

 

None.

 

 

 

 

 

25.                                 There are no judgments or litigation pending
by or against the Company, its subsidiaries and/or affiliates or any of its
officers/principals, except as follows:

 

None.

 

26.                                 At the present time, there are no delinquent
taxes due (including, but not limited to, all payroll taxes, personal property
taxes, real estate taxes or income taxes) except as follows:

 

None.

 

27.                                 The Company’s assets are owned and held free
and clear of any security interests, liens or attachments, except as follows:

 

Lienholder

 

Assets Pledged

 

Amount of Debt
 Secured

 

 

 

 

 

None.

 

 

 

 

 

28.                                 The Company has not guaranteed and is not
otherwise liable for the obligations of others, except as follows:

 

None.

 

29.                                 The Company does not own or license any
trademarks, patents, copyrights or other intellectual property, except as
follows (indicate type of intellectual property and whether owned or licensed,
registration number, date of registration, and, if licensed, the name and
address of the licensor):

 

 

 

Registration

 

 

 

Name and Address

Type of Intellectual

 

Number and Date of

 

Owned or

 

of

Property

 

Registration

 

Licensed

 

Licensor

None.

 

 

 

 

 

 

 

30.                                 The Company owns or uses the following
materials (e.g., software, film footage, scripts, etc.) that are subject to
registration with the United States Copyright Office, though at present
copyright registrations have not been filed with respect to such materials:

 

None.

 

31.                                 The Company does not have any deposit or
investment accounts with any bank, savings and loan or other financial
institution, except as follows, for the purposes and of the types indicated:

 

Bank Name and Branch Address

 

Contact Person and
 Phone Number

 

Account No.

 

Purpose/Type

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

32.                                 The Company has no processing arrangements
for credit card payments or payments made by check (e.g. Telecheck) except as
follows:

 

Bank Name and Branch
 Address

 

Contact Person and Phone Number

 

Account No.

None.

 

 

 

 

 

33.                                 The Company owns or has registered to it the
following motor vehicles, the original title certificates for which shall be
delivered to Lender prior to closing:

 

None.

 

34.                                 With regard to any pension or profit sharing
plan:

 

None.

 

35.                                 The Company’s fiscal year is a 52 or 53 week
year that ends on the Saturday closest to  January 31. The results for fiscal
year 2011 represents the fifty-two week period ending January 28, 2012. The
results for fiscal year 2012 represents the fifty-three week period ending
February 2, 2013. The results for fiscal years 2013, 2014 and 2015 represents
the fifty-two week period ending February 1, 2014, January 31, 2015, and
January 30, 2016,  respectively.

 

36.                                 Certified Public Accountants for the Company
is the firm of:

 

Name:

Ernst & Young

Address:

5 Times Square

 

New York, NY 10036-6530

Telephone:

(212) 773-1181

Facsimile:

(212) 773-1275

E-Mail:

carmine.romano@ey.com

Partner Handling Relationship:

Carmine Romano

Were statements uncertified for any fiscal year?

Statements for year end 2002 (1/29/02-2/3/03) were certified

 

37.                                 The Company’s counsel with respect to the
proposed loan transaction is the firm of:

 

Name:

Kirkland & Ellis

Address:

601 Lexington Avenue

 

New York, NY 10022

Telephone:

(212) 446-4800

Facsimile:

(212) 446-4900

E-Mail:

medsall@kirkland.com

Partner Handling Relationship:

Michael Edsall

 

38.                                 The Company’s counsel with respect to
matters other than the proposed loan transaction, if different, is the firm of:

 

Name:

Same as above

Address:

 

 

 

38.                                 The Company’s counsel with respect to
matters other than the proposed loan transaction, if different, is the firm of:

 

Name:

Same as above

Address:

 

Telephone:

 

Facsimile:

 

E-Mail:

 

Partner Handling Relationship:

 

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until

 

5

--------------------------------------------------------------------------------


 

you receive such notice, you will be entitled to rely in all respects on the
foregoing information.

 

 

Very truly yours,

 

 

 

LERNER NEW YORK GC, LLC

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

Title:President

 

6

--------------------------------------------------------------------------------

 

EXHIBIT D

 

INFORMATION CERTIFICATE

 

OF

 

LERNER NEW YORK HOLDING, INC

 

Dated: August 10, 2011

 

Wells Fargo Bank, National Association, as Agent

One Boston Place, 19th Floor

Boston, Massachusetts 02108

 

In order to assist you in the evaluation of the financing you are considering of
Lerner New York Holding, Inc. (the “ Company “), pursuant to the pursuant to the
Third Amended and Restated Loan and Security Agreement, dated of even date
herewith, Wells Fargo Bank, National Association, as Agent (in such capacity
“Agent” or “you”), for the persons thereto as Lenders (collectively “Lenders” or
“you”), the Company certain affiliates of the Company (as the same now exists or
may hereafter be amended, modified, supplemented, renewed, restated or
registered, the “Loan Agreement”), to expedite the preparation of required
documentation, and to induce you to provide financing to the Company, we
represent and warrant to you and the Lenders the following information about the
Company, its organizational structure and other matters of interest to you:

 

1.             The Company has been formed by filing the following document with
the Secretary of State of Delaware:

 

x           Certificate/Articles of Incorporation

o            Certificate/Articles of Organization

o            Other [specify]                                

 

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was November 4, 1994.

 

2.             The Company was not formed by filing a document with any
Secretary of State. The Company is organized as a [specify type of organization,
(e.g., general partnership, sole proprietorship, etc.)]                    . The
Company’s governing document is a [name legal document, if one exists, (e.g.,
partnership agreement, etc.)

 

Not applicable

 

3.             The full and exact name of the Company as set forth in the
document specified in Item 1 or 2, or (if no document is specified in Item 1 or
2) the full and exact legal name used in the Company’s business, is:

 

Lerner New York Holding, Inc.

 

4.             The Company uses and owns the following trade name(s) in the
operation of its business (e.g. billing, advertising, etc.; note; do not include
names which are product names only):

 

None.

 

[Check one of the boxes below.]

 

o            We have attached a blank sample of every invoice that uses a
tradename.

x           We do not use any tradename other than the tradenames listed in Item
4 on any invoices.

 

5.             The Company maintains offices, leases or owns real estate, has
employees, pays taxes, or otherwise conducts business in the following States
(including the State of its organization):

 

Delaware.

 

6.             The Company has filed the necessary documents with the Secretary
of State to qualify as a foreign corporation in the following States:

 

None.

 

1

--------------------------------------------------------------------------------


 

7.             The Company’s authority to do business has been revoked or
suspended, or the Company is otherwise not in good standing in the following
States:

 

None.

 

8.             The Company and its subsidiaries have all licenses and permits
necessary for the operation of the business of the Company, as such business is
being operated as of the date hereof.

 

9.             In conducting its business activities, the Company is subject to
regulation by federal, state or local agencies or authorities (e.g., FDA, EPA,
state or municipal liquor licensing agencies, federal or state carrier
commissions, etc.) as follows:

 

Not applicable.

 

10.           The Company has never been involved in a bankruptcy or
reorganization except: [explain]

 

None.

 

11.           Between the date the Company was formed and now, the Company has
used other names as set forth below:

 

Period of Time

 

Prior Name

 

 

 

From 11/4/1994 to 5/15/2001

 

Fifth Co., Inc.

 

12.           Between the date the Company was formed and now, the Company has
made or entered into mergers or acquisitions with other companies as set forth
below:

 

None other than mergers and reorganizations of internal companies in the
ordinary course of business.

 

13.           The chief executive office of the Company is located at the street
address set forth below, which is in New York County, in the State of New York:

 

450 W. 33rd Street

New York, NY 10001

 

14.           The books and records of the Company pertaining to accounts,
contract rights, inventory, etc. are located at the following street address:

 

450 W. 33rd Street

New York, NY 10001

 

15.           In addition to the chief executive office, the Company has
inventory, equipment or other assets located at the addresses set forth below.
In each case, we have noted whether the location is owned, leased or operated by
third parties and the names and addresses of any mortgagee, lessor or third
party operator:

 

 

 

 

 

Name and Address of Third
 Party with Interest in Location

 

 

Company’s Interest

 

(e.g., mortgagee, lessor or

Street Address with County

 

(e.g., owner, lessee or bailee)

 

warehouseman)

 

 

 

 

 

None.

 

 

 

 

 

16.           In the course of its business, the Company’s inventory and/or
other assets are handled by the following customs brokers and/or freight
forwarders:

 

Name

 

Address

 

Type of Service/Assets Handled

 

 

 

 

 

None.

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

17.           The places of business or other locations of any assets used by
the Company during the last four (4) months other than those listed above are as
follows:

 

None.

 

18.           The Company is affiliated with, or has ownership in, the following
entities (including subsidiaries):

 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
 Incorporation

 

Ownership
 Percentage or
 Relationship

New York & Company, Inc.

 

450 West 33rd Street New York, NY 10001

 

Delaware

 

Ultimate Parent / 100%

 

 

 

 

 

 

 

Lerner New York, Inc.

 

450 West 33rd Street New York, NY 10001

 

Delaware

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Lernco, Inc.

 

1105 North Market Street Wilmington, DE 19899

 

Delaware

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nevada Receivable Factoring, Inc.

 

6700 Via Austi Pkwy Parkway, Suite C Las Vegas, Nevada 89119

 

Nevada

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

New York & Company Stores, Inc.

 

450 West 33rd Street New York, NY 10001

 

New York

 

Subsidiary / 100%

 

 

 

 

 

 

 

Lerner New York GC, LLC

 

2 Limited Pkwy Columbus, Ohio 43230

 

Ohio

 

Subsidiary / 100%

 

 

 

 

 

 

 

Lerner New York Outlet, Inc. (formerly known as Jasmine Company, Inc.)

 

450 W. 33rd Street New York, NY 10001

 

Massachusetts

 

Subsidiary / 100%

 

19.           The Federal Employer Identification Number of the Company is
31-1422460

 

20.           Under the Company’s charter documents, and under the laws of the
State in which the Company is organized, the shareholders, members or other
equity holders do not have to consent in order for the Company to borrow money,
incur debt or obligations, pledge or mortgage the property of the Company, grant
a security interest in the property of the Company or guaranty the debt of
obligations of another person or entity.

 

x  True                                                                                
o  Incorrect [explain]:

 

The power to take the foregoing actions is vested exclusively in the Board of
Directors.

 

21.           The officers of the Company (or people performing similar
functions) and their respective titles are as follows:

 

Name

 

Title

 

 

 

Gregory Scott

 

Chief Executive Officer

Sheamus Toal

 

Executive Vice President, Chief Financial Officer, Treasurer & Secretary

 

The following people will have signatory powers as to all your of transactions
with the Company:

 

The Officers authorized in the Company’s Board of Director resolutions.

 

22.           With respect to the officers noted above, such officers are
affiliated with and hold a 5% or more beneficial ownership in the following
corporations (indicate name and address of affiliated companies, type of
operations, ownership percentage or other relationship):

 

None.

 

3

--------------------------------------------------------------------------------


 

23.           The Company is governed by the Board of Directors.  The members of
such governing body of the Company are:

 

Bodil M. Arlander, Jill Beraud, David H. Edwab, John D. Howard, Louis Lipschitz,
Edward W. Moneypenny, Grace Nichols, Michelle Pearlman, Richard L. Perkal,
Arthur E. Reiner, Gregory Scott.

 

24.           The name of the stockholders, members, partners or other equity
holders of the Company and their equity holdings are as follows (if equity
interests are widely held indicate only equity owners with 10% or more of the
equity interests):

 

Name

 

No. of Shares or Units

 

Ownership Percentage

 

 

 

 

 

 

 

New York & Company, Inc.

 

100 Common Shares

 

100

%

 

25.           There are no judgments or litigation pending by or against the
Company, its subsidiaries and/or affiliates or any of its officers/principals,
except as follows:

 

None.

 

26.           At the present time, there are no delinquent taxes due (including,
but not limited to, all payroll taxes, personal property taxes, real estate
taxes or income taxes) except as follows:

 

None.

 

27.           The Company’s assets are owned and held free and clear of any
security interests, liens or attachments, except as follows:

 

 

 

 

 

Amount of Debt

Lienholder

 

Assets Pledged

 

Secured

 

 

 

 

 

None.

 

 

 

 

 

28.           The Company has not guaranteed and is not otherwise liable for the
obligations of others, except as follows:

 

None.

 

29.           The Company does not own or license any trademarks, patents,
copyrights or other intellectual property, except as follows (indicate type of
intellectual property and whether owned or licensed, registration number, date
of registration, and, if licensed, the name and address of the licensor):

 

 

 

Registration

 

 

 

Name and Address

Type of Intellectual

 

Number and Date of

 

Owned or

 

of

Property

 

Registration

 

Licensed

 

Licensor

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

30.           The Company owns or uses the following materials (e.g., software,
film footage, scripts, etc.) that are subject to registration with the United
States Copyright Office, though at present copyright registrations have not been
filed with respect to such materials:

 

None.

 

31.           The Company does not have any deposit or investment accounts with
any bank, savings and loan or other financial institution, except as follows,
for the purposes and of the types indicated:

 

 

 

Contact Person and

 

 

 

 

Bank Name and Branch Address

 

Phone Number

 

Account No.

 

Purpose/Type

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

32.           The Company has no processing arrangements for credit card
payments or payments made by check (e.g. Telecheck) except as follows:

 

4

--------------------------------------------------------------------------------


 

Bank Name and Branch

 

 

 

 

Address

 

Contact Person and Phone Number

 

Account No.

 

 

 

 

 

None.

 

 

 

 

 

33.           The Company owns or has registered to it the following motor
vehicles, the original title certificates for which shall be delivered to Lender
prior to closing:

 

None.

 

34.           With regard to any pension or profit sharing plan:

 

None.

 

35.           The Company’s fiscal year is a 52 or 53 week year that ends on the
Saturday closest to  January 31. The results for fiscal year 2011 represents the
fifty-two week period ending January 28, 2012. The results for fiscal year 2012
represents the fifty-three week period ending February 2, 2013. The results for
fiscal years 2013, 2014 and 2015 represents the fifty-two week period ending
February 1, 2014, January 31, 2015, and January 30, 2016,  respectively.

 

36.           Certified Public Accountants for the Company is the firm of:

 

Name:

Ernst & Young

Address:

5 Times Square

 

New York, NY 10036-6530

Telephone:

(212) 773-1181

Facsimile:

(212) 773-1275

E-Mail:

carmine.romano@ey.com

Partner Handling Relationship:

Carmine Romano

Were statements uncertified for any fiscal year?

Statements for year end 2010 (1/31/10-1/29/11) were certified

 

37.           The Company’s counsel with respect to the proposed loan
transaction is the firm of:

 

Name:

Kirkland & Ellis

Address:

601 Lexington Avenue

 

New York, NY 10022

Telephone:

(212) 446-4800

Facsimile:

(212) 446-4900

E-Mail:

medsall@kirkland.com

Partner Handling Relationship:

Michael Edsall

 

38.           The Company’s counsel with respect to matters other than the
proposed loan transaction, if different, is the firm of:

 

Partner Handling Relationship:

Michael Edsall

 

38.           The Company’s counsel with respect to matters other than the
proposed loan transaction, if different, is the firm of:

 

Name:

Same as above

Address:

 

Telephone:

 

Facsimile:

 

E-Mail:

 

Partner Handling Relationship:

 

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

5

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

LERNER NEW YORK HOLDINGS, INC

 

 

 

By:

/s/ Sheamus Toal

 

 

Title:

Executive Vice President, Chief Financial Officer, Treasurer & Secretary

 

6

--------------------------------------------------------------------------------

 

EXHIBIT D

 

INFORMATION CERTIFICATE

 

OF

 

LERNER NEW YORK OUTLET, INC. (f/k/a JASMINE COMPANY, INC.)

 

Dated: August 10, 2011

 

Wells Fargo Bank, National Association, as Agent

One Boston Place, 19th Floor

Boston, Massachusetts 02108

 

In order to assist you in the evaluation of the financing you are considering of
Lerner New York Outlet, Inc. (formerly known as Jasmine Company, Inc.) (the “
Company “), pursuant to the Third Amended and Restated Loan and Security
Agreement, dated of even date herewith, Wells Fargo Bank, National Association,
as Agent (in such capacity “Agent” or “you”), for the persons thereto as Lenders
(collectively “Lenders” or “you”), the Company certain affiliates of the Company
(as the same now exists or may hereafter be amended, modified, supplemented,
renewed, restated or registered, the “Loan Agreement”), to expedite the
preparation of required documentation, and to induce you to provide financing to
the Company, we represent and warrant to you and the Lenders the following
information about the Company, its organizational structure and other matters of
interest to you:

 

1.

 

The Company has been formed by filing the following document with the Secretary
of State of the Commonwealth of Massachusetts:

 

 

 

 

 

o

Certificate/Articles of Incorporation

 

 

x

Certificate/Articles of Organization

 

 

o

Other [specify]                              

 

 

 

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was July 20, 1973.

 

 

 

2.

 

The Company was not formed by filing a document with any Secretary of State. The
Company is organized as a [specify type of organization, (e.g., general
partnership, sole proprietorship, etc.)]                  . The Company’s
governing document is a [name legal document, if one exists, (e.g., partnership
agreement, etc.)

 

 

 

 

 

Not applicable

 

 

 

3.

 

The full and exact name of the Company as set forth in the document specified in
Item 1 or 2, or (if no document is specified in Item 1 or 2) the full and exact
legal name used in the Company’s business, is:

 

 

 

 

 

Lerner New York Outlet, Inc. (f/k/a Jasmine Company, Inc.)

 

 

 

 

4.

 

The Company uses and owns the following trade name(s) in the operation of its
business (e.g. billing, advertising, etc.; note: do not include names which are
product names only):

 

 

 

 

 

New York & Company Outlet

 

 

 

[Check one of the boxes below.]

 

 

 

o

 

We have attached a blank sample of every invoice that uses a tradename.

x

 

We do not use any tradename other than the tradenames listed in Item 4 on any
invoices.

 

 

 

5.

 

The Company maintains offices, leases or owns real estate, has employees, pays
taxes, or otherwise conducts business in the following States (including the
State of its organization):

 

 

 

 

 

CT, FL, NJ, NY, RI, MA

 

 

 

6.

 

The Company has filed the necessary documents with the Secretary of State to
qualify as a foreign corporation in the following States:

 

1

--------------------------------------------------------------------------------


 

 

 

CT, FL, NJ, NY, RI

 

 

 

7.

 

The Company’s authority to do business has been revoked or suspended, or the
Company is otherwise not in good standing in the following States:

 

 

 

 

 

None.

 

 

 

8.

 

The Company and its subsidiaries have all licenses and permits necessary for the
operation of the business of the Company, as such business is being operated as
of the date hereof.

 

 

 

9.

 

In conducting its business activities, the Company is subject to regulation by
federal, state or local agencies or authorities (e.g., FDA, EPA, state or
municipal liquor licensing agencies, federal or state carrier commissions, etc.)
as follows:

 

 

 

 

 

None.

 

 

 

10.

 

The Company has never been involved in a bankruptcy or reorganization except:
[explain]

 

 

 

 

 

None.

 

 

 

11.

 

Between the date the Company was formed and now, the Company has used other
names as set forth below:

 

Period of Time

 

Prior Name

 

 

 

From July 20, 1973 to January 7, 2010

 

Jasmine Company, Inc.

 

12.

 

Between the date the Company was formed and now, the Company has made or entered
into mergers or acquisitions with other companies as set forth below:

 

 

 

 

 

Merged with Shoe-Shine, Inc. (7/1/94); Merged with Flirt, Inc. (12/10/04);
Acquired by Lerner New York Inc (7/19/05).

 

 

 

13.

 

The chief executive office of the Company is located at the street address set
forth below, which is in New York County, in the State of New York:

 

 

 

 

 

450 W. 33rd Street

 

 

 

New York, NY 10001

 

 

 

 

14.

 

The books and records of the Company pertaining to accounts, contract rights,
inventory, etc. are located at the following street address:

 

 

 

 

 

450 W. 33rd Street

 

 

 

New York, NY 10001

 

 

 

 

15.

 

In addition to the chief executive office, the Company has inventory, equipment
or other assets located at the addresses set forth below. In each case, we have
noted whether the location is owned, leased or operated by third parties and the
names and addresses of any mortgagee, lessor or third party operator:

 

 

 

 

 

Name and Address of Third

 

 

 

 

Party with Interest in Location

 

 

Company’s Interest

 

(e.g., mortgagee, lessor or

Street Address with County

 

(e.g., owner, lessee or bailee)

 

warehouseman)

 

 

 

 

 

See Exhibit E to Loan Agreement.

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

16.

 

In the course of its business, the Company’s inventory and/or other assets are
handled by the following customs brokers and/or freight forwarders:

 

Name

 

Address

 

Type of Service/Assets Handled

 

 

 

 

 

See Schedule 16.

 

 

 

 

 

17.

 

The places of business or other locations of any assets used by the Company
during the last four (4) months other than those listed above are as follows:

 

 

 

 

 

None.

 

 

 

18.

 

The Company is affiliated with, or has ownership in, the following entities
(including subsidiaries):

 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
 Incorporation

 

Ownership
 Percentage or
 Relationship

New York & Company, Inc.

 

450 West 33rd Street New York, NY 10001

 

Delaware

 

Ultimate Parent / 100%

Lerner New York Holding, Inc.

 

450 West 33rd Street New York, NY 10001

 

Delaware

 

Parent / 100%

Lernco, Inc.

 

1105 North Market Street Wilmington, DE 19899

 

Delaware

 

Subsidiary of Parent / 100%

Nevada Receivable Factoring, Inc.

 

6700 Via Austi Pkwy Parkway, Suite C Las Vegas, Nevada 89119

 

Nevada

 

Subsidiary of Parent / 100%

New York & Company Stores, Inc.

 

450 West 33rd Street New York, NY 10001

 

New York

 

Subsidiary / 100%

 

 

 

 

 

 

 

Lerner New York GC, LLC

 

2 Limited Pkwy Columbus, Ohio 43230

 

Ohio

 

Subsidiary / 100%

Lerner New York, Inc.

 

450 West 33rd Street New York, NY 10001

 

Delaware

 

Subsidiary of Parent / 100%

 

19.

 

The Federal Employer Identification Number of the Company is 04-2526617

 

 

 

20.

 

Under the Company’s charter documents, and under the laws of the State in which
the Company is organized, the shareholders, members or other equity holders do
not have to consent in order for the Company to borrow money, incur debt or
obligations, pledge or mortgage the property of the Company, grant a security
interest in the property of the Company or guaranty the debt of obligations of
another person or entity.

 

 

 

 

 

x

True

o

Incorrect [explain]:

 

 

 

 

 

The power to take the foregoing actions is vested exclusively in the Board of
Directors.

 

 

 

21.

 

The officers of the Company (or people performing similar functions) and their
respective titles are as follows:

 

Name

 

Title

 

 

 

Gregory Scott

 

President & Chief Executive Officer

Sheamus Toal

 

Executive Vice President, Chief Financial Officer & Treasurer

Ryan A. Schreiber

 

Vice President, General Counsel & Secretary

 

 

 

The following people will have signatory powers as to all your of transactions
with the Company:

 

3

--------------------------------------------------------------------------------


 

 

 

The Officers authorized in the Company’s Board of Director resolutions

 

 

 

22.

 

With respect to the officers noted above, such officers are affiliated with and
hold a 5% or more beneficial ownership in the following corporations (indicate
name and address of affiliated companies, type of operations, ownership
percentage or other relationship):

 

 

 

 

 

None.

 

 

 

23.

 

The Company is governed by the Board of Directors. The members of such governing
body of the Company are:

 

 

 

 

 

Gregory Scott, Sheamus Toal, Ryan A. Schreiber.

 

 

 

24.

 

The name of the stockholders, members, partners or other equity holders of the
Company and their equity holdings are as follows (if equity interests are widely
held indicate only equity owners with 10% or more of the equity interests):

 

Name

 

No. of Shares or Units

 

Ownership Percentage

 

 

 

 

 

 

 

Lerner New York, Inc.

 

100,300 Common Shares

 

100

%

 

25.

 

There are no judgments or litigation pending by or against the Company, its
subsidiaries and/or affiliates or any of its officers/principals, except as
follows:

 

 

 

 

 

None.

 

 

 

26.

 

At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes) except as follows:

 

 

 

 

 

None.

 

 

 

27.

 

The Company’s assets are owned and held free and clear of any security
interests, liens or attachments, except as follows:

 

Lienholder

 

Assets Pledged

 

Amount of Debt
 Secured

 

 

 

 

 

None.

 

 

 

 

 

28.

 

The Company has not guaranteed and is not otherwise liable for the obligations
of others, except as follows:

 

 

 

 

 

None.

 

 

 

29.

 

The Company does not own or license any trademarks, patents, copyrights or other
intellectual property, except as follows (indicate type of intellectual property
and whether owned or licensed, registration number, date of registration, and,
if licensed, the name and address of the licensor):

 

 

 

Registration

 

 

 

Name and Address

Type of Intellectual

 

Number and Date of

 

Owned or

 

of

Property

 

Registration

 

Licensed

 

Licensor

None.

 

 

 

 

 

 

 

30.

 

The Company owns or uses the following materials (e.g., software, film footage,
scripts, etc.) that are subject to registration with the United States Copyright
Office, though at present copyright registrations have not been filed with
respect to such materials:

 

 

 

 

 

None.

 

4

--------------------------------------------------------------------------------


 

31.

 

The Company does not have any deposit or investment accounts with any bank,
savings and loan or other financial institution, except as follows, for the
purposes and of the types indicated:

 

Bank Name and Branch Address

 

Contact Person and
 Phone Number

 

Account No.

 

Purpose/Type

See schedule 31.

 

 

 

 

 

 

 

32.

 

The Company has no processing arrangements for credit card payments or payments
made by check (e.g. Telecheck) except as follows:

 

Bank Name and Branch
Address

 

Contact Person and Phone Number

 

Account No.

Chase

 

 

 

 

ADS

 

 

 

 

AMEX

 

 

 

 

Discover

 

 

 

 

Telecheck

 

 

 

 

SVS

 

 

 

 

 

33.

 

The Company owns or has registered to it the following motor vehicles, the
original title certificates for which shall be delivered to Lender prior to
closing:

 

 

 

 

 

None.

 

 

 

34.

 

With regard to any pension or profit sharing plan:

 

 

 

35.

 

The Company’s fiscal year is a 52 or 53 week year that ends on the Saturday
closest to  January 31. The results for fiscal year 2011 represents the
fifty-two week period ending January 28, 2012. The results for fiscal year 2012
represents the fifty-three week period ending February 2, 2013. The results for
fiscal years 2013, 2014 and 2015 represents the fifty-two week period ending
February 1, 2014, January 31, 2015, and January 30, 2016, respectively.

 

 

 

36.

 

Certified Public Accountants for the Company is the firm of:

 

Name:

 

Ernst & Young

Address:

 

5 Times Square

 

 

New York, NY 10036-6530

Telephone:

 

(212) 773-1181

Facsimile:

 

(212) 773-1275

E-Mail:

 

carmine.romano@ey.com

Partner Handling Relationship:

 

Carmine Romano

Were statements uncertified for any fiscal year?

 

Statements for year end 2010 (1/31/10-1/29/11) were certified

 

37.

 

The Company’s counsel with respect to the proposed loan transaction is the firm
of:

 

Name:

 

Kirkland & Ellis

Address:

 

601 Lexington Avenue

 

 

New York, NY 10022

Telephone:

 

(212) 446-4800

Facsimile:

 

(212) 446-4900

E-Mail:

 

medsall@kirkland.com

Partner Handling Relationship:

 

Michael Edsall

 

38.

 

The Company’s counsel with respect to matters other than the proposed loan
transaction, if different, is the firm of:

 

Same as above

 

5

--------------------------------------------------------------------------------


 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

6

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

LERNER NEW YORK OUTLET, INC. (f/k/a JASMINE COMPANY, INC.)

 

 

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

Title:   Executive Vice President, Chief Financial Officer & Treasurer

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

INFORMATION CERTIFICATE

 

OF

 

NEVADA RECEIVABLE FACTORING, INC

 

Dated: August 10, 2011

 

Wells Fargo Bank, National Association, as Agent

One Boston Place, 19th Floor

Boston, Massachusetts 02108

 

In order to assist you in the evaluation of the financing you are considering of
Nevada Receivable Factoring, Inc. (the “ Company “), pursuant to the Third
Amended and Restated Loan and Security Agreement, dated of even date herewith,
Wells Fargo Bank, National Association, as Agent (in such capacity “Agent” or
“you”), for the persons thereto as Lenders (collectively “Lenders” or “you”),
the Company certain affiliates of the Company (as the same now exists or may
hereafter be amended, modified, supplemented, renewed, restated or registered,
the “Loan Agreement”), to expedite the preparation of required documentation,
and to induce you to provide financing to the Company, we represent and warrant
to you and the Lenders the following information about the Company, its
organizational structure and other matters of interest to you:

 

1.

 

The Company has been formed by filing the following document with the Secretary
of State of Nevada:

 

 

 

 

 

x

Certificate/Articles of Incorporation

 

 

o

Certificate/Articles of Organization

 

 

o

Other [specify]

 

 

 

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was August 24, 1993.

 

 

 

2.

 

The Company was not formed by filing a document with any Secretary of State. The
Company is organized as a [specify type of organization, (e.g., general
partnership, sole proprietorship, etc.)]                    . The Company’s
governing document is a [name legal document, if one exists, (e.g., partnership
agreement, etc.)  Not applicable

 

 

 

3.

 

The full and exact name of the Company as set forth in the document specified in
Item 1 or 2, or (if no document is specified in Item 1 or 2) the full and exact
legal name used in the Company’s business, is:

 

 

 

 

 

Nevada Receivable Factoring, Inc.

 

 

 

4.

 

The Company uses and owns the following trade name(s) in the operation of its
business (e.g. billing, advertising, etc.; note: do not include names which are
product names only):

 

 

 

 

 

None.

 

 

 

[Check one of the boxes below.]

 

 

 

o

 

We have attached a blank sample of every invoice that uses a tradename.

x

 

We do not use any tradename other than the tradenames listed in Item 4 on any
invoices.

 

 

 

5.

 

The Company maintains offices, leases or owns real estate, has employees, pays
taxes, or otherwise conducts business in the following States (including the
State of its organization):

 

 

 

 

 

Nevada.

 

 

 

6.

 

The Company has filed the necessary documents with the Secretary of State to
qualify as a foreign corporation in the following States:

 

 

 

 

 

None.

 

 

 

7.

 

The Company’s authority to do business has been revoked or suspended, or the
Company is otherwise not in good standing in the following States:

 

1

--------------------------------------------------------------------------------


 

 

 

None.

 

 

 

8.

 

The Company and its subsidiaries have all licenses and permits necessary for the
operation of the business of the Company, as such business is being operated as
of the date hereof.

 

 

 

9.

 

In conducting its business activities, the Company is subject to regulation by
federal, state or local agencies or authorities (e.g., FDA, EPA, state or
municipal liquor licensing agencies, federal or state carrier commissions, etc.)
as follows:

 

 

 

 

 

Not applicable.

 

 

 

10.

 

The Company has never been involved in a bankruptcy or reorganization except:
[explain]

 

 

 

 

 

None.

 

 

 

11.

 

Between the date the Company was formed and now, the Company has used other
names as set forth below:

 

Period of Time

 

Prior Name

 

 

 

From 8/24/93 to 1/18/94

 

Lerner New York Factoring, Inc.

 

12.

 

Between the date the Company was formed and now, the Company has made or entered
into mergers or acquisitions with other companies as set forth below:

 

 

 

 

 

None.

 

 

 

13.

 

The chief executive office of the Company is located at the street address set
forth below:

 

6700 Via Austi Pkwy, Suite C,

Las Vegas, Nevada 89119

 

14.

 

The books and records of the Company pertaining to accounts, contract rights,
inventory, etc. are located at the following street address:

 

6700 Via Austi Pkwy, Suite C,

Las Vegas, Nevada 89119

 

15.

 

In addition to the chief executive office, the Company has inventory, equipment
or other assets located at the addresses set forth below. In each case, we have
noted whether the location is owned, leased or operated by third parties and the
names and addresses of any mortgagee, lessor or third party operator:

 

 

 

 

 

Name and Address of Third
 Party with Interest in Location

 

 

Company’s Interest

 

(e.g., mortgagee, lessor or

Street Address with County

 

(e.g., owner, lessee or bailee)

 

warehouseman)

 

 

 

 

 

Exhibit E to Loan Agreement.

 

 

 

 

 

16.

 

In the course of its business, the Company’s inventory and/or other assets are
handled by the following customs brokers and/or freight forwarders:

 

Name

 

Address

 

Type of Service/Assets Handled

 

 

 

 

 

None.

 

 

 

 

 

17.

 

The places of business or other locations of any assets used by the Company
during the last four (4) months other than those listed above are as follows:

 

None.

 

18.

 

The Company is affiliated with, or has ownership in, the following entities
(including subsidiaries):

 

2

--------------------------------------------------------------------------------


 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
 Incorporation

 

Ownership
 Percentage or
 Relationship

New York & Company, Inc.

 

450 West 33rd Street New York, NY 10001

 

Delaware

 

Ultimate Parent / 100%

Lerner New York Holding, Inc.

 

450 West 33rd Street New York, NY 10001

 

Delaware

 

Parent / 100%

Lernco, Inc.

 

1105 North Market Street

 

Delaware

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Lerner New York, Inc.

 

Wilmington, DE 19899 450 West 33rd Street New York, NY 10001

 

Delaware

 

Subsidiary of Parent / 100%

New York & Company Stores, Inc.

 

450 West 33rd Street New York, NY 10001

 

New York

 

Subsidiary / 100%

 

 

 

 

 

 

 

Lerner New York GC, LLC

 

2 Limited Pkwy Columbus, Ohio 43230

 

Ohio

 

Subsidiary / 100%

Lerner New York Outlet, Inc. (formerly known as Jasmine Company, Inc.).

 

450 W. 33rd Street New York, NY 10001

 

Massachusetts

 

Subsidiary / 100%

 

19.

 

The Federal Employer Identification Number of the Company is 88-0306309

 

 

 

20.

 

Under the Company’s charter documents, and under the laws of the State in which
the Company is organized, the shareholders, members or other equity holders do
not have to consent in order for the Company to borrow money, incur debt or
obligations, pledge or mortgage the property of the Company, grant a security
interest in the property of the Company or guaranty the debt of obligations of
another person or entity.

 

 

x True

 

o Incorrect [explain]:

 

 

 

The power to take the foregoing actions is vested exclusively in the Board of
Directors.

 

 

 

21.

 

The officers of the Company (or people performing similar functions) and their
respective titles are as follows:

 

Name

 

Title

 

 

 

Sheamus Toal

 

President & Chief Financial Officer

Ryan A. Schreiber

 

Secretary

Jackie Smith

 

Treasurer

John N. Brewer

 

Assistant Secretary

Chris Consi

 

Assistant Treasurer

 

 

 

The following people will have signatory powers as to all your of transactions
with the Company:

 

 

 

 

 

The Officers authorized in the Company’s Board of Director resolutions

 

 

 

22.

 

With respect to the officers noted above, such officers are affiliated with and
hold a 5% or more beneficial ownership in the following corporations (indicate
name and address of affiliated companies, type of operations, ownership
percentage or other relationship):

 

 

 

 

 

None.

 

 

 

23.

 

The Company is governed by the Board of Directors.  The members of such
governing body of the Company are:

 

 

 

 

 

John N. Brewer, Charles H. Buckingham, Chris Consi, John Farello, John Gargano,
Wai Kam, Ryan A. Schreiber, Jackie Smith, Sheamus Toal.

 

 

 

24.

 

The name of the stockholders, members, partners or other equity holders of the
Company and their equity holdings are as follows (if equity interests are widely
held indicate only equity owners with 10% or more of the equity interests):

 

3

--------------------------------------------------------------------------------


 

Name

 

No. of Shares or Units

 

Ownership Percentage

 

 

 

 

 

 

 

Lerner New York Holding, Inc.

 

100 Common Shares

 

100

%

 

25.

 

There are no judgments or litigation pending by or against the Company, its
subsidiaries and/or affiliates or any of its officers/principals, except as
follows:

 

 

 

 

 

None.

 

 

 

26.

 

At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes) except as follows:

 

 

 

 

 

None.

 

 

 

27.

 

The Company’s assets are owned and held free and clear of any security
interests, liens or attachments, except as follows:

 

 

 

 

 

Amount of Debt

Lienholder

 

Assets Pledged

 

Secured

 

 

 

 

 

None.

 

 

 

 

 

28.

 

The Company has not guaranteed and is not otherwise liable for the obligations
of others, except as follows:

 

 

 

 

 

None.

 

 

 

29.

 

The Company does not own or license any trademarks, patents, copyrights or other
intellectual property, except as follows (indicate type of intellectual property
and whether owned or licensed, registration number, date of registration, and,
if licensed, the name and address of the licensor):

 

 

 

Registration

 

 

 

Name and Address

Type of Intellectual

 

Number and Date of

 

Owned or

 

of

Property

 

Registration

 

Licensed

 

Licensor

None.

 

 

 

 

 

 

 

30.

 

The Company owns or uses the following materials (e.g., software, film footage,
scripts, etc.) that are subject to registration with the United States Copyright
Office, though at present copyright registrations have not been filed with
respect to such materials:

 

 

 

 

 

None.

 

 

 

31.

 

The Company does not have any deposit or investment accounts with any bank,
savings and loan or other financial institution, except as follows, for the
purposes and of the types indicated:

 

Bank Name and Branch Address

 

Contact Person and
 Phone Number

 

Account No.

 

Purpose/Type

Bank of America

 

 

 

 

 

Checking

 

32.

 

The Company has no processing arrangements for credit card payments or payments
made by check (e.g. Telecheck) except as follows:

 

Bank Name and Branch

 

 

 

 

Address

 

Contact Person and Phone Number

 

Account No.

None.

 

 

 

 

 

33.

 

The Company owns or has registered to it the following motor vehicles, the
original title certificates for which shall be delivered to Lender prior to
closing: None.

 

 

 

34.

 

With regard to any pension or profit sharing plan:

 

4

--------------------------------------------------------------------------------


 

 

 

None.

 

 

 

35.

 

The Company’s fiscal year is a 52 or 53 week year that ends on the Saturday
closest to  January 31. The results for fiscal year 2011 represents the
fifty-two week period ending January 28, 2012. The results for fiscal year 2012
represents the fifty-three week period ending February 2, 2013. The results for
fiscal years 2013, 2014 and 2015 represents the fifty-two week period ending
February 1, 2014, January 31, 2015, and January 30, 2016, respectively.

 

 

 

36.

 

Certified Public Accountants for the Company is the firm of:

 

Name:

 

Ernst & Young

Address:

 

5 Times Square

 

 

New York, NY 10036-6530

Telephone:

 

(212) 773-1181

Facsimile:

 

(212) 773-1275

E-Mail:

 

carmine.romano@ey.com

Partner Handling Relationship:

 

Carmine Romano

Were statements uncertified for any fiscal year?

 

Statements for year end 2002 (11/8/02-2/1/03) were certified

 

37.

 

The Company’s counsel with respect to the proposed loan transaction is the firm
of:

 

Name:

 

Kirkland & Ellis

Address:

 

601 Lexington Avenue

 

 

New York, NY 10022

Telephone:

 

(212) 446-4800

Facsimile:

 

(212) 446-4900

E-Mail:

 

medsall@kirkland.com

Partner Handling Relationship:

 

Michael Edsall

 

38.

 

The Company’s counsel with respect to matters other than the proposed loan
transaction, if different, is the firm of:

 

Name:

 

Same as above

Address:

 

 

Telephone:

 

 

Facsimile:

 

 

 

Name:

 

Same as above

Address:

 

 

Telephone:

 

 

Facsimile:

 

 

E-Mail:

 

 

Partner Handling Relationship:

 

 

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

5

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

NEVADA RECEIVABLE FACTORING, INC

 

 

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

Title: President & Chief Financial Officer

 

6

--------------------------------------------------------------------------------

 

EXHIBIT D

 

INFORMATION CERTIFICATE

 

OF

 

NEW YORK & COMPANY, INC.

 

Dated: August 10, 2011

 

Wells Fargo Bank, National Association, as Agent

One Boston Place, 19th Floor

Boston, Massachusetts 02108

 

In order to assist you in the evaluation of the financing you are considering of
New York & Company, Inc. (the “ Company “), pursuant to the Third Amended and
Restated Loan and Security Agreement, dated of even date herewith, Wells Fargo
Bank, National Association, as Agent (in such capacity “Agent” or “you”), for
the persons thereto as Lenders (collectively “Lenders” or “you”), the Company
certain affiliates of the Company (as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or registered, the “Loan
Agreement”), to expedite the preparation of required documentation, and to
induce you to provide financing to the Company, we represent and warrant to you
and the Lenders the following information about the Company, its organizational
structure and other matters of interest to you:

 

1.

 

The Company has been formed by filing the following document with the Secretary
of State of Delaware:

 

 

 

 

 

x

Certificate/Articles of Incorporation

 

 

o

Certificate/Articles of Organization

 

 

o

Other [specify]

 

 

 

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was November 8, 2002.

 

 

 

2.

 

The Company was not formed by filing a document with any Secretary of State. The
Company is organized as a [specify type of organization, (e.g., general
partnership, sole proprietorship, etc.)]                        . The Company’s
governing document is a [name legal document, if one exists, (e.g., partnership
agreement, etc.) Not applicable

 

 

 

3.

 

The full and exact name of the Company as set forth in the document specified in
Item 1 or 2, or (if no document is specified in Item 1 or 2) the full and exact
legal name used in the Company’s business, is:

 

 

 

 

 

New York & Company, Inc.

 

 

 

4.

 

The Company uses and owns the following trade name(s) in the operation of its
business (e.g. billing, advertising, etc.; note: do not include names which are
product names only):

 

 

 

 

 

None.

 

 

 

o

 

We have attached a blank sample of every invoice that uses a tradename.

x

 

We do not use any tradename other than the tradenames listed in Item 4 on any
invoices.

 

 

 

5.

 

The Company maintains offices, leases or owns real estate, has employees, pays
taxes, or otherwise conducts business in the following States (including the
State of its organization):

 

 

 

 

 

Delaware, New York.

 

 

 

6.

 

The Company has filed the necessary documents with the Secretary of State to
qualify as a foreign corporation in the following States:

 

 

 

 

 

None.

 

1

--------------------------------------------------------------------------------


 

7.

 

The Company’s authority to do business has been revoked or suspended, or the
Company is otherwise not in good standing in the following States:

 

 

 

 

 

None.

 

 

 

8.

 

The Company and its subsidiaries have all licenses and permits necessary for the
operation of the business of the Company, as such business is being operated as
of the date hereof.

 

 

 

9.

 

In conducting its business activities, the Company is subject to regulation by
federal, state or local agencies or authorities (e.g., FDA, EPA, state or
municipal liquor licensing agencies, federal or state carrier commissions, etc.)
as follows:

 

 

 

 

 

Not applicable.

 

 

 

10.

 

The Company has never been involved in a bankruptcy or reorganization except:
[explain]

 

 

 

 

 

None. Since the Parent’s purchase of the Company in 1985. We have no knowledge
of a bankruptcy or reorganization of the Company prior to that time.

 

 

 

11.

 

Between the date the Company was formed and now, the Company has used other
names as set forth below:

 

Period of Time

 

Prior Name

 

 

 

 

 

From 11/8/02 to 5/20/04

 

NY & CO GROUP, INC.

 

 

12.

 

Between the date the Company was formed and now, the Company has made or entered
into mergers or acquisitions with other companies as set forth below:

 

 

 

 

 

None other than mergers and reorganizations of internal companies in the
ordinary course of business.

 

 

 

13.

 

The chief executive office of the Company is located at the street address set
forth below, which is in New York County, in the State of New York:

 

 

 

 

 

450 W. 33rd St.

 

 

New York, NY 10001

 

 

 

14.

 

The books and records of the Company pertaining to accounts, contract rights,
inventory, etc. are located at the following street address:

 

 

 

 

 

450 W. 33rd St.

 

 

New York, NY 10001

 

 

 

15.

 

In addition to the chief executive office, the Company has inventory, equipment
or other assets located at the addresses set forth below. In each case, we have
noted whether the location is owned, leased or operated by third parties and the
names and addresses of any mortgagee, lessor or third party operator:

 

 

 

 

 

Name and Address of Third

 

 

 

 

 

Party with Interest in Location

 

 

 

Company’s Interest

 

(e.g., mortgagee, lessor or

 

Street Address with County

 

(e.g., owner, lessee or bailee)

 

warehouseman)

 

 

 

 

 

 

 

See Exhibit E to Loan Agreement.

 

 

 

 

 

 

16.

 

In the course of its business, the Company’s inventory and/or other assets are
handled by the following customs brokers and/or freight forwarders:

 

2

--------------------------------------------------------------------------------


 

Name

 

Address

 

Type of Service/Assets Handled

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

17.

 

The places of business or other locations of any assets used by the Company
during the last four (4) months other than those listed above are as follows:

 

 

 

 

 

None.

 

 

 

18.

 

The Company is affiliated with, or has ownership in, the following entities
(including subsidiaries):

 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
Incorporation

 

Ownership
Percentage or
Relationship

 

Lerner New York, Inc.

 

450 West 33rd Street New York, NY 10001

 

Delaware

 

Subsidiary of Parent / 100%

 

Lerner New York Holding, Inc.

 

450 West 33rd Street New York, NY 10001

 

Delaware

 

Parent / 100%

 

Lernco, Inc.

 

1105 North Market Street Wilmington, DE 19899

 

Delaware

 

Subsidiary of Parent / 100%

 

Nevada Receivable Factoring, Inc.

 

6700 Via Austi Pkwy Parkway, Suite C Las Vegas, Nevada 89119

 

Nevada

 

Subsidiary of Parent / 100%

 

New York & Company Stores, Inc.

 

450 West 33rd Street New York, NY 10001

 

New York

 

Subsidiary / 100%

 

Lerner New York GC, LLC

 

2 Limited Pkwy Columbus, Ohio 43230

 

Ohio

 

Subsidiary / 100%

 

Lerner New York Outlet, Inc. (formerly known as Jasmine Company, Inc.)

 

450 W. 33rd Street New York, NY 10001

 

Massachusetts

 

Subsidiary / 100%

 

 

19.

 

The Federal Employer Identification Number of the Company is 33-1031445

 

 

 

20.

 

Under the Company’s charter documents, and under the laws of the State in which
the Company is organized, the shareholders, members or other equity holders do
not have to consent in order for the Company to borrow money, incur debt or
obligations, pledge or mortgage the property of the Company, grant a security
interest in the property of the Company or guaranty the debt of obligations of
another person or entity.

 

 

 

 

 

x True

o Incorrect [explain]:

 

 

 

 

 

The power to take the foregoing actions is vested exclusively in the Board of
Directors.

 

 

 

21.

 

The officers of the Company (or people performing similar functions) and their
respective titles are as follows:

 

Name

 

Title

 

 

 

Gregory Scott

 

Chief Executive Officer

Eran Cohen

 

Executive Vice President, Chief Marketing Officer

Kevin Finnegan

 

Executive Vice President, Global Sales & Operations

Michele Parsons

 

Executive Vice President, Merchandising

Sheamus Toal

 

Executive Vice President, Chief Financial Officer, Treasurer & Secretary

 

 

 

The following people will have signatory powers as to all your of transactions
with the Company:

 

 

 

 

 

The Officers authorized in the Company’s Board of Director resolutions.

 

 

 

22.

 

With respect to the officers noted above, such officers are affiliated with and
hold a 5% or more beneficial ownership in the

 

3

--------------------------------------------------------------------------------


 

 

 

following corporations (indicate name and address of affiliated companies, type
of operations, ownership percentage or other relationship):

 

 

 

 

 

None.

 

 

 

23.

 

The Company is governed by the Board of Directors. The members of such governing
body of the Company are:

 

 

 

 

 

Bodil M. Arlander, Jill Beraud, David H. Edwab, John D. Howard, Louis Lipschitz,
Edward W. Moneypenny, Grace Nichols, Michelle Pearlman, Richard L. Perkal,
Arthur E. Reiner, Gregory Scott.

 

 

 

24.

 

The name of the stockholders, members, partners or other equity holders of the
Company and their equity holdings are as follows (if equity interests are widely
held indicate only equity owners with 10% or more of the equity interests):

 

Name

 

No. of Shares or Units

 

Ownership Percentage

 

 

 

 

 

 

 

 

 

Irving Place Capital (Formerly Bear Sterns Merchant Banking)

 

31,618,972

 

51.05

%

 

 

25.

 

There are no judgments or litigation pending by or against the Company, its
subsidiaries and/or affiliates or any of its officers/principals, except as
follows:

 

 

 

 

 

See Schedule 25.

 

 

 

26.

 

At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes) except as follows:

 

 

 

 

 

None.

 

 

 

27.

 

The Company’s assets are owned and held free and clear of any security
interests, liens or attachments, except as follows:

 

Lienholder

 

Assets Pledged

 

Amount of Debt
Secured

 

 

 

 

 

 

 

 

 

See Schedule 27

 

 

 

 

 

 

 

28.

 

The Company has not guaranteed and is not otherwise liable for the obligations
of others, except as follows:

 

 

 

 

 

None.

 

 

 

29.

 

The Company does not own or license any trademarks, patents, copyrights or other
intellectual property, except as follows (indicate type of intellectual property
and whether owned or licensed, registration number, date of registration, and,
if licensed, the name and address of the licensor):

 

 

 

Registration

 

 

 

Name and Address

 

 

Type of Intellectual

 

Number and Date of

 

Owned or

 

of

 

 

Property

 

Registration

 

Licensed

 

Licensor

 

 

See Schedule 29.

 

 

 

 

 

 

 

 

 

30.

 

The Company owns or uses the following materials (e.g., software, film footage,
scripts, etc.) that are subject to registration with the United States Copyright
Office, though at present copyright registrations have not been filed with
respect to such materials:

 

 

 

 

 

None.

 

 

 

31.

 

The Company does not have any deposit or investment accounts with any bank,
savings and loan or other financial institution, except as follows, for the
purposes and of the types indicated:

 

 

 

Contact Person and

 

 

 

 

 

 

Bank Name and Branch Address

 

Phone Number

 

Account No.

 

Purpose/Type

 

 

None.

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

32.

 

The Company has no processing arrangements for credit card payments or payments
made by check (e.g. Telecheck) except as follows:

 

Bank Name

 

 

 

 

 

 

and Branch

 

 

 

 

 

 

Address

 

Contact Person and Phone Number

 

Account No.

 

 

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

33.

 

The Company owns or has registered to it the following motor vehicles, the
original title certificates for which shall be delivered to Lender prior to
closing:

 

 

 

 

 

None.

 

 

 

34.

 

With regard to any pension or profit sharing plan:

 

 

 

 

 

None.

 

 

 

35.

 

The Company’s fiscal year is a 52 or 53 week year that ends on the Saturday
closest to  January 31. The results for fiscal year 2011 represents the
fifty-two week period ending January 28, 2012. The results for fiscal year 2012
represents the fifty-three week period ending February 2, 2013. The results for
fiscal years 2013, 2014 and 2015 represents the fifty-two week period ending
February 1, 2014, January 31, 2015, and January 30, 2016, respectively.

 

 

 

36.

 

Certified Public Accountants for the Company is the firm of:

 

 

 

Name:

 

Ernst & Young

Address:

 

5 Times Square

 

 

New York, NY 10036-6530

Telephone:

 

(212) 773-1181

Facsimile:

 

(212) 773-1275

E-Mail:

 

carmine.romano@ey.com

Partner Handling Relationship:

 

Carmine Romano

Were statements uncertified for any fiscal year?

 

Statements for year end 2010 (1/31/10-1/29/11) were certified

 

 

 

37.

 

The Company’s counsel with respect to the proposed loan transaction is the firm
of:

 

 

 

Name:

 

Kirkland & Ellis

Address:

 

601 Lexington Avenue

 

 

New York, NY 10022

Telephone:

 

(212) 446-4800

Facsimile:

 

(212) 446-4900

E-Mail:

 

medsall@kirkland.com

Partner Handling Relationship:

 

Michael Edsall

 

 

 

38.

 

The Company’s counsel with respect to matters other than the proposed loan
transaction, if different, is the firm of:

 

 

 

Name:

 

Same as above

Address:

 

 

Telephone:

 

 

Facsimile:

 

 

E-Mail:

 

 

Partner Handling Relationship:

 

 

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

5

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

NEW YORK & COMPANY, INC.

 

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

Title: Executive Vice President, Chief Financial Officer, Treasurer & Secretary

 

6

--------------------------------------------------------------------------------

 

EXHIBIT D

 

INFORMATION CERTIFICATE

 

OF

 

NEW YORK & COMPANY STORES, INC. (f/k/a ASSOCIATED LERNER SHOPS OF AMERICA, INC.)

 

Dated: August 10, 2011

 

Wells Fargo Bank, National Association, as Agent

One Boston Place, 19th Floor

Boston, Massachusetts 02108

 

In order to assist you in the evaluation of the financing you are considering of
New York & Company Stores, Inc. (formerly known as Associated Lerner Shops of
America, Inc.) (the “ Company ”), pursuant to the Third Amended and Restated
Loan and Security Agreement, dated of even date herewith, Wells Fargo Bank,
National Association, as Agent (in such capacity “Agent” or “you”), for the
persons thereto as Lenders (collectively “Lenders” or “you”), the Company
certain affiliates of the Company (as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or registered, the “Loan
Agreement”), to expedite the preparation of required documentation, and to
induce you to provide financing to the Company, we represent and warrant to you
and the Lenders the following information about the Company, its organizational
structure and other matters of interest to you:

 

1.

The Company has been formed by filing the following document with the Secretary
of State of New York:

 

 

x

Certificate/Articles of Incorporation

o

Certificate/Articles of Organization

o

Other [specify]

 

 

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was January 24, 1933.

 

 

2.

The Company was not formed by filing a document with any Secretary of State. The
Company is organized as a [specify type of organization, (e.g., general
partnership, sole proprietorship, etc.)]                . The Company’s
governing document is a [name legal document, if one exists, (e.g., partnership
agreement, etc.) Not applicable

 

 

3.

The full and exact name of the Company as set forth in the document specified in
Item 1 or 2, or (if no document is specified in Item 1 or 2) the full and exact
legal name used in the Company’s business, is:

 

 

 

New York & Company Stores, Inc. (f/k/a Associated Lerner Shops of America, Inc.)

 

 

4.

The Company uses and owns the following trade name(s) in the operation of its
business (e.g. billing, advertising, etc.; note: do not include names which are
product names only):

 

 

 

None.

 

 

[Check one of the boxes below.]

 

 

o

We have attached a blank sample of every invoice that uses a tradename.

 

 

x

We do not use any tradename other than the tradenames listed in Item 4 on any
invoices.

 

 

5.

The Company maintains offices, leases or owns real estate, has employees, pays
taxes, or otherwise conducts business in the following States (including the
State of its organization):

 

 

 

New York.

 

 

6.

The Company has filed the necessary documents with the Secretary of State to
qualify as a foreign corporation in the following States:

 

 

 

None.

 

 

7.

The Company’s authority to do business has been revoked or suspended, or the
Company is otherwise not in good standing in the following States:

 

1

--------------------------------------------------------------------------------


 

None.

 

8.         The Company and its subsidiaries have all licenses and permits
necessary for the operation of the business of the Company, as such business is
being operated as of the date hereof.

 

9.         In conducting its business activities, the Company is subject to
regulation by federal, state or local agencies or authorities (e.g., FDA, EPA,
state or municipal liquor licensing agencies, federal or state carrier
commissions, etc.) as follows:

 

Not applicable.

 

10.       The Company has never been involved in a bankruptcy or reorganization
except: [explain]

 

None.

 

11.       Between the date the Company was formed and now, the Company has used
other names as set forth below:

 

Period of Time

 

Prior Name

 

 

 

From January 24, 1933 to July 21, 2011

 

Associated Lerner Shops of America, Inc.

 

12.       Between the date the Company was formed and now, the Company has made
or entered into mergers or acquisitions with other companies as set forth below:

 

None other than mergers and reorganizations of internal companies in the
ordinary course of business.

 

13.       The chief executive office of the Company is located at the street
address set forth below, which is in New York County, in the State of New York:

 

450 W. 33rd Street

New York, NY 10001

 

14.       The books and records of the Company pertaining to accounts, contract
rights, inventory, etc. are located at the following street address:

 

450 W. 33rd Street

New York, NY 10001

 

15.       In addition to the chief executive office, the Company has inventory,
equipment or other assets located at the addresses set forth below. In each
case, we have noted whether the location is owned, leased or operated by third
parties and the names and addresses of any mortgagee, lessor or third party
operator:

 

Street Address with County

 

Company’s Interest
(e.g., owner, lessee or bailee)

 

Name and Address of Third
Party with Interest in Location
(e.g., mortgagee, lessor or
warehouseman)

 

 

 

 

 

None.

 

 

 

 

 

16.       In the course of its business, the Company’s inventory and/or other
assets are handled by the following customs brokers and/or freight forwarders:

 

Name

 

Address

 

Type of Service/Assets Handled

 

 

 

 

 

None.

 

 

 

 

 

17.       The places of business or other locations of any assets used by the
Company during the last four (4) months other than those listed above are as
follows:

 

None.

 

18.       The Company is affiliated with, or has ownership in, the following
entities (including subsidiaries):

 

2

--------------------------------------------------------------------------------


 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
Incorporation

 

Ownership
Percentage or
Relationship

New York & Company, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Ultimate Parent / 100%

 

 

 

 

 

 

 

Lerner New York Holding, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Parent / 100%

 

 

 

 

 

 

 

Lernco, Inc.

 

1105 North Market Street
Wilmington, DE 19899

 

Delaware

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Nevada Receivable Factoring, Inc.

 

6700 Via Austi Pkwy
Parkway, Suite C
Las Vegas, Nevada 89119

 

Nevada

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Lerner New York, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Subsidiary of Parent / 100%

 

 

 

 

 

 

 

Lerner New York GC, LLC

 

2 Limited Pkwy
Columbus, Ohio 43230

 

Ohio

 

Subsidiary / 100%

 

 

 

 

 

 

 

Lerner New York Outlet, Inc.
(formerly known as Jasmine Company, Inc.)

 

450 W. 33rd Street
New York, NY 10001

 

Massachusetts

 

Subsidiary / 100%

 

19.       The Federal Employer Identification Number of the Company is
13-5566483

 

20.       Under the Company’s charter documents, and under the laws of the State
in which the Company is organized, the shareholders, members or other equity
holders do not have to consent in order for the Company to borrow money, incur
debt or obligations, pledge or mortgage the property of the Company, grant a
security interest in the property of the Company or guaranty the debt of
obligations of another person or entity.

 

x

True

o

Incorrect [explain]:

 

The power to take the foregoing actions is vested exclusively in the Board of
Directors.

 

21.          The officers of the Company (or people performing similar
functions) and their respective titles are as follows:

 

Name

 

Title

Gregory Scott

 

President

Ryan A. Schreiber

 

Secretary

Sheamus Toal

 

Treasurer

 

The following people will have signatory powers as to all your of transactions
with the Company:

 

The Officers authorized in the Company’s Board of Director resolutions

 

22.       With respect to the officers noted above, such officers are affiliated
with and hold a 5% or more beneficial ownership in the following corporations
(indicate name and address of affiliated companies, type of operations,
ownership percentage or other relationship):

 

None.

 

23.       The Company is governed by the Board of Directors. The members of such
governing body of the Company are:

 

3

--------------------------------------------------------------------------------


 

Gregory Scott, Sheamus Toal, Ryan A. Schreiber.

 

24.       The name of the stockholders, members, partners or other equity
holders of the Company and their equity holdings are as follows (if equity
interests are widely held indicate only equity owners with 10% or more of the
equity interests):

 

Name

 

No. of Shares or Units

 

Ownership Percentage

 

 

 

 

 

 

 

Lerner New York, Inc.

 

250 Common Shares

 

100

%

 

25.       There are no judgments or litigation pending by or against the
Company, its subsidiaries and/or affiliates or any of its officers/principals,
except as follows:

 

None.

 

26.       At the present time, there are no delinquent taxes due (including, but
not limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes) except as follows:

 

None.

 

27.       The Company’s assets are owned and held free and clear of any security
interests, liens or attachments, except as follows:

 

Lienholder

 

Assets Pledged

 

Amount of Debt
Secured

 

 

 

 

 

None.

 

 

 

 

 

28.       The Company has not guaranteed and is not otherwise liable for the
obligations of others, except as follows:

 

None.

 

29.       The Company does not own or license any trademarks, patents,
copyrights or other intellectual property, except as follows (indicate type of
intellectual property and whether owned or licensed, registration number, date
of registration, and, if licensed, the name and address of the licensor):

 

 

 

Registration

 

 

 

Name and Address

Type of Intellectual

 

Number and Date of

 

Owned or

 

of

Property

 

Registration

 

Licensed

 

Licensor

None.

 

 

 

 

 

 

 

30.       The Company owns or uses the following materials (e.g., software, film
footage, scripts, etc.) that are subject to registration with the United States
Copyright Office, though at present copyright registrations have not been filed
with respect to such materials:

 

None.

 

31.       The Company does not have any deposit or investment accounts with any
bank, savings and loan or other financial institution, except as follows, for
the purposes and of the types indicated:

 

 

 

Contact Person and

 

 

 

 

Bank Name and Branch Address

 

Phone Number

 

Account No.

 

Purpose/Type

None.

 

 

 

 

 

 

 

32.       The Company has no processing arrangements for credit card payments or
payments made by check (e.g. Telecheck) except as follows:  None.

 

Bank Name and Branch
Address

 

Contact Person and Phone Number

 

Account No.

None.

 

 

 

 

 

33.       The Company owns or has registered to it the following motor vehicles,
the original title certificates for which shall be delivered to Lender prior to
closing:  None.

 

34.       With regard to any pension or profit sharing plan:

 

4

--------------------------------------------------------------------------------


 

None.

 

35.       The Company’s fiscal year is a 52 or 53 week year that ends on the
Saturday closest to  January 31. The results for fiscal year 2011 represents the
fifty-two week period ending January 28, 2012. The results for fiscal year 2012
represents the fifty-three week period ending February 2, 2013. The results for
fiscal years 2013, 2014 and 2015 represents the fifty-two week period ending
February 1, 2014, January 31, 2015, and January 30, 2016,  respectively.

 

36.       Certified Public Accountants for the Company is the firm of:

 

Name:

 

Ernst & Young

Address:

 

5 Times Square

 

 

New York, NY 10036-6530

Telephone:

 

(212) 773-1181

Facsimile:

 

(212) 773-1275

E-Mail:

 

carmine.romano@ey.com

Partner Handling Relationship:

 

Carmine Romano

Were statements uncertified for any fiscal year?

 

Statements for year end 2010 (1/31/10-1/29/11) were certified

 

37.       The Company’s counsel with respect to the proposed loan transaction is
the firm of:

 

Name:

 

Kirkland & Ellis

Address:

 

601 Lexington Avenue
New York, NY 10022

Telephone:

 

(212) 446-4800

Facsimile:

 

(212) 446-4900

E-Mail:

 

medsall@kirkland.com

Partner Handling Relationship:

 

Michael Edsall

 

38.       The Company’s counsel with respect to matters other than the proposed
loan transaction, if different, is the firm of:

 

Name:

 

Same as above

Address:

 

 

Telephone:

 

 

Facsimile:

 

 

E-Mail:

 

 

Partner Handling Relationship:

 

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

E-Mail:

 

 

Partner Handling Relationship:

 

 

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

5

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

NEW YORK & COMPANY STORES, INC. (f/k/a
ASSOCIATED LERNER SHOPS OF AMERICA, INC.)

 

 

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

Title: Treasurer

 

6

--------------------------------------------------------------------------------


 

EXHIBIT E
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Locations of Inventory

 

1.             450 West 33rd Street

New York, NY  10001

 

2.             Three Limited Parkway

Columbus, OH  43216

 

3.             466-472 53rd Street, Brooklyn, NY (owned property)

 

4.             See attached Annex 1 for store listings.

 

5.             Sublease Agreement, dated December 1, 2002, between Wilmington
Trust Sp Services, Inc. and Lernco, Inc.

 

 

6.             Premises described in First Amendment dated October 31, 2003 to
the Lease Agreement, dated as of January 1, 2003, between Nevada Receivable
Factoring, Inc. and Smith & Francis. (144 sq. ft. - term of 24 months - expires
on December 31, 2011).

 

7              GSI Commerce (e-commerce warehouse)

307 Hollie Drive

Martinsville, 24112

 

--------------------------------------------------------------------------------

 

ANNEX 1 TO EXHIBIT E TO LOAN AGREEMENT

 

New York & Company, Inc.

Store List with Lease Status-Schedule

As of July 2, 2011

 

NYCO STORES

 

Str #

 

Store Name

 

Mall/Store Address

 

City

 

State

 

Zip Code

 

Occupancy
Status

120

 

SUMMIT @ BIRMINGHAM

 

200 SUMMIT BLVD SP# A4

 

BIRMINGHAM

 

AL

 

35243

 

Lease

211

 

BROOKWOOD MALL

 

768 BROOKWOOD VILLAGE MALL

 

BIRMINGHAM

 

AL

 

35209

 

Lease

491

 

PINNACLE AT TUTWILER FA

 

5012 PINNACLE SQ #320

 

BIRMINGHAM

 

AL

 

35235

 

Lease

935

 

RIVERCHASE GALLERIA

 

2000-182 RIVERCHASE GALLERIA

 

BIRMINGHAM

 

AL

 

35244

 

Lease

94

 

WIREGRASS MALL

 

WIREGRASS COMMONS MALL 86

 

DOTHAN

 

AL

 

36303-2281

 

Lease

261

 

BRIDGE STREET TOWN CENT

 

340 BRIDGE STREET #124

 

HUNTSVILLE

 

AL

 

35806

 

Lease

805

 

PARKWAY PLACE

 

2801 MEMORIAL PKWY SP#165

 

HUNTSVILLE

 

AL

 

35801

 

Lease

195

 

BEL AIR MALL

 

3277 BEL AIR MALL SP#G14

 

MOBILE

 

AL

 

36606

 

Lease

946

 

THE SHOPPES AT EASTCHAS

 

7274 EASTCHASE PKY SP#C185

 

MONTGOMERY

 

AL

 

36117

 

Lease

812

 

EASTERN SHORE

 

30500 STATE HWAY 181 SP#124

 

SPANISH FORT

 

AL

 

36527

 

Lease

438

 

MID TOWN VILLAGE

 

1800 MCFARLAND BLVD E.

 

TUSCALOOSA

 

AL

 

35404

 

Lease

275

 

NORTHWEST ARKANSAS

 

4201 NORTH SHILOH DR SP#1750

 

FAYETTEVILLE

 

AR

 

72703

 

Lease

229

 

THE MALL @ TURTLE CREEK

 

3000 E HIGHLAND DRIVE SP#117

 

JONESBORO

 

AR

 

72401

 

Lease

870

 

PARK PLAZA

 

6000 W MARKHAM SP#2006

 

LITTLE ROCK

 

AR

 

72205

 

Lease

619

 

PINNACLE HILLS OF PROME

 

2203 PROMENADE BLVD SP#9110

 

ROGERS

 

AR

 

72758

 

Lease

506

 

CHANDLER FASHION CTR

 

3111 W CHANDLER BLVD SP1136

 

CHANDLER

 

AZ

 

85224

 

Lease

657

 

SAN TAN VILLAGE

 

2174 E. WILLIAMS FIELD RD

 

GILBERT

 

AZ

 

85295

 

Lease

226

 

ARROWHEAD MALL

 

7700 ARROWHEAD SP# 1208

 

GLENDALE

 

AZ

 

85308

 

Lease

444

 

PARADISE VALLEY MALL

 

4568 E CACTUS RD SP# 246

 

PHOENIX

 

AZ

 

85032

 

Lease

742

 

TEMPE MARKETPLACE

 

2000 EAST SALADO PKWY

 

PHOENIX

 

AZ

 

85281

 

Lease

763

 

THE SHOPS

 

455 N THIRD STREET STE#170

 

PHOENIX

 

AZ

 

85004

 

Lease

408

 

PARK PLACE

 

5870 E BROADWAY BLVD SP#409

 

TUCSON

 

AZ

 

85711

 

Lease

417

 

TUCSON MALL

 

4500 N ORACLE RD

 

TUCSON

 

AZ

 

85705-1662

 

Lease

804

 

SANTA ANITA

 

400 S BALDWIN AVE SP#F9

 

ARCADIA

 

CA

 

91007

 

Lease

600

 

BURBANK TOWN CENTER

 

201 E MAGNOLIA AVE

 

BURBANK

 

CA

 

91502

 

Lease

785

 

TOPANGA PLAZA

 

6600 TOPANGA CANYON BLD 1088

 

CANOGA PARK

 

CA

 

91303

 

Lease

701

 

PLAZA CAMINO

 

2525 EL CAMINO REAL

 

CARLSBAD

 

CA

 

92008-1204

 

Lease

502

 

LOS CERRITOS

 

434 LOS CERRITOS CTR SP#E05

 

CERRITOS

 

CA

 

90703

 

Lease

451

 

CHICO

 

1950 E. 20TH STREET

 

CHICO

 

CA

 

95928

 

Lease

185

 

CHINO HILLS

 

13855 CITY CENTER DRIVE

 

CHINO HILLS

 

CA

 

91709

 

Lease

472

 

CHULA VISTA

 

555 BROADWAY SP#1050

 

CHULA VISTA

 

CA

 

91910

 

Lease

714

 

SIERRA VISTA

 

1050 SHAW AVE

 

CLOVIS

 

CA

 

93612-3922

 

Lease

426

 

DOS LAGOS

 

2790 CABOT ROAD

 

CORONA

 

CA

 

92883

 

Lease

508

 

WESTFIELD CULVER CITY

 

167 FOX HILLS MALL

 

CULVER CITY

 

CA

 

90230

 

Lease

 

--------------------------------------------------------------------------------


 

466

 

SERRAMONTE

 

64 SERRAMONTE BLVD.

 

DALY CITY

 

CA

 

94015

 

Lease

435

 

STONEWOOD CENTER

 

251 STONEWOOD SP#C17,19,21

 

DOWNEY

 

CA

 

90241

 

Lease

380

 

PARKWAY PLAZA

 

415 PARKWAY PLAZA SP-651

 

EL CAJON

 

CA

 

92020

 

Lease

56

 

IMPERIAL VALLEY

 

3451 SOUTH DOGWOOD SP #1116

 

EL CENTRO

 

CA

 

92243

 

Lease

929

 

NORTH COUNTY FAIR

 

272 E. VIA RANCHO PKWY 153

 

ESCONDIDO

 

CA

 

92025

 

Lease

295

 

SOLANO MALL

 

1350 TRAVIS BLVD #R-5

 

FAIRFIELD

 

CA

 

94533

 

Lease

500

 

FRESNO FASHION FAIR

 

701 EAST SHAW AVE SP#101

 

FRESNO

 

CA

 

93710

 

Lease

480

 

SOUTHLAND CENTER

 

262 SOUTHLAND MALL- SP#240

 

HAYWARD

 

CA

 

94545

 

Lease

227

 

LAGUNA HILLS

 

24155 LAGUNA HILLS SP-1710

 

LAGUNA HILLS

 

CA

 

92653

 

Lease

121

 

LAKEWOOD CENTER

 

310 LAKEWOOD CTR

 

LAKEWOOD

 

CA

 

90712

 

Lease

590

 

MERCED MALL

 

264 MERCED MALL

 

MERCED

 

CA

 

95348

 

Lease

414

 

MONTCLAIR

 

2138 MONTCLAIR PLAZA SP 2138

 

MONTCLAIR

 

CA

 

91763

 

Lease

936

 

MONTEBELLO TOWN CENTER

 

2147 MONTEBELLO TOWN CTR

 

MONTEBELLO

 

CA

 

90640-2171

 

Lease

868

 

MORENO VALLEY

 

22500 TOWN CIRCLE

 

MORENO VALLEY

 

CA

 

92553

 

Lease

852

 

PLAZA BONITA

 

3030 PLAZA BONITA SP#1144

 

NATIONAL CITY

 

CA

 

91950

 

Lease

168

 

NEWPARK MALL

 

2088 NEWPARK MALL SP#2023

 

NEWARK

 

CA

 

94560

 

Lease

839

 

PALM DESERT TOWN CENTER

 

72-840 HIGHWAY 11 SP#109

 

PALM DESERT

 

CA

 

92260

 

Lease

372

 

ANTELOPE MALL

 

1233 W AVE PLACE

 

PALMDALE

 

CA

 

93551

 

Lease

257

 

STONERIDGE MALL

 

2329 STONERIDGE MALL SP#-212

 

PLEASANTON

 

CA

 

94588

 

Lease

103

 

VICTORIA GARDENS

 

12561 S MAIN ST SP#1620

 

RANCHOCUCAMONGA

 

CA

 

91730

 

Lease

509

 

TYLER MALL

 

1235 GALLERIA AT TYLER

 

RIVERSIDE

 

CA

 

92503-4101

 

Lease

638

 

GALLERIA AT ROSEVILLE

 

1151 HARDING AVE SP#109

 

ROSEVILLE

 

CA

 

95678

 

Lease

698

 

ARDEN FAIR

 

1689 ARDEN WAY SP#1198

 

SACRAMENTO

 

CA

 

95815

 

Lease

504

 

NORTHRIDGE SHOPPING CTR

 

566 NORTHRIDGE MALL SP E11A

 

SALINAS

 

CA

 

93906

 

Lease

767

 

SHOPS AT TANFORAN

 

1140 EL CAMINO RD SP#237

 

SAN BRUNO

 

CA

 

94066

 

Lease

469

 

MISSION VALLEY

 

1640 CAMINO DEL RIO N SP#230

 

SAN DIEGO

 

CA

 

92108

 

Lease

15

 

OAKRIDGE

 

925 BLOSSOM HILL RD SU 1480

 

SAN JOSE

 

CA

 

95123

 

Lease

501

 

EASTRIDGE

 

2200 EASTRIDGE LOOP SP#1036

 

SAN JOSE

 

CA

 

95122

 

Lease

393

 

MAIN PLACE

 

2800 N MAIN ST SP#603

 

SANTA ANA

 

CA

 

92705

 

Lease

625

 

VALLEY FAIR MALL

 

2855 STEVENS CREEK SPB313

 

SANTA CLARA

 

CA

 

95050

 

Lease

724

 

SHOPS AT ROSSMOOR

 

12181 SEAL BEACH BLVD

 

SEAL BEACH

 

CA

 

90740

 

Lease

156

 

SIMI VALLEY TOWNE CTR

 

1555 SIMI VALLEY WAY SP#525

 

SIMI VALLEY

 

CA

 

93063

 

Lease

182

 

PROMENADE AT TEMECULA

 

40820 WINCHESTER RD SP#2630

 

TEMECULA

 

CA

 

92591

 

Lease

464

 

DEL AMO CENTER

 

3525 CARSON ST SPACE#151

 

TORRANCE

 

CA

 

90503

 

Lease

819

 

WEST VALLEY MALL

 

3200 NAGLEE RD. SUITE 510

 

TRACY

 

CA

 

95304

 

Lease

809

 

VALENCIA TOWN CENTER

 

24201 VALENCIA BLVD SP#1113

 

VALENCIA

 

CA

 

91355

 

Lease

92

 

VISALIA MALL

 

2053 S. MOONEY BLVD

 

VISALIA

 

CA

 

93277

 

Lease

708

 

WESTMINSTER

 

1025 WESTMINSTER SP# 2016

 

WESTMINSTER

 

CA

 

92683

 

Lease

521

 

AURORA MALL

 

14200 E ALAMEDA SP 1006B

 

AURORA

 

CO

 

80012

 

Lease

621

 

THE SOUTHLANDS

 

6240 S. MAIN STREET #110

 

AURORA

 

CO

 

80016

 

Lease

963

 

FLATIRON CROSSING

 

1 W FLATIRON CROSSING SP1196

 

BROOMFIELD

 

CO

 

80021

 

Lease

728

 

NORTHFIELD AT STAPLETON

 

8216 NORTHFIELD BLVD #1343

 

DENVER

 

CO

 

80238

 

Lease

166

 

BELMAR SHOPPING CENTER

 

351 SOUTH TELLER STREET

 

LAKEWOOD

 

CO

 

80226

 

Lease

807

 

SHOPS AT CENTERRA

 

CENTERRA BLVD EAST SPD330

 

LOVELAND

 

CO

 

80537

 

Lease

 

--------------------------------------------------------------------------------


 

135

 

DANBURY FAIR MALL

 

7 BACKUS AVENUE #C220

 

DANBURY

 

CT

 

06810

 

Lease

961

 

BUCKLAND HILLS

 

194 BUCKLAND HILLS DRIVE SP2030

 

MANCHESTER

 

CT

 

06040

 

Lease

321

 

MERIDEN

 

470 LEWIS STREET, SPACE 1020

 

MERIDEN

 

CT

 

06450-2190

 

Lease

281

 

CONNECTICUT POST

 

1201 BOSTON POST RD SP#1210

 

MILFORD

 

CT

 

06460

 

Lease

84

 

TRUMBULL PARK

 

5065 MAIN STREET SP#216

 

TRUMBULL

 

CT

 

06611

 

Lease

646

 

BRASS MILLS

 

495 UNION STREET SP 1052

 

WATERBURY

 

CT

 

06721

 

Lease

730

 

CRYSTAL MALL

 

850 HARTFORD TURNPIKE SPR204

 

WATERFORD

 

CT

 

06385

 

Lease

527

 

CONCORD MALL

 

4737 CONCORD PIKE SP#700

 

WILMINGTON

 

DE

 

19803

 

Lease

672

 

BOYNTON BEACH MALL

 

801 NORTH CONGRESS AVE

 

BOYNTON BEACH

 

FL

 

33426

 

Lease

241

 

BRANDON TOWN CTR

 

2615 W. BRONDON BLVD SP#407

 

BRANDON

 

FL

 

33511-4772

 

Lease

575

 

COUNTRYSIDE MALL

 

27001 US HIGHWAY 19 N. 2016

 

CLEARWATER

 

FL

 

33761

 

Lease

519

 

PROMENADE @ COCONUT CRK

 

4451 LYONS ROAD

 

COCONUT CREEK

 

FL

 

33063

 

Lease

163

 

CORAL SQUARE

 

9175 W ATLANTIC BLVD

 

CORAL SPRINGS

 

FL

 

33071

 

Lease

369

 

VOLUSIA MALL

 

1700 INTERNATIONAL SPEEDWAY

 

DAYTONA BEACH

 

FL

 

32114

 

Lease

191

 

EDISON MALL

 

4125 CLEVELAND AVE SP#1470

 

FORT MYERS

 

FL

 

33901

 

Lease

346

 

WESTLAND MALL

 

1685 W 49TH ST SP# 1112

 

HIALEAH

 

FL

 

33012-2944

 

Lease

112

 

THE AVENUES

 

10300 SOUTHSIDE BLVD SP#164

 

JACKSONVILLE

 

FL

 

32256

 

Lease

194

 

REGENCY SQUARE

 

9501 ARLINGTON EXY SP425

 

JACKSONVILLE

 

FL

 

32225

 

Lease

853

 

LAKESIDE VILLAGE

 

1473 TOWN CENTER DRIVE

 

LAKELAND

 

FL

 

33803

 

Lease

846

 

MIAMI INTERNATIONAL

 

1455 NW 107TH AVE SP# 616-A

 

MIAMI

 

FL

 

33172

 

Lease

895

 

KENDALL TOWN & COUNTRY

 

8500 MILLS DRIVE SP#C-12

 

MIAMI

 

FL

 

33183

 

Lease

482

 

COASTLAND

 

1900 TAMIAMI TRAIL NORTH

 

NAPLES

 

FL

 

34102

 

Lease

717

 

ORANGE PARK MALL

 

1910 WELLS ROAD

 

ORANGE PARK

 

FL

 

32073

 

Lease

932

 

FLORIDA MALL

 

8001 S ORANGE BLOSSOM TRAIL SP 156

 

ORLANDO

 

FL

 

32809

 

Lease

856

 

LEGACY PLACE

 

11340 LEGACY DRIVE

 

PALM BEACH GARDENS

 

FL

 

33410

 

Lease

671

 

PIER PARK

 

15611 STARFISH STREET

 

PANAMA CITY BEACH

 

FL

 

32413

 

Lease

611

 

SHOPS @ PEMBROKE GARDEN

 

417 SW 145TH TERRACE

 

PEMBROKE PINES

 

FL

 

33027

 

Lease

879

 

PEMBROKE LAKES MALL

 

11401 PINES BLVD SP# 158

 

PEMBROKE PINES

 

FL

 

33026

 

Lease

344

 

CORDOVA MALL

 

5100 N 9TH AVE SP-F613A

 

PENSACOLA

 

FL

 

32504

 

Lease

682

 

BROWARD MALL

 

8000 BROWARD MALL SP#723

 

PLANTATION

 

FL

 

33388

 

Lease

395

 

SARASOTA SQUARE

 

8201 SOUTH TAMIAMI TRAIL

 

SARASOTA

 

FL

 

34238

 

Lease

192

 

TYRONE SQUARE

 

6746 TYRONE SQUARE

 

ST. PETERSBURG

 

FL

 

33710

 

Lease

684

 

GOVERNOR’S SQUARE

 

1500 APALACHEE PKWY #2102

 

TALLAHASSEE

 

FL

 

32301-3017

 

Lease

193

 

WEST SHORE PLAZA

 

253 WEST SHORE PLAZA

 

TAMPA

 

FL

 

33609

 

Lease

401

 

CITRUS PARK

 

8112 CITRUS PARK

 

TAMPA

 

FL

 

33625

 

Lease

314

 

THE AVENUE AT VIERA

 

2251 TOWNE CENTER AVE #129

 

VIERA

 

FL

 

32940

 

Lease

269

 

MALL @ WELLINGTON

 

10300 W FOREST HILL BLVD 207

 

WELLINGTON

 

FL

 

33414

 

Lease

294

 

WINTER GARDEN VILLAGE

 

3251 DANIELS ROAD

 

WINTER GARDEN

 

FL

 

34787

 

Lease

563

 

ALBANY MALL

 

2601 DAWSON RD SP C6

 

ALBANY

 

GA

 

31707

 

Lease

268

 

NORTHPOINT MALL

 

1000 NORTH POINT CR SP#2072

 

ALPHARETTA

 

GA

 

30022

 

Lease

645

 

GEORGIA SQUARE

 

3700 ATLANTA HIGHWAY SP 129

 

ATHENS

 

GA

 

30606

 

Lease

5

 

PERIMETER MALL

 

4400 ASHFORD DUNOODY SP#2020

 

ATLANTA

 

GA

 

30346

 

Lease

 

--------------------------------------------------------------------------------


 

256

 

NORTHLAKE MALL

 

1401 NORTHLAKE MALL

 

ATLANTA

 

GA

 

30345-2715

 

Lease

362

 

CUMBERLAND

 

1000 CUMBERLAND MALL SP#249

 

ATLANTA

 

GA

 

30339

 

Lease

630

 

AUGUSTA MALL

 

3450 WRIGHTBORO ROAD

 

AUGUSTA

 

GA

 

30909

 

Lease

48

 

MALL OF GEORGIA

 

3333 BUFORD MALL SP# 2010

 

BUFORD

 

GA

 

30519

 

Lease

882

 

PEACHTREE MALL

 

3131 MANCHESTER EXPRESSWAY

 

COLUMBUS

 

GA

 

31909

 

Lease

679

 

THE AVENUE FORSYTH

 

410 PEACHTREE PKWY

 

CUMMING

 

GA

 

30041

 

Lease

91

 

ARBOR PLACE

 

6700 DOUGLAS BLVD SP # 1120

 

DOUGLASVILLE

 

GA

 

30135

 

Lease

955

 

TWN CENTER AT COBB

 

400 ERNEST BARRETT SP#F613A

 

KENNESAW

 

GA

 

30144

 

Lease

662

 

MALL @ STONE CREST

 

8000 MALL PARKWAY SP1560

 

LITHONIA

 

GA

 

30038

 

Lease

573

 

SHOPPES @ RIVER CROSSIN

 

5080 RIVERSIDE DRIVE #224

 

MACON

 

GA

 

31210

 

Lease

586

 

THE AVENUE AT EAST COBB

 

4475 ROSWELL ROAD #220

 

MARIETTA

 

GA

 

30062

 

Lease

564

 

SOUTHLAKE

 

GA 54 & I-75 SOUTH SP 2431

 

MORROW

 

GA

 

30260-2333

 

Lease

340

 

OGLETHORPE MALL

 

7804 ABERCORN HWY

 

SAVANNAH

 

GA

 

31406-2400

 

Lease

453

 

AVE AT WEBB GIN

 

1350 SCENIC HWY 124 SP#332

 

SNELLVILLE

 

GA

 

30078

 

Lease

375

 

VALDOSTA MALL

 

1000-1018 VALDOSTA SP 1012

 

VALDOSTA

 

GA

 

31601

 

Lease

302

 

NORTH PARK

 

320 WEST KIMBERLY RD SP#58

 

DAVENPORT

 

IA

 

52806

 

Lease

244

 

JORDAN CREEK

 

101 74ST STREET SP#1046

 

WEST DES MOINES

 

IA

 

50266

 

Lease

781

 

ALGONQUIN COMMONS

 

1944 S RANDALL RD SP#4090

 

ALGONQUIN

 

IL

 

60102

 

Lease

652

 

ALTON SQUARE

 

123 ALTON ROAD

 

ALTON

 

IL

 

62002

 

Lease

542

 

FOX VALLEY

 

2038 FOX VALLEY CTR

 

AURORA

 

IL

 

60504

 

Lease

826

 

STRATFORD SQUARE

 

153 STRATFORD SQ SP#G-17

 

BLOOMINGDALE

 

IL

 

60108

 

Lease

511

 

PROMENADE @ BOLINGBROOK

 

639 E. BOUGHTON RD. #650

 

BOLINGBROOK

 

IL

 

60440

 

Lease

510

 

BURR RIDGE

 

565 VILLAGE CENTER DRIVE

 

BURR RIDGE

 

IL

 

60527

 

Lease

106

 

RIVEROAKS

 

RIVER OAKS CENTER RD. SP 49A

 

CALUMET CITY

 

IL

 

60409

 

Lease

247

 

HARLEM-IRVING

 

4190E NORTH HARLEM AVENUE

 

CHICAGO

 

IL

 

60634

 

Lease

917

 

STATE STREET

 

25 N. STATE STREET

 

CHICAGO

 

IL

 

60602

 

Lease

830

 

CHICAGO RIDGE MALL

 

170 CHICAGO RIDGE SP204

 

CHICAGO RIDGE

 

IL

 

60415

 

Lease

651

 

ST. CLAIR SQUARE

 

113 ST. CLAIR SQUARE

 

FAIRVIEW HTS

 

IL

 

62208

 

Lease

789

 

GENEVA COMMONS

 

410 COMMONS DRIVE SP#2160

 

GENEVA

 

IL

 

60134

 

Lease

656

 

LOUIS JOLIET

 

3340 MALL LOOP DRIVE SP#A-9

 

JOLIET

 

IL

 

60435

 

Lease

964

 

LINCOLNWOOD

 

3401 TOUHY SP# D-11

 

LINCOLNWOOD

 

IL

 

60712

 

Lease

693

 

NORTH. RIVERSIDE PARK

 

7501 W CERMAK RD SP#G-10

 

N RIVERSIDE

 

IL

 

60546

 

Lease

89

 

GOLF MILL

 

270 GOLF MILL CENTER

 

NILES

 

IL

 

60714

 

Lease

923

 

OAKBROOK MALL

 

100 OAKBROOK CENTER SP#528

 

OAK BROOK

 

IL

 

60523

 

Lease

547

 

ORLAND SQUARE

 

636 ORLAND SQUARE MALL

 

ORLAND PARK

 

IL

 

60462

 

Lease

837

 

SHOPPES @ GRAND PRAIRIE

 

5201 W WAR MEMORIAL DR SP305

 

PEORIA

 

IL

 

61615

 

Lease

283

 

WOODFIELD

 

WOODFIELD MALL SP# F-112

 

SCHAUMBURG

 

IL

 

60173

 

Lease

24

 

HAWTHORNE CENTER

 

122 HAWTHORNE CENTER SP#12

 

VERNON HILLS

 

IL

 

60061

 

Lease

423

 

CLAY TERRACE

 

14400 CLAY TERRACE SP#D08

 

CARMEL

 

IN

 

46032

 

Lease

666

 

GREEN TREE MALL

 

757 LEWIS AND CLARK PKWY E

 

CLARKSVILLE

 

IN

 

47129

 

Lease

827

 

EASTLAND MALL

 

800 N GREEN RIVER RD SP 365

 

EVANSVILLE

 

IN

 

47735

 

Lease

823

 

GLENBROOK

 

4201 COLDWATER RD SP#G02

 

FORT WAYNE

 

IN

 

46805

 

Lease

829

 

GREENWOOD PARK MALL

 

1251 US HIGHWAY 31N

 

GREENWOOD

 

IN

 

46142

 

Lease

661

 

CASTLETON SQUARE

 

6020 E 82ND ST

 

INDIANAPOLIS

 

IN

 

46250

 

Lease

 

--------------------------------------------------------------------------------


 

909

 

CIRCLE CENTRE

 

49 W MARYLAND ST

 

INDIANAPOLIS

 

IN

 

46204

 

Lease

541

 

SOUTHLAKE

 

1916 SOUTHLAKE MALL

 

MERRILLVILLE

 

IN

 

46410-6435

 

Lease

729

 

HAMILTON TOWN CENTER

 

13901 TOWN CENTER BLVD

 

NOBLESVILLE

 

IN

 

46060

 

Lease

616

 

TOWN CENTER PLAZA

 

W 119TH & ROE AVE SP3220

 

LEAWOOD

 

KS

 

66209

 

Lease

598

 

OAK PARK

 

11621 W 95TH STREET SP#105

 

OVERLAND PARK

 

KS

 

66214

 

Lease

449

 

GREENWOOD MALL

 

2625 SCOTTSVILLE RD SP#129

 

BOWLING GREEN

 

KY

 

42104

 

Lease

274

 

CRESTVIEW HILLS TOWN CT

 

2901 DIXIE HWY SP#3040

 

CRESTVIEW HILLS

 

KY

 

41017

 

Lease

556

 

FLORENCE MALL

 

2000 FLORENCE MALL

 

FLORENCE

 

KY

 

41042

 

Lease

897

 

FAYETTE MALL

 

3401 NICHOLASVILLE ROAD

 

LEXINGTON

 

KY

 

40503

 

Lease

463

 

OXMOOR CENTER

 

7900 SHELBYVILLE ROAD

 

LOUISVILLE

 

KY

 

40222

 

Lease

773

 

MALL ST MATTHEWS

 

5000 SHELBYVILLE ROAD

 

LOUISVILLE

 

KY

 

40207

 

Lease

851

 

KENTUCKY OAKS

 

5101 HINKLEVILLE RD SP #680

 

PADUCAH

 

KY

 

42001

 

Lease

455

 

MALL OF LOUISIANA

 

6401 BLUEBONNET BVD, SP#2180

 

BATON ROUGE

 

LA

 

70809

 

Lease

667

 

OAKWOOD CENTER

 

197 W. BANK EXPRESSWAY

 

GRETNA

 

LA

 

70056

 

Lease

352

 

SOUTHLAND

 

5953 W PARK AVE

 

HOUMA

 

LA

 

70364

 

Lease

588

 

ESPLANADE

 

1401 ESPLANADE AVENUE #1602

 

KENNER

 

LA

 

70065

 

Lease

143

 

ACADIANA MALL

 

5725 JOHNSON STREET

 

LAFAYETTE

 

LA

 

70503

 

Lease

119

 

LAKESIDE CENTER

 

3301 VETERANS HWY SP#61

 

METAIRIE

 

LA

 

70002

 

Lease

934

 

PECANLAND

 

4700 MILHAVEN RD SP1404

 

MONROE

 

LA

 

71203-7015

 

Lease

749

 

MALL ST VINCENT

 

1133 ST VINCENT AVE SP#185

 

SHREVEPORT

 

LA

 

71104

 

Lease

439

 

AUBURN MALL

 

385 SOUTH BRIDGE STREET

 

AUBURN

 

MA

 

01501

 

Lease

574

 

WAYSIDE COMMONS

 

6 WAYSIDE ROAD

 

BURLINGTON

 

MA

 

01803

 

Lease

382

 

HAMPSHIRE MALL

 

367 RUSSELL ST SP#A07

 

HADLEY

 

MA

 

01035

 

Lease

597

 

HOLYOKE MALL

 

50 HOLYOKE ST SPACE F381

 

HOLYOKE

 

MA

 

01040

 

Lease

924

 

INDEPENDENCE MALL

 

101 INDEPENDENCE MALL WAY

 

KINGSTON

 

MA

 

02364

 

Lease

248

 

BERKSHIRE MALL

 

OLD STATE RD & RTE 8 SP#B105

 

LANESBOROUGH

 

MA

 

01237

 

Lease

493

 

NATICK MALL

 

1245 WORCHESTER ST. SP#2064

 

NATICK

 

MA

 

01760

 

Lease

902

 

EMERALD SQUARE

 

999 SO WASHINGTON ST

 

NORTH ATTLEBORO

 

MA

 

02760

 

Lease

164

 

NORTHSHORE SHOPPING CTR

 

RTS 114 & 128 SP#W115

 

PEABODY

 

MA

 

01960

 

Lease

97

 

SQUARE ONE MALL

 

12777 BROADWAY SP#208

 

SAUGUS

 

MA

 

01906

 

Lease

131

 

SILVER CITY

 

2 GALLERIA MALL DR

 

TAUTON

 

MA

 

02718

 

Lease

769

 

ANNAPOLIS MALL

 

128 ANNAPOLIS MALL SP#128

 

Annapolis

 

MD

 

21401

 

Lease

25

 

WHITE MARSH

 

8200 PERRY HALL BLVD

 

BALTIMORE

 

MD

 

21236

 

Lease

737

 

HARFORD MALL

 

696A BEL AIR RD SP#W12

 

BEL AIR

 

MD

 

21014

 

Lease

710

 

BOWIE TOWN CENTER

 

15443 EMERALD WAY

 

BOWIE

 

MD

 

20716

 

Lease

323

 

COLUMBIA MALL

 

10300 LITTLE PATUXENT PKWY SP 1332

 

COLUMBIA

 

MD

 

21044-5310

 

Lease

370

 

LAKEFOREST MALL

 

701 RUSSELL AVENUE #225

 

GAITHERSBURG

 

MD

 

20877

 

Lease

81

 

MARLEY STATION

 

7900 GOV RITCHIE HWY #E205

 

GLEN BURNIE

 

MD

 

21061

 

Lease

416

 

HUNT VALLEY TOWNE CTR

 

118 SHAWAN ROAD SUITE E

 

HUNT VALLEY

 

MD

 

21030

 

Lease

886

 

CENTRE AT SALISBURY

 

2300 N. SALISBURY BLD SPD117

 

SALISBURY

 

MD

 

21801

 

Lease

922

 

DOWNTOWN SILVER SPRINGS

 

937 ELLSWORTH DRIVE #C2B

 

SILVER SPRINGS

 

MD

 

20910

 

Lease

478

 

TOWSON TOWN CENTER

 

825 DULANEY VALLY RD SP#4310

 

TOWSON

 

MD

 

21204

 

Lease

878

 

ST. CHARLES TOWN CENTER

 

11110 MALL CIRCLE SP#F02A

 

WALDORF

 

MD

 

20603

 

Lease

400

 

TOWN MALL OFWESTMINSTER

 

400 NORTH CENTER ST SP#1453

 

WESTMINSTER

 

MD

 

21157

 

Lease

 

--------------------------------------------------------------------------------


 

177

 

WHEATON PLAZA

 

11160 VIERS MILL ROAD SP112

 

WHEATON

 

MD

 

20902

 

Lease

940

 

BANGOR MALL

 

663 STILLWATER AVE SP#1042

 

BANGOR

 

ME

 

04401

 

Lease

914

 

GENESSEE VALLEY

 

3395 SOUTH LINDEN ROAD

 

FLINT

 

MI

 

48507

 

Lease

761

 

WOODLAND

 

3195 28TH STREET SE SP#H110A

 

GRAND RAPIDS

 

MI

 

49512

 

Lease

912

 

RIVERTOWN CROSSINGS

 

4700 WILSON SPACE #2208

 

GRANDVILLE

 

MI

 

49418

 

Lease

203

 

MERIDIAN MALL

 

1982 GRAND RIVER AVE SP#561

 

OKEMOS

 

MI

 

48864

 

Lease

845

 

MACOMB MALL

 

32357 GRATIOT AVE

 

ROSEVILLE

 

MI

 

48066

 

Lease

457

 

FASHION SQUARE

 

4787 FASHION SQ MALL SP#C326

 

SAGINAW

 

MI

 

48604

 

Lease

515

 

LAKESIDE MALL

 

14600 LAKE CIRCLE

 

STERLING HEIGHTS

 

MI

 

48313

 

Lease

465

 

SOUTHLAND CENTER

 

23000 EUREKA

 

TAYLOR

 

MI

 

48180

 

Lease

806

 

OAKLAND MALL

 

630 W 14 MILE RD

 

TROY

 

MI

 

48083

 

Lease

152

 

WESTLAND CENTER

 

3500 WEST WARREN ROAD

 

WESTLAND

 

MI

 

48185

 

Lease

567

 

MALL OF AMERICA

 

S 144 SOUTH BLVD

 

BLOOMINGTON

 

MN

 

55425

 

Lease

492

 

SOUTHDALE

 

2975 SOUTHDALE CENTER

 

EDINA

 

MN

 

55435

 

Lease

512

 

RIVER HILLS

 

1850 ADAMS STREET

 

MANIKATO

 

MN

 

56001

 

Lease

705

 

RIDGEDALE MALL

 

12401 WAYZATA BLVD SP#1055

 

MINNETONKA

 

MN

 

55305

 

Lease

388

 

APACHE MALL

 

306 APACHE MALL SP#306

 

ROCHESTER

 

MN

 

55902

 

Lease

665

 

ROSEDALE CENTER

 

501 ROSEDALE CENTER

 

ROSEVILLE

 

MN

 

55113

 

Lease

167

 

CROSSROADS CENTER

 

4101 W DIVISION ST. SP#B23

 

ST CLOUD

 

MN

 

56301

 

Lease

199

 

MAPLEWOOD MALL

 

3001 WHITE BEAR AVE SP#2015A

 

ST PAUL

 

MN

 

55109

 

Lease

255

 

WOODBURY LAKES

 

INTER 94 & RADIO DR SP#D08

 

WOODBURY

 

MN

 

55125

 

Lease

825

 

WEST PARK MALL

 

3049 ROUTE K SP# 125

 

CAPE GIRARDEAU

 

MO

 

63701

 

Lease

546

 

CHESTERFIELD

 

78 CHESTERFIELD MALL SP#320

 

CHESTERFIELD

 

MO

 

63017-4810

 

Lease

931

 

COLUMBIA MALL

 

2300 BERNADETTE DRIVE SP#336

 

COLUMBIA

 

MO

 

65203

 

Lease

617

 

WEST COUNTY MALL

 

64 WEST COUNTY CENTER SP1250

 

DES PERES

 

MO

 

63131

 

Lease

253

 

INDEPENDENCE

 

2060 INDEPENDENCE CENTER DR

 

INDEPENDENCE

 

MO

 

64057

 

Lease

576

 

ZONA ROSA

 

7240 NW 86TH PLACE SP#181

 

KANSAS CITY

 

MO

 

64153

 

Lease

688

 

THE MEADOWS

 

21 MEADOW CIRCLE DRIVE

 

LAKE SAINT LOUIS

 

MO

 

63367

 

Lease

95

 

ST LOUIS GALLERIA

 

1155 ST LOUIS GALLERIA

 

RICHMOND HEIGHTS

 

MO

 

63117

 

Lease

795

 

BATTLEFIELD

 

2825 S GLENSTONE AVE SP#H01C

 

SPRINGFIELD

 

MO

 

65804

 

Lease

690

 

SOUTH COUNTY

 

316 SOUTH COUNTY CENTER #316

 

ST. LOUIS

 

MO

 

63129

 

Lease

148

 

MID RIVERS MALL

 

1600 MID RIVERS MALL

 

ST. PETERS

 

MO

 

63376

 

Lease

188

 

EDGEWATER PLAZA

 

2600 BEACH BLVD

 

BILOXI

 

MS

 

39531

 

Lease

876

 

DOGWOOD FESTIVAL MARKET

 

110 DOGWOOD BLVD. #2251

 

FLOWOOD

 

MS

 

39232

 

Lease

243

 

TURTLE CREEK MALL

 

1000 TURTLECREEK DRIVE SP 243

 

HATTIESBURG

 

MS

 

39402

 

Lease

928

 

NORTHPARK MALL

 

1200 E COUNTY LINE RD STE 258

 

RIDGELAND

 

MS

 

39157

 

Lease

960

 

BARNES CROSSING MALL

 

ROUTE 1, BOX 310

 

TUPELO

 

MS

 

38801

 

Lease

212

 

ASHEVILLE

 

3 SOUTH TUNNEL ROAD

 

ASHEVILLE

 

NC

 

28805

 

Lease

904

 

ALAMANCE CROSSING

 

3189 WALTHAM BLVD.

 

BURLINGTON

 

NC

 

27215

 

Lease

447

 

CARY VILLAGE

 

1105 WALNUT STREET SP#G1120

 

CARY

 

NC

 

27511-4791

 

Lease

533

 

BLAKENEY

 

9876 REA ROAD

 

CHARLOTTE

 

NC

 

28277

 

Lease

543

 

NORTHLAKE MALL

 

6801 NORTHLAKE MALL SP 140

 

CHARLOTTE

 

NC

 

28216

 

Lease

111

 

STREETS AT SOUTHPOINT

 

6910 FAYETTEVILLE RD SP#122

 

DURHAM

 

NC

 

27713

 

Lease

364

 

CROSS CREEK

 

211 CROSS CREEK MALL

 

FAYETTEVILLE

 

NC

 

28303

 

Lease

 

--------------------------------------------------------------------------------


 

238

 

EASTRIDGE

 

246 NORTH NEW HOPE RD #130

 

GASTONIA

 

NC

 

28053

 

Lease

189

 

FRIENDLY CENTER

 

3100 KATHLEEN AVE

 

GREENSBORO

 

NC

 

27408

 

Lease

236

 

FOUR SEASONS

 

400 FOUR SEASONS TOWN CENTER SP 250

 

GREENSBORO

 

NC

 

27407

 

Lease

383

 

THE COLONY

 

714 EAST GREENVILLE BLVD

 

GREENVILLE

 

NC

 

27858

 

Lease

476

 

VALLEY HILLS

 

244 VALLEY HILLS MALL SP180

 

HICKORY

 

NC

 

28602

 

Lease

871

 

CAROLINA PLACE

 

11025 CAROLINA PLACE PWY

 

PINEVILLE

 

NC

 

28134

 

Lease

648

 

CRABTREE VALLEY MALL

 

4325 GLENWOOD AVE SP U-234

 

RALEIGH

 

NC

 

27612

 

Lease

811

 

TRIANGLE TOWN CENTER

 

5959 TRIANGLE TOWN SP#1042

 

RALEIGH

 

NC

 

27616

 

Lease

359

 

MAYFAIRE TOWN CENTER

 

6869 MAIN STREET

 

WILMINGTON

 

NC

 

28405

 

Lease

13

 

HANES MALL

 

3320 SILAS CREEK PKW ST 5500

 

WINSTON SALEM

 

NC

 

27103

 

Lease

689

 

WEST ACRES MALL

 

3902 3RD AVE SOUTH SP#1613

 

FARGO

 

ND

 

58103

 

Lease

867

 

GATEWAY MALL

 

39 GATEWAY MALL SP#A-104

 

LINCOLN

 

NE

 

68505

 

Lease

132

 

OAKVIEW

 

3001 S 144 ST SP#D10&D10B

 

OMAHA

 

NE

 

68144

 

Lease

197

 

WESTROADS

 

10000 CALIFORNIA ST SP#2228

 

OMAHA

 

NE

 

68114

 

Lease

277

 

STEEPLEGATE

 

270 LOUDON ROAD

 

CONCORD

 

NH

 

03301

 

Lease

943

 

PHEASANT LANE MALL

 

310 DANIEL WEBSTER HWY SP212

 

NASHUA

 

NH

 

03060

 

Lease

618

 

BRICKTOWN PLAZA

 

660 ROUTE 70 W

 

BRICK TOWNSHIP

 

NJ

 

08723

 

Lease

402

 

BRIDGEWATER COMMONS

 

400 COMMONNS WAY SP#2690

 

BRIDGEWATER

 

NJ

 

08807

 

Lease

592

 

CHERRY HILL

 

2000 RT 38 SPACE# 1865

 

CHERRY HILL

 

NJ

 

08002

 

Lease

399

 

DEPTFORD MALL

 

1750 DEPTFORD CENTER SP#207A

 

DEPTFORD

 

NJ

 

08096

 

Lease

390

 

BRUNSWICK SQUARE

 

755 NJ STATE HWY 18

 

EAST BRUNSWICK

 

NJ

 

08816

 

Lease

178

 

MONMOUTH MALL

 

MONMOUTH SHOPPING CTR #2112

 

EATONTOWN

 

NJ

 

07724

 

Lease

27

 

MENLO PARK

 

MENLO PARK SP#2030A

 

EDISON

 

NJ

 

08837

 

Lease

276

 

JERSEY GARDENS

 

651 KAPKOWSKI RD SP#1018

 

ELIZABETH

 

NJ

 

07201

 

Lease

425

 

ENGLEWOOD TOWN SQUARE

 

22 W. PALISADE AVENUE

 

ENGLEWOOD

 

NJ

 

07631

 

Lease

824

 

SHOPPES AT FLEMINGTON

 

100 REAVILLE AVE

 

FLEMINGTON

 

NJ

 

08822

 

Lease

885

 

FREEHOLD RACEWAY

 

3710 ROUTE 9 #E120

 

FREEHOLD

 

NJ

 

07728

 

Lease

520

 

SHOPPES AT HAMILTON

 

549 ROUTE 130 SUITE 430

 

HAMILTON

 

NJ

 

08691

 

Lease

49

 

HUDSON MALL

 

RT 440 - SPACE 31-33

 

JERSEY CITY

 

NJ

 

07304

 

Lease

262

 

NEWPORT CENTRE

 

30-148 MALL DRIVE WEST

 

JERSEY CITY

 

NJ

 

07302

 

Lease

583

 

QUAKERBRIDGE MALL

 

265 QUAKERBRIDGE MALL

 

LAWRENCEVILLE

 

NJ

 

08648

 

Lease

326

 

LIVINGSTON MALL

 

38 LIVINGSTON MALL

 

LIVINGSTON

 

NJ

 

07039

 

Lease

209

 

HAMILTON CENTER.

 

100 W BLACKHORSE PIKE SP#251

 

MAYS LANDING

 

NJ

 

08330-3103

 

Lease

968

 

MOORESTOWN MALL

 

400 RTE 38 & LENOLA RD SP 1040

 

MOORESTOWN

 

NJ

 

08057

 

Lease

301

 

SHOPPES @ N. BRUNSWICK

 

757 SHOPPES BOULEVARD

 

N. BRUNSWICK

 

NJ

 

08902

 

Lease

410

 

SHOPPES AT OLD BRIDGE

 

3813 US HIGHWAY 9

 

OLD BRIDGE

 

NJ

 

08857

 

Lease

184

 

PARAMUS PARK

 

700 PARAMUS PARK SP#1580

 

PARAMUS

 

NJ

 

07652

 

Lease

154

 

INTERSTATE SHOPPING CTR

 

75 INTERSTATE SHOP CTR SP101

 

RAMSEY

 

NJ

 

07446

 

Lease

585

 

ROCKAWAY TOWN SQUARE

 

301 MOUNT HOPE AVE SP#1087

 

ROCKAWAY

 

NJ

 

07866

 

Lease

790

 

SHOPPES AT CROSS KEYS

 

611 CROSS KEYS RD SUITE-D446

 

SICKLERVILLE

 

NJ

 

08081

 

Lease

581

 

OCEAN COUNTY

 

1201 HOOPER AVE SP#1008A

 

TOMS RIVER

 

NJ

 

08753

 

Lease

70

 

DWNTN UNION CITY

 

3701 BERGENLINE AVENUE

 

UNION CITY

 

NJ

 

07087

 

Lease

316

 

WILLOWBROOK

 

1828 WILLOWBROOK MALL SP#30

 

WAYNE

 

NJ

 

07470

 

Lease

79

 

WOODBRIDGE

 

188 WOODBRIDGE CENTER

 

WOODBRIDGE

 

NJ

 

07095

 

Lease

 

--------------------------------------------------------------------------------

 

522

 

CORONADO CENTER

 

6600 MENAUL BLVD NE SP#B12

 

ALBUQUERQUE

 

NM

 

87110

 

Lease

237

 

GALLERIA @SUNSET

 

1300 SUNSET BLVD #137

 

HENDERSON

 

NV

 

89014

 

Lease

495

 

TOWN SQUARE

 

6611 LAS VEGAS BLVD SOUTH

 

LAS VEGAS

 

NV

 

89119

 

Lease

697

 

THE MEADOWS

 

4300 MEADOWS LANE

 

LAS VEGAS

 

NV

 

89107

 

Lease

608

 

SUMMIT SIERRA

 

13945 S VIRGINA ST SP#624

 

RENO

 

NV

 

89511

 

Lease

33

 

CROSSGATES

 

1 CROSSGATES MALL ROAD

 

ALBANY

 

NY

 

12203

 

Lease

224

 

COLONIE MALL

 

131 COLONIE CENTER SP 337

 

ALBANY

 

NY

 

12205

 

Lease

232

 

BOULEVARD MALL

 

1289 NIAGARA FALLS BLVSP#737

 

AMHERST

 

NY

 

14226

 

Lease

660

 

STEINWAY STREET

 

30-37 STEINWAY ST. SPACE #30

 

ASTORIA

 

NY

 

11103

 

Lease

22

 

GREAT SOUTH BAY

 

835 WEST MONTAUK HIGHWAY

 

BABYLON

 

NY

 

11704

 

Lease

778

 

SOUTH SHORE

 

1701 SUNRISE HIGHWAY

 

BAY SHORE

 

NY

 

11706

 

Lease

612

 

BAY TERRACE AT BAYSIDE

 

23-92 BELL BLVD SP#23-92

 

BAYSIDE

 

NY

 

11360

 

Lease

947

 

McKINLEY MALL

 

BOX 730 OR 732

 

BLASDELL

 

NY

 

14219

 

Lease

60

 

PARKCHESTER

 

1453 METROPOLITAN AVE SP-C-7

 

BRONX

 

NY

 

10462

 

Lease

16

 

5TH AVE (BKLYN)

 

5308 FIFTH AVENUE

 

BROOKLYN

 

NY

 

11220-3111

 

Lease

31

 

KINGS PLAZA

 

5100 KINGS PLAZA BLVD #219

 

BROOKLYN

 

NY

 

11234

 

Lease

85

 

86TH STREET

 

515-521 86TH STREET

 

BROOKLYN

 

NY

 

11209

 

Lease

653

 

BENSONHURST

 

8603 21ST AVE

 

BROOKLYN

 

NY

 

11214-4903

 

Lease

951

 

WALDEN GALLERIA

 

1 WALDEN GALLERIA SP#A103

 

BUFFALO

 

NY

 

14225

 

Lease

636

 

GREAT NORTHERN

 

4155 ROUTE 31 SP#G-120

 

CLAY

 

NY

 

13041

 

Lease

142

 

MAYFAIR

 

132-138 JERICHO TNPKE

 

COMMACK

 

NY

 

11725

 

Lease

272

 

SHOPPINGTOWN

 

3649 ERIE BLVD EAST #15&16

 

DEWITT

 

NY

 

13214

 

Lease

766

 

QUEENS CENTER

 

90-15 QUEENS BLVD SP#2060

 

ELMHURST

 

NY

 

11373

 

Lease

371

 

AUSTIN STREET

 

71-40 AUSTIN STREET

 

FOREST HILLS

 

NY

 

11375

 

Lease

174

 

ROOSEVELT FIELD

 

OLD COUNTRY RD SPACE#1039

 

GARDEN CITY

 

NY

 

11530

 

Lease

2

 

BROADWAY MALL

 

202 BROADWAY MALL

 

HICKSVILLE

 

NY

 

11801

 

Lease

144

 

OAKDALE MALL

 

HARRY L DR & REYNOLDS RD

 

JOHNSON CITY

 

NY

 

13790

 

Lease

258

 

HUDSON VALLEY MALL

 

1300 ULSTER AVE

 

KINGSTON

 

NY

 

12401

 

Lease

29

 

SMITH HAVEN

 

468 MIDDLE COUNTY ROAD

 

LAKE GROVE

 

NY

 

11755

 

Lease

324

 

SUNRISE MALL

 

320 SUNRISE HIGHWAY

 

MASSAPEQUA

 

NY

 

11758

 

Lease

58

 

CRYSTAL RUN

 

1 GALLERIA DR #A-105

 

MIDDLETOWN

 

NY

 

10940

 

Lease

780

 

SANGERTOWN SQUARE

 

COMMERCIAL DR

 

NEW HARTFORD

 

NY

 

13413

 

Lease

513

 

LAKE SUCCESS

 

1436 UNION TURNPIKE

 

NEW HYDE PARK

 

NY

 

11040

 

Lease

7

 

NASSAU STREET

 

83 NASSAU STREET

 

NEW YORK

 

NY

 

10038

 

Lease

20

 

BROADWAY

 

4261 BROADWAY

 

NEW YORK

 

NY

 

10033-3729

 

Lease

77

 

58TH STREET

 

715 LEXINGTON AVE SP#A

 

NEW YORK

 

NY

 

10022

 

Lease

751

 

NEWBURGH MALL

 

1401 ROUTE 300 SUITE 111

 

NEWBURGH

 

NY

 

12550

 

Lease

894

 

PLAINVIEW CENTRE

 

369 SOUTH OYSTER BAY ROAD

 

PLAINVIEW

 

NY

 

11803

 

Lease

282

 

CHAMPLAIN MALL

 

60 SMITHFIELD BLVD SP#C115

 

PLATTSBURGH

 

NY

 

12901

 

Lease

145

 

POUGHKEEPSIE MALL

 

790 SOUTH ROAD SP# A211

 

POUGHKEEPSIE

 

NY

 

12601-5908

 

Lease

421

 

AVIATION MALL

 

578 AVIATION ROAD #25

 

QUEENSBURY

 

NY

 

12804

 

Lease

11

 

MYRTLE AVE.

 

5723 MYRTLE AVE

 

RIDGEWOOD

 

NY

 

11385

 

Lease

246

 

MARKET PLACE

 

1 MIRACLE MILE DRIVE

 

ROCHESTER

 

NY

 

14624

 

Lease

 

--------------------------------------------------------------------------------


 

322

 

GREECE RIDGE

 

462 GREECE RIDGE CENTER DR

 

ROCHESTER

 

NY

 

14626

 

Lease

62

 

HYLAN COMMONS

 

430 NEW DORP LANE

 

STATEN ISLAND

 

NY

 

10306

 

Lease

75

 

STATEN ISLAND MALL

 

2655 RICHMOND AVE SP 109

 

STATEN ISLAND

 

NY

 

10314

 

Lease

373

 

CAROUSEL

 

9713 CAROUSEL CENTER

 

SYRACUSE

 

NY

 

13290

 

Lease

23

 

GREEN ACRES

 

1072 GREEN ACRES MALL

 

VALLEY STREAM

 

NY

 

11581

 

Lease

173

 

EASTVIEW

 

7979 VICTOR PITTSFORD RD SP 156

 

VICTOR

 

NY

 

14564

 

Lease

534

 

WEBSTER TOWN CENTER

 

1028 RIDGE ROAD

 

WEBSTER

 

NY

 

14580

 

Lease

551

 

PALISADES

 

1000 PALISADES CTR SP#C205

 

WEST NYACK

 

NY

 

10994

 

Lease

223

 

SOUTHGATE PLAZA

 

1014 UNION RD

 

WEST SENECA

 

NY

 

14224

 

Lease

221

 

THE SOURCE

 

1504 OLD COUNTRY RD SP#H12

 

WESTBURY

 

NY

 

11590

 

Lease

334

 

EASTERN HILLS

 

4545 TRANSIT RD

 

WILLIAMSVILLE

 

NY

 

14221

 

Lease

12

 

CROSS COUNTY

 

15-17 MALL WALK

 

YONKERS

 

NY

 

10704

 

Lease

419

 

YONKERS GATEWAY CENTER

 

2500 CENTRAL PARK AVENUE

 

YONKERS

 

NY

 

10710

 

Lease

61

 

JEFFERSON VALLEY

 

650 LEE BOULEVARD

 

YORKTOWN HEIGHTS

 

NY

 

10598

 

Lease

639

 

THE GREENE

 

INDIAN RIPPLE RD SP#E-108

 

BEAVER CREEK

 

OH

 

45401

 

Lease

677

 

FAIRFIELD COMMONS

 

2727 FAIRFIELD COMMONS SP W-113

 

BEAVERCREEK

 

OH

 

45431

 

Lease

456

 

BELDEN VILLAGE

 

4164 BELDEN VILLAGE SP#C13

 

CANTON

 

OH

 

44718

 

Lease

122

 

TRI COUNTY

 

11700 PRINCETON PIKE

 

CINCINNATI

 

OH

 

45246

 

Lease

210

 

NORTHGATE MALL

 

9501 COLERAIN AVE SP#166

 

CINCINNATI

 

OH

 

45251

 

Lease

329

 

ROOKWOOD COMMONS

 

2675 EDMONDSON RD SP#B4

 

CINCINNATI

 

OH

 

45209

 

Lease

498

 

EASTGATE MALL

 

4601 EASTGATE BLVD #324

 

CINCINNATI

 

OH

 

45245

 

Lease

442

 

EASTON TOWN CENTER

 

4074 NEW BOND STREET SP332

 

COLUMBUS

 

OH

 

43219

 

Lease

799

 

THE SHOP ON LANE AVE

 

1705 W. LANE AVE SP#D7

 

COLUMBUS

 

OH

 

43221

 

Lease

292

 

DAYTON MALL

 

2700 MIAMIBURG CENTERVILLE SP 256

 

DAYTON

 

OH

 

45459

 

Lease

584

 

TUTTLE CROSSING

 

5043 TUTTLE CROSSING BLVD SP 154

 

DUBLIN

 

OH

 

43016

 

Lease

899

 

MIDWAY MALL

 

3207 MIDWAY MALL RD SP#G-12

 

ELYRIA

 

OH

 

44035-9003

 

Lease

219

 

SUMMIT MALL

 

3265 W. MARKET ST #580A

 

FAIRLAWN

 

OH

 

44333-3346

 

Lease

911

 

LIMA

 

2400 ELIDA MALL

 

LIMA

 

OH

 

45805

 

Lease

264

 

DEERFIELD TOWN CENTER

 

5425 DEERFIELD BLVD SP#2060

 

MASON

 

OH

 

45040

 

Lease

718

 

GREAT LAKES

 

7850 MENTOR AVE

 

MENTOR

 

OH

 

44060

 

Lease

233

 

EASTWOOD MALL

 

5555 YOUNGSTOWN-WARREN RD. UNIT 546

 

NILES

 

OH

 

44446

 

Lease

557

 

GREAT NORTHERN

 

4954 GREAR NORTHERN SP#352

 

NORTH OLMSTED

 

OH

 

44070-3307

 

Lease

278

 

PARMATOWN

 

7987 WEST RIDGEWOOD DR

 

PARMA

 

OH

 

44129

 

Lease

709

 

TOWN CENTER @ LEVIS COM

 

3150 LEVIS COMM BLVD SP#830

 

PERRYSBURG

 

OH

 

43551

 

Lease

719

 

RICHMOND TOWN SQUARE

 

591 RICHMOND RD

 

RICHMOND HEIGHTS

 

OH

 

44143-2908

 

Lease

240

 

SOUTHPARK

 

736 SOUTHPARK CENTER #AU736

 

STRONGSVILLE

 

OH

 

44136

 

Lease

524

 

FRANKLIN PARK

 

5001 MONROE ST SP#1025

 

TOLEDO

 

OH

 

43623

 

Lease

215

 

SOUTHERN PARK

 

7401 MARKET ST SP#803A

 

YOUNGSTOWN

 

OH

 

44512

 

Lease

538

 

SOONER MALL

 

3235 W. MAIN STREET

 

NORMAN

 

OK

 

73072

 

Lease

604

 

PENN SQUARE

 

1901 NW EXPRESSWAY SP#2015

 

OKLAHOMA CITY

 

OK

 

73118

 

Lease

834

 

QUAIL SPRINGS

 

2501 WEST MEMORIAL

 

OKLAHOMA CITY

 

OK

 

73134-8025

 

Lease

859

 

WOODLAND

 

278 WOODLAND HILLS MALL

 

TULSA

 

OK

 

74133

 

Lease

 

--------------------------------------------------------------------------------


 

141

 

NESHAMINY

 

320 NESHAMINY MALL

 

BENSALEM

 

PA

 

19020

 

Lease

462

 

CAPITAL CITY MALL

 

3506 CAPITAL CITY MALL DRIVE

 

CAMP HILL

 

PA

 

17011

 

Lease

530

 

SHOPS AT SAUCON VALLEY

 

2960 CENTER VALLEY PKWY #740

 

CENTER VALLEY

 

PA

 

18034

 

Lease

470

 

STREETS OF CRANBERRY

 

20430 ROUTE 19 #140

 

CRANBERRY TOWNSHIP

 

PA

 

16066

 

Lease

288

 

MILLCREEK

 

480 MILLCREEK MALL

 

ERIE

 

PA

 

16509

 

Lease

204

 

EXTON SQUARE MALL

 

176 EXTON SQUARE SP# 176

 

EXTON

 

PA

 

19341

 

Lease

559

 

WESTMORELAND

 

ROUTE 30 EAST SP#261

 

GREENSBURG

 

PA

 

15601

 

Lease

808

 

HARRISBURG MALL

 

3201 PAXTON STREET

 

HARRISBURG

 

PA

 

17111

 

Lease

921

 

SHOPPES AT SUSQUEHANNA

 

2541 BRINDLE RD SP# T

 

HARRISBURG

 

PA

 

17110

 

Lease

69

 

KING OF PRUSSIA

 

160 N GULPH RD SP#3108

 

KING OF PRUSSIA

 

PA

 

19406

 

Lease

65

 

PARK CITY CENTER

 

775 PARK CITY CENTER

 

LANCASTER

 

PA

 

17601

 

Lease

686

 

OXFORD VALLEY

 

2300 E LINCOLN HWY SP E3/E2A

 

LANGHORNE

 

PA

 

19047

 

Lease

290

 

MONROEVILLE

 

290 MONROEVILLE MALL SP#159

 

MONROEVILLE

 

PA

 

15146

 

Lease

153

 

SHOPPES AT MONTAGE

 

2251 SHOPPES BLVD #2251

 

MOOSIC

 

PA

 

18507

 

Lease

770

 

MONTGOMERY

 

292 MONTGOMERY MALL

 

NORTH WALES

 

PA

 

19454

 

Lease

50

 

GALLERY AT MKT. EAST

 

9TH & MARKET ST

 

PHILADELPHIA

 

PA

 

19107

 

Lease

180

 

ROOSEVELT MALL

 

2311 COTTMAN AVE SP#22

 

PHILADELPHIA

 

PA

 

19149

 

Lease

308

 

SOUTH HILLS

 

260 SOUTH HILLS VILLAGE

 

PITTSBURGH

 

PA

 

15241-1418

 

Lease

353

 

MALL @ ROBINSON

 

1590 ROBINSON CENTER DRIVE

 

PITTSBURGH

 

PA

 

15205

 

Lease

941

 

ROSS PARK

 

1000 ROSS PARK MALL

 

PITTSBURGH

 

PA

 

15237-3803

 

Lease

700

 

PLYMOUTH MALL

 

500 GERMANTOWN PIKE SP 1090

 

PLYMOUTH MEETING

 

PA

 

19462

 

Lease

394

 

SPRINGFIELD MALL

 

1200 BALTIMORE PIKE

 

SPRINGFIELD

 

PA

 

19064

 

Lease

654

 

UNIONTOWN MALL

 

1368 W. MAIN ST. SP 1420

 

UNIONTOWN

 

PA

 

15401

 

Lease

343

 

VALLEY SQUARE

 

1580 MAIN STREET

 

WARRINGTON

 

PA

 

18976

 

Lease

713

 

CENTURY III

 

3075 CLAIRTON RD. SP 382

 

WEST MIFFLIN

 

PA

 

15123-0021

 

Lease

263

 

LEHIGH VALLEY MALL

 

153 LEHIGH VALLEY MALL

 

WHITEHALL

 

PA

 

18052

 

Lease

96

 

WILLOW GROVE

 

2500 MORELAND RD. SP# 3000

 

WILLOW GROVE

 

PA

 

19090-4004

 

Lease

430

 

SHOPPES @ WYOMISSING

 

770 WOODLAND ROAD

 

WYOMISSING

 

PA

 

19610

 

Lease

901

 

YORK GALLERIA

 

2899 WHITEFORD ROAD SP160

 

YORK

 

PA

 

17402

 

Lease

418

 

PROVIDENCE PLACE

 

1 PROVIDENCE PLACE SP#3210

 

PROVIDENCE

 

RI

 

02903

 

Lease

725

 

CROSSING AT SMITHFIELD

 

RTE44 -371 PUTNAM PIKE

 

SMITHFIELD

 

RI

 

02917

 

Lease

169

 

WARWICK MALL

 

100 WARWICK MALL SP#A115

 

WARWICK

 

RI

 

02886

 

Lease

570

 

ANDERSON MALL

 

3131 NORTH MAIN ST. SP#C01A

 

ANDERSON

 

SC

 

29621

 

Lease

783

 

CITADEL MALL

 

2070 SAM RITTENBERG SP#C-462

 

CHARLESTON

 

SC

 

29407

 

Lease

159

 

VILLAGE AT SANDHILL

 

470-11 TOWN CENTER SPB113

 

COLUMBIA

 

SC

 

29229

 

Lease

966

 

COLUMBIANA CTR

 

100 COLUMBIANA CIRCLE SP1222

 

COLUMBIA

 

SC

 

29212

 

Lease

634

 

MAGNOLIA MALL

 

2701 DAVID MCLEOD BLVD SP534

 

FLORENCE

 

SC

 

29501

 

Lease

640

 

HAYWOOD MALL

 

700 HAYWOOD MALL -SP#1028B

 

GREENVILLE

 

SC

 

29606

 

Lease

47

 

COASTAL GRAND

 

2000 COASTAL GRAND CIR SP210

 

MYRTLE BEACH

 

SC

 

29577

 

Lease

358

 

NORTHWOODS

 

2150 NORTHWOODS BLV UNIT E10

 

NORTH CHARLESTON

 

SC

 

29406

 

Lease

562

 

WESTGATE MALL

 

205 W. BLACKSTOCK ROAD SP 200

 

SPARTANBURG

 

SC

 

29301-1317

 

Lease

642

 

SUMTER MALL

 

1057-10 BROAD STREET

 

SUMTER

 

SC

 

29150

 

Lease

 

--------------------------------------------------------------------------------


 

655

 

THE EMPIRE

 

4001 W 41 STREET SP 710

 

SIOUX FALLS

 

SD

 

57106

 

Lease

450

 

HAMILTON PLACE

 

2100 HAMILTON PLACE BLD #248

 

CHATTANOGA

 

TN

 

37421

 

Lease

814

 

CARRIAGE CROSSING

 

4670 MERCHANT’S PARK SP650

 

COLLIERVILLE

 

TN

 

38017

 

Lease

407

 

COOL SPRINGS

 

1800 GALLERIA BLVD SP 1170

 

FRANKLIN

 

TN

 

37067

 

Lease

299

 

RIVERGATE

 

1000 TWO-MILE PWY A-7

 

GOODLETTSVILLE

 

TN

 

37072

 

Lease

954

 

STREETS OF INDIAN LAKE

 

300 INDIAN HILLS BLVD

 

HENDERSONVILLE

 

TN

 

37075

 

Lease

391

 

PINNACLE @TURKEY CREEK

 

11341 PARKSIDE DRIVE SP416

 

KNOXVILLE

 

TN

 

37934

 

Lease

722

 

WEST TOWN

 

7600 KINGSTON PIKE SP#1404

 

KNOXVILLE

 

TN

 

37919

 

Lease

349

 

WOLFCHASE

 

2760 NORTH GERMANTOWN PKWY SP 179

 

MEMPHIS

 

TN

 

38133

 

Lease

926

 

OAK COURT

 

4465 POPLAR AVE SP#2315B

 

MEMPHIS

 

TN

 

38117

 

Lease

150

 

PROVIDENCE MARKET PLACE

 

401 S. MT JULIET RD

 

MT. JULIET

 

TN

 

37122

 

Lease

126

 

AVENUE AT MURFREESBORO

 

2615 MEDICAL CENTER PKWY

 

MURFREESBORO

 

TN

 

37129

 

Lease

674

 

MALL AT GREEN HLLS

 

2126 ABBOTT MARTIN ROAD

 

NASHVILLE

 

TN

 

37215

 

Lease

732

 

NASHVILLE WEST

 

6720 CHARLOTTE PIKE

 

NASHVILLE

 

TN

 

37209

 

Lease

293

 

COLONIAL TOWN PARK

 

815 INDUSTRIAL BLVD

 

SMYRNA

 

TN

 

37167

 

Lease

315

 

WATTER’S CREEK MONTGOME

 

877 MARKET STREET

 

ALLEN

 

TX

 

75013

 

Lease

499

 

WESTGATE MALL

 

7701 WEST INTERSTATE 40 #548

 

AMARILLO

 

TX

 

79121

 

Lease

606

 

PARKS @ ARLINGTON

 

3811 SOUTH COOPER SP#1118

 

ARLINGTON

 

TX

 

76015

 

Lease

100

 

BARTON CREEK

 

2901 CAPITAL OF TEXAS HIGHWA

 

AUSTIN

 

TX

 

78746

 

Lease

356

 

PARKDALE MALL

 

6155 EAST FREEWAY SP 696

 

BEAUMONT

 

TX

 

77706

 

Lease

739

 

SUNRISE MALL

 

2370 N EXPRESSWAY SP#1480

 

BROWNSVILLE

 

TX

 

78526

 

Lease

518

 

LAKELINE

 

11200 LAKESTOP BLVD SP G-10

 

CEDAR PARK

 

TX

 

78613-6431

 

Lease

860

 

POST OAK

 

STE 2020, 1500 HARVEY BLVD

 

COLLEGE STATION

 

TX

 

77840-3713

 

Lease

490

 

PADRES STAPLES MALL

 

5488 S PADRE ISLAND DR SP110

 

CORPUS CHRISTI

 

TX

 

78411

 

Lease

793

 

LAS AGUILAS MALL

 

455 SOUTH BIBB ST.

 

EAGLE PASS

 

TX

 

78852-5063

 

Lease

440

 

CIELO VISTA

 

8401 GATEWAY WEST SP R08A

 

EL PASO

 

TX

 

79925

 

Lease

471

 

BASSETT CENTER

 

6101 GATEWAY WEST SP#B-7

 

EL PASO

 

TX

 

79925

 

Lease

758

 

SUNLAND

 

750 SUNLAND PARK DRIVE #D8

 

EL PASO

 

TX

 

79912

 

Lease

536

 

RIDGMAR MALL

 

1968 GREEN OAKS ROAD

 

FORT WORTH

 

TX

 

76116

 

Lease

284

 

HULEN MALL

 

4800 SOUTH HULEN STREET

 

FT. WORTH

 

TX

 

76132

 

Lease

267

 

FIREWHEEL TOWN CENTER

 

205 CEDAR SAGE DRIVE SP#E-01

 

GARLAND

 

TX

 

75040

 

Lease

214

 

SHOPS @ HIGHLAND VILLAG

 

4151 WALLER CREEK #120

 

HIGHLAND VILLAGE

 

TX

 

75077

 

Lease

28

 

HOUSTON GALLERIA

 

5135 WEST ALABAMA SP#5210A

 

HOUSTON

 

TX

 

77056

 

Lease

37

 

WEST OAKS

 

1000 WEST OAKS CENTER SP#209

 

HOUSTON

 

TX

 

77082

 

Lease

46

 

WILLOW BROOK

 

1644 WILLOW BROOK MALL 1650

 

HOUSTON

 

TX

 

77070

 

Lease

140

 

MEMORIAL CITY

 

257 MEMORIAL CITY

 

HOUSTON

 

TX

 

77024

 

Lease

330

 

ALMEDA MALL

 

242 ALEMEDA MALL

 

HOUSTON

 

TX

 

77075

 

Lease

443

 

VILLAGE ARCADE

 

2400 UNIVERSITY BLVD SP#177

 

HOUSTON

 

TX

 

77005

 

Lease

136

 

DEERBROOK

 

20131 HIGHWAY 59 N SP#1086

 

HUMBLE

 

TX

 

77338

 

Lease

339

 

NORTHEAST MALL

 

1101 MELBORNE STREET #D05-A

 

HURST

 

TX

 

76053

 

Lease

155

 

KATY MILLS

 

5000 KATY MILLS DR #226

 

KATY

 

TX

 

77494

 

Lease

731

 

DEL NORTE

 

5300 SAN DARIO SP 206

 

LAREDO

 

TX

 

78041-3000

 

Lease

 

--------------------------------------------------------------------------------


 

916

 

VISTA RIDGE

 

VISTA RIDGE MALL SPACE 1436

 

LEWISVILLE

 

TX

 

75067

 

Lease

857

 

SOUTH PLAINS

 

SPACE G-3, 6002 SLIDE RD. SP G-3

 

LUBBOCK

 

TX

 

79414

 

Lease

535

 

LA PLAZA MALL

 

2200 S. 10TH STREET SP H-5

 

MC ALLEN

 

TX

 

78503-5479

 

Lease

228

 

TOWN EAST

 

2063 TOWN EAST MALL SP#2010

 

MESQUITE

 

TX

 

75150

 

Lease

774

 

PEARLAND TOWN CENTER

 

11200 BROADWAY STREET

 

PEARLAND

 

TX

 

77584

 

Lease

59

 

COLLIN CREEK MALL

 

811 N CENTRAL EXPWY SP 2083

 

PLANO

 

TX

 

75075

 

Lease

486

 

WILLOW BEND MALL

 

6121 W PARK BLVD SP#B-214

 

PLANO

 

TX

 

75093

 

Lease

34

 

NORTH STAR MALL

 

7400 SAN PEDRO SP#860

 

SAN ANTONIO

 

TX

 

78216-8319

 

Lease

107

 

SOUTH PARK

 

2310 SOUTHWEST MILITARY DR.

 

SAN ANTONIO

 

TX

 

78224

 

Lease

305

 

SHOPS AT LA CANTERA

 

15900 LA CANTERA PKY SP#1040

 

SAN ANTONIO

 

TX

 

78256

 

Lease

735

 

INGRAM PARK

 

6301 NW LOOP 410

 

SAN ANTONIO

 

TX

 

78238

 

Lease

762

 

ROLLING OAKS

 

6909 NORTH LOOP 1604 E.

 

SAN ANTONIO

 

TX

 

78247

 

Lease

420

 

SOUTHLAKE TOWN SQUARE

 

267 GRAND AVE SP#C-220

 

SOUTHLAKE

 

TX

 

76092

 

Lease

874

 

FIRST COLONY MALL

 

16535 SOUTHWEST PARKWAY

 

SUGARLAND

 

TX

 

77479

 

Lease

445

 

THE WOODLANDS

 

1201 LAKE WOODLANDS SP#1200

 

THE WOODLANDS

 

TX

 

77380

 

Lease

434

 

BROADWAY SQUARE

 

BROADWAY SQUARE MALL SP#H18B

 

TYLER

 

TX

 

75703

 

Lease

680

 

LAYTON HILLS

 

1400 N HILLFIELD RD SP#2056

 

LAYTON

 

UT

 

84041

 

Lease

149

 

SOUTH TOWNE MALL

 

10450 S STATE STREET SP#1222

 

SANDY

 

UT

 

84070

 

Lease

615

 

POTOMAC YARD

 

3631 JEFFERSON DAVIS SP3631

 

ALEXANDRIA

 

VA

 

22305

 

Lease

752

 

FASHION SQAURE MALL

 

1532 RIO ROAD

 

CHARLOTTESVILLE

 

VA

 

22901

 

Lease

595

 

GREENBRIER

 

1401 GREENBRIER PKWY

 

CHESAPEAKE

 

VA

 

23320

 

Lease

952

 

CHESAPEAKE

 

4200 PORTSMOUTH BLVD

 

CHESAPEAKE

 

VA

 

23321

 

Lease

760

 

SOUTHPARK

 

170 SOUTHPARK DRIVE - SP#F17

 

COLONIAL HEIGHTS

 

VA

 

23834

 

Lease

427

 

FAIR OAKS

 

11750 FAIR OAKS SP#G-110

 

FAIRFAX

 

VA

 

22033

 

Lease

537

 

SPOTSYLVANIA CENTER

 

190 SPOTSYLVANIA MALL SP#190

 

FREDERICKSBURG

 

VA

 

22407

 

Lease

433

 

VIRGINIA CENTER COMMONS

 

10101 BROOK ROAD #740

 

GLEN ALLEN

 

VA

 

23059

 

Lease

844

 

PENINSULA TOWN CENTER

 

1450 MERCHANT LANE SP#B-131

 

HAMPTON

 

VA

 

23666

 

Lease

286

 

DULLES TOWN CENTER

 

21100 DULLES TOWN CTR F-112

 

LOUDOUN

 

VA

 

20166

 

Lease

748

 

RIVER RIDGE MALL

 

3405 CANDLERS MOUNTAIN RD. SP F-260

 

LYNCHBURG

 

VA

 

24502-2241

 

Lease

487

 

MANASSAS MALL

 

8300 SUDLEY ROAD E-16

 

MANASSAS

 

VA

 

20109

 

Lease

746

 

TYSONS CORNER

 

7963L TYSON CORNER CENTER

 

MCLEAN

 

VA

 

22102

 

Lease

743

 

PATRICK HENRY MALL

 

12300 JEFFERSON AVE SP#106

 

NEWPORT NEWS

 

VA

 

23602

 

Lease

225

 

MACARTHUR CENTER

 

300 MONTICELLO AVE SP#174

 

NORFOLK

 

VA

 

23510

 

Lease

601

 

CHESTERFIELD MALL

 

11500 MIDLOTHIAN TURNPIKE

 

RICHMOND

 

VA

 

23235

 

Lease

775

 

REGENCY SQUARE

 

1414 PARHAM RD.

 

RICHMOND

 

VA

 

23229-5513

 

Lease

950

 

SHORT PUMP

 

11800 W BROAD ST #1028

 

RICHMOND

 

VA

 

23233

 

Lease

467

 

VALLEY VIEW

 

4802 VALLEY VIEW BLVD SP#UE2

 

ROANOKE

 

VA

 

24012

 

Lease

242

 

SPRINGFIELD MALL

 

327 S SALINA STREET SP 6760

 

SPRINGFIELD

 

VA

 

22150

 

Lease

779

 

LYNNHAVEN MALL

 

LYNNHAVEN MALL SP#E058

 

VIRGINIA BEACH

 

VA

 

23452

 

Lease

658

 

APPLE BLOSSOM

 

1850 APPLE BLOSSOM DR #S127A

 

WINCHESTER

 

VA

 

22601

 

Lease

965

 

CASCADE MALL

 

201 CASCADE MALL # E-09

 

BURLINGTON

 

WA

 

98233

 

Lease

594

 

SOUTH CENTER

 

1060 SOUTH CTR MALL SP#326

 

TUKWILA

 

WA

 

98188

 

Lease

836

 

VANCOUVER

 

8700 NE VANCOUVER MALL SP134

 

VANCOUVER

 

WA

 

98662

 

Lease

 

--------------------------------------------------------------------------------


 

14

 

FOX RIVER

 

4301 W. WISCONSIN AVE SP#101

 

APPLETON

 

WI

 

54913

 

Lease

815

 

BROOKFIELD SQUARE

 

95 NORTH MOORLAND ROAD

 

BROOKFIELD

 

WI

 

53005-6030

 

Lease

396

 

BAYSHORE

 

5800 N. BAYSHORE DR. SP#B123

 

GLENDALE

 

WI

 

53217

 

Lease

105

 

BAY PARK SQUARE

 

303 BAY PARK SQUARE SP#689A

 

GREEN BAY

 

WI

 

54304

 

Lease

967

 

SOUTHRIDGE MALL

 

5300 S 76TH STREET SP#1720

 

GREENDALE

 

WI

 

53129

 

Lease

832

 

WEST TOWN

 

66 WEST TOWN SPACE#B11

 

MADISON

 

WI

 

53719

 

Lease

893

 

EAST TOWNE MALL

 

62 EAST TOWNE MALL #C326

 

MADISON

 

WI

 

53704

 

Lease

721

 

HUNTINGTON

 

HUNTINGTON MALL SP560

 

BARBOURSVILLE

 

WV

 

25504

 

Lease

78

 

CHARLESTON TOWN CENTER

 

3000 CHARLESTON TC SP#1035

 

CHARLESTON

 

WV

 

25389

 

Lease

376

 

MORGANTOWN MALL

 

9500 MALL ROAD #233

 

MORGANTOWN

 

WV

 

26501

 

Lease

297

 

GRAND CENTRAL

 

260 GRAND CENTRAL MALL BOX 6030

 

VIENNA

 

WV

 

26105

 

Lease

 

OUTLET STORES

 

Str #

 

Store Name

 

Mall/Store Address

 

City

 

State

 

Zip Code

 

Occupancy
Status

3538

 

ELLENTON OUTLET

 

5461 FACTORY SHOPS BLVD

 

ELLENTON

 

FL

 

34222

 

Lease

3554

 

DOLPHIN MALL OUTLET

 

11404 NW 12 STREET

 

MIAMI

 

FL

 

33172

 

Lease

3531

 

ORLANDO OUTLET

 

4951 INTERNATIONAL DRIVE

 

ORLANDO

 

FL

 

32819

 

Lease

3534

 

ST AUGUSTINE OUTLET

 

500 PRIME OUTLETS BLVD

 

ST AUGUSTINE

 

FL

 

32084

 

Lease

3542

 

CHICAGO OUTLET

 

1650 PREMIUM OUTLETS BLVD

 

AURORA

 

IL

 

60502

 

Lease

3530

 

HAGERSTOWN OUTLET

 

495 PRIME OUTLETS BLVD

 

HAGERSTOWN

 

MD

 

21740

 

Lease

3529

 

GREAT LAKES CROSSING OU

 

4032 Baldwin Rd SP#303

 

AUBURN HILLS

 

MI

 

48326

 

Lease

3536

 

BIRCH RUN OUTLET

 

12240 SOUTH BEYER ROAD

 

BIRCH RUN

 

MI

 

48415

 

Lease

3540

 

ALBERTVILLE OUTLET

 

6415 LABEAUX AVE. NE

 

ALBERTVILLE

 

MN

 

55301

 

Lease

3541

 

CAROLINA OUTLET

 

1025 INDUSTRIAL PARK DRIVE

 

SMITHFIELD

 

NC

 

27577

 

Lease

3553

 

BERGEN TOWN CTR OUTLET

 

2701 BERGEN MALL SP#5

 

PARAMUS

 

NJ

 

7652

 

Lease

3548

 

THE ARCHES OUTLET

 

152 THE ARCHES CIRCLE

 

DEER PARK

 

NY

 

11729

 

Lease

3543

 

CINCINNATI OUTLET

 

400 PREMIUM OUTLETS DRIVE

 

MONROE

 

OH

 

45050

 

Lease

3539

 

GROVE CITY PREMIUM OUT

 

1911 LEESBURG RD

 

GROVE CITY

 

PA

 

16127

 

Lease

3545

 

PHILADELPHIA OUTLET

 

18 WEST LIGHTCAP ROAD

 

LIMERICK

 

PA

 

19464

 

Lease

3550

 

CROSSING OUTLET

 

1000 ROUTE 611

 

TANNERSVILLE

 

PA

 

18372

 

Lease

3537

 

GAFFNEY OUTLET

 

1 FACTORY SHOPS BLVD

 

GAFFNEY

 

SC

 

29341

 

Lease

3547

 

MYRTLE BEACH OUTLET

 

10823 KINGS ROAD

 

MYRTLE BEACH

 

SC

 

29572

 

Lease

3544

 

HOUSTON OUTLET

 

29300 HEMPSTEAD ROAD

 

CYPRESS

 

TX

 

77433

 

Lease

3552

 

GRAPEVINE MILLS OUTLET

 

3000 GRAPEVINE MILL PKWY 210

 

GRAPEVINE

 

TX

 

76051

 

Lease

3549

 

RIO GRANDE VALLEY OUTLE

 

5001 EAST EXPRESSWAY 83

 

MERCEDES

 

TX

 

78570

 

Lease

3546

 

ROUND ROCK OUTLET

 

4401 IH-35 NORTH

 

ROUNDROCK

 

TX

 

78664

 

Lease

3533

 

SAN MARCOS OUTLET

 

3939 IH-35 SOUTH

 

SAN MARCOS

 

TX

 

78666

 

Lease

3532

 

PLEASANT OUTLET

 

11211 120TH AVE I-94 & HWY 165

 

PLEASANT PRAIRIE

 

WI

 

53158

 

Lease

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.34
TO
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Commitments

 

 

Lender

 

Lender’s
Commitment

 

 

 

Wells Fargo Bank, National Association

 

$

75,000,000

 

 

 

Commitments:

 

$

75,000,000

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.47
TO
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

EBITDA Adjustments

 

Adjustments to EBITDA:

 

Plus:  One-time expenses incurred in connection with the closing of this
Agreement and the transactions contemplated to occur on the date hereof

 

Plus:  Non-cash compensation expenses, including, but not limited to, those
arising from or relating to the issuance of stock, restricted stock, options to
purchase stock, stock appreciation rights (i.e., phantom stock) and deferred
compensation to the officers, employees and directors of the Borrowers and
Obligors

 

Plus:  Without duplication, amortization of intangibles

 

Plus:  Any other non-cash charges, non-cash expenses (including non-cash
straight line rent), non-cash losses or non-cash restructuring charges of any
Borrower or any of its Subsidiaries for such period

 

Plus:  Employee compensation incurred prior to the date hereof in connection
with the transactions contemplated hereby

 

Minus:  Amortization of construction or landlord tenant allowances

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.87

TO

 THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Freight Forwarders

 

Freight Forwarders - OCEAN CARRIERS

 

a) Maersk Line

Elizabeth Hassert

Strategic Account Manager

Maersk, Inc.

2001 York Road Suite 500 Oak Brook, IL 60523

PH: 630-645-3622

FX: 630-645-3667

 

b) APL Co. Pte, Ltd.

Jay Hampton

Account Director

700 Commerce Dr. Suite 110

Suite 110

Oak Brook, IL 60523

PH: 630-573-2208

Email: Jay_Hampton@apl.com

 

c) APL Logistics Hong Kong, LTD

Greg Finley

Director of Global Accounts

APL Logistics Hong Kong, LTD

3265 Rothschild Court

Dublin, OH 43017

PH: 440-725-7368

Email: Greg_Finley@apl.com

 

d) NYK Lines

Gary Garback

Director of Global Services

NYK Line (North America) Inc.

377 East Butterfield Road

Fifth Floor

Lombard, IL 60148

PH: 630-436-7803

Email: gary.garback@na.nykline.com

 

e) Mitsui OSK Lines, Ltd.

Richard Jung

Regional Sales Director

Mitsui OSK Lines, Ltd.

700 E. Butterfield, Suite 250

Lombard, IL 60148

PH: 630-812-3776

 

--------------------------------------------------------------------------------


 

Email: Richard.Jung@mol-liner.com

 

Freight Forwarders - AIRFREIGHT FORWARDERS

 

a) Morrison Express

Vincent Kao

Vice President

USA Sales and marketing

Morrison Express Corp (USA)

2000 Hughes Way

El Segundo, CA 90245

PH: 310-322-8999 ext 220

FX: 310-322-6688

 

b) STAR Trans International Ltd (merged with DB Schenker)

Anthony Chan

Star Airfreight Co. Ltd

149-35 177th Street

Jamaica, New York 11434

PH: 718-656 5360

FX: 718-656 2597

 

c) FedEX Corporation

942 South Shady Grove Road

Memphis, TN 38120

PH: 901-369-3600

 

d) Sovereign

Joseph Decker

President & CEO

4348 Albany Post Road

Hyde Park, NY 12538

PH: 845-229-8808

FX: 845-229-8828

 

e) Expo

Chandana Rodrigo

Regional Director

Level 30, West Tower, World Trade Centre

Columbo, 01, Sri Lanka

PH: 94-11-4766300

FX: 94-11-2386141

 

f) Expeditors International

Ted Stimmel

1015 Third Avenue, 12th Floor

Seattle, WA 98104

PH: 614-492-9840

FX 614-492-9855

 

--------------------------------------------------------------------------------


 

g) RCS Logistics

Brian V. Heaney

President

182-25 150th Avenue

Springfield Gardens, NY 11413

PH: 201-867-1222

FX: 201-867-1224

 

E-Commerce Warehouse

 

a) GSI Commerce

Gearold Feury

VP-Operations

307 Hollie Drive

Martinsville, VA 24112

PH: 276-670-6146

CL: 276-732-7659

FX: 276-670-6131

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2(b)

TO

 THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Chattel Paper and Instruments

 

NONE.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2(e)

TO

 THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Investment Property

 

Lerner New York, Inc.

 

1.                      Wells Fargo Bank N.A. — Sweep Account — Treasury Plus
MMKT S;

2.                      Federated US Treasury Cash Reserves — UTIXX — Treasury
Partners;

 

3.                      JP Morgan 100% US Treasury Securities — CJTXX — Treasury
Partners;

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2(g)

TO

 THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Letter of Credit Accommodations

 

NONE.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2(h)

TO

 THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Commercial Tort Claims

 

NONE.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.8

TO

 THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Environmental Compliance

 

NONE.

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8.9(c)

TO

 THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

ERISA Affiliates Transactions

 

NONE.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.11

TO

 THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Certain Intellectual Property

 

Patents

 

Owner

 

Application No.
and Date

 

Registration No.
and Date

 

Description

Lerner New York, Inc.

 

D/299,217
12/18/2007

 

D588,920
3/24/2009

 

ornamental design for a bottle

Lerner New York, Inc.

 

D/299,026
12/18/2007

 

D582,283
12/9/2008

 

ornamental design for a jar

New York & Company, Inc.

 

D299,201
12/18/2007

 

D583,254
12/23/2008

 

ornamental design for a pump container

New York & Company, Inc.

 

D299,024
12/18/2007

 

D569,735
5/27,2008

 

ornamental design for a spray container

 

Copyright

 

Owner

 

Registration No. and Date

 

Type of Work/Title/Description

 

Lernco, Inc.

 

VAu000506749
3/10/2000

 

visual material/ New York & Company/ photoprint on credit card

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.13

TO

 THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Collective Bargaining Agreements

 

1.               Collective Bargaining Agreement between Local 1102, RWDSU UFCW
and Lerner New York, Inc. (New York City Metropolitan Area), dated September 1,
2005. The Company and Local 1102 have reached an agreement in principle on the
terms of a new collective bargaining agreement, subject to final negotiation of
the agreement and ratification by the union membership.

 

2.               Collective Bargaining Agreement, dated January 15, 2010,
between Lerner New York, Inc. and International Union, United Automobile,
Aerospace and Agricultural Implement Workers of America, UAW-AFL-CIO, and its
Local Union 2179. The Agreement is effective from January 15, 2010 to
January 14, 2013.

 

3.               Agreement, dated February 6, 2009, by and between Lerner New
York, Inc. and the New England Joint Board, affiliated with the Retail,
Wholesale and Department Store Union/UFCW. The Agreement is effective from
February 6, 2009 through February 5, 2012.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.15

TO

 THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Material Contracts

 

1.                                       Amended and Restated Private Label
Credit Card Program Agreement, dated as of November 1, 2004, between World
Financial Network National Bank and New York & Company, Inc., as amended.

 

2.                                       Transition Services Agreement, dated as
of November 27, 2002, by and between Lerner New York Holding, Inc., New York &
Company, Inc., and Limited Brands, Inc., as amended.

 

3.                                       Information Technology:

 

a.                                       Master Services Agreement, dated
April 8, 2003, between Infocrossing, Inc. and New York & Company, Inc., as
amended.

 

b.                                      Master Services Agreement and Statement
of Work, dated August 10, 2009, between Epsilon Data Management, LLC and New
York & Company, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.16

TO

 THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Credit Card Agreements

 

1.                                       Merchant Services Bankcard Agreement,
dated August 7, 2003, between Lerner New York, Inc. and Bank of America Merchant
Services (as successor in interest by assignment), as amended.

 

2.                                       American Express Service Agreement,
dated April 4, 2003, between Lerner New York, Inc. and American Express Travel
Related Services Company, Inc.

 

3.                                       Merchant Services Agreement, dated
May 1, 2003, between Lerner New York, Inc. and Discover Financial Services, Inc.

 

4.                                       Amended and Restated Private Label
Credit Card Program Agreement, dated as of November 1, 2004, between World
Financial Network National Bank and New York & Company, Inc., as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.9(h)

TO

 THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Permitted Intercompany Indebtedness

 

1.                                       Promissory Note, dated March 20, 2011,
by New York & Company, Inc. payable to the order of Nevada Receivable
Factoring, Inc. in the principal amount of $247,369,000 (such Note to be
cancelled in the event of consolidation) and subject to Intercompany
Subordination Agreement.

 

2.                                       Promissory Note, dated June 20, 2011,
by Lerner New York, Inc. payable to the order of Lernco, Inc. in the principal
amount of $59,480,101 and subject to Intercompany Subordination Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.10

TO

 THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Permitted Loans

 

Incidental travel and relocation expenses to employees in the ordinary course of
business.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.11(d)

TO

 THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Permitted Uses of Certain Permitted Dividends

 

1.                                       Professional Audit & Consulting Fees

 

2.                                       Insurance Consulting

 

3.                                       Legal Fees and Settlements

 

4.                                       Real Estate/Construction Consulting

 

5.                                       Benefits Consulting

 

6.                                       Public Relations

 

7.                                       General Insurance, Liability, Auto,
Worker’s Compensation

 

8.                                       Transition Services Agreement - Real
Estate, Tax, Treasury

 

9.                                       Head Office Rent

 

10.                                 Management Bonus and payments

 

11.                                 Other reasonable ordinary course
compensation to officers, directors and employees

 

12.                                 Internal Processing Fees

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

The Company maintains offices, leases or owns real estate, has employees, pays
taxes, or otherwise conducts business in the following States (including the
State of its organization):

 

Alabama

Arizona

Arkansas

California

Colorado

Connecticut

Delaware

Florida

Georgia

Illinois

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Nebraska

Nevada

New Hampshire

New Jersey

New Mexico

New York

North Carolina

North Dakota

Ohio

Oklahoma

Pennsylvania

Rhode Island

South Carolina

South Dakota

Tennessee

Texas

Utah

Virginia

Washington

West Virginia

Wisconsin

 

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

The Company has filed the necessary documents with the Secretary of State to
qualify as a foreign corporation in the following States:

 

Alabama

Arizona

Arkansas

California

Colorado

Connecticut

Delaware

District of Columbia

Florida

Georgia

Idaho

Illinois

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Montana

Nebraska

Nevada

New Hampshire

New Jersey

New Mexico

New York

North Carolina

North Dakota

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

South Carolina

South Dakota

Tennessee

Texas

Utah

Vermont

Virginia

Washington

West Virginia

Wisconsin

Wyoming

 

--------------------------------------------------------------------------------

 

SCHEDULE 16

 

Freight Forwarders

 

1. Custom Brokers

 

a) Barthco (note Seattle should be the first contact)

 

COLUMBUS OFFICE

6431 Alum Creek Drive

Suite H

Groveport, OH 43125

Phone: 614-409-9460 Fax: 614-409-9540

Contact: Tonia Downard

 

CHICAGO OFFICE

860 East Devon

Bensenville, IL 60106

Phone: 630-694-1250 Fax: 630-694-1407

Contact: Sarena Farrar

 

NEW YORK OFFICE

JFK International Airport

390 Franklin Avenue

Franklin Square, NY 11010

Phone: 516-616-2900 Fax: 516-616-2999

Contact: Veronica Cohen

 

MIAMI OFFICE

1825 NW 87 Ave

Miami, FL 33172

Phone: 305-471-0071 Fax: 305-471-1161

Contact: Carlos Carvajal

 

SEATTLE OFFICE

18200 Cascade Avenue South

Suite 202

Sea Tac, WA 98188

Phone: 425-656-5710 Fax: 425-251-4567

Contact: Tatyana Antonetty

 

b) Expeditors International (Columbus should be the first contact)

 

COLUMBUS OFFICE

2550 John Glenn Avenue

Columbus, OH- 43217

Phone: 614-492-9840 Fax: 614-492-9855

Attn: Kyle Flood/Brokerage Manager

NEW YORK OFFICE (JFK)

245 Rodger Avenue

Inwood, NY 11096

Phone: 516-371-3330 Fax: 516-371-2979

 

--------------------------------------------------------------------------------


 

Attn: Tommy Lu/Brokerage Supervisor

 

2. Freight Forwarders - OCEAN CARRIERS

 

a) Maersk Line

Elizabeth Hassert

Strategic Account Manager

Maersk, Inc.

2001 York Road Suite 500 Oak Brook, IL 60523

PH: 630-645-3622

FX: 630-645-3667

 

b) American President Lines

Jay Hampton

Account Director

700 Commerce Dr. Suite 110

Suite 110

Oak Brook, IL 60523

PH: 630-573-2208

Email: Jay_Hampton@apl.com

 

c) APL Logistics (Hong Kong and Singapore)

Greg Finley

Director of Global Accounts

APL Logistics

3265 Rothschild Court

Dublin, OH 43017

PH: 440-725-7368

Email: Greg_Finley@apl.com

 

d) NYK Lines

Gary Garback

Director of Global Services

NYK Line (North America) Inc.

377 East Butterfield Road

Fifth Floor

Lombard, IL 60148

PH: 630-436-7803

Email: gary.garback@na.nykline.com

 

e) Mitsui OSK Lines

Richard Jung

Regional Sales Director

MOL America

700 E. Butterfield, Suite 250

Lombard, IL 60148

PH: 630-812-3776

 

--------------------------------------------------------------------------------


 

Email: Richard.Jung@mol-liner.com

 

3. Freight Forwarders - AIRFREIGHT FORWARDERS

 

a) Morrison Express

Vincent Kao

Vice President

USA Sales and marketing

Morrison Express Corp (USA)

2000 Hughes Way

El Segundo, CA 90245

PH: 310-322-8999 ext 220

FX: 310-322-6688

 

b) STAR Trans International Ltd (merged with DB Schenker)

Anthony Chan

Star Airfreight Co. Ltd

149-35 177th Street

Jamaica, New York 11434

PH: 718-656 5360

FX: 718-656 2597

 

c) FedEX Corporation

942 South Shady Grove Road

Memphis, TN 38120

PH: 901-369-3600

 

d) Sovereign

Joseph Decker

President & CEO

4348 Albany Post Road

Hyde Park, NY 12538

PH: 845-229-8808

FX: 845-229-8828

 

e) Expo

Chandana Rodrigo

Regional Director

Level 30, West Tower, World Trade Centre

Columbo, 01, Sri Lanka

PH: 94-11-4766300

FX: 94-11-2386141

 

f) Expeditors International

Ted Stimmel

 

--------------------------------------------------------------------------------


 

1015 Third Avenue, 12th Floor

Seattle, WA 98104

PH: 614-492-9840

FX 614-492-9855

 

g) RCS Logistics

Brian V. Heaney

President

182-25 150th Avenue

Springfield Gardens, NY 11413

PH: 201-867-1222

FX: 201-867-1224

 

4. E-Commerce Warehouse

 

a) GSI

Gearold Feury

VP-Operations

307 Hollie Drive

Martinsville, VA 24112

PH: 276-670-6146

CL: 276-732-7659

FX: 276-670-6131

 

--------------------------------------------------------------------------------


 

New York & Company, Inc. and Subsidiaries

Summary of Legal Proceedings

As of July 27, 2011

SCHEDULE 25

 

 

Date
Reported

 

Description

 

Claim

 

Legal Representative

 

Status

 

Required
Accrual

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)

The Company is involved in various legal proceedings in the ordinary course of
business, which are currently not material.

 

--------------------------------------------------------------------------------


 

SCHEDULE 27

 

Permitted Liens

 

The Company’s assets are owned and held free and clear of any security
interests, liens or attachments, except as follows:

 

JURISDICTION

 

DEBTOR

 

SECURED PARTY

 

DATE
FILED

 

FILE NO.

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

Pearland, TX

 

New York & Company, Inc.
450 West 33rd Street
New York, NY 10001

 

Pearland Town Center
11200 Broadway St.
Pearland, TX 77584

 

8/17/09

 

090785077

 

Rights of the landlord in any liens for rent, taxes

 

 

 

 

 

 

 

 

 

 

 

SOS, Delaware

 

Lerner New York, Inc.
450 West 33rd Street
New York, NY 10001

 

Lerner New York GC, LLC
360 West 33rd Street
New York, NY 10001

 

2/6/02

 

2054463 9

 

Consigned gift certificates and cards, merchandise credit certificates and cards

 

--------------------------------------------------------------------------------


 

SCHEDULE 29

 

Intellectual Property

 

(1)                                  See attached list of trademarks.

 

(2)                                  Domain Names:

 

·      Domain names currently registered by Lernco, Inc.:

 

 

Domain Name

 

Registration
Date

 

Registry
Expiration Date

 

 

cocoandlolly.com

 

7-Apr-09

 

7-Apr-13

 

 

imagenyandc.com

 

20-Apr-09

 

20-Apr-13

 

 

jasminesola.com

 

3-Dec-98

 

22-Jul-17

 

 

learnercatalog.com

 

27-Nov-01

 

27-Nov-11

 

 

learnersny.com

 

27-Apr-02

 

27-Apr-12

 

 

lernco.com

 

1-Mar-95

 

2-Mar-13

 

 

lerner-catalog.com

 

24-Jun-02

 

24-Jun-12

 

 

lerner.com.mx

 

19-Mar-04

 

18-Mar-12

 

 

lernerandco.com

 

29-Jun-07

 

29-Jun-12

 

 

lernercalalog.com

 

22-Sep-05

 

22-Sep-12

 

 

lernercatalog.biz

 

8-Mar-02

 

7-Mar-12

 

 

lernercatalog.com

 

6-Apr-99

 

6-Apr-13

 

 

lernercatalog.net

 

8-Jan-02

 

8-Jan-12

 

 

lernercatalog.org

 

8-Jan-02

 

8-Jan-12

 

 

lernercataloge.com

 

28-May-03

 

28-May-12

 

 

lernercatalogue.com

 

2-Feb-01

 

2-Feb-12

 

 

lernercatatlog.com

 

4-Mar-06

 

4-Mar-12

 

 

lernercatelog.com

 

27-May-03

 

27-May-12

 

 

lernercatelogs.com

 

9-Mar-05

 

9-Mar-12

 

 

lernercatlogue.com

 

28-Apr-07

 

28-Apr-13

 

 

lernercreditcard.com

 

22-Jan-07

 

22-Jan-13

 

 

lernerdepartmentstore.com

 

28-Mar-07

 

28-Mar-13

 

 

lernerdirect.biz

 

8-Mar-02

 

7-Mar-12

 

 

lernerdirect.com

 

6-Apr-99

 

6-Apr-14

 

 

lernerdirect.net

 

8-Jan-02

 

8-Jan-12

 

 

lernerdirect.org

 

8-Jan-02

 

8-Jan-12

 

 

lernerdirect.us

 

10-Dec-04

 

9-Dec-12

 

 

lernerfashion.com

 

27-Nov-05

 

27-Nov-12

 

 

lernerfashions.com

 

27-Nov-05

 

27-Nov-11

 

 

lernerkatalog.com

 

2-Feb-06

 

2-Feb-12

 

 

lernermagazine.com

 

15-Mar-06

 

15-Mar-12

 

 

lernermetrostyle.com

 

27-May-07

 

27-May-13

 

 

lernernewyork.biz

 

15-Nov-01

 

18-Nov-11

 

 

lernernewyork.ca

 

13-Apr-04

 

13-Apr-13

 

 

lernernewyork.com

 

6-Mar-95

 

7-Mar-12

 

 

lernernewyork.com.mx

 

19-Mar-04

 

18-Mar-12

 

 

--------------------------------------------------------------------------------


 

 

lernernewyork.info

 

10-Aug-01

 

9-Aug-11

 

 

lernernewyork.us

 

19-Apr-02

 

18-Apr-12

 

 

lernernewyorkandcompany.com

 

22-Sep-05

 

22-Sep-12

 

 

lernernewyorkcompany.com

 

3-May-07

 

3-May-13

 

 

lernerneyyork.com

 

17-Aug-06

 

17-Aug-12

 

 

lernerny.biz

 

15-Nov-01

 

18-Nov-11

 

 

lernerny.ca

 

13-Apr-04

 

13-Apr-13

 

 

lernerny.com

 

17-Dec-96

 

16-Dec-11

 

 

lernerny.com.mx

 

19-Mar-04

 

18-Mar-12

 

 

lernerny.eu

 

7-Apr-06

 

30-Apr-12

 

 

lernerny.info

 

5-Dec-03

 

5-Dec-12

 

 

lernerny.us

 

24-Apr-02

 

23-Apr-13

 

 

lernero.com

 

16-Aug-06

 

16-Aug-12

 

 

lernerofny.com

 

28-Apr-07

 

28-Apr-12

 

 

lerneroutlet.com

 

14-Aug-07

 

14-Aug-11

 

 

lerners-catalog.com

 

21-Oct-03

 

21-Oct-11

 

 

lerners.net

 

16-Oct-00

 

16-Oct-12

 

 

lernerscatalog.com

 

27-Nov-01

 

27-Nov-11

 

 

lernerscatalogue.com

 

6-May-07

 

6-May-13

 

 

lernersclothing.com

 

6-May-07

 

6-May-13

 

 

lernersfashions.com

 

24-May-07

 

24-May-13

 

 

lernershoes.com

 

28-Mar-07

 

28-Mar-13

 

 

lernershops.com

 

26-Nov-05

 

26-Nov-11

 

 

lernersjewelry.com

 

21-Jun-00

 

21-Jun-13

 

 

lernersnewyork.com

 

27-Apr-02

 

27-Apr-12

 

 

lernersny.com

 

30-Mar-00

 

30-Mar-13

 

 

lernersnyc.com

 

1-Jun-08

 

1-Jun-13

 

 

lernersofny.com

 

1-Nov-06

 

1-Nov-12

 

 

lernersstore.com

 

9-Jun-04

 

9-Jun-12

 

 

lernerstores.com

 

6-Mar-95

 

7-Mar-13

 

 

lernerswoman.com

 

4-Jan-06

 

30-Mar-13

 

 

lernerwoman.com

 

27-Nov-05

 

27-Nov-12

 

 

lernerwomen.com

 

7-May-07

 

7-May-13

 

 

lernner.com

 

5-Oct-07

 

5-Oct-11

 

 

lny.com

 

2-Mar-95

 

3-Mar-13

 

 

lrener.com

 

2-May-06

 

2-May-12

 

 

metrolerners.com

 

9-Aug-06

 

9-Aug-12

 

 

metrostylelerner.com

 

17-Aug-06

 

17-Aug-12

 

 

mewyorkandcompany.com

 

24-Jul-08

 

24-Jul-11

 

 

neworkandcompany.com

 

25-Nov-09

 

25-Nov-11

 

 

newtorkandcompany.com

 

16-Jul-08

 

16-Jul-12

 

 

newyoekandcompany.com

 

3-Nov-08

 

3-Nov-12

 

 

newyokandcompany.com

 

16-Jul-08

 

16-Jul-12

 

 

newyorandcompany.com

 

2-May-07

 

2-May-13

 

 

newyorkaccessories.ca

 

13-Apr-04

 

13-Apr-13

 

 

newyorkaccessories.co.ve

 

22-Mar-04

 

22-Mar-12

 

 

--------------------------------------------------------------------------------


 

 

newyorkaccessories.com

 

24-Feb-04

 

24-Feb-13

 

 

newyorkaccessories.com.mx

 

19-Mar-04

 

18-Mar-12

 

 

newyorkaccessories.com.ve

 

22-Mar-04

 

22-Mar-12

 

 

newyorkaccessories.net

 

24-Feb-04

 

24-Feb-13

 

 

newyorkamdcompany.com

 

14-Jun-10

 

14-Jun-12

 

 

newyorkancompany.com

 

26-Sep-05

 

26-Sep-11

 

 

newyorkandcmpany.com

 

27-Apr-07

 

27-Apr-13

 

 

newyorkandco.ca

 

13-Apr-04

 

13-Apr-13

 

 

newyorkandco.com.mx

 

19-Mar-04

 

18-Mar-12

 

 

newyorkandco.eu

 

7-Apr-06

 

30-Apr-12

 

 

newyorkandco.name

 

28-Mar-07

 

28-Mar-13

 

 

newyorkandco.net

 

28-Feb-00

 

28-Feb-12

 

 

newyorkandcoaccessories.com

 

24-Feb-04

 

24-Feb-13

 

 

newyorkandcoaccessories.net

 

24-Feb-04

 

24-Feb-13

 

 

newyorkandcoextras.com

 

24-Feb-04

 

24-Feb-13

 

 

newyorkandcoextras.net

 

24-Feb-04

 

24-Feb-13

 

 

newyorkandcomapny.com

 

3-May-07

 

3-May-13

 

 

newyorkandcommpany.com

 

28-Mar-05

 

28-Mar-13

 

 

newyorkandcompamy.com

 

9-Nov-09

 

9-Nov-11

 

 

newyorkandcompan.com

 

2-Jan-08

 

2-Jan-12

 

 

newyorkandcompany.biz

 

15-Nov-01

 

18-Nov-11

 

 

newyorkandcompany.ca

 

13-Apr-04

 

13-Apr-13

 

 

newyorkandcompany.co

 

21-Jul-10

 

20-Jul-13

 

 

newyorkandcompany.co.ve

 

22-Mar-04

 

22-Mar-12

 

 

newyorkandcompany.com

 

12-Jun-98

 

11-Jun-12

 

 

newyorkandcompany.com.mx

 

19-Mar-04

 

18-Mar-12

 

 

newyorkandcompany.com.ve

 

29-Mar-04

 

29-Mar-12

 

 

newyorkandcompany.eu

 

7-Apr-06

 

30-Apr-12

 

 

newyorkandcompany.name

 

28-Mar-07

 

28-Mar-13

 

 

newyorkandcompany.net

 

6-Nov-05

 

6-Nov-11

 

 

newyorkandcompany.us

 

24-Apr-02

 

23-Apr-13

 

 

newyorkandcompanyaccessories.com

 

24-Feb-04

 

24-Feb-13

 

 

newyorkandcompanyaccessories.net

 

24-Feb-04

 

24-Feb-13

 

 

newyorkandcompanycatalog.com

 

28-Mar-07

 

28-Mar-13

 

 

newyorkandcompanyclothes.com

 

23-Dec-05

 

23-Dec-11

 

 

newyorkandcompanyclothing.com

 

16-Oct-06

 

16-Oct-11

 

 

newyorkandcompanycoupons.com

 

19-May-07

 

19-May-13

 

 

newyorkandcompanycreditcard.com

 

29-Feb-08

 

28-Feb-12

 

 

newyorkandcompay.com

 

23-Nov-07

 

23-Nov-11

 

 

newyorkandcompnay.com

 

6-May-07

 

6-May-13

 

 

newyorkandconpany.com

 

2-Jul-08

 

2-Jul-12

 

 

newyorkandompany.com

 

3-Nov-08

 

3-Nov-12

 

 

newyorkanscompany.com

 

12-Oct-09

 

12-Oct-12

 

 

newyorkcompani.com

 

29-Apr-07

 

29-Apr-13

 

 

newyorkcompanycoupons.com

 

26-Oct-10

 

26-Oct-12

 

 

newyorkextras.com

 

24-Feb-04

 

24-Feb-13

 

 

--------------------------------------------------------------------------------


 

 

newyorkextras.net

 

24-Feb-04

 

24-Feb-13

 

 

newyorkincompany.com

 

4-Nov-09

 

4-Nov-11

 

 

newyorklerner.com

 

27-Apr-02

 

27-Apr-12

 

 

newyorkycompany.com

 

8-Feb-00

 

28-Mar-13

 

 

neyorkandcompany.com

 

27-Apr-07

 

27-Apr-13

 

 

nweyorkandcompany.com

 

29-Jan-07

 

29-Jan-13

 

 

nwyorkandcompany.com

 

18-Nov-06

 

18-Nov-11

 

 

ny-and-company.com

 

16-Feb-99

 

16-Feb-13

 

 

ny-company.com

 

29-Aug-06

 

29-Aug-12

 

 

nyanccompany.com

 

30-Mar-07

 

30-Mar-13

 

 

nyandcfulfillment.com

 

16-May-06

 

16-May-14

 

 

nyandco.ca

 

13-Apr-04

 

13-Apr-13

 

 

nyandco.co

 

21-Jul-10

 

20-Jul-13

 

 

nyandco.com

 

31-May-98

 

31-May-12

 

 

nyandco.com.mx

 

19-Mar-04

 

18-Mar-12

 

 

nyandco.eu

 

7-Apr-06

 

30-Apr-12

 

 

nyandco.fr

 

28-May-04

 

28-May-12

 

 

nyandcoextras.com

 

24-Feb-04

 

24-Feb-12

 

 

nyandcoextras.net

 

24-Feb-04

 

24-Feb-13

 

 

nyandcompant.com

 

16-Sep-07

 

16-Sep-11

 

 

nyandcompany.biz

 

11-Mar-04

 

10-Mar-12

 

 

nyandcompany.ca

 

13-Apr-04

 

13-Apr-13

 

 

nyandcompany.co.ve

 

29-Mar-04

 

29-Mar-12

 

 

nyandcompany.com

 

28-Apr-00

 

28-Apr-13

 

 

nyandcompany.com.mx

 

19-Mar-04

 

18-Mar-12

 

 

nyandcompany.com.ve

 

29-Mar-04

 

29-Mar-12

 

 

nyandcompany.eu

 

7-Apr-06

 

30-Apr-12

 

 

nyandcompany.net

 

28-Apr-00

 

28-Apr-12

 

 

nyandcompany.tv

 

1-Feb-01

 

1-Feb-13

 

 

nyandcompany.us

 

24-Apr-02

 

23-Apr-13

 

 

nyandcompanyaccessories.ca

 

13-Apr-04

 

13-Apr-13

 

 

nyandcompanyaccessories.com

 

24-Feb-04

 

24-Feb-13

 

 

nyandcompanyaccessories.com.mx

 

19-Mar-04

 

18-Mar-12

 

 

nyandcompanyaccessories.net

 

24-Feb-04

 

24-Feb-13

 

 

nyandcompanycareers.com

 

6-Nov-07

 

6-Nov-11

 

 

nyandcompanycoupons.com

 

21-Apr-07

 

21-Apr-13

 

 

nyandcompanyextras.com

 

28-Apr-00

 

28-Apr-12

 

 

nyandcompanyextras.net

 

28-Apr-00

 

28-Apr-12

 

 

nyandcompanyhome.com

 

28-Apr-00

 

28-Apr-12

 

 

nyandcompanyhome.net

 

28-Apr-00

 

28-Apr-12

 

 

nyandcompanykids.com

 

28-Apr-00

 

28-Apr-12

 

 

nyandcompanykids.net

 

28-Apr-00

 

28-Apr-12

 

 

nyandcompanymen.com

 

28-Apr-00

 

28-Apr-13

 

 

nyandcompanymen.net

 

28-Apr-00

 

28-Apr-13

 

 

nyandcompay.com

 

6-May-07

 

6-May-13

 

 

nyandcompnay.com

 

4-May-08

 

4-May-13

 

 

--------------------------------------------------------------------------------


 

 

nyandcompony.com

 

11-Jan-08

 

11-Jan-12

 

 

nyandcomppany.com

 

14-Mar-08

 

14-Mar-12

 

 

nyandcquality1st.com

 

22-Mar-04

 

22-Mar-12

 

 

nyclerner.com

 

23-Aug-04

 

23-Aug-12

 

 

nycoaccessories.com

 

24-Feb-04

 

24-Feb-13

 

 

nycoaccessories.net

 

24-Feb-04

 

24-Feb-13

 

 

nycofashionlookbook.com

 

14-Apr-08

 

14-Apr-12

 

 

nycredlabel.com

 

28-Jul-08

 

28-Jul-12

 

 

nyjeans.com

 

12-Jan-99

 

12-Jan-13

 

 

nylearner.com

 

27-Apr-02

 

27-Apr-12

 

 

nyredlabel.com

 

28-Jul-08

 

28-Jul-12

 

 

nyredlabelcollection.com

 

28-Jul-08

 

28-Jul-12

 

 

nystyl.com

 

24-Jul-09

 

24-Jul-11

 

 

nystyletour.com

 

12-Sep-08

 

12-Sep-12

 

 

redlabelny.com

 

28-Jul-08

 

28-Jul-12

 

 

redlabelnyc.com

 

28-Jul-08

 

28-Jul-12

 

 

shoplerner.com

 

3-Nov-08

 

3-Nov-12

 

 

tellusnyandcompany.com

 

7-Oct-10

 

7-Oct-12

 

 

thelernercatalog.com

 

8-May-06

 

8-May-12

 

 

thenewyorkandcompany.com

 

1-Sep-09

 

1-Sep-11

 

 

thenystyletour.com

 

12-Sep-08

 

12-Sep-12

 

 

Copyrights:

 

·                  Copyright registration number VAU506749 dated October 3, 2000
for Lernco’s New York & Company Skyline design.

 

Design Patents:

 

·                  Lerner New York, Inc.: D588,920 and D582,283

 

·                  New York & Company, Inc.: D583,254 and D569,735

 

License Agreements:

 

·                  The right of the Company and its Subsidiaries to use and
enjoy licensed software and related copyrights is subject to the terms and
conditions of such licenses.

 

·                  Trademark Protection Agreement, dated February 4, 2001,
between Lernco, Inc. and Lerner New York, Inc.

 

·                  Sublicense Agreement, dated as of February 3, 2002, between
Lerner New York, Inc. and Lerner New York GC, LLC.

 

--------------------------------------------------------------------------------

 

TM Rights (Grouped by country)

 

Report Date: 7/19/2011

 

Country: Andorra

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

6006

 

LERNER NEW YORK

 

3, 14, 18, 25, 35, 39

 

Lernco, Inc.

 

7,236

 

7/4/1997

 

6,876

 

7/4/1997

 

 

 

No

8292

 

NY & CO AND DESIGN

 

3, 25, 35, 39

 

Lernco, Inc.

 

14,355

 

3/24/2000

 

14,355

 

4/6/2000

 

 

 

No

 

Country: Argentina

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

15249

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

2,840,673

 

7/21/2008

 

2,306,535

 

8/13/2009

 

 

 

No

15330

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

2,848,459

 

7/15/2008

 

 

 

 

 

 

 

No

7968

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2,275,343

 

3/21/2000

 

1,884,659

 

9/11/2002

 

 

 

No

7966

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2,275,341

 

3/21/2000

 

2,031,616

 

6/16/2005

 

 

 

No

7967

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2,275,342

 

3/21/2000

 

1,841,389

 

8/24/2001

 

 

 

No

 

Country: Aruba

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4637

 

LERNER NEW YORK

 

25, 42

 

Lernco, Inc.

 

94,062,322

 

6/23/1994

 

16,816

 

7/11/1994

 

 

 

No

7948

 

NY & CO AND DESIGN

 

3, 25, 42

 

Lernco, Inc.

 

IM-2000/0316.18

 

3/16/2000

 

20,455

 

4/11/2000

 

 

 

No

 

Country: Australia

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2295

 

LERNER

 

25

 

Lernco, Inc.

 

443,663

 

4/11/1986

 

B443,663

 

7/4/1990

 

 

 

No

2296

 

LERNER

 

42

 

Lernco, Inc.

 

443,665

 

4/11/1986

 

B443,665

 

7/4/1990

 

 

 

No

14783

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7931

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

826,672

 

3/7/2000

 

A826,672

 

4/5/2001

 

 

 

No

 

Country: Austria

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4444

 

LERNER NEW YORK

 

25, 39, 42

 

Lernco, Inc.

 

AM 3638/94

 

7/21/1994

 

155,919

 

12/22/1994

 

 

 

No

14784

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8288

 

NY & CO AND DESIGN

 

3, 25, 39, 42

 

Lernco, Inc.

 

AM 1734/2000

 

3/13/2000

 

189,173

 

6/15/2000

 

 

 

No

 

1

--------------------------------------------------------------------------------


 

Country: Bahamas

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

5036

 

LERNER

 

38

 

Lernco, Inc.

 

16,594

 

7/15/1994

 

16,594

 

12/7/1995

 

 

 

No

4549

 

LERNER NEW YORK

 

38

 

Lernco, Inc.

 

16,594

 

7/15/1994

 

16,594

 

12/7/1995

 

 

 

No

8617

 

NY & CO AND DESIGN

 

38

 

Lernco, Inc.

 

22,702

 

5/11/2000

 

22,702

 

2/17/2003

 

 

 

No

8618

 

NY & CO AND DESIGN

 

48

 

Lernco, Inc.

 

22,703

 

5/11/2000

 

22,703

 

3/26/2009

 

 

 

No

8616

 

NY & CO AND DESIGN

 

39

 

Lernco, Inc.

 

22,701

 

5/11/2000

 

22,701

 

2/4/2003

 

 

 

No

 

Country: Bahrain

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

15010

 

NEW YORK & COMPANY

 

18

 

Lernco, Inc.

 

61,029

 

11/13/2007

 

TM61,029

 

6/16/2010

 

 

 

No

15011

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

61,030

 

11/13/2007

 

TM61,030

 

6/16/2010

 

 

 

No

15012

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

61,031

 

11/13/2007

 

TM61,031

 

6/16/2010

 

 

 

No

15009

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

61,028

 

11/13/2007

 

 

 

 

 

 

 

No

8370

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

1112/2000

 

5/15/2000

 

27,598

 

4/7/2003

 

 

 

No

8371

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

1110/2000

 

5/15/2000

 

SM3627

 

11/19/2001

 

 

 

No

8328

 

NY & CO. AND RECTANGULAR DESIGN

 

25

 

Lernco, Inc.

 

1111/2000

 

5/15/2000

 

27,599

 

4/7/2003

 

 

 

No

 

Country: Bangladesh

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3985

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

40,456

 

4/27/1994

 

40,456

 

9/23/2003

 

 

 

No

8121

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

64,231

 

4/2/2000

 

 

 

 

 

 

 

No

8122

 

NY & CO AND DESIGN

 

16

 

Lernco, Inc.

 

64,232

 

4/2/2000

 

 

 

 

 

 

 

No

8123

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

64,227

 

4/2/2000

 

 

 

 

 

 

 

No

 

Country: Barbados

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

8435

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

 

 

3/24/2000

 

81/015098

 

11/27/2000

 

 

 

No

8436

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

 

 

3/24/2000

 

81/15099

 

11/27/2000

 

 

 

No

8437

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

 

 

3/24/2000

 

81/015100

 

11/27/2000

 

 

 

No

 

2

--------------------------------------------------------------------------------


 

Country: Benelux

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2300

 

LERNER

 

25

 

Lernco, Inc.

 

684,304

 

6/3/1986

 

418,590

 

6/3/1986

 

 

 

No

2301

 

LERNER

 

40, 41, 42

 

Lernco, Inc.

 

 

 

1/7/1987

 

424,555

 

1/7/1987

 

 

 

No

14785

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8103

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

961,522

 

4/4/2000

 

682,310

 

8/1/2001

 

 

 

No

 

Country: Bermuda

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7944

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

31,618

 

3/23/2000

 

31,618

 

1/30/2002

 

 

 

No

7943

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

31,617

 

3/23/2000

 

31,617

 

1/30/2002

 

 

 

No

7945

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

31,619

 

3/23/2000

 

31,619

 

1/30/2002

 

 

 

No

 

Country: Bolivia

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2298

 

LERNER

 

42

 

Lernco, Inc.

 

 

 

4/9/1986

 

A-51,354

 

6/23/1987

 

 

 

No

2297

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

4/9/1986

 

A-51,353

 

6/23/1987

 

 

 

No

8394

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

 

 

4/18/2000

 

78,520

 

3/27/2001

 

 

 

No

8395

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

 

 

4/18/2000

 

78,519

 

3/27/2001

 

 

 

No

8396

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

 

 

4/18/2000

 

78,518

 

3/27/2001

 

 

 

No

 

Country: Brazil

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

5585

 

LERNER

 

25.10

 

Lernco, Inc.

 

812,694,376

 

7/10/1986

 

812,694,376

 

2/25/1997

 

 

 

No

5327

 

LERNER

 

25.10

 

Lernco, Inc.

 

819,174,602

 

4/15/1996

 

819,174,602

 

10/6/1998

 

 

 

No

2299

 

LERNER

 

42

 

Lernco, Inc.

 

812,694,384

 

7/10/1986

 

812,694,384

 

10/30/1990

 

 

 

No

7855

 

NY & CO

 

3

 

Lernco, Inc.

 

822,421,747

 

1/28/2000

 

 

 

 

 

 

 

No

7856

 

NY & CO

 

25

 

Lernco, Inc.

 

822,421,755

 

1/28/2000

 

 

 

 

 

 

 

No

7857

 

NY & CO

 

35

 

Lernco, Inc.

 

822,421,763

 

1/28/2000

 

822,421,763

 

12/6/2005

 

 

 

No

 

Country: Bulgaria

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4060

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

26,938

 

4/13/1994

 

4,341

 

8/24/1995

 

 

 

No

4038

 

LERNER NEW YORK

 

3, 14, 18, 25

 

Lernco, Inc.

 

26,937

 

4/13/1994

 

26,627

 

8/24/1995

 

 

 

No

 

3

--------------------------------------------------------------------------------


 

14786

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8085

 

NY & CO AND DESIGN

 

3, 25, 42

 

Lernco, Inc.

 

49,225

 

3/14/2000

 

40,296

 

7/25/2001

 

 

 

No

 

Country: Cambodia (Kampuchea)

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12133

 

LERNER

 

35

 

Lernco, Inc.

 

19934/04

 

1/13/2004

 

19382/04

 

3/2/2004

 

 

 

No

12132

 

LERNER

 

25

 

Lernco, Inc.

 

19933/04

 

1/13/2004

 

19381/04

 

3/2/2004

 

 

 

No

12131

 

LERNER

 

3

 

Lernco, Inc.

 

19932/04

 

1/13/2004

 

19380/04

 

3/2/2004

 

 

 

No

12135

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

19938/04

 

1/19/2004

 

20237/04

 

9/9/2004

 

 

 

No

12136

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

19939/04

 

1/19/2004

 

20238/04

 

9/9/2004

 

 

 

No

12137

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

19940/04

 

1/19/2004

 

20239/04

 

9/9/2004

 

 

 

No

 

Country: Canada

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

11934

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

1,200,819

 

12/30/2003

 

 

 

 

 

 

 

No

15779

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

1,489,606

 

7/22/2010

 

 

 

 

 

 

 

No

2302

 

LERNER

 

25

 

Lernco, Inc.

 

423,797

 

4/21/1978

 

262,235

 

9/4/1981

 

 

 

No

2303

 

LERNER

 

42

 

Lernco, Inc.

 

423,798

 

4/21/1978

 

262,236

 

9/4/1981

 

 

 

No

15770

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

1,487,263

 

7/2/2010

 

 

 

 

 

 

 

No

 

Country: Chile

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2306

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

1/7/1987

 

798,392

 

4/9/1987

 

 

 

No

2305

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

6/19/1986

 

777,132

 

10/7/1996

 

 

 

No

1362

 

LERNER

 

42

 

Lernco, Inc.

 

347,474

 

6/19/1986

 

778,705

 

10/7/1996

 

 

 

No

8549

 

NY & CO AND DESIGN

 

3, 25

 

Lernco, Inc.

 

488,772

 

6/2/2000

 

670,610

 

8/8/2003

 

 

 

No

8547

 

NY & CO AND DESIGN

 

3, 25

 

Lernco, Inc.

 

489,690

 

6/9/2000

 

673,571

 

9/16/2003

 

 

 

No

 

Country: China (People’s Republic Of)

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12664

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12673

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

 

4

--------------------------------------------------------------------------------


 

12655

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

844,335

 

1/21/2005

 

844,335

 

4/7/2005

 

 

 

No

2307

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

10/7/1986

 

288,874

 

5/30/1987

 

 

 

No

3673

 

LERNER

 

42

 

Lernco, Inc.

 

93/068,880

 

8/14/1993

 

776,376

 

1/21/1995

 

 

 

No

8094

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2000047617

 

4/13/2000

 

1,595,953

 

6/28/2001

 

 

 

No

8095

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000047616

 

4/13/2000

 

1,589,200

 

6/21/2001

 

 

 

No

8096

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2000047615

 

4/13/2000

 

1,596,375

 

7/7/2001

 

 

 

No

 

Country: Colombia

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2308

 

LERNER

 

25

 

Lernco, Inc.

 

255,743

 

4/29/1986

 

127,086

 

12/14/1989

 

 

 

No

4365

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

024,439

 

6/7/1994

 

173,073

 

1/25/1995

 

 

 

No

15491

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

09-001130

 

1/7/2009

 

383,092

 

7/16/2009

 

 

 

No

8072

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

26,584

 

4/11/2000

 

233,704

 

3/29/2001

 

 

 

No

8132

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

26583

 

4/11/2000

 

233,703

 

3/29/2001

 

 

 

No

8100

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

26582

 

4/11/2000

 

233,702

 

3/29/2001

 

 

 

No

 

Country: Costa Rica

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

692

 

LERNER

 

25

 

Lernco, Inc.

 

89,911

 

8/22/1994

 

90,099

 

2/6/1995

 

 

 

No

681

 

LERNER NEW YORK AND DESIGN

 

42

 

Lernco, Inc.

 

89,970

 

8/22/1994

 

90,104

 

2/6/1995

 

 

 

No

13458

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2002-346

 

1/17/2002

 

170,195

 

9/14/2007

 

 

 

No

 

Country: Czech Republic

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4695

 

LERNER NEW YORK

 

25, 39

 

Lernco, Inc.

 

94/91009

 

7/1/1994

 

192,038

 

7/24/1996

 

 

 

No

14788

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8254

 

NY & CO AND DESIGN

 

3, 25, 39

 

Lernco, Inc.

 

153,799

 

3/31/2000

 

234,336

 

6/25/2001

 

 

 

No

 

Country: Denmark

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2310

 

LERNER

 

42

 

Lernco, Inc.

 

2709-1986

 

4/24/1986

 

VR 198801685

 

4/25/1988

 

 

 

No

2311

 

LERNER

 

25

 

Lernco, Inc.

 

2887-1987

 

5/6/1987

 

VR198902052

 

5/5/1989

 

 

 

No

14789

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7982

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

VA 2000 01315

 

3/23/2000

 

VR 2000 02381

 

5/31/2000

 

 

 

No

 

5

--------------------------------------------------------------------------------

 

Country: Dominican Republic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4598

 

LERNER NEW YORK

 

14, 20, 25

 

Lernco, Inc.

 

26,326

 

7/7/1994

 

74,353

 

10/15/1994

 

 

 

No

14883

 

NEW YORK & COMPANY

 

3, 14, 18, 25, 35

 

Lernco, Inc.

 

2007-22845

 

4/9/2007

 

161,627

 

7/17/2007

 

 

 

No

8129

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

19,087

 

4/12/2000

 

114,250

 

8/15/2000

 

 

 

No

8131

 

NY & CO AND DESIGN

 

16

 

Lernco, Inc.

 

19,086

 

4/12/2000

 

114,334

 

8/30/2000

 

 

 

No

8130

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

19,085

 

4/12/2000

 

114,278

 

8/15/2000

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Ecuador

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4412

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

48,351

 

6/17/1994

 

699-IEPI

 

11/10/1995

 

 

 

No

4413

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

48,349

 

6/17/1994

 

705-IEPI

 

11/16/1995

 

 

 

No

8273

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

103,585

 

4/28/2000

 

3022-IEPI

 

8/28/2000

 

 

 

No

8274

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

103,586

 

4/28/2000

 

3023-IEPI

 

8/28/2000

 

 

 

No

8275

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

103,584

 

4/28/2000

 

3021-IEPI

 

8/10/2000

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Egypt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

10253

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

144,516

 

8/13/2001

 

144,516

 

10/10/2006

 

 

 

No

4533

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

91,363

 

6/23/1994

 

91,363

 

2/27/2000

 

 

 

No

14819

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

195,562

 

1/10/2007

 

195,562

 

6/5/2008

 

 

 

No

14818

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

195,561

 

1/10/2007

 

195,561

 

6/5/2008

 

 

 

No

14926

 

NEW YORK & COMPANY

 

18

 

Lernco, Inc.

 

203,434

 

7/1/2007

 

203,434

 

9/15/2009

 

 

 

No

14925

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

203,433

 

7/1/2007

 

203,433

 

3/11/2009

 

 

 

No

8445

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

132,741

 

5/10/2000

 

132,741

 

11/9/2004

 

 

 

No

8446

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

132,739

 

5/10/2000

 

132,739

 

1/15/2005

 

 

 

No

8447

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

132,740

 

5/10/2000

 

132,740

 

12/12/2004

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: El Salvador

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4128

 

LERNER NEW YORK

 

3

 

Lernco, Inc.

 

19887/2001

 

5/2/1994

 

79 Book 170 P159-160

 

3/21/2003

 

 

 

No

 

6

--------------------------------------------------------------------------------


 

4129

 

LERNER NEW YORK

 

14

 

Lernco, Inc.

 

1566/94

 

5/2/1994

 

69 Book 107 P139-40

 

6/23/2000

 

 

 

No

4130

 

LERNER NEW YORK

 

18

 

Lernco, Inc.

 

1568/94

 

5/2/1994

 

3 Book 49 Pages 7-8

 

2/17/1997

 

 

 

No

4131

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

1567/94

 

5/2/1994

 

237 Book 104 P 475-6

 

5/25/2000

 

 

 

No

4132

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

1564/94

 

5/2/1994

 

105 Book104 P211-212

 

5/16/2000

 

 

 

No

8114

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2306/2000

 

3/28/2000

 

109 Book 187 P223-4

 

10/13/2004

 

 

 

No

8119

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2304/2000

 

3/28/2000

 

108 Book 187 P221-2

 

10/13/2004

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: European Union

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7174

 

LERNER NEW YORK

 

3, 25, 42

 

Lernco, Inc.

 

325,431

 

8/13/1996

 

325,431

 

12/4/1998

 

 

 

No

14790

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Finland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4451

 

LERNER NEW YORK

 

25, 35, 42

 

Lernco, Inc.

 

3154/94

 

6/21/1994

 

140,801

 

11/20/1995

 

 

 

No

14791

 

NEW YORK &

 

3, 9, 14, 18, 20,

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

 

COMPANY

 

25, 26, 35, 36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7932

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

T200000859

 

3/14/2000

 

219,910

 

12/29/2000

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:  France

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12665

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12674

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

2314

 

LERNER

 

35

 

Lernco, Inc.

 

 

 

7/21/1986

 

1,386,464

 

7/21/1986

 

 

 

No

2313

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

5/22/1986

 

1,355,689

 

5/22/1986

 

 

 

No

14792

 

NEW YORK &

 

3, 9, 14, 18, 20,

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

 

COMPANY

 

25, 26, 35, 36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8148

 

NY & CO AND DESIGN

 

3, 16, 25

 

Lernco, Inc.

 

00 3015839

 

3/21/2000

 

00 3015839

 

3/21/2000

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:  Gaza District

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7161

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

4,904

 

7/24/1997

 

4,904

 

6/3/1998

 

 

 

No

 

7

--------------------------------------------------------------------------------


 

7160

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

4,903

 

7/24/1997

 

4,903

 

6/3/1998

 

 

 

No

8077

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

6,991

 

3/30/2000

 

6,991

 

8/4/2001

 

 

 

No

8078

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

6,992

 

3/30/2000

 

6,992

 

8/4/2001

 

 

 

No

8079

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

6,993

 

3/30/2000

 

6,993

 

8/4/2001

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Germany

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12666

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12675

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

12657

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

844,335

 

1/21/2005

 

844,335

 

4/7/2005

 

 

 

No

2309

 

LERNER

 

25

 

Lernco, Inc.

 

L 29287/25 Wz

 

7/28/1986

 

1,103,100

 

4/3/1987

 

 

 

No

5244

 

LERNER NEW YORK

 

35, 42

 

Lernco, Inc.

 

395 46 914.7

 

11/17/1995

 

395 46 914

 

7/3/1996

 

 

 

No

14793

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8141

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

300 19 077.8/03

 

3/13/2000

 

300 19 077

 

10/16/2000

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Greece

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2315

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

7/2/1986

 

83,091

 

4/18/1989

 

 

 

No

14794

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Guatemala

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12644

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

487-05

 

1/25/2005

 

138,693

 

10/28/2005

 

 

 

No

12643

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

486-05

 

1/25/2005

 

138,696

 

10/28/2005

 

 

 

No

12007

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

0320-04

 

1/20/2004

 

134,501

 

2/23/2005

 

 

 

No

11043

 

LERNER

 

42

 

Lernco, Inc.

 

 

 

 

 

115,671

 

2/21/2002

 

 

 

No

3908

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

 

 

4/21/1994

 

78,737

 

4/30/1996

 

 

 

No

14855

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

2244-07

 

3/15/2007

 

153,277

 

11/26/2007

 

 

 

No

14854

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

2245-07

 

3/15/2007

 

153,288

 

11/26/2007

 

 

 

No

9436

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

 

 

 

 

108,877

 

1/19/2001

 

 

 

No

9437

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

 

 

 

 

108,906

 

1/22/2001

 

 

 

No

9438

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

 

 

 

 

108,908

 

1/22/2001

 

 

 

No

 

8

--------------------------------------------------------------------------------


 

Country:  Haiti

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4401

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

 

 

6/17/1994

 

39/152

 

10/15/1996

 

 

 

No

4402

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

 

 

6/17/1994

 

179/105

 

10/29/1996

 

 

 

No

8433

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

315-V

 

3/24/2000

 

120/127

 

1/30/2001

 

 

 

No

8431

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

316-V

 

3/24/2000

 

121/127

 

1/30/2001

 

 

 

No

8432

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

322-V

 

3/24/2000

 

119/127

 

1/30/2001

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Honduras

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3948

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

2770/94

 

4/13/1994

 

61,511

 

5/12/1995

 

 

 

No

3949

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

2771/94

 

4/13/1994

 

1,935

 

1/12/1995

 

 

 

No

8126

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

5726/2000

 

4/10/2000

 

80,240

 

12/27/2000

 

 

 

No

8128

 

NY & CO. AND DESIGN

 

42

 

Lernco, Inc.

 

5724/2000

 

4/10/2000

 

7,341

 

12/27/2000

 

 

 

No

8127

 

NY & CO. AND DESIGN

 

25

 

Lernco, Inc.

 

5725/2000

 

4/10/2000

 

80,064

 

12/13/2000

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Hong Kong

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12698

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

300359811

 

1/25/2005

 

300359811

 

6/15/2005

 

 

 

No

12697

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

300359802

 

1/25/2005

 

300359802

 

6/15/2005

 

 

 

No

11974

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

300135044

 

12/30/2003

 

300135044

 

6/2/2004

 

 

 

No

966

 

LEARNER

 

42

 

Lernco, Inc.

 

12445/1995

 

10/4/1995

 

B10848/1997

 

11/5/1997

 

 

 

No

3623

 

LEARNER

 

25

 

Lernco, Inc.

 

 

 

9/30/1987

 

1989B0781

 

3/17/1989

 

 

 

No

7979

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

5222/2000

 

4/4/2003

 

300126116AA

 

12/29/2003

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Hungary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2316

 

LERNER

 

25, 42

 

Lernco, Inc.

 

 

 

5/26/1986

 

126,001

 

2/6/1987

 

 

 

No

14795

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8107

 

NY & CO AND DESIGN

 

3, 25, 42

 

Lernco, Inc.

 

M0001545

 

3/17/2000

 

172,142

 

9/23/2002

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: India

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3903

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

625,620

 

4/19/1994

 

625,620

 

7/15/2003

 

 

 

No

11759

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

1,236,592

 

9/15/2003

 

1,236,592

 

12/26/2005

 

 

 

No

 

9

--------------------------------------------------------------------------------


 

14822

 

NEW YORK & COMPANY

 

3, 14, 18, 25, 35

 

Lernco, Inc.

 

1,523,588

 

1/15/2007

 

 

 

 

 

 

 

No

13482

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

1,250,055

 

11/17/2003

 

1,250,055

 

12/29/2005

 

 

 

No

8500

 

NY & CO AND DESIGN

 

16

 

Lernco, Inc.

 

912,078

 

3/24/2000

 

912,078

 

2/2/2006

 

 

 

No

8499

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

912,077

 

3/24/2000

 

912,077

 

10/21/2005

 

 

 

No

8498

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

912,079

 

3/24/2000

 

912,079

 

1/29/2007

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Indonesia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12878

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

D00-2005-04523-04561

 

2/17/2005

 

IDM000199862

 

3/31/2009

 

 

 

No

12877

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

D00-2005-04522-04560

 

2/17/2005

 

 

 

 

 

 

 

No

12031

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

D00-2004-00270-00271

 

1/7/2004

 

IDM000154282

 

2/18/2008

 

 

 

No

7599

 

LERNER

 

25

 

Lernco, Inc.

 

D96-9111

 

5/7/1996

 

IDM000113209

 

8/15/1997

 

 

 

No

12186

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

J00-2004-05091-05134

 

3/1/2004

 

IDM000050333

 

9/14/2005

 

 

 

No

14861

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

J00-2007-001249

 

1/15/2007

 

IDM000172992

 

8/11/2008

 

 

 

No

14862

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

D00-2007-001248

 

1/15/2007

 

IDM000172991

 

8/11/2008

 

 

 

No

8147

 

NY & CO and Design

 

35

 

Lernco, Inc.

 

J00-5127

 

5/29/2000

 

IDM000243517

 

5/25/2001

 

 

 

No

8113

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

DOO-5125

 

5/29/2000

 

481,085

 

6/21/2001

 

 

 

No

8125

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

D00.5126

 

5/29/2000

 

IDM000243515

 

5/25/2001

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Ireland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4456

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

94/3591

 

6/14/1994

 

161,697

 

11/23/1995

 

 

 

No

7348

 

LERNER NEW YORK

 

16, 41

 

Lernco, Inc.

 

98/3073

 

7/28/1998

 

210,091

 

4/27/2000

 

 

 

No

7346

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

95/3611

 

7/1/1996

 

205,951

 

7/7/1999

 

 

 

No

14796

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7952

 

NY & CO AND DESIGN

 

3, 25, 35, 39

 

Lernco, Inc.

 

2000/00926

 

3/20/2000

 

222,496

 

9/11/2002

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Israel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3919

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

92,119

 

4/12/1994

 

92,119

 

5/1/1996

 

 

 

No

3918

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

92,118

 

4/12/1994

 

92,118

 

5/1/1996

 

 

 

No

 

10

--------------------------------------------------------------------------------


 

8221

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

136,075

 

3/21/2000

 

136,075

 

9/5/2001

 

 

 

No

8222

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

136,076

 

3/21/2000

 

136,076

 

9/5/2001

 

 

 

No

8223

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

136,077

 

3/21/2000

 

136,077

 

9/5/2001

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Italy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12667

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12676

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

12658

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

844,335

 

1/21/2005

 

844,335

 

4/7/2005

 

 

 

No

2318

 

LERNER

 

25, 42

 

Lernco, Inc.

 

 

 

7/4/1986

 

762,332

 

3/18/1987

 

 

 

No

14797

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7974

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

MI2000C003247

 

3/21/2000

 

 

 

 

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Jamaica

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

10497

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

41,390

 

10/12/2001

 

41,390

 

5/16/2003

 

 

 

No

8142

 

NY & CO and Design

 

3

 

Lernco, Inc.

 

3/4078

 

3/16/2000

 

38,732

 

5/14/2002

 

 

 

No

8143

 

NY & CO and Design

 

16

 

Lernco, Inc.

 

16/3001

 

3/16/2000

 

38,708

 

5/15/2002

 

 

 

No

8144

 

NY & CO and Design

 

25

 

Lernco, Inc.

 

25/2269

 

3/16/2000

 

38,769

 

6/11/2002

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Japan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12668

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12677

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

12659

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

844,335

 

1/21/2005

 

844,335

 

4/7/2005

 

 

 

No

2319

 

LERNER

 

20, 24, 25

 

Lernco, Inc.

 

 

 

5/15/1986

 

2,114,688

 

2/21/1989

 

 

 

No

1216

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

73507/94

 

7/20/1994

 

3,357,873

 

11/7/1997

 

 

 

No

4484

 

LERNER NEW YORK

 

39

 

Lernco, Inc.

 

73508/94

 

7/20/1994

 

3,352,532

 

10/17/1997

 

 

 

No

14798

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7986

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2000-038466

 

3/22/2000

 

4,477,894

 

5/25/2001

 

 

 

No

7987

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000-038465

 

3/22/2000

 

4,446,389

 

1/19/2001

 

 

 

No

 

11

--------------------------------------------------------------------------------


 

Country: Jordan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

8434

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

61,905

 

5/11/2000

 

61,905

 

10/27/2002

 

 

 

No

4518

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

35,872

 

8/15/1994

 

35,872

 

6/29/1995

 

 

 

No

14942

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

94,189

 

7/19/2007

 

94,189

 

4/10/2008

 

 

 

No

14945

 

NEW YORK & COMPANY

 

18

 

Lernco, Inc.

 

94,188

 

7/19/2007

 

94,188

 

4/10/2008

 

 

 

No

14944

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

93,878

 

7/19/2007

 

93,878

 

3/9/2008

 

 

 

No

14943

 

NEW YORK & COMPANY

 

42

 

Lernco, Inc.

 

94,230

 

7/19/2007

 

94,230

 

4/10/2008

 

 

 

No

8488

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

61,448

 

5/11/2000

 

61,448

 

9/15/2002

 

 

 

No

8489

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

57,894

 

5/11/2000

 

57,894

 

12/10/2001

 

 

 

No

8490

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

57,893

 

5/11/2000

 

57,893

 

12/10/2001

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Kenya

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14799

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Kosovo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

16281

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

5/14/1986

 

1,811

 

9/5/1988

 

 

 

No

16373

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

Z-358/2000

 

4/14/2000

 

6,780

 

12/1/2003

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Kuwait

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4656

 

LERNER

 

25

 

Lernco, Inc.

 

29,447

 

9/26/1994

 

27,144

 

12/16/1997

 

 

 

No

14970

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

89,088

 

10/16/2007

 

76,295

 

1/18/2009

 

 

 

No

14971

 

NEW YORK & COMPANY

 

18

 

Lernco, Inc.

 

89,089

 

10/16/2007

 

74,549

 

12/7/2008

 

 

 

No

14972

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

89,090

 

10/16/2007

 

74,550

 

12/7/2008

 

 

 

No

14973

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

89,091

 

10/16/2007

 

76,296

 

1/18/2009

 

 

 

No

11051

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

47,029

 

6/21/2000

 

44,248

 

5/7/2003

 

 

 

No

11050

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

47,028

 

6/21/2000

 

44,249

 

5/7/2003

 

 

 

No

8458

 

NY & CO. AND RECTANGULAR DESIGN

 

25

 

Lernco, Inc.

 

47,030

 

6/21/2000

 

44,247

 

5/5/2003

 

 

 

No

 

12

--------------------------------------------------------------------------------

 

Country: Lebanon

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14974

 

NEW YORK & COMPANY IN LATIN CHARACTERS

 

3, 18, 25, 35

 

Lernco, Inc.

 

 

 

7/16/2007

 

111,931

 

7/16/2007

 

 

 

No

 

Country: Lesotho

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

13016

 

LERNER

 

3, 25, 35

 

Lernco, Inc.

 

LS/M/04/00157

 

1/21/2004

 

LS/M/04/00157

 

7/19/2005

 

 

 

No

12696

 

NEW YORK & COMPANY

 

3, 25, 35

 

Lernco, Inc.

 

LS/M/04/00156

 

1/21/2004

 

LS/M/04/00156

 

7/19/2005

 

 

 

No

 

Country: Macao

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12825

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

N/16028

 

2/7/2005

 

N/16028

 

6/8/2005

 

 

 

No

12826

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

N/16029

 

2/7/2005

 

N/16029

 

6/8/2005

 

 

 

No

12046

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

N/012906

 

1/12/2004

 

N/012906

 

5/11/2004

 

 

 

No

3994

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

13.527-M

 

4/18/1994

 

13.527-M

 

4/12/1995

 

 

 

No

3993

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

13.526-M

 

4/18/1994

 

13.526-M

 

4/12/1995

 

 

 

No

14910

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

N/28945

 

5/21/2007

 

N/28945

 

7/24/2009

 

 

 

No

14911

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

N/28944

 

5/21/2007

 

N/28944

 

7/24/2009

 

 

 

No

 

Country: Madagascar

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12028

 

LERNER

 

3, 25, 35

 

Lernco, Inc.

 

2004/0058

 

2/13/2004

 

6,210

 

1/3/2005

 

 

 

No

12029

 

NEW YORK & COMPANY

 

3, 25, 35

 

Lernco, Inc.

 

2004/0059

 

2/13/2004

 

6,209

 

1/3/2005

 

 

 

No

 

Country: Malaysia

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3335

 

LERNER NEW YORK

 

3

 

Lernco, Inc.

 

97/09744

 

7/18/1997

 

97009744

 

4/22/2009

 

 

 

No

4009

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

94/07748

 

8/27/1994

 

94/07748

 

10/11/1996

 

 

 

No

7008

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

97/18386

 

12/1/1997

 

97018386

 

3/30/2002

 

 

 

No

8510

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2000/05121

 

4/25/2000

 

 

 

 

 

 

 

No

8511

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000/05122

 

4/25/2000

 

 

 

 

 

 

 

No

 

13

--------------------------------------------------------------------------------


 

8512

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2000/05123

 

4/25/2000

 

 

 

 

 

 

 

No

 

Country: Mauritius

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2324

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

6/19/1986

 

A/27 No. 112

 

10/30/1986

 

 

 

No

10756

 

NY & CO AND DESIGN

 

3, 16, 25

 

Lernco, Inc.

 

 

 

4/6/2000

 

A/47 No. 235

 

2/25/2002

 

 

 

No

 

Country: Mexico

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

13251

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

699,019

 

1/27/2005

 

1,092,600

 

3/30/2009

 

 

 

No

13252

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

699,020

 

1/27/2005

 

875,034

 

3/31/2005

 

 

 

No

14907

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

851,073

 

4/26/2007

 

1,045,143

 

6/12/2008

 

 

 

No

16360

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

 

 

 

 

 

 

 

 

 

 

No

16382

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

1,183,543

 

6/3/2011

 

 

 

 

 

 

 

No

14628

 

LERNER

 

25

 

Lernco, Inc.

 

790,486

 

6/23/2006

 

946,937

 

7/31/2006

 

 

 

No

15525

 

LERNER

 

35

 

Lernco, Inc.

 

996,433

 

3/19/2009

 

1,130,097

 

11/11/2009

 

 

 

No

15524

 

LERNER

 

25

 

Lernco, Inc.

 

996,432

 

3/19/2009

 

1,093,076

 

4/2/2009

 

 

 

No

14859

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

835,240

 

2/9/2007

 

1,070,381

 

11/5/2008

 

 

 

No

14860

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

835,242

 

2/9/2007

 

976,631

 

3/14/2007

 

 

 

No

15652

 

NEW YORK & COMPANY

 

14

 

Lernco, Inc.

 

1,062,106

 

1/22/2010

 

1,205,548

 

3/8/2011

 

 

 

No

15654

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

1,062,108

 

1/22/2010

 

1,175,364

 

8/24/2010

 

 

 

No

15653

 

NEW YORK & COMPANY

 

18

 

Lernco, Inc.

 

1,062,107

 

1/22/2010

 

 

 

 

 

 

 

No

15591

 

NY & CO

 

25

 

Lernco, Inc.

 

1,039,891

 

10/9/2009

 

1,128,806

 

10/29/2009

 

 

 

No

11534

 

NY & CO NEW YORK & COMPANY AND DESIGN

 

3

 

Lernco, Inc.

 

604,054

 

6/5/2003

 

801,098

 

7/23/2003

 

 

 

No

11503

 

NY & CO NEW YORK & COMPANY AND DESIGN

 

25

 

Lernco, Inc.

 

602,178

 

5/23/2003

 

1,091,194

 

3/23/2009

 

 

 

No

15181

 

NY&CO

 

25

 

Lernco, Inc.

 

289,480

 

3/12/1997

 

546,571

 

4/24/1997

 

 

 

No

 

Country: Monaco

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4562

 

LERNER NEW YORK

 

25, 35

 

Lernco, Inc.

 

15,598

 

7/13/1994

 

R94-15547

 

9/15/1994

 

 

 

No

 

14

--------------------------------------------------------------------------------


 

8204

 

NY & CO AND DESIGN

 

3, 16, 25

 

Lernco, Inc.

 

21707

 

4/25/2000

 

R00.21473

 

6/20/2000

 

 

 

No

 

Country: Mongolia

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12001

 

LERNER

 

3, 25, 35

 

Lernco, Inc.

 

4,922

 

1/16/2004

 

4,557

 

1/16/2004

 

 

 

No

12002

 

NEW YORK & COMPANY

 

3, 25, 35

 

Lernco, Inc.

 

4,923

 

1/16/2004

 

4,870

 

1/16/2004

 

 

 

No

 

Country: Montenegro (Republic of)

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

15505

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

5/14/1986

 

32,063

 

9/5/1988

 

 

 

No

 

Country: Morocco

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4509

 

LERNER NEW YORK

 

25, 42

 

Lernco, Inc.

 

 

 

7/25/1994

 

54,393

 

7/25/1994

 

 

 

No

14800

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7936

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

72,818

 

3/20/2000

 

72,818

 

6/28/2000

 

 

 

No

 

Country: Nepal

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

1287

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

 

 

 

 

11377/052

 

2/16/1996

 

 

 

No

5443

 

LERNER NEW YORK

 

18

 

Lernco, Inc.

 

 

 

 

 

11519/052

 

4/11/1996

 

 

 

No

5442

 

LERNER NEW YORK

 

14

 

Lernco, Inc.

 

 

 

 

 

11518/052

 

4/11/1996

 

 

 

No

5444

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

 

 

 

 

11520/052

 

4/11/1996

 

 

 

No

9090

 

NY & CO.

 

25

 

Lernco, Inc.

 

 

 

 

 

15414/057

 

6/15/2000

 

 

 

No

 

Country: New Zealand

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4609

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

238,131

 

6/21/1994

 

238,131

 

4/15/1997

 

 

 

No

4608

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

238,130

 

6/21/1994

 

238,130

 

4/15/1997

 

 

 

No

8053

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

610,336

 

3/14/2000

 

610,336

 

9/14/2000

 

 

 

No

8054

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

610,337

 

3/14/2000

 

610,337

 

9/14/2000

 

 

 

No

8055

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

610,338

 

3/14/2000

 

610,338

 

9/14/2000

 

 

 

No

 

15

--------------------------------------------------------------------------------


 

Country: Nicaragua

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12972

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

2005/00625

 

2/28/2005

 

83,715

 

10/18/2005

 

 

 

No

12977

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

2005/00627

 

2/28/2005

 

83,655

 

10/18/2005

 

 

 

No

12973

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

2005/00626

 

2/28/2005

 

83,716

 

10/18/2005

 

 

 

No

4676

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

10/3/1994

 

27,890

 

3/7/1995

 

 

 

No

15008

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

2007-04153

 

11/15/2007

 

0802197 LM

 

8/27/2008

 

 

 

No

8201

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2000/01851

 

4/27/2000

 

51,054

 

9/11/2001

 

 

 

No

8198

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000/01852

 

4/27/2000

 

51,053

 

9/11/2001

 

 

 

No

8203

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

2000/01853

 

4/27/2000

 

51,052

 

9/11/2001

 

 

 

No

 

Country: Norway

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2327

 

LERNER

 

25, 42

 

Lernco, Inc.

 

 

 

4/11/1986

 

129,602

 

7/23/1987

 

 

 

No

14801

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8139

 

NY & CO AND DESIGN

 

3, 25, 35, 39

 

Lernco, Inc.

 

2000 03114

 

3/15/2000

 

206,761

 

2/1/2001

 

 

 

No

 

Country: Oman

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

15015

 

NEW YORK & COMPANY

 

3, 18, 25, 35

 

Lernco, Inc.

 

 

 

11/30/2007

 

964,551

 

6/19/2008

 

 

 

No

8270

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

22,478

 

5/15/2000

 

22,478

 

6/12/2004

 

 

 

No

8271

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

22,479

 

5/15/2000

 

22,479

 

6/12/2004

 

 

 

No

8269

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

22,477

 

5/15/2000

 

22,477

 

8/1/2004

 

 

 

No

8268

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

22,476

 

5/15/2000

 

22,476

 

6/12/2004

 

 

 

No

 

Country: Pakistan

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12469

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

201,229

 

9/21/2004

 

 

 

 

 

 

 

No

8133

 

NY & CO AND DESIGN

 

16

 

Lernco, Inc.

 

162,207

 

4/13/2000

 

162,207

 

12/28/2006

 

 

 

No

8138

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

161,735

 

3/21/2000

 

 

 

 

 

 

 

No

8137

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

161,736

 

3/21/2000

 

 

 

 

 

 

 

No

 

16

--------------------------------------------------------------------------------


 

Country: Panama

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2329

 

LERNER

 

14

 

Lernco, Inc.

 

 

 

3/10/1987

 

43,690

 

11/24/1987

 

 

 

No

2328

 

LERNER

 

35

 

Lernco, Inc.

 

 

 

3/10/1987

 

43,689

 

11/24/1987

 

 

 

No

2330

 

LERNER

 

18

 

Lernco, Inc.

 

 

 

3/10/1987

 

43,691

 

11/24/1987

 

 

 

No

2331

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

3/11/1987

 

43,695

 

11/24/1987

 

 

 

No

8880

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

109,369

 

8/11/2000

 

109,369

 

10/15/2001

 

 

 

No

8881

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

109,370

 

8/11/2000

 

109,370

 

3/22/2005

 

 

 

No

8882

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

109,371

 

8/11/2000

 

109,371

 

10/15/2001

 

 

 

No

 

Country: Paraguay

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2340

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

6/19/1986

 

292,154

 

10/28/1986

 

 

 

No

2339

 

LERNER

 

35

 

Lernco, Inc.

 

 

 

6/19/1986

 

292,153

 

10/28/1986

 

 

 

No

8211

 

NY & CO and Design

 

3

 

Lernco, Inc.

 

8507-2000

 

4/13/2000

 

239,105

 

9/10/2001

 

 

 

No

8212

 

NY & CO and Design

 

25

 

Lernco, Inc.

 

8506-2000

 

4/13/2000

 

239,104

 

9/10/2001

 

 

 

No

8213

 

NY & CO and Design

 

35

 

Lernco, Inc.

 

8508-2000

 

4/13/2000

 

239,106

 

9/10/2001

 

 

 

No

 

Country: Peru

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

10143

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

136,777

 

10/22/2001

 

28,269

 

1/16/2002

 

 

 

No

1076

 

LERNER NEW YORK

 

39

 

Lernco, Inc.

 

250,581

 

9/13/1994

 

003,318

 

1/18/1995

 

 

 

No

4381

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

247,082

 

7/19/1994

 

11,223

 

11/3/1994

 

 

 

No

14873

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

310,827

 

4/4/2007

 

135,225

 

1/11/2008

 

 

 

No

14874

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

310,828

 

4/4/2007

 

47,353

 

9/6/2007

 

 

 

No

8205

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

106505-2000

 

5/18/2000

 

78,796

 

3/11/2002

 

 

 

No

8169

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

105,816

 

5/9/2000

 

66,068

 

9/8/2000

 

 

 

No

 

Country: Philippines

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12073

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

4-2004-000206

 

1/9/2004

 

4-2004-000206

 

3/10/2006

 

 

 

No

12607

 

LERNER

 

18

 

Lernco, Inc.

 

4-2004-010623

 

11/9/2004

 

4-2004-010623

 

10/2/2006

 

 

 

No

15320

 

LERNER

 

14, 25, 35

 

Lernco, Inc.

 

4-2008-008883

 

7/24/2008

 

4-2008-008883

 

2/11/2010

 

 

 

No

14885

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

4-2007-000374

 

1/11/2007

 

4-2007-000374

 

11/11/2007

 

 

 

No

8140

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

4-2000-002256

 

3/22/2000

 

4-2000-002256

 

4/28/2006

 

 

 

No

 

17

--------------------------------------------------------------------------------

 

Country: Poland

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4706

 

LERNER NEW YORK

 

25, 39

 

Lernco, Inc.

 

 

 

7/29/1994

 

98,228

 

7/29/1994

 

 

 

No

14802

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8253

 

NY & CO AND DESIGN

 

3, 25, 35, 39

 

Lernco, Inc.

 

Z-216047

 

3/29/2000

 

149,292

 

12/15/2003

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Portugal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2338

 

LERNER

 

25

 

Lernco, Inc.

 

234,715

 

5/5/1986

 

234,715

 

10/1/1991

 

 

 

No

2337

 

LERNER

 

42

 

Lernco, Inc.

 

234,716

 

5/5/1986

 

234,716

 

12/3/1991

 

 

 

No

14803

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7996

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

344,857

 

3/17/2000

 

344,857

 

3/22/2001

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Puerto Rico

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

15511

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

 

 

2/2/2009

 

 

 

 

 

 

 

No

14525

 

LERNER

 

18

 

Lernco, Inc.

 

69,018

 

6/19/2006

 

69,018

 

7/31/2007

 

 

 

No

14529

 

LERNER

 

14

 

Lernco, Inc.

 

69,015

 

6/19/2006

 

69,015

 

7/31/2007

 

 

 

No

14530

 

LERNER

 

25

 

Lernco, Inc.

 

69,019

 

6/19/2006

 

69,019

 

7/31/2007

 

 

 

No

14526

 

LERNER

 

16

 

Lernco, Inc.

 

69,017

 

6/19/2006

 

69,017

 

7/31/2007

 

 

 

No

10604

 

LERNER

 

42

 

Lernco, Inc.

 

 

 

 

 

7,158

 

4/15/1980

 

 

 

No

2336

 

LERNER

 

16

 

Lernco, Inc.

 

 

 

7/24/1986

 

27,286

 

12/23/1986

 

 

 

No

2335

 

LERNER

 

14

 

Lernco, Inc.

 

 

 

7/24/1986

 

27,285

 

12/23/1986

 

 

 

No

2334

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

8/28/1981

 

23,928-A

 

12/10/1981

 

 

 

No

5189

 

LERNER

 

14, 18, 25

 

Lernco, Inc.

 

 

 

5/15/1990

 

7,507

 

3/10/1987

 

 

 

No

15250

 

LERNER

 

35

 

Lernco, Inc.

 

64,893

 

7/10/2008

 

 

 

 

 

 

 

No

15590

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

64,357

 

6/17/2008

 

 

 

 

 

 

 

No

15589

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

64,354

 

6/17/2008

 

 

 

 

 

 

 

No

15588

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

64,355

 

6/17/2008

 

 

 

 

 

 

 

No

 

18

--------------------------------------------------------------------------------


 

Country: Qatar

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14959

 

NEW YORK & COMPANY

 

18

 

Lernco, Inc.

 

45,645

 

7/16/2007

 

45,645

 

4/28/2009

 

 

 

No

14958

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

45,644

 

7/16/2007

 

45,644

 

4/28/2009

 

 

 

No

14866

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

43,198

 

2/12/2007

 

43,198

 

11/18/2009

 

 

 

No

14865

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

43,197

 

2/12/2007

 

43,197

 

9/14/2009

 

 

 

No

8218

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

22,570

 

4/1/2000

 

22,570

 

7/5/2007

 

 

 

No

8217

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

22,572

 

4/1/2000

 

22,572

 

7/5/2007

 

 

 

No

8219

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

22,571

 

4/1/2000

 

22,571

 

7/5/2007

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Romania

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3275

 

LERNER NEW YORK

 

25, 42

 

Lernco, Inc.

 

32,461

 

8/31/1994

 

24,183

 

8/31/1994

 

 

 

No

14804

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8369

 

NY & CO AND DESIGN

 

3, 25, 44

 

Lernco, Inc.

 

M 2000 01204

 

3/14/2000

 

R042317

 

3/14/2000

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Russian Federation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4070

 

LERNER NEW YORK

 

3, 14, 18, 25, 42

 

Lernco, Inc.

 

94,019,044

 

6/1/1994

 

134,936

 

11/24/1995

 

 

 

No

8105

 

NY & CO AND DESIGN

 

3, 25, 42

 

Lernco, Inc.

 

2000705692

 

3/15/2000

 

217,209

 

7/17/2002

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Saudi Arabia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4580

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

28,302

 

2/1/1995

 

364/31

 

12/24/1995

 

 

 

No

4579

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

26,708

 

10/8/1994

 

341/66

 

5/29/1995

 

 

 

No

5009

 

LERNER NEW YORK

 

39

 

Lernco, Inc.

 

28,290

 

2/1/1995

 

364/30

 

12/24/1995

 

 

 

No

14930

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

119,242

 

7/4/2007

 

 

 

 

 

 

 

No

14929

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

119,241

 

7/4/2007

 

 

 

 

 

 

 

No

14928

 

NEW YORK & COMPANY

 

18

 

Lernco, Inc.

 

119,240

 

7/4/2007

 

 

 

 

 

 

 

No

14927

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

119,239

 

7/4/2007

 

 

 

 

 

 

 

No

8368

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

64,049

 

4/26/2000

 

742/34

 

8/25/2004

 

 

 

No

8367

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

64,048

 

4/26/2000

 

742/33

 

8/25/2004

 

 

 

No

 

19

--------------------------------------------------------------------------------


 

8366

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

64,157

 

5/1/2000

 

572/64

 

5/29/2001

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Serbia (Republic of)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

8042

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

Z-358/2000

 

4/14/2000

 

46,538

 

12/1/2003

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Serbia and Montenegro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2352

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

5/14/1986

 

32,063

 

9/5/1988

 

 

 

No

14806

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Singapore

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

6620

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

T99/00470I

 

1/15/1999

 

T9900470I

 

1/15/1999

 

 

 

No

3587

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

10330/96

 

9/26/1996

 

T96/10330G

 

9/26/1996

 

 

 

No

3568

 

LERNER NEW YORK AND LADY DESIGN

 

42

 

Lernco, Inc.

 

448/97

 

1/15/1997

 

T97/00448E

 

1/15/1997

 

 

 

No

14807

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8004

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

T00/04987Z

 

3/28/2000

 

T00/04987Z

 

10/28/2002

 

 

 

No

8006

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

T00/04988H

 

3/28/2000

 

T00/04988H

 

2/13/2003

 

 

 

No

8005

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

T00/04986A

 

3/28/2000

 

T00/04986A

 

3/28/2000

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Slovak Republic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14808

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8236

 

NY & CO AND DESIGN

 

3, 25, 35, 39

 

Lernco, Inc.

 

POZ 1318-2000

 

5/2/2000

 

196,141

 

7/16/2001

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: South Africa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7764

 

LERNER

 

25

 

Lernco, Inc.

 

2000/02683

 

2/21/2000

 

2000/02683

 

7/11/2003

 

 

 

No

14834

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

2007/00437

 

1/9/2007

 

2007/00437

 

5/20/2010

 

 

 

No

14835

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

2007/00438

 

1/9/2007

 

2007/00438

 

5/20/2010

 

 

 

No

8134

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2000/04509

 

3/14/2000

 

2000/04509

 

2/18/2005

 

 

 

No

 

20

--------------------------------------------------------------------------------


 

8135

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000/04510

 

3/14/2000

 

2000/04510

 

2/18/2005

 

 

 

No

8136

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2000/04511

 

3/14/2000

 

2000/04511

 

2/18/2005

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: South Korea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12669

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12678

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

12660

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

844,335

 

1/21/2005

 

844,335

 

4/7/2005

 

 

 

No

2321

 

LERNER

 

14, 24, 25, 26

 

Lernco, Inc.

 

86-8748

 

5/14/1986

 

143,701

 

7/30/1987

 

 

 

No

2320

 

LERNER

 

36

 

Lernco, Inc.

 

86-734

 

5/14/1986

 

7,100

 

6/10/1987

 

 

 

No

3567

 

LERNER NEW YORK

 

35, 36, 44, 45

 

Lernco, Inc.

 

93-2091

 

4/20/1993

 

32,539

 

7/29/1996

 

 

 

No

14809

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7975

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

2000-1324

 

3/21/2000

 

5,471

 

5/28/2002

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Spain

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12670

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12679

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

12661

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

844,335

 

1/21/2005

 

844,335

 

4/7/2005

 

 

 

No

2312

 

LERNER

 

42

 

Lernco, Inc.

 

1,188,761

 

4/7/1987

 

1,188,761

 

10/2/1989

 

 

 

No

4431

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

1,910,655

 

6/27/1994

 

1,910,655

 

3/5/1995

 

 

 

No

14810

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7995

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2,302,983

 

3/24/2000

 

2,302,983

 

2/5/2001

 

 

 

No

7991

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2,302,982

 

3/24/2000

 

2,302,982

 

2/5/2001

 

 

 

No

8124

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2,302,984

 

3/24/2000

 

2,302,984

 

4/20/2001

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Sri Lanka

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12891

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

123,754

 

2/8/2005

 

 

 

 

 

 

 

No

2322

 

LERNER

 

25

 

Lernco, Inc.

 

51,351

 

5/14/1986

 

51,351

 

3/19/1992

 

 

 

No

2323

 

LERNER

 

42

 

Lernco, Inc.

 

51,353

 

5/14/1986

 

51,353

 

9/10/1990

 

 

 

No

14823

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

137,090

 

1/12/2007

 

 

 

 

 

 

 

No

14824

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

137,091

 

1/12/2007

 

 

 

 

 

 

 

No

 

21

--------------------------------------------------------------------------------


 

8043

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

96,999

 

3/23/2000

 

96,999

 

4/28/2006

 

 

 

No

8044

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

96,998

 

3/23/2000

 

96,998

 

9/14/2004

 

 

 

No

8045

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

96,996

 

3/23/2000

 

 

 

 

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Sweden

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4468

 

LERNER NEW YORK

 

25, 35, 39

 

Lernco, Inc.

 

94-06793

 

6/29/1994

 

302,523

 

6/2/1995

 

 

 

No

14811

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8028

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

00-02356

 

3/23/2000

 

348,299

 

8/31/2001

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Switzerland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2304

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

6/4/1986

 

P348,915

 

11/21/1986

 

 

 

No

3898

 

LERNER NEW YORK

 

35, 36, 39, 40, 41, 42

 

Lernco, Inc.

 

5319-1993.9

 

4/1/1993

 

409,696

 

5/24/1994

 

 

 

No

14812

 

NEW YORK & COMPANY

 

35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8214

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

02987/2000

 

3/14/2000

 

477,497

 

10/26/2000

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Taiwan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12730

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

94004484

 

1/28/2005

 

1,175,833

 

10/1/2005

 

 

 

No

12729

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

94004485

 

1/28/2005

 

1,175,834

 

10/1/2005

 

 

 

No

12731

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

94004482

 

1/28/2005

 

1,175,832

 

10/1/2005

 

 

 

No

1285

 

LERNER

 

18

 

Lernco, Inc.

 

85053968

 

10/23/1996

 

783,341

 

11/1/1997

 

 

 

No

2344

 

LERNER

 

5

 

Lernco, Inc.

 

78,021,889

 

 

 

492,681

 

8/1/1990

 

 

 

No

1753

 

LERNER

 

25

 

Lernco, Inc.

 

85053969

 

10/23/1996

 

774,403

 

9/1/1997

 

 

 

No

7883

 

LERNER

 

3

 

Lernco, Inc.

 

89007339

 

2/14/2000

 

942,268

 

6/1/2001

 

 

 

No

5295

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

84065884

 

12/30/1995

 

91,398

 

6/1/1997

 

 

 

No

14953

 

NEW YORK & COMPANY

 

25, 35

 

Lernco, Inc.

 

96036176

 

3/9/2006

 

1,388,626

 

12/1/2009

 

 

 

No

14379

 

NEW YORK & COMPANY

 

3, 35

 

Lernco, Inc.

 

96036175

 

3/9/2006

 

1,388,625

 

12/1/2009

 

 

 

No

14821

 

NEW YORK & COMPANY

 

3, 14, 18, 25, 35

 

Lernco, Inc.

 

96001392

 

1/10/2007

 

1,388,624

 

12/1/2009

 

 

 

No

8115

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

89016393

 

3/27/2000

 

991,763

 

4/1/2002

 

 

 

No

8116

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

89016385

 

3/27/2000

 

150,290

 

10/16/2001

 

 

 

No

8117

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

89016388

 

3/27/2000

 

1,037,822

 

3/16/2003

 

 

 

No

 

22

--------------------------------------------------------------------------------

 

Country: Tangier Zone

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2408

 

LERNER NEW YORK

 

25, 42

 

Lernco, Inc.

 

 

 

8/18/1994

 

9,947

 

10/20/1994

 

 

 

No

 

Country: Thailand

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2341

 

LERNER

 

25

 

Lernco, Inc.

 

309,914

 

6/13/1986

 

46,404

 

12/30/1986

 

 

 

No

8111

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

415,518

 

3/28/2000

 

148,214

 

11/22/2001

 

 

 

No

 

Country: Turkey

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12104

 

LERNER

 

35

 

Lernco, Inc.

 

2004/01334

 

1/21/2004

 

2004/01334

 

1/21/2004

 

 

 

No

2342

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

6/15/1987

 

100,004

 

6/15/1987

 

 

 

No

12090

 

NEW YORK & COMPANY

 

25, 35

 

Lernco, Inc.

 

2004/01330

 

1/21/2004

 

2004/01330

 

1/21/2004

 

 

 

No

 

Country: Ukraine

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4491

 

LERNER NEW YORK

 

25, 42

 

Lernco, Inc.

 

94083022/T

 

8/23/1994

 

12,102

 

6/7/1999

 

 

 

No

14813

 

NEW YORK &

 

3, 9, 14, 18, 20,

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

 

COMPANY

 

25, 26, 35, 36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8247

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

2000041478

 

4/11/2000

 

26,696

 

8/15/2002

 

 

 

No

 

Country: United Arab Emirates

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3965

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

8,903

 

12/25/1994

 

7,442

 

12/22/1996

 

 

 

No

3964

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

8,902

 

12/25/1994

 

8,166

 

12/22/1996

 

 

 

No

14936

 

NEW YORK & COMPANY

 

18

 

Lernco, Inc.

 

97,120

 

7/5/2007

 

95,257

 

6/9/2010

 

 

 

No

14937

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

97,121

 

7/5/2007

 

95,258

 

6/9/2009

 

 

 

No

14938

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

97,122

 

7/5/2007

 

95,259

 

6/9/2009

 

 

 

No

14935

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

97,119

 

7/5/2007

 

95,256

 

6/9/2009

 

 

 

No

8501

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

36,973

 

6/18/2000

 

28,862

 

10/15/2001

 

 

 

No

8502

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

36,971

 

6/18/2000

 

28,860

 

10/15/2001

 

 

 

No

 

23

--------------------------------------------------------------------------------


 

8503

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

36,972

 

6/18/2000

 

28,861

 

10/15/2001

 

 

 

No

 

Country: United Kingdom

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12671

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12680

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

12662

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

844,335

 

1/21/2005

 

844,335

 

4/7/2005

 

 

 

No

1812

 

LERNER

 

16

 

Lernco, Inc.

 

2,025,502

 

6/29/1995

 

2,025,502

 

1/3/1997

 

 

 

No

3913

 

LERNER

 

25

 

Lernco, Inc.

 

1,568,311

 

10/31/1994

 

1,568,311

 

2/16/1996

 

 

 

No

3914

 

LERNER

 

42

 

Lernco, Inc.

 

1,568,723

 

10/31/1994

 

1,568,723

 

12/29/1995

 

 

 

No

14814

 

NEW YORK &

 

3, 9, 14, 18, 20,

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

 

COMPANY

 

25, 26, 35, 36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7906

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2,225,577

 

3/13/2000

 

2,225,577

 

7/28/2001

 

 

 

No

7907

 

NY & CO AND DESIGN

 

3, 25

 

Lernco, Inc.

 

2,225,601

 

3/13/2000

 

2,225,601

 

8/25/2000

 

 

 

No

 

Country: United States

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14941

 

CITY BEAUTY

 

3

 

Lerner New York, Inc.

 

77/245,507

 

8/2/2007

 

3,486,011

 

8/12/2008

 

 

 

Yes

14948

 

CITY DEALS

 

35

 

Lerner New York, Inc.

 

77/258,026

 

8/17/2007

 

3,796,066

 

6/1/2010

 

 

 

Yes

14976

 

CITY LUXE

 

25

 

Lerner New York, Inc.

 

77/313,628

 

10/25/2007

 

3,444,989

 

6/10/2008

 

 

 

No

14898

 

CITY MOODS

 

4

 

Lerner New York, Inc.

 

77/179,195

 

5/11/2007

 

3,368,897

 

1/15/2008

 

 

 

No

11365

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

76/502,113

 

3/26/2003

 

2,912,135

 

12/21/2004

 

 

 

No

14762

 

CITY STYLE

 

14, 25

 

Lerner New York, Inc.

 

77/045,359

 

11/16/2006

 

3,494,535

 

9/2/2008

 

 

 

No

14905

 

DOWNTOWN DARLING

 

3

 

Lerner New York, Inc.

 

77/193,891

 

5/31/2007

 

3,477,674

 

7/29/2008

 

 

 

Yes

14897

 

FABULOUS ON FIFTH

 

3

 

Lerner New York, Inc.

 

77/183,988

 

5/17/2007

 

3,499,775

 

9/9/2008

 

 

 

Yes

13442

 

GREAT STYLE. GREAT VALUE. ALWAYS SEXY.

 

35

 

Lerner New York, Inc.

 

78/672,385

 

7/18/2005

 

3,109,349

 

6/27/2006

 

 

 

No

15242

 

IN MOTION BY NEW YORK & COMPANY AND DESIGN

 

25

 

Lernco, Inc.

 

77/518,755

 

7/10/2008

 

3,652,450

 

7/7/2009

 

 

 

Yes

14387

 

LEFT POCKET STITCHING DESIGN

 

25

 

Lerner New York, Inc.

 

78/847,060

 

3/27/2006

 

3,263,673

 

7/10/2007

 

 

 

No

14393

 

LEFT WAVE STITCHING DESIGN

 

25

 

Lerner New York, Inc.

 

78/849,251

 

3/29/2006

 

3,263,679

 

7/10/2007

 

 

 

No

16062

 

LERNER

 

35

 

Lernco, Inc.

 

85/221,008

 

1/19/2011

 

 

 

 

 

 

 

Yes

2349

 

LERNER

 

14, 18, 25

 

Lernco, Inc.

 

73/608,444

 

7/8/1986

 

1,431,895

 

3/10/1987

 

 

 

No

1539

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

703,353

 

7/19/1995

 

1,987,113

 

7/16/1996

 

 

 

No

 

24

--------------------------------------------------------------------------------


 

16250

 

LERNER WOMAN

 

18, 25, 35

 

Lernco, Inc.

 

85/270,882

 

3/18/2011

 

 

 

 

 

Yes

 

 

14902

 

MISS MANHATTAN

 

3

 

Lerner New York, Inc.

 

77/182,833

 

5/16/2007

 

3,499,770

 

9/9/2008

 

Yes

 

 

6203

 

NEW YORK & COMPANY

 

35

 

Lerner New York, Inc.

 

75/648,424

 

2/23/1999

 

2,507,567

 

11/13/2001

 

Yes

 

 

11936

 

NEW YORK & COMPANY

 

9, 14, 18, 20, 25, 26

 

Lernco, Inc.

 

78/349,339

 

1/8/2004

 

3,026,644

 

12/13/2005

 

No

 

 

11925

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

78/349,358

 

1/8/2004

 

3,446,405

 

6/10/2008

 

Yes

 

 

8337

 

NEW YORK & COMPANY

 

18, 25, 36

 

Lernco, Inc.

 

76/068,009

 

6/12/2000

 

2,629,986

 

10/8/2002

 

Yes

 

 

14680

 

NEW YORK & COMPANY REWARDS CLUB

 

35

 

Lernco, Inc.

 

77/001,769

 

9/18/2006

 

3,414,949

 

4/22/2008

 

Yes

 

 

12230

 

NY & C AND DESIGN

 

18, 25

 

Lernco, Inc.

 

78/402,450

 

4/15/2004

 

3,382,726

 

2/12/2008

 

Yes

 

 

15243

 

NY & C AND DESIGN02

 

14, 18, 25, 35

 

Lernco, Inc.

 

77/518,667

 

7/10/2008

 

3,755,542

 

3/2/2010

 

Yes

 

 

13267

 

NY & C PLATINUM

 

25

 

Lernco, Inc.

 

78/631,404

 

5/17/2005

 

3,386,327

 

2/19/2008

 

Yes

 

 

9701

 

NY JEANS NEW YORK & COMPANY

 

25

 

Lerner New York, Inc.

 

78/034,551

 

11/9/2000

 

2,573,780

 

5/28/2002

 

Yes

 

 

14388

 

NY POCKET STITCHING DESIGN

 

25

 

Lernco, Inc.

 

78/847,002

 

3/27/2006

 

3,317,524

 

10/23/2007

 

No

 

 

15897

 

NY STYLE

 

14, 18, 25, 35

 

Lernco, Inc.

 

85/152,904

 

10/14/2010

 

 

 

 

 

No

 

 

15720

 

NY&C REWARDS

 

35

 

Lernco, Inc.

 

85/013,875

 

4/14/2010

 

 

 

 

 

Yes

 

 

15518

 

RED LABEL AND DESIGN

 

25

 

Lernco, Inc.

 

77/237,401

 

7/24/2007

 

3,528,596

 

11/4/2008

 

Yes

 

 

14947

 

REFRESH, INDULGE & PAMPER

 

35

 

Lerner New York, Inc.

 

77/255,645

 

8/15/2007

 

3,486,029

 

8/12/2008

 

Yes

 

 

14386

 

RIGHT POCKET STITCHING DESIGN

 

25

 

Lerner New York, Inc.

 

78/847,085

 

3/27/2006

 

3,263,674

 

7/10/2007

 

No

 

 

14394

 

RIGHT WAVE STITCHING DESIGN

 

25

 

Lerner New York, Inc.

 

78/849,306

 

3/29/2006

 

3,263,680

 

7/10/2007

 

No

 

 

15563

 

SOME GIFTS COUNT MORE THAN OTHERS

 

35

 

Lerner New York, Inc.

 

77/793,433

 

7/30/2009

 

3,805,887

 

6/22/2010

 

No

 

 

15087

 

SWIRL WITH DOTS DESIGN

 

25

 

Lerner New York, Inc.

 

77/390,324

 

2/6/2008

 

3,667,406

 

8/11/2009

 

Yes

 

 

14896

 

UPTOWN ANGEL

 

3

 

Lerner New York, Inc.

 

77/182,846

 

5/16/2007

 

3,493,505

 

8/26/2008

 

Yes

 

 

 

Country: Uruguay

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2351

 

LERNER

 

25, 42

 

Lernco, Inc.

 

 

 

5/20/1986

 

381,580

 

10/13/1987

 

 

 

No

7956

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

321,188

 

3/14/2000

 

321,188

 

10/10/2000

 

 

 

No

 

25

--------------------------------------------------------------------------------


 

Country: Venezuela

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4352

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

1994-007935

 

6/16/1994

 

P-231269

 

9/10/1999

 

 

 

No

4353

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

1994-007936

 

6/3/1994

 

S-016607

 

1/13/2000

 

 

 

No

8001

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000-001738

 

2/7/2000

 

 

 

 

 

 

 

No

8002

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2000-001739

 

2/7/2000

 

 

 

 

 

 

 

No

8355

 

NY & CO AND DESIGN

 

 

 

Lernco, Inc.

 

2000-001737

 

2/7/2000

 

 

 

 

 

 

 

No

 

Country: Vietnam

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12834

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

4-2005-01222

 

1/31/2005

 

75,950

 

10/10/2006

 

 

 

No

12835

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

4-2005-01223

 

1/31/2005

 

75,951

 

10/10/2006

 

 

 

No

11976

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

4-2004-00110

 

1/5/2004

 

62,940

 

5/23/2005

 

 

 

No

3569

 

LERNER NEW YORK

 

3, 14, 18, 25, 42

 

Lernco, Inc.

 

12,936

 

4/24/1993

 

10,850

 

1/24/1994

 

 

 

No

14815

 

NEW YORK &

 

3, 9, 14, 18, 20,

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

 

COMPANY

 

25, 26, 35, 36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8645

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

45,632

 

3/14/2000

 

37,733

 

7/11/2001

 

 

 

No

 

Country: Virgin Islands (US)

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2761

 

LERNER

 

14, 18, 25

 

Lernco, Inc.

 

 

 

4/2/1996

 

7,559

 

4/2/1996

 

 

 

No

 

Country: West Bank

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7153

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

5,509

 

8/30/1997

 

5,509

 

9/11/2001

 

 

 

No

7154

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

5,510

 

8/30/1997

 

5,510

 

9/11/2001

 

 

 

No

8723

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

8,056

 

4/5/2000

 

8,056

 

12/1/2004

 

 

 

No

8724

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

8,058

 

4/5/2000

 

8,058

 

12/1/2004

 

 

 

No

8725

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

8,057

 

4/5/2000

 

8,057

 

12/1/2004

 

 

 

No

 

Country: WIPO

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12663

 

CITY CREPE

 

25

 

Lerner New York, Inc.

 

844,333

 

1/21/2005

 

844,333

 

4/7/2005

 

 

 

No

12672

 

CITY SPA

 

25

 

Lerner New York, Inc.

 

844,334

 

1/21/2005

 

844,334

 

4/7/2005

 

 

 

No

12654

 

CITY STRETCH

 

25

 

Lerner New York, Inc.

 

844,335

 

1/21/2005

 

844,335

 

4/7/2005

 

 

 

No

 

26

--------------------------------------------------------------------------------


 

15014

 

NEW YORK & COMPANY

 

3, 18, 25, 35

 

Lernco, Inc.

 

964,551

 

11/30/2007

 

964,551

 

6/19/2008

 

 

 

No

14782

 

NEW YORK &

 

3, 9, 14, 18, 20,

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

 

COMPANY

 

25, 26, 35, 36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country: Zimbabwe

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

8206

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

377/2000

 

3/28/2000

 

377/2000

 

10/7/2002

 

 

 

No

8207

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

376/2000

 

3/28/2000

 

376/2000

 

10/7/2002

 

 

 

No

7950

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

375/2000

 

3/28/2000

 

375/2000

 

10/7/2002

 

 

 

No

 

27

--------------------------------------------------------------------------------

 

SCHEDULE 31

 

Bank Account Contact Information

 

CORPORATE BANK ACCOUNTS

 

Bank Name

 

Bank Address

 

Contact Person

 

Phone Number

 

Account
Number

 

Type of Account

The Bank of New York

 

 

 

 

 

 

 

 

 

Lerner New York Accounts Payable

The Bank of New York

 

 

 

 

 

 

 

 

 

Lerner New York Payroll

The Bank of New York

 

 

 

 

 

 

 

 

 

NY&CO Group Payroll

The Bank of New York

 

 

 

 

 

 

 

 

 

NY&CO Group Accounts Payable

The Bank of New York

 

 

 

 

 

 

 

 

 

NY&CO Group Master Account

Wells Fargo/Wachovia

 

 

 

 

 

 

 

 

 

Lerner New York Concentration

Huntington

 

 

 

 

 

 

 

 

 

Tax Payment

Uniprise Banking

 

 

 

 

 

 

 

 

 

UnitedHealth Medical Claims Escrow Account

Uniprise Banking

 

 

 

 

 

 

 

 

 

UnitedHealth FSA/CERA Escrow Account

Chase Metlife

 

 

 

 

 

 

 

 

 

Metlife Dental Medical Claims Escrow Account

Citicorp

 

 

 

 

 

 

 

 

 

Connecticut General Life Insurance Company — A Cigna Company

JP Morgan Chase

 

 

 

 

 

 

 

 

 

Restrictive Cash

FirstTrust Bank

 

 

 

 

 

 

 

 

 

LLC Escrow Account

 

 

 

 

 

 

 

 

 

 

 

STORE DEPOSITORY ACCOUNTS

 

 

Bank of America

 

Consolidated

JP Morgan Chase

 

Consolidated

Citizens

 

Consolidated

Comerica

 

Consolidated

Fifth Third

 

Consolidated

First Tennessee

 

Consolidated

Wells Fargo

 

Consolidated

HSBC

 

Consolidated

Huntington

 

Consolidated

 

 

 

Key Bank

 

Consolidated

PNC

 

Consolidated

Regions

 

Consolidated

IBC

 

Consolidated

US Bank

 

Consolidated

 

--------------------------------------------------------------------------------


 

SCHEDULE 31

 

Wells Fargo

 

Consolidated

UNITED NATIONAL BANK

 

Outlier

SALEM FIVE CENTS SAVINGS BANK

 

Outlier

Charter One

 

Outlier

CAPITAL ONE

 

Outlier

Liberty Bank of Arkansas

 

Outlier

Hancock Bank

 

Outlier

GREAT SOUTHERN BANK

 

Outlier

TD BANK NORTH

 

Outlier

NORTHWEST SAVINGS BANK

 

Outlier

FIRST NIAGARA BANK

 

Outlier

UNITED NATIONAL BANK

 

Outlier

BB&T

 

Outlier

FIRST NATIONAL BANK

 

Outlier

HARRIS BANK

 

Outlier

CAPITAL CITY BANK

 

Outlier

CITIBANK

 

Outlier

Citizens Bank & Trust

 

Outlier

UMB BANK

 

Outlier

HEARTLAND BANK

 

Outlier

FIRST AMERICAN BANK

 

Outlier

BB&T

 

Outlier

First State Bank

 

Outlier

MB FINANCIAL BANK

 

Outlier

FIRST NATIONAL BANK

 

Outlier

FIRST SENTRY BANK

 

Outlier

NBT BANK

 

Outlier

SOUTH BANK

 

Outlier

FIRST AMERICAN BANK

 

Outlier

CITIBANK

 

Outlier

PROSPERITY BANK

 

Outlier

BB&T

 

Outlier

FIRST MERIT BANK, N.A.

 

Outlier

MB FINANCIAL

 

Outlier

BOONE COUNTY NATIONAL BANK

 

Outlier

BANCORPSOUTH

 

Outlier

BANK FINANCIAL

 

Outlier

 

--------------------------------------------------------------------------------


 

SCHEDULE 31

 

Plains Capital Bank

 

Outlier

Sumner Bank and Trust

 

Outlier

 

--------------------------------------------------------------------------------


 

SCHEDULE 31

 

Bank Account Contact Information

 

CORPORATE BANK ACCOUNTS

 

Bank Name

 

Bank Address

 

Contact Person

 

Phone Number

 

Account
Number

 

Type of Account

The Bank of New York

 

 

 

 

 

 

 

 

 

Lerner New York Outlet Inc Accounts Payable

Wells Fargo/Wachovia

 

 

 

 

 

 

 

 

 

Lerner New York Concentration

 

 

 

 

 

 

 

 

 

 

 

STORE DEPOSITORY ACCOUNTS

 

 

 

 

Bank of America -Outlets

 

 

 

 

 

 

 

 

 

Consolidated

Citizens- Outlets

 

 

 

 

 

 

 

 

 

Consolidated

JP Morgan Chase- Outlets

 

 

 

 

 

 

 

 

 

Consolidated

Comerica - Outlet

 

 

 

 

 

 

 

 

 

Consolidated

PNC - Outlet

 

 

 

 

 

 

 

 

 

Consolidated

IBC - Outlet

 

 

 

 

 

 

 

 

 

Consolidated

Wells Fargo - Outlet

 

 

 

 

 

 

 

 

 

Consolidated

Compass Bank

 

 

 

 

 

 

 

 

 

Outlet — Outlier

Highland Bank

 

 

 

 

 

 

 

 

 

Outlet — Outlier

First Federal Bank

 

 

 

 

 

 

 

 

 

Outlet — Outlier

 

--------------------------------------------------------------------------------
